             Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 1 of 152



 1 JEAN E. WILLIAMS
   Deputy Assistant Attorney General
 2 Environment and Natural Resources Division
   United States Department of Justice
 3 CORINNE SNOW (TX Bar No. 24083883)

 4 REBECCA JAFFE (NC Bar No. 40726)
   601 D St. NW, 3rd Floor
 5 Washington, D.C. 20004
   Tel: (202) 305-0258
 6 Fax: (202) 305-0506
   corinne.snow@usdoj.gov
 7 rebecca.jaffe@usdoj.gov

 8 Counsel for Defendants

 9                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                                        )
11    STATE OF CALIFORNIA, et al.,                      )
                                                        )
12            Plaintiffs,                               )
13                                                      )
                               v.                       )
14                                                      )
      U.S. BUREAU OF LAND                               )
15    MANAGEMENT, et al.                                )
                                                            Case No. 4:18-cv-00521-HSG (related)
                                                        )
16          Defendants.                                 )
                                                            Case No. 4:18-cv-00524-HSG (related)
17    _________________________________                 )
                                                        )
                                                            NOTICE OF LODGING SUPPLEMENT TO
18    SIERRA CLUB, et al.,                              )
                                                            ADMINISTRATIVE RECORD
                                                        )
19            Plaintiffs,                               )
                                                        )
20                             v.                       )
21                                                      )
      RYAN ZINKE, et al.                                )
22                                                      )
              Defendants.                               )
23                                                      )
24

25           Federal Defendants give notice of lodging the Second Supplement to the First Corrected and

26 Amended Record, Civ. 18-521, ECF Nos. 95, 96; Civ. 18-524, ECF Nos. 93, 94, for the rule titled “Oil

27 and Gas; Hydraulic Fracturing on Federal and Indian Lands; Rescission of a 2015 Rule,” 82 Fed. Reg.

28
     Defendants’ Notice of Lodging the Second Supplement to the First Corrected & Amended Administrative Record
     California v. BLM, 4:18-CV-521 HSG; Sierra Club v. Zinke, 4:18-CV-524 HSG
                                                           1
             Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 2 of 152



 1 61,924. Federal Defendants are completing the First Corrected And Amended Record with the attached

 2 document, Bates stamped HFRR_SUPP2_110785 to HFRR_SUPP2_110838 (Ex. A). Attached to this

 3 notice is also an updated index (Ex. B) with an additional entry, number 3256, for this document.

 4 Finally, Defendants are attaching the Declaration of Joseph R. Balash (Ex. C) to support adding this

 5 document to the record.

 6

 7                                                     Respectfully submitted,

 8 Dated: May 13, 2019                                 JEAN E. WILLIAMS
                                                       Deputy Assistant Attorney General
 9
                                                       /s/ Rebecca Jaffe
10
                                                       Environment and Natural Resources Division
11                                                     United States Department of Justice
                                                       CORINNE SNOW (TX Bar No. 24083883)
12                                                     REBECCA JAFFE (NC Bar No. 40726)
                                                       601 D St. NW, 3rd Floor
13                                                     Washington, D.C. 20004
                                                       Tel: (202) 305-0258
14
                                                       Fax: (202) 305-0506
15                                                     rebecca.jaffe@usdoj.gov
                                                       corinne.snow@usdoj.gov
16                                                     Counsel for Defendant
17

18

19

20

21

22

23

24

25

26

27

28
     Defendants’ Notice of Lodging the Second Supplement to the First Corrected & Amended Administrative Record
     California v. BLM, 4:18-CV-521 HSG; Sierra Club v. Zinke, 4:18-CV-524 HSG
                                                           2
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 3 of 152




                EXHIBIT A
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 4 of 152




                                                        HFRR_SUPP2_110785
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 5 of 152




                                                        HFRR_SUPP2_110786
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 6 of 152




                                                        HFRR_SUPP2_110787
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 7 of 152




                                                        HFRR_SUPP2_110788
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 8 of 152




                                                        HFRR_SUPP2_110789
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 9 of 152




                                                        HFRR_SUPP2_110790
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 10 of 152




                                                        HFRR_SUPP2_110791
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 11 of 152




                                                        HFRR_SUPP2_110792
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 12 of 152




                                                        HFRR_SUPP2_110793
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 13 of 152




                                                        HFRR_SUPP2_110794
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 14 of 152




                                                        HFRR_SUPP2_110795
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 15 of 152




                                                        HFRR_SUPP2_110796
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 16 of 152




                                                        HFRR_SUPP2_110797
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 17 of 152




                                                        HFRR_SUPP2_110798
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 18 of 152




                                                        HFRR_SUPP2_110799
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 19 of 152




                                                        HFRR_SUPP2_110800
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 20 of 152




                                                        HFRR_SUPP2_110801
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 21 of 152




                                                        HFRR_SUPP2_110802
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 22 of 152




                                                        HFRR_SUPP2_110803
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 23 of 152




                                                        HFRR_SUPP2_110804
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 24 of 152




                                                        HFRR_SUPP2_110805
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 25 of 152




                                                        HFRR_SUPP2_110806
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 26 of 152




                                                        HFRR_SUPP2_110807
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 27 of 152




                                                        HFRR_SUPP2_110808
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 28 of 152




                                                        HFRR_SUPP2_110809
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 29 of 152




                                                        HFRR_SUPP2_110810
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 30 of 152




                                                        HFRR_SUPP2_110811
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 31 of 152




                                                        HFRR_SUPP2_110812
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 32 of 152




                                                        HFRR_SUPP2_110813
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 33 of 152




                                                        HFRR_SUPP2_110814
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 34 of 152




                                                        HFRR_SUPP2_110815
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 35 of 152




                                                        HFRR_SUPP2_110816
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 36 of 152




                                                        HFRR_SUPP2_110817
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 37 of 152




                                                        HFRR_SUPP2_110818
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 38 of 152




                                                        HFRR_SUPP2_110819
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 39 of 152




                                                        HFRR_SUPP2_110820
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 40 of 152




                                                        HFRR_SUPP2_110821
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 41 of 152




                                                        HFRR_SUPP2_110822
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 42 of 152




                                                        HFRR_SUPP2_110823
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 43 of 152




                                                        HFRR_SUPP2_110824
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 44 of 152




                                                        HFRR_SUPP2_110825
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 45 of 152




                                                        HFRR_SUPP2_110826
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 46 of 152




                                                        HFRR_SUPP2_110827
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 47 of 152




                                                        HFRR_SUPP2_110828
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 48 of 152




                                                        HFRR_SUPP2_110829
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 49 of 152




                                                        HFRR_SUPP2_110830
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 50 of 152




                                                        HFRR_SUPP2_110831
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 51 of 152




                                                        HFRR_SUPP2_110832
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 52 of 152




                                                        HFRR_SUPP2_110833
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 53 of 152




                                                        HFRR_SUPP2_110834
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 54 of 152




                                                        HFRR_SUPP2_110835
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 55 of 152




                                                        HFRR_SUPP2_110836
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 56 of 152




                                                        HFRR_SUPP2_110837
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 57 of 152




                                                        HFRR_SUPP2_110838
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 58 of 152




                 EXHIBIT B
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 59 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                            Author/
                                End Bates Number                    Record Type                 Document Title                         Document Source                                                Bibliographic Citation                  File Name
    Number         Number                           Date Received                                                                                                             From
                                                                                                                                                                 Oregon Department of Geology Oregon Department of Geology and
                                                                                  DOGAMI Fact Sheet Hydraulic Fracturing in
      1        HFRR_000001     HFRR_000001            04/15/18         OTH                                                  Bureau of Land Management (BLM)      and Mineral Industries       Mineral Industries (DOGAMI) and State HFRR_000001‐HFRR_000001.pdf
                                                                                  Oregon
                                                                                                                                                                 (DOGAMI) and State of Oregon of Oregon Department of
                                                                                  Title 43
      2        HFRR_000002     HFRR_000137            03/17/18         OTH        NATURAL RESOURCES                           Bureau of Land Management (BLM)    Unknown                      N/A                                   HFRR_000002‐HFRR_000137.pdf
                                                                                  Part XIX. Oﬃce of Conserva on―

      3        HFRR_000138     HFRR_000139            12/29/17         EML        Fwd: API HF Analysis                        Bureau of Land Management (BLM)    Prude, Jeffrey               N/A                                   HFRR_000138‐HFRR_000139.pdf
                                                                                  ENVIRONMENTAL ASSESSMENT Rescinding
                                                                                  the 2015 Hydraulic Fracturing on Federal                                       Bureau of Land Management
      4        HFRR_000140     HFRR_000194            12/22/17         BUD                                                 Bureau of Land Management (BLM)                                    N/A                                   HFRR_000140‐HFRR_000194.pdf
                                                                                  and Indian Lands Rule ‐ JM                                                     (BLM)

                                                                                  Oil and Gas; Hydraulic Fracturing on Federal                                   Bureau of Land Management
      5        HFRR_000195     HFRR_000307            12/22/17         BUD                                                     Bureau of Land Management (BLM)                                                                      HFRR_000195‐HFRR_000307.pdf
                                                                                  and Indian Lands; Rescission of a 2015 Rule                                    (BLM)




                                                                                  Oil and Gas; Hydraulic Fracturing on Federal
                                                                                                                                                                 Bureau of Land Management
      6        HFRR_000308     HFRR_000420            12/22/17         BUD        and Indian Lands; Rescission of a 2015 Rule Bureau of Land Management (BLM)                                 N/A                                   HFRR_000308‐HFRR_000420.pdf
                                                                                                                                                                 (BLM)
                                                                                  Final HF




                                                                                  Regulatory Impact Analysis for the
                                                                                                                                                                 Bureau of Land Management
      7        HFRR_000421     HFRR_000500            12/22/17         BPD        Final Rule to Rescind the                   Bureau of Land Management (BLM)                                                                       HFRR_000421‐HFRR_000500.pdf
                                                                                                                                                                 (BLM)
                                                                                  2015 Hydraulic Fracturing Rule
      8        HFRR_000501     HFRR_000779            12/18/17         EML        EML                                         Bureau of Land Management (BLM)    Glover, Terry                N/A                                   HFRR_000501‐HFRR_000779.pdf
                                                                                  Major Undesirable Events Tracking
      9        HFRR_000780     HFRR_000780            12/15/17         BUD                                                    Bureau of Land Management (BLM)    Unknown                      N/A                                   HFRR_000780‐HFRR_000780.xlsx
                                                                                  Spreadsheet, 2015 ‐ to WO
      10       HFRR_000781     HFRR_000781            12/14/17         EML        EML                                         Bureau of Land Management (BLM)    Jim Perry                    N/A                                   HFRR_000781‐HFRR_000781.pdf


      11       HFRR_000782     HFRR_000782            12/14/17         EML        EML                                         Bureau of Land Management (BLM)    Wells, Steven                N/A                                   HFRR_000782‐HFRR_000782.pdf

      12       HFRR_000783     HFRR_001433            12/14/17         EML        Fwd: HF Rule Comments                       Bureau of Land Management (BLM)    Justin Katusak               N/A                                   HFRR_000783‐HFRR_001433.pdf


      13       HFRR_001434     HFRR_001627            12/13/17         EML        Additional RIA docs or background studies   Bureau of Land Management (BLM)    Tichenor, James              N/A                                   HFRR_001434‐HFRR_001627.pdf

      14       HFRR_001628     HFRR_001656            12/09/17         EML        EML                                         Bureau of Land Management (BLM)    Craig Williams               N/A                                   HFRR_001628‐HFRR_001656.pdf
                                                                                  Fwd: Petition to BLM in opposition to
      15       HFRR_001657     HFRR_001687            12/09/17         EML        rescission of rule BLM‐2017‐0001‐0001 – Oil Bureau of Land Management (BLM)    Steven Wells                 N/A                                   HFRR_001657‐HFRR_001687.pdf
                                                                                  and Gas: Hydraulic Fracturing on Federal

      16       HFRR_001688     HFRR_001740            12/08/17         EML        EML                                         Bureau of Land Management (BLM)    Wells, Steven                N/A                                   HFRR_001688‐HFRR_001740.pdf


      17       HFRR_001741     HFRR_001742            12/08/17         EML        EML                                         Bureau of Land Management (BLM)    Wells, Steven                N/A                                   HFRR_001741‐HFRR_001742.pdf


      18       HFRR_001743     HFRR_001795            12/08/17         EML        EML                                         Bureau of Land Management (BLM)    Wells, Steven                N/A                                   HFRR_001743‐HFRR_001795.pdf

                                                                                  Fwd: EPA comments: BLM Hydraulic
      19       HFRR_001796     HFRR_001991            12/08/17         EML        Fracturing on Federal and Indian Lands;     Bureau of Land Management (BLM)    Rodgers, Kerry               N/A                                   HFRR_001796‐HFRR_001991.pdf
                                                                                  Rescission of a 2015 Rule (1004‐AE52)
                                                                                  ENVIRONMENTAL ASSESSMENT                                                                                    Balash, 2017, Environmental
      20       HFRR_001992     HFRR_002046           12/1/2017         BPD        Rescinding the 2015 Hydraulic Fracturing    Bureau of Land Management (BLM)    Joseph Balash                Assessment: Rescinding the 2015       HFRR_001992‐HFRR_002046.pdf
                                                                                  on Federal and Indian Lands Rule                                                                            Hydraulic Fracturing on Federal and
                                                                                  ENVIRONMENTAL ASSESSMENT                                                                                    Balash, 2017, Environmental
      21       HFRR_002047     HFRR_002101           12/1/2017         BPD        Rescinding the 2015 Hydraulic Fracturing    Bureau of Land Management (BLM)    Joseph Balash                Assessment: Rescinding the 2015       HFRR_002047‐HFRR_002101.pdf
                                                                                  on Federal and Indian Lands Rule                                                                            Hydraulic Fracturing on Federal and
                                                                                  ENVIRONMENTAL ASSESSMENT                                                                                    Balash, 2017, Environmental
      22       HFRR_002102     HFRR_002156           12/1/2017         BPD        Rescinding the 2015 Hydraulic Fracturing    Bureau of Land Management (BLM)    Joseph Balash                Assessment: Rescinding the 2015       HFRR_002102‐HFRR_002156.pdf
                                                                                  on Federal and Indian Lands Rule                                                                            Hydraulic Fracturing on Federal and

      23       HFRR_002157     HFRR_002158            11/30/17         EML        NA Letter NV (HF VF)                        Bureau of Land Management (BLM)    Amme, Brian                  N/A                                   HFRR_002157‐HFRR_002158.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 60 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                          Author/
                                End Bates Number                    Record Type               Document Title                        Document Source                                               Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                           From

      24       HFRR_002159     HFRR_002160            11/28/17         EML        EML                                     Bureau of Land Management (BLM)     Timothy Spisak               N/A                             HFRR_002159‐HFRR_002160.pdf
                                                                                  Fwd: Ute Letter Regarding HF and Methane
      25       HFRR_002161     HFRR_002198            11/28/17         EML                                                 Bureau of Land Management (BLM)    Abernathy, Justin            N/A                             HFRR_002161‐HFRR_002198.pdf
                                                                                  Rules

      26       HFRR_002199     HFRR_002201            11/27/17         EML        EML                                     Bureau of Land Management (BLM)     Abernathy, Justin            N/A                             HFRR_002199‐HFRR_002201.pdf


      27       HFRR_002202     HFRR_002203            11/27/17         EML        EML                                     Bureau of Land Management (BLM)     Tichenor, James              N/A                             HFRR_002202‐HFRR_002203.pdf


                                                                                  Fwd: Ute Letter Regarding HF and Methane
      28       HFRR_002204     HFRR_002241            11/22/17         EML                                                 Bureau of Land Management (BLM)    Senio, Ian                   N/A                             HFRR_002204‐HFRR_002241.pdf
                                                                                  Rules

      29       HFRR_002242     HFRR_002279            11/22/17         EML        Ute Letter Regarding HF and Methane Rules Bureau of Land Management (BLM)   Rollie Wilson                N/A                             HFRR_002242‐HFRR_002279.pdf
                                                                                                                                                              HF_and_VF_Rules_Tribal_Consul
      30       HFRR_002280     HFRR_002288            11/20/17         EML        EML                                     Bureau of Land Management (BLM)                                   N/A                            HFRR_002280‐HFRR_002288.pdf
                                                                                                                                                              , BLM_WO



      31       HFRR_002289     HFRR_002300            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     Porter, Karen                N/A                             HFRR_002289‐HFRR_002300.pdf




      32       HFRR_002301     HFRR_002313            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     Tichenor, James              N/A                             HFRR_002301‐HFRR_002313.pdf


      33       HFRR_002314     HFRR_002327            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     Fincher, James               N/A                             HFRR_002314‐HFRR_002327.pdf



      34       HFRR_002328     HFRR_002338            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     Timothy Spisak               N/A                             HFRR_002328‐HFRR_002338.pdf



      35       HFRR_002339     HFRR_002349            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     Pionke, Erica                N/A                             HFRR_002339‐HFRR_002349.pdf


      36       HFRR_002350     HFRR_002359            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     Jully McQuilliams            N/A                             HFRR_002350‐HFRR_002359.pdf


      37       HFRR_002360     HFRR_002368            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     McQuilliams, Jully           N/A                             HFRR_002360‐HFRR_002368.pdf


      38       HFRR_002369     HFRR_002377            11/16/17         EML        EML                                     Bureau of Land Management (BLM)     McQuilliams, Jully           N/A                             HFRR_002369‐HFRR_002377.pdf


      39       HFRR_002378     HFRR_002386            11/15/17         EML        EML                                     Bureau of Land Management (BLM)     Brumbaugh, Robert            N/A                             HFRR_002378‐HFRR_002386.pdf


      40       HFRR_002387     HFRR_002390            11/14/17         EML        EML                                     Bureau of Land Management (BLM)     McQuilliams, Jully           N/A                             HFRR_002387‐HFRR_002390.pdf


      41       HFRR_002391     HFRR_002391            11/14/17         EML        EML                                     Bureau of Land Management (BLM)     Timothy Spisak               N/A                             HFRR_002391‐HFRR_002391.pdf

                                                                                                                                                              HF_and_VF_Rules_Tribal_Consul
      42       HFRR_002392     HFRR_002392            11/14/17         EML        EML                                     Bureau of Land Management (BLM)                                   N/A                            HFRR_002392‐HFRR_002392.pdf
                                                                                                                                                              , BLM_WO

      43       HFRR_002393     HFRR_002439            11/14/17         EML        EML                                     Bureau of Land Management (BLM)     Dutta, Subijoy               N/A                             HFRR_002393‐HFRR_002439.pdf


      44       HFRR_002440     HFRR_002443            11/14/17         EML        EML                                     Bureau of Land Management (BLM)     McQuilliams, Jully           N/A                             HFRR_002440‐HFRR_002443.pdf


      45       HFRR_002444     HFRR_002447            11/14/17         EML        EML                                     Bureau of Land Management (BLM)     McQuilliams, Jully           N/A                             HFRR_002444‐HFRR_002447.pdf


      46       HFRR_002448     HFRR_002449            11/14/17         EML        EML                                     Bureau of Land Management (BLM)     McQuilliams, Jully           N/A                             HFRR_002448‐HFRR_002449.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 61 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                           Author/
                                End Bates Number                    Record Type                Document Title                        Document Source                                                  Bibliographic Citation                File Name
    Number         Number                           Date Received                                                                                                            From


      47       HFRR_002450     HFRR_002496            11/14/17         EML        EML                                      Bureau of Land Management (BLM)      Dutta, Subijoy               N/A                                  HFRR_002450‐HFRR_002496.pdf


      48       HFRR_002497     HFRR_002502            11/13/17         EML        EML                                      Bureau of Land Management (BLM)      Timothy Spisak               N/A                                  HFRR_002497‐HFRR_002502.pdf


      49       HFRR_002503     HFRR_002504            11/13/17         EML        EML                                      Bureau of Land Management (BLM)      Timothy Spisak               N/A                                  HFRR_002503‐HFRR_002504.pdf


      50       HFRR_002505     HFRR_002509            11/13/17         EML        EML                                      Bureau of Land Management (BLM)      Timothy Spisak               N/A                                  HFRR_002505‐HFRR_002509.pdf


      51       HFRR_002510     HFRR_002510            11/13/17         EML        EML                                      Bureau of Land Management (BLM)      Spencer, Duane               N/A                                  HFRR_002510‐HFRR_002510.pdf

      52       HFRR_002511     HFRR_002522            11/13/17         EML        EML                                      Bureau of Land Management (BLM)      McQuilliams, Jully           N/A                                  HFRR_002511‐HFRR_002522.pdf

      53       HFRR_002523     HFRR_002527            11/12/17         EML        EML                                      Bureau of Land Management (BLM)      THPO                         N/A                                  HFRR_002523‐HFRR_002527.pdf


      54       HFRR_002528     HFRR_002528            11/12/17         EML        EML                                      Bureau of Land Management (BLM)      Timothy Spisak               N/A                                  HFRR_002528‐HFRR_002528.pdf


      55       HFRR_002529     HFRR_002534            11/12/17         EML        EML                                      Bureau of Land Management (BLM)      Timothy Spisak               N/A                                  HFRR_002529‐HFRR_002534.pdf


      56       HFRR_002535     HFRR_002539            11/12/17         EML        EML                                      Bureau of Land Management (BLM)      Timothy Spisak               N/A                                  HFRR_002535‐HFRR_002539.pdf


      57       HFRR_002540     HFRR_002541            11/12/17         EML        EML                                      Bureau of Land Management (BLM)      Pionke, Erica                N/A                                  HFRR_002540‐HFRR_002541.pdf


      58       HFRR_002542     HFRR_002548            11/12/17         EML        EML                                      Bureau of Land Management (BLM)      Pionke, Erica                N/A                                  HFRR_002542‐HFRR_002548.pdf


      59       HFRR_002549     HFRR_002550            11/12/17         EML        EML                                      Bureau of Land Management (BLM)      Pionke, Erica                N/A                                  HFRR_002549‐HFRR_002550.pdf
                                                                                  RE: comments regarding rescinding "Oil and                                                                 Clouthier, 2017, RE: comments
      60       HFRR_002551     HFRR_002560            11/12/17         LTR                                                    Bureau of Land Management (BLM)   Terry Clouthier                                                   HFRR_002551‐HFRR_002560.pdf
                                                                                  Gas: Hydraulic Fracturing on Federal and                                                                   rcgarding rescinding "Oil and Gas:
                                                                                  Fwd: comments regarding rescinding "Oil
                                                                                  and Gas: Hydraulic Fracturing on Federal
      61       HFRR_002561     HFRR_002567            11/12/17         EML                                                    Bureau of Land Management (BLM)   Pionke, Erica                N/A                                  HFRR_002561‐HFRR_002567.pdf
                                                                                  and Indian Lands (2015 Hydraulic Fracturing
                                                                                  Rule) and delaying compliance with "Waste
                                                                                  Fwd: comments regarding rescinding "Oil
                                                                                  and Gas: Hydraulic Fracturing on Federal
      62       HFRR_002568     HFRR_002573            11/12/17         EML                                                    Bureau of Land Management (BLM)   Pionke, Erica                N/A                                  HFRR_002568‐HFRR_002573.pdf
                                                                                  and Indian Lands (2015 Hydraulic Fracturing
                                                                                  Rule) and delaying compliance with "Waste

                                                                                                                                                                HF_and_VF_Rules_Tribal_Consul
      63       HFRR_002574     HFRR_002575            11/11/17         EML        EML                                      Bureau of Land Management (BLM)                                    N/A                                 HFRR_002574‐HFRR_002575.pdf
                                                                                                                                                                , BLM_WO


      64       HFRR_002576     HFRR_002587            11/11/17         EML        EML                                      Bureau of Land Management (BLM)      Pionke, Erica                N/A                                  HFRR_002576‐HFRR_002587.pdf

                                                                                                                                                                HF_and_VF_Rules_Tribal_Consul
      65       HFRR_002588     HFRR_002591            11/11/17         EML        EML                                      Bureau of Land Management (BLM)                                    N/A                                 HFRR_002588‐HFRR_002591.pdf
                                                                                                                                                                , BLM_WO

                                                                                                                                                                HF_and_VF_Rules_Tribal_Consul
      66       HFRR_002592     HFRR_002597            11/11/17         EML        EML                                      Bureau of Land Management (BLM)                                    N/A                                 HFRR_002592‐HFRR_002597.pdf
                                                                                                                                                                , BLM_WO


                                                                                                                                                                HF_and_VF_Rules_Tribal_Consul
      67       HFRR_002598     HFRR_002603            11/11/17         EML        EML                                      Bureau of Land Management (BLM)                                    N/A                                 HFRR_002598‐HFRR_002603.pdf
                                                                                                                                                                , BLM_WO


                                                                                                                                                                HF_and_VF_Rules_Tribal_Consul
      68       HFRR_002604     HFRR_002609            11/11/17         EML        EML                                      Bureau of Land Management (BLM)                                    N/A                                 HFRR_002604‐HFRR_002609.pdf
                                                                                                                                                                , BLM_WO

      69       HFRR_002610     HFRR_002612            11/11/17         EML        EML                                      Bureau of Land Management (BLM)      Pionke, Erica                N/A                                  HFRR_002610‐HFRR_002612.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 62 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                         Author/
                                End Bates Number                    Record Type          Document Title            Document Source                                        Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                          From


      70       HFRR_002613     HFRR_002614            11/11/17         EML        EML                     Bureau of Land Management (BLM)   Pionke, Erica           N/A                            HFRR_002613‐HFRR_002614.pdf


      71       HFRR_002615     HFRR_002619            11/07/17         EML        EML                     Bureau of Land Management (BLM)   Pionke, Erica           N/A                            HFRR_002615‐HFRR_002619.pdf


      72       HFRR_002620     HFRR_002648            11/03/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002620‐HFRR_002648.pdf


      73       HFRR_002649     HFRR_002681            11/03/17         EML        EML                     Bureau of Land Management (BLM)   Tichenor, James         N/A                            HFRR_002649‐HFRR_002681.pdf


      74       HFRR_002682     HFRR_002709            11/03/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002682‐HFRR_002709.pdf


      75       HFRR_002710     HFRR_002711            11/03/17         EML        EML                     Bureau of Land Management (BLM)   McQuilliams, Jully      N/A                            HFRR_002710‐HFRR_002711.pdf


      76       HFRR_002712     HFRR_002723            11/02/17         EML        EML                     Bureau of Land Management (BLM)   Pionke, Erica           N/A                            HFRR_002712‐HFRR_002723.pdf


      77       HFRR_002724     HFRR_002737            11/02/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002724‐HFRR_002737.pdf


      78       HFRR_002738     HFRR_002751            11/02/17         EML        EML                     Bureau of Land Management (BLM)   Pionke, Erica           N/A                            HFRR_002738‐HFRR_002751.pdf



      79       HFRR_002752     HFRR_002766            11/02/17         EML        EML                     Bureau of Land Management (BLM)   McQuilliams, Jully      N/A                            HFRR_002752‐HFRR_002766.pdf



      80       HFRR_002767     HFRR_002781            11/02/17         EML        EML                     Bureau of Land Management (BLM)   Pionke, Erica           N/A                            HFRR_002767‐HFRR_002781.pdf


      81       HFRR_002782     HFRR_002806            11/02/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002782‐HFRR_002806.pdf


      82       HFRR_002807     HFRR_002832            11/02/17         EML        EML                     Bureau of Land Management (BLM)   Tichenor, James         N/A                            HFRR_002807‐HFRR_002832.pdf


      83       HFRR_002833     HFRR_002835            11/01/17         EML        EML                     Bureau of Land Management (BLM)   Cook, Catherine         N/A                            HFRR_002833‐HFRR_002835.pdf


      84       HFRR_002836     HFRR_002841            11/01/17         EML        EML                     Bureau of Land Management (BLM)   Henio, Lola             N/A                            HFRR_002836‐HFRR_002841.pdf


      85       HFRR_002842     HFRR_002846            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002842‐HFRR_002846.pdf


      86       HFRR_002847     HFRR_002858            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Tichenor, James         N/A                            HFRR_002847‐HFRR_002858.pdf


      87       HFRR_002859     HFRR_002864            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Pionke, Erica           N/A                            HFRR_002859‐HFRR_002864.pdf


      88       HFRR_002865     HFRR_002871            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002865‐HFRR_002871.pdf


      89       HFRR_002872     HFRR_002878            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Pionke, Erica           N/A                            HFRR_002872‐HFRR_002878.pdf


      90       HFRR_002879     HFRR_002886            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002879‐HFRR_002886.pdf

      91       HFRR_002887     HFRR_002894            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Tichenor, James         N/A                            HFRR_002887‐HFRR_002894.pdf


      92       HFRR_002895     HFRR_002904            10/31/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak          N/A                            HFRR_002895‐HFRR_002904.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 63 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                         Author/
                                End Bates Number                    Record Type               Document Title                        Document Source                                              Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                          From


      93       HFRR_002905     HFRR_002915            10/31/17         EML        EML                                     Bureau of Land Management (BLM)     Tichenor, James              N/A                            HFRR_002905‐HFRR_002915.pdf


      94       HFRR_002916     HFRR_002932            10/31/17         EML        EML                                     Bureau of Land Management (BLM)     Timothy Spisak               N/A                            HFRR_002916‐HFRR_002932.pdf

                                                                                  ConocoPhillips' Response to DOI's Request
      95       HFRR_002933     HFRR_002944            10/30/17         COM        for Comments on Agency Regulations &      Bureau of Land Management (BLM)   Don Hrap and Joe Marushack   N/A                            HFRR_002933‐HFRR_002944.pdf
                                                                                  Policies (DOI‐2017‐0003‐0003)

      96       HFRR_002945     HFRR_003067            10/28/17         EML        EML                                     Bureau of Land Management (BLM)     Nikki Moore                  N/A                            HFRR_002945‐HFRR_003067.pdf


      97       HFRR_003068     HFRR_003076            10/27/17         EML        EML                                     Bureau of Land Management (BLM)     Timothy Spisak               N/A                            HFRR_003068‐HFRR_003076.pdf


      98       HFRR_003077     HFRR_003085            10/27/17         EML        EML                                     Bureau of Land Management (BLM)     Timothy Spisak               N/A                            HFRR_003077‐HFRR_003085.pdf


      99       HFRR_003086     HFRR_003099            10/27/17         EML        EML                                     Bureau of Land Management (BLM)     Pionke, Erica                N/A                            HFRR_003086‐HFRR_003099.pdf




      100      HFRR_003100     HFRR_003111            10/27/17         EML        EML                                     Bureau of Land Management (BLM)     Pionke, Erica                N/A                            HFRR_003100‐HFRR_003111.pdf




      101      HFRR_003112     HFRR_003118            10/27/17         EML        EML                                     Bureau of Land Management (BLM)     Connie Clementson            N/A                            HFRR_003112‐HFRR_003118.pdf




      102      HFRR_003119     HFRR_003120            10/27/17         EML        EML                                     Bureau of Land Management (BLM)     Menghini, John               N/A                            HFRR_003119‐HFRR_003120.pdf




      103      HFRR_003121     HFRR_003127            10/26/17         EML        EML                                     Bureau of Land Management (BLM)     Timothy Spisak               N/A                            HFRR_003121‐HFRR_003127.pdf




      104      HFRR_003128     HFRR_003128            10/26/17         EML        EML                                     Bureau of Land Management (BLM)     Lucero, Lucas                N/A                            HFRR_003128‐HFRR_003128.pdf




      105      HFRR_003129     HFRR_003140            10/26/17         EML        EML                                     Bureau of Land Management (BLM)     McQuilliams, Jully           N/A                            HFRR_003129‐HFRR_003140.pdf




      106      HFRR_003141     HFRR_003142            10/26/17         EML        EML                                     Bureau of Land Management (BLM)     Sonneman, Jean               N/A                            HFRR_003141‐HFRR_003142.pdf




      107      HFRR_003143     HFRR_003143            10/26/17         EML        EML                                     Bureau of Land Management (BLM)     Brumbaugh, Robert            N/A                            HFRR_003143‐HFRR_003143.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 64 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                       Author/
                                End Bates Number                    Record Type          Document Title            Document Source                                              Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                        From




      108      HFRR_003144     HFRR_003144            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003144‐HFRR_003144.pdf




      109      HFRR_003145     HFRR_003150            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003145‐HFRR_003150.pdf




      110      HFRR_003151     HFRR_003156            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003151‐HFRR_003156.pdf


                                                                                                                                            HF_and_VF_Rules_Tribal_Consul
      111      HFRR_003157     HFRR_003158            10/26/17         EML        EML                     Bureau of Land Management (BLM)                                 N/A                            HFRR_003157‐HFRR_003158.pdf
                                                                                                                                            , BLM_WO

      112      HFRR_003159     HFRR_003167            10/26/17         EML        EML                     Bureau of Land Management (BLM)   McQuilliams, Jully           N/A                             HFRR_003159‐HFRR_003167.pdf
                                                                                                                                            HF_and_VF_Rules_Tribal_Consul
      113      HFRR_003168     HFRR_003168            10/26/17         EML        EML                     Bureau of Land Management (BLM)                                 N/A                            HFRR_003168‐HFRR_003168.pdf
                                                                                                                                            , BLM_WO

      114      HFRR_003169     HFRR_003174            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003169‐HFRR_003174.pdf

      115      HFRR_003175     HFRR_003180            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003175‐HFRR_003180.pdf


      116      HFRR_003181     HFRR_003190            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003181‐HFRR_003190.pdf



      117      HFRR_003191     HFRR_003200            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003191‐HFRR_003200.pdf


      118      HFRR_003201     HFRR_003210            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003201‐HFRR_003210.pdf

      119      HFRR_003211     HFRR_003217            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003211‐HFRR_003217.pdf


      120      HFRR_003218     HFRR_003224            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Timothy Spisak               N/A                             HFRR_003218‐HFRR_003224.pdf



      121      HFRR_003225     HFRR_003235            10/26/17         EML        EML                     Bureau of Land Management (BLM)   McQuilliams, Jully           N/A                             HFRR_003225‐HFRR_003235.pdf


      122      HFRR_003236     HFRR_003246            10/26/17         EML        EML                     Bureau of Land Management (BLM)   McQuilliams, Jully           N/A                             HFRR_003236‐HFRR_003246.pdf


      123      HFRR_003247     HFRR_003293            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Nation, Darci                N/A                             HFRR_003247‐HFRR_003293.pdf


      124      HFRR_003294     HFRR_003340            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Dutta, Subijoy               N/A                             HFRR_003294‐HFRR_003340.pdf


      125      HFRR_003341     HFRR_003342            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Nation, Darci                N/A                             HFRR_003341‐HFRR_003342.pdf


      126      HFRR_003343     HFRR_003343            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Baker, Matthew               N/A                             HFRR_003343‐HFRR_003343.pdf


      127      HFRR_003344     HFRR_003351            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Michael Nedd                 N/A                             HFRR_003344‐HFRR_003351.pdf


      128      HFRR_003352     HFRR_003359            10/26/17         EML        EML                     Bureau of Land Management (BLM)   Michael Nedd                 N/A                             HFRR_003352‐HFRR_003359.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 65 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                            Author/
                                End Bates Number                    Record Type                Document Title                         Document Source                                            Bibliographic Citation                  File Name
    Number         Number                           Date Received                                                                                                             From


      129      HFRR_003360     HFRR_003367            10/26/17         EML        EML                                       Bureau of Land Management (BLM)      Michael Nedd            N/A                                   HFRR_003360‐HFRR_003367.pdf


      130      HFRR_003368     HFRR_003369            10/26/17         EML        EML                                       Bureau of Land Management (BLM)      Dutta, Subijoy          N/A                                   HFRR_003368‐HFRR_003369.pdf


      131      HFRR_003370     HFRR_003371            10/26/17         EML        EML                                       Bureau of Land Management (BLM)      Dutta, Subijoy          N/A                                   HFRR_003370‐HFRR_003371.pdf


      132      HFRR_003372     HFRR_003374            10/26/17         EML        EML                                       Bureau of Land Management (BLM)      Nation, Darci           N/A                                   HFRR_003372‐HFRR_003374.pdf


      133      HFRR_003375     HFRR_003480            10/26/17         EML        HF Rule Preamble Final Clean              Bureau of Land Management (BLM)      Abernathy, Justin       N/A                                   HFRR_003375‐HFRR_003480.pdf


      134      HFRR_003481     HFRR_003484            10/25/17         EML        EML                                       Bureau of Land Management (BLM)      Wade, Michael           N/A                                   HFRR_003481‐HFRR_003484.pdf


      135      HFRR_003485     HFRR_003488            10/24/17         EML        EML                                       Bureau of Land Management (BLM)      Clementson, Connie      N/A                                   HFRR_003485‐HFRR_003488.pdf


      136      HFRR_003489     HFRR_003498            10/24/17         EML        EML                                       Bureau of Land Management (BLM)      Herhahn, Cynthia        N/A                                   HFRR_003489‐HFRR_003498.pdf
                                                                                  Final Report: Review of the Department of                                      U.S. Department         U.S. DOI. (October 24, 2017). Final
      137      HFRR_003499     HFRR_003542            10/24/17         OTH                                                     Bureau of Land Management (BLM)                                                                 HFRR_003499‐HFRR_003542.pdf
                                                                                  the Interior Actions that Potentially Burden                                   of the Interior (DOI)   Report: Review of the Department of

      138      HFRR_003543     HFRR_003563            10/20/17         EML        EML                                       Bureau of Land Management (BLM)      Abernathy, Justin       N/A                                   HFRR_003543‐HFRR_003563.pdf



      139      HFRR_003564     HFRR_003565            10/20/17         EML        EML                                       Bureau of Land Management (BLM)      Timothy Spisak          N/A                                   HFRR_003564‐HFRR_003565.pdf



      140      HFRR_003566     HFRR_003568            10/20/17         EML        EML                                       Bureau of Land Management (BLM)      Timothy Spisak          N/A                                   HFRR_003566‐HFRR_003568.pdf



      141      HFRR_003569     HFRR_003571            10/20/17         EML        EML                                       Bureau of Land Management (BLM)      Pionke, Erica           N/A                                   HFRR_003569‐HFRR_003571.pdf

                                                                                  Re: Proposed Rescission of: Oil and Gas;
      142      HFRR_003572     HFRR_003575            10/20/17         EML                                                   Bureau of Land Management (BLM)     Cook, Catherine         N/A                                   HFRR_003572‐HFRR_003575.pdf
                                                                                  Hydraulic Fracturing on Federal and Indian
                                                                                  Re: Proposed Rescission of: Oil and Gas;
      143      HFRR_003576     HFRR_003579            10/20/17         EML                                                   Bureau of Land Management (BLM)     Chuck Job               N/A                                   HFRR_003576‐HFRR_003579.pdf
                                                                                  Hydraulic Fracturing on Federal and Indian
                                                                                  Re: Proposed Rescission of: Oil and Gas;
      144      HFRR_003580     HFRR_003583            10/20/17         EML        Hydraulic Fracturing on Federal and Indian Bureau of Land Management (BLM)     Chuck Job               N/A                                   HFRR_003580‐HFRR_003583.pdf
                                                                                  Lands Rule, 2015
                                                                                  Re: Proposed Rescission of: Oil and Gas;
      145      HFRR_003584     HFRR_003587            10/20/17         EML        Hydraulic Fracturing on Federal and Indian Bureau of Land Management (BLM)     Chuck Job               N/A                                   HFRR_003584‐HFRR_003587.pdf
                                                                                  Lands Rule, 2015
      146      HFRR_003588     HFRR_003590            10/17/17         EML        EML                                       Bureau of Land Management (BLM)      Yudson, Charles         N/A                                   HFRR_003588‐HFRR_003590.pdf


      147      HFRR_003591     HFRR_003640            10/16/17         EML        EML                                       Bureau of Land Management (BLM)      James Ogsbury           N/A                                   HFRR_003591‐HFRR_003640.pdf



      148      HFRR_003641     HFRR_003641            10/11/17         EML        EML                                       Bureau of Land Management (BLM)      Vincent Devito          N/A                                   HFRR_003641‐HFRR_003641.pdf




      149      HFRR_003642     HFRR_003643            10/10/17         EML        EML                                       Bureau of Land Management (BLM)      Yudson, Charles         N/A                                   HFRR_003642‐HFRR_003643.pdf




      150      HFRR_003644     HFRR_003659            10/06/17         EML        EML                                       Bureau of Land Management (BLM)      Winthrop, Robert        N/A                                   HFRR_003644‐HFRR_003659.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 66 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                            Author/
                                End Bates Number                    Record Type                 Document Title                       Document Source                                         Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                             From

      151      HFRR_003660     HFRR_003661            10/06/17         EML        EML                                       Bureau of Land Management (BLM)   Wells, Steven            N/A                            HFRR_003660‐HFRR_003661.pdf


      152      HFRR_003662     HFRR_003663            10/06/17         EML        EML                                       Bureau of Land Management (BLM)   Wells, Steven            N/A                            HFRR_003662‐HFRR_003663.pdf




      153      HFRR_003664     HFRR_003679            09/28/17         COM        Public Comment from Cyrene L. Johnson     BLM‐2017‐0001‐0460                Cyrene L. Johnson        N/A                            HFRR_003664‐HFRR_003679.pdf




      154      HFRR_003680     HFRR_003687            09/28/17         COM        Public Citizen Comment                    BLM‐2017‐0001‐0461                Public Citizen Comment   N/A                            HFRR_003680‐HFRR_003687.pdf




      155      HFRR_003688     HFRR_003702            09/28/17         COM        Public Citizen Comment                    BLM‐2017‐0001‐0462                Public Citizen Comment   N/A                            HFRR_003688‐HFRR_003702.pdf




                                                                                  Small Business Administration Office of
      156      HFRR_003703     HFRR_003705            09/28/17         COM                                                  Bureau of Land Management (BLM)   Major L. Clark, III      N/A                            HFRR_003703‐HFRR_003705.pdf
                                                                                  Advocacy Letter




      157      HFRR_003706     HFRR_003707            09/26/17         EML        EML                                       Bureau of Land Management (BLM)   Dove, William            N/A                            HFRR_003706‐HFRR_003707.pdf




      158      HFRR_003708     HFRR_003722            09/26/17         EML        EML                                       Bureau of Land Management (BLM)   Lisa DeVille             N/A                            HFRR_003708‐HFRR_003722.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 67 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                           Author/
                                End Bates Number                    Record Type                Document Title                       Document Source                                                 Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                            From




                                                                                                                                                             New Mexico
      159      HFRR_003723     HFRR_003730            09/26/17         REG        Amendment                                Bureau of Land Management (BLM)   Register Energy, Minerals, and   N/A                            HFRR_003723‐HFRR_003730.pdf
                                                                                                                                                             Natural Resources Department




                                                                                  Public Comment from Mountain States                                        Mountain States Legal
      160      HFRR_003731     HFRR_003745            09/26/17         COM                                                 BLM‐2017‐0001‐0421                                                 N/A                            HFRR_003731‐HFRR_003745.pdf
                                                                                  Legal Foundation                                                           Foundation



      161      HFRR_003746     HFRR_004817            09/26/17         COM        Public Comment from Earthjustice         BLM‐2017‐0001‐0422                Earthjustice                     N/A                            HFRR_003746‐HFRR_004817.pdf



                                                                                  Public Comment from The Wilderness
      162      HFRR_004818     HFRR_004837            09/26/17         COM                                                 BLM‐2017‐0001‐0426                The Wilderness Society           N/A                            HFRR_004818‐HFRR_004837.pdf
                                                                                  Society


                                                                                  Public Comment from Attorney General,                                      Attorney General, State of North
      163      HFRR_004838     HFRR_004843            09/26/17         COM                                                 BLM‐2017‐0001‐0428                                                 N/A                            HFRR_004838‐HFRR_004843.pdf
                                                                                  State of North Dakota                                                      Dakota


                                                                                  Public Comment from Attorney General,                                      Attorney General, State of North
      164      HFRR_004844     HFRR_004883            09/26/17         COM                                                 BLM‐2017‐0001‐0428‐1                                               N/A                            HFRR_004844‐HFRR_004883.pdf
                                                                                  State of North Dakota                                                      Dakota




                                                                                  Public Comment from Attorney General,                                      Attorney General, State of North
      165      HFRR_004884     HFRR_004978            09/26/17         COM                                                 BLM‐2017‐0001‐0428‐2                                               N/A                            HFRR_004884‐HFRR_004978.pdf
                                                                                  State of North Dakota                                                      Dakota




                                                                                  Public Comment from Attorney General,                                      Attorney General, State of North
      166      HFRR_004979     HFRR_005022            09/26/17         COM                                                 BLM‐2017‐0001‐0428‐3                                               N/A                            HFRR_004979‐HFRR_005022.pdf
                                                                                  State of North Dakota                                                      Dakota




                                                                                  Public Comment from Attorney General,                                      Attorney General, State of North
      167      HFRR_005023     HFRR_005049            09/26/17         COM                                                 BLM‐2017‐0001‐0428‐4                                               N/A                            HFRR_005023‐HFRR_005049.pdf
                                                                                  State of North Dakota                                                      Dakota




                                                                                  Public Comment from Attorney General,                                      Attorney General, State of
      168      HFRR_005050     HFRR_005057            09/26/17         COM                                                 BLM‐2017‐0001‐0437                                                 N/A                            HFRR_005050‐HFRR_005057.pdf
                                                                                  State of California                                                        California




                                                                                  Public Comment from North Coast Rivers
      169      HFRR_005058     HFRR_005072            09/26/17         COM                                                 BLM‐2017‐0001‐0438                North Coast Rivers Alliance      N/A                            HFRR_005058‐HFRR_005072.pdf
                                                                                  Alliance
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 68 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                 Author/
                                End Bates Number                    Record Type                Document Title                      Document Source                                         Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                  From


                                                                                  Public Comment from Law Students at                                Law Students at University of
      170      HFRR_005073     HFRR_005092            09/26/17         COM                                               BLM‐2017‐0001‐0440                                          N/A                            HFRR_005073‐HFRR_005092.pdf
                                                                                  University of Colorado                                             Colorado


                                                                                  Public Comment from Southern                                       Southern Environmental Law
      171      HFRR_005093     HFRR_005134            09/26/17         COM                                               BLM‐2017‐0001‐0441                                          N/A                            HFRR_005093‐HFRR_005134.pdf
                                                                                  Environmental Law Center                                           Center




      172      HFRR_005135     HFRR_010134            09/26/17         COM        Public Comment from Earthworks         BLM‐2017‐0001‐0445          Earthworks                      N/A                            HFRR_005135‐HFRR_010134.pdf




      173      HFRR_010135     HFRR_010136            09/26/17         COM        Public Comment from Camaray Davalos    BLM‐2017‐0001‐0447          Camaray Davalos                 N/A                            HFRR_010135‐HFRR_010136.pdf



                                                                                  Public Comment from New Mexico Wildlife
      174      HFRR_010137     HFRR_010140            09/26/17         COM                                                BLM‐2017‐0001‐0453         New Mexico Wildlife Federation N/A                             HFRR_010137‐HFRR_010140.pdf
                                                                                  Federation



      175      HFRR_010141     HFRR_010495            09/26/17         COM        Public Comment from Environmental Action BLM‐2017‐0001‐0456        Environmental Action            N/A                            HFRR_010141‐HFRR_010495.pdf




      176      HFRR_010496     HFRR_015541            09/26/17         COM        Public Comment from Earthworks         BLM‐2017‐0001‐0458          Earthworks                      N/A                            HFRR_010496‐HFRR_015541.pdf




      177      HFRR_015542     HFRR_015543            09/26/17         COM        Public Comment from Alexander Brown    BLM‐2017‐0001‐0459          Alexander Brown                 N/A                            HFRR_015542‐HFRR_015543.pdf




      178      HFRR_015544     HFRR_015544            09/26/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0457          Public Citizen Comment          N/A                            HFRR_015544‐HFRR_015544.pdf




      179      HFRR_015545     HFRR_015545            09/26/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0416          Public Citizen Comment          N/A                            HFRR_015545‐HFRR_015545.pdf




      180      HFRR_015546     HFRR_015547            09/26/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0417          Public Citizen Comment          N/A                            HFRR_015546‐HFRR_015547.pdf




      181      HFRR_015548     HFRR_015548            09/26/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0418          Public Citizen Comment          N/A                            HFRR_015548‐HFRR_015548.pdf




      182      HFRR_015549     HFRR_015550            09/26/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0419          Public Citizen Comment          N/A                            HFRR_015549‐HFRR_015550.pdf




      183      HFRR_015551     HFRR_015551            09/26/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0420          Public Citizen Comment          N/A                            HFRR_015551‐HFRR_015551.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 69 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From



      184      HFRR_015552     HFRR_015552            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0423        Public Citizen Comment   N/A                            HFRR_015552‐HFRR_015552.pdf




      185      HFRR_015553     HFRR_015553            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0424        Public Citizen Comment   N/A                            HFRR_015553‐HFRR_015553.pdf




      186      HFRR_015554     HFRR_015554            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0425        Public Citizen Comment   N/A                            HFRR_015554‐HFRR_015554.pdf




      187      HFRR_015555     HFRR_015555            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0427        Public Citizen Comment   N/A                            HFRR_015555‐HFRR_015555.pdf




      188      HFRR_015556     HFRR_015556            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0429        Public Citizen Comment   N/A                            HFRR_015556‐HFRR_015556.pdf




      189      HFRR_015557     HFRR_015557            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0430        Public Citizen Comment   N/A                            HFRR_015557‐HFRR_015557.pdf




      190      HFRR_015558     HFRR_015558            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0431        Public Citizen Comment   N/A                            HFRR_015558‐HFRR_015558.pdf




      191      HFRR_015559     HFRR_015559            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0432        Public Citizen Comment   N/A                            HFRR_015559‐HFRR_015559.pdf




      192      HFRR_015560     HFRR_015560            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0433        Public Citizen Comment   N/A                            HFRR_015560‐HFRR_015560.pdf




      193      HFRR_015561     HFRR_015561            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0434        Public Citizen Comment   N/A                            HFRR_015561‐HFRR_015561.pdf




      194      HFRR_015562     HFRR_015562            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0435        Public Citizen Comment   N/A                            HFRR_015562‐HFRR_015562.pdf




      195      HFRR_015563     HFRR_015563            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0436        Public Citizen Comment   N/A                            HFRR_015563‐HFRR_015563.pdf




      196      HFRR_015564     HFRR_015565            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0439        Public Citizen Comment   N/A                            HFRR_015564‐HFRR_015565.pdf




      197      HFRR_015566     HFRR_015567            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0442        Public Citizen Comment   N/A                            HFRR_015566‐HFRR_015567.pdf




      198      HFRR_015568     HFRR_015568            09/26/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0443        Public Citizen Comment   N/A                            HFRR_015568‐HFRR_015568.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 70 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                      Author/
                                End Bates Number                    Record Type                Document Title                    Document Source                                         Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                       From



      199      HFRR_015569     HFRR_015569            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0444                Public Citizen Comment   N/A                            HFRR_015569‐HFRR_015569.pdf




      200      HFRR_015570     HFRR_015570            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0446                Public Citizen Comment   N/A                            HFRR_015570‐HFRR_015570.pdf




      201      HFRR_015571     HFRR_015571            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0448                Public Citizen Comment   N/A                            HFRR_015571‐HFRR_015571.pdf




      202      HFRR_015572     HFRR_015572            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0449                Public Citizen Comment   N/A                            HFRR_015572‐HFRR_015572.pdf




      203      HFRR_015573     HFRR_015573            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0450                Public Citizen Comment   N/A                            HFRR_015573‐HFRR_015573.pdf




      204      HFRR_015574     HFRR_015574            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0451                Public Citizen Comment   N/A                            HFRR_015574‐HFRR_015574.pdf




      205      HFRR_015575     HFRR_015575            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0452                Public Citizen Comment   N/A                            HFRR_015575‐HFRR_015575.pdf




      206      HFRR_015576     HFRR_015576            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0454                Public Citizen Comment   N/A                            HFRR_015576‐HFRR_015576.pdf




      207      HFRR_015577     HFRR_015577            09/26/17         COM        Public Citizen Comment                BLM‐2017‐0001‐0455                Public Citizen Comment   N/A                            HFRR_015577‐HFRR_015577.pdf




      208      HFRR_015578     HFRR_015579            09/25/17         EML        EML                                   Bureau of Land Management (BLM)   Peter Mali               N/A                            HFRR_015578‐HFRR_015579.pdf




      209      HFRR_015580     HFRR_015584            09/25/17         EML        EML                                   Bureau of Land Management (BLM)   Senio, Ian               N/A                            HFRR_015580‐HFRR_015584.pdf




      210      HFRR_015585     HFRR_015585            09/25/17         EML        EML                                   Bureau of Land Management (BLM)   Senio, Ian               N/A                            HFRR_015585‐HFRR_015585.pdf



                                                                                  Public Comment from New Mexico Oil and                                  New Mexico Oil and Gas
      211      HFRR_015586     HFRR_015587            09/25/17         COM                                               BLM‐2017‐0001‐0296                                        N/A                            HFRR_015586‐HFRR_015587.pdf
                                                                                  Gas Association                                                         Assocation
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 71 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                    Author/
                                End Bates Number                    Record Type                Document Title                       Document Source                                        Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                     From




      212      HFRR_015588     HFRR_015597            09/25/17         COM        Public Comment from BMore Indivisible     BLM‐2017‐0001‐0366        BMore Indivisible              N/A                            HFRR_015588‐HFRR_015597.pdf




      213      HFRR_015598     HFRR_015607            09/25/17         COM        Public Comment from Marguerite T. Moran BLM‐2017‐0001‐0367          Marguerite T. Moran            N/A                            HFRR_015598‐HFRR_015607.pdf




      214      HFRR_015608     HFRR_015617            09/25/17         COM        Public Comment from George W. Moran       BLM‐2017‐0001‐0368        George W. Moran                N/A                            HFRR_015608‐HFRR_015617.pdf



                                                                                  Public Comment from Ohio Environmental
      215      HFRR_015618     HFRR_015625            09/25/17         COM                                               BLM‐2017‐0001‐0370           Ohio Environmental Council     N/A                            HFRR_015618‐HFRR_015625.pdf
                                                                                  Council



      216      HFRR_015626     HFRR_015627            09/25/17         COM        Public Comment from State of Utah         BLM‐2017‐0001‐0374        State of Utah                  N/A                            HFRR_015626‐HFRR_015627.pdf




                                                                                  Public Comment from Western States
      217      HFRR_015628     HFRR_015629            09/25/17         COM                                                  BLM‐2017‐0001‐0385        Western States Water Council   N/A                            HFRR_015628‐HFRR_015629.pdf
                                                                                  Water Council




                                                                                  Public Comment from Petroleum                                       Petroleum Association of
      218      HFRR_015630     HFRR_015632            09/25/17         COM                                                  BLM‐2017‐0001‐0388                                       N/A                            HFRR_015630‐HFRR_015632.pdf
                                                                                  Association of Wyoming (PAW)                                        Wyoming (PAW)




      219      HFRR_015633     HFRR_015673            09/25/17         COM        Public Comment from Earthjustice          BLM‐2017‐0001‐0389        Earthjustice                   N/A                            HFRR_015633‐HFRR_015673.pdf




                                                                                  Public Comment from Board of County                                 Board of County Commissioners
      220      HFRR_015674     HFRR_015674            09/25/17         COM                                                  BLM‐2017‐0001‐0391                                      N/A                             HFRR_015674‐HFRR_015674.pdf
                                                                                  Commissioners of Mesa County                                        of Mesa County



                                                                                  Public Comment from American Society of                             American Society of Civil
      221      HFRR_015675     HFRR_015676            09/25/17         COM                                                  BLM‐2017‐0001‐0392                                       N/A                            HFRR_015675‐HFRR_015676.pdf
                                                                                  Civil Engineers (ASCE)                                              Engineers (ASCE)



      222      HFRR_015677     HFRR_015679            09/25/17         COM        Public Comment from Kali Zulu             BLM‐2017‐0001‐0393        Kali Zulu                      N/A                            HFRR_015677‐HFRR_015679.pdf




      223      HFRR_015680     HFRR_015683            09/25/17         COM        Public Comment from Sac and Fox Nation    BLM‐2017‐0001‐0395        Sac and Fox Nation             N/A                            HFRR_015680‐HFRR_015683.pdf



                                                                                  Public Comment from American Petroleum                              American Petroleum Institute
      224      HFRR_015684     HFRR_015688            09/25/17         COM                                               BLM‐2017‐0001‐0396                                          N/A                            HFRR_015684‐HFRR_015688.pdf
                                                                                  Institute                                                           (API)
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 72 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                    Author/
                                End Bates Number                    Record Type                Document Title                        Document Source                                             Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                     From




                                                                                  Public Comment from American Petroleum                               American Petroleum Institute
      225      HFRR_015689     HFRR_015707            09/25/17         COM                                               BLM‐2017‐0001‐0396‐1                                              N/A                            HFRR_015689‐HFRR_015707.pdf
                                                                                  Institute                                                            (API)




      226      HFRR_015708     HFRR_015708            09/25/17         COM        Public Comment from Sierra Club            BLM‐2017‐0001‐0403        Sierra Club                         N/A                            HFRR_015708‐HFRR_015708.xlsx



                                                                                  Public Comment from Institute for Policy                             Institute for Policy Integrity at
      227      HFRR_015709     HFRR_015714            09/25/17         COM                                                   BLM‐2017‐0001‐0404                                            N/A                            HFRR_015709‐HFRR_015714.pdf
                                                                                  Integrity at NYU School of Law                                       NYU School of Law



      228      HFRR_015715     HFRR_015717            09/25/17         COM        Public Comment from QEP Resources          BLM‐2017‐0001‐0406        QEP Resources                       N/A                            HFRR_015715‐HFRR_015717.pdf



                                                                                  Public Comment from North Dakota
      229      HFRR_015718     HFRR_015721            09/25/17         COM                                                   BLM‐2017‐0001‐0407        North Dakota Petroleum Council N/A                                 HFRR_015718‐HFRR_015721.pdf
                                                                                  Petroleum Council


                                                                                  Public Comment from Devon Energy
      230      HFRR_015722     HFRR_015725            09/25/17         COM                                                   BLM‐2017‐0001‐0409        Devon Energy Corporation            N/A                            HFRR_015722‐HFRR_015725.pdf
                                                                                  Corporation



                                                                                  Public Comment from American Water                                   American Water Works
      231      HFRR_015726     HFRR_015736            09/25/17         COM                                                   BLM‐2017‐0001‐0410                                            N/A                            HFRR_015726‐HFRR_015736.pdf
                                                                                  Works Association                                                    Association




                                                                                  Public Comment from Natural Resources                                Natural Resources Defense
      232      HFRR_015737     HFRR_015742            09/25/17         COM                                                   BLM‐2017‐0001‐0411                                            N/A                            HFRR_015737‐HFRR_015742.pdf
                                                                                  Defense Council (NRDC)                                               Council (NRDC)



                                                                                  Public Comment from Independent                                      Independent Petroleum
      233      HFRR_015743     HFRR_015833            09/25/17         COM        Petroleum Association of America and       BLM‐2017‐0001‐0412        Association of America and          N/A                            HFRR_015743‐HFRR_015833.pdf
                                                                                  Western Energy Alliance                                              Western Energy Alliance



                                                                                  Public Comment from Center for Biological                            Center for Biological Diversity
      234      HFRR_015834     HFRR_015840            09/25/17         COM                                                  BLM‐2017‐0001‐0413                                             N/A                            HFRR_015834‐HFRR_015840.pdf
                                                                                  Diversity and 117 other organizations                                and 117 other organizations




      235      HFRR_015841     HFRR_015841            09/25/17         COM        Public Citizen Comment                     BLM‐2017‐0001‐0309        Public Citizen Comment              N/A                            HFRR_015841‐HFRR_015841.pdf




      236      HFRR_015842     HFRR_015842            09/25/17         COM        Public Citizen Comment                     BLM‐2017‐0001‐0294        Public Citizen Comment              N/A                            HFRR_015842‐HFRR_015842.pdf




      237      HFRR_015843     HFRR_015843            09/25/17         COM        Public Citizen Comment                     BLM‐2017‐0001‐0295        Public Citizen Comment              N/A                            HFRR_015843‐HFRR_015843.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 73 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From




      238      HFRR_015844     HFRR_015844            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0297        Public Citizen Comment   N/A                            HFRR_015844‐HFRR_015844.pdf




      239      HFRR_015845     HFRR_015845            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0298        Public Citizen Comment   N/A                            HFRR_015845‐HFRR_015845.pdf




      240      HFRR_015846     HFRR_015846            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0299        Public Citizen Comment   N/A                            HFRR_015846‐HFRR_015846.pdf




      241      HFRR_015847     HFRR_015847            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0300        Public Citizen Comment   N/A                            HFRR_015847‐HFRR_015847.pdf




      242      HFRR_015848     HFRR_015848            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0301        Public Citizen Comment   N/A                            HFRR_015848‐HFRR_015848.pdf




      243      HFRR_015849     HFRR_015849            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0302        Public Citizen Comment   N/A                            HFRR_015849‐HFRR_015849.pdf




      244      HFRR_015850     HFRR_015850            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0303        Public Citizen Comment   N/A                            HFRR_015850‐HFRR_015850.pdf




      245      HFRR_015851     HFRR_015851            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0304        Public Citizen Comment   N/A                            HFRR_015851‐HFRR_015851.pdf




      246      HFRR_015852     HFRR_015852            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0305        Public Citizen Comment   N/A                            HFRR_015852‐HFRR_015852.pdf




      247      HFRR_015853     HFRR_015853            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0306        Public Citizen Comment   N/A                            HFRR_015853‐HFRR_015853.pdf




      248      HFRR_015854     HFRR_015854            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0307        Public Citizen Comment   N/A                            HFRR_015854‐HFRR_015854.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 74 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From




      249      HFRR_015855     HFRR_015855            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0308        Public Citizen Comment   N/A                            HFRR_015855‐HFRR_015855.pdf




      250      HFRR_015856     HFRR_015856            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0310        Public Citizen Comment   N/A                            HFRR_015856‐HFRR_015856.pdf




      251      HFRR_015857     HFRR_015857            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0311        Public Citizen Comment   N/A                            HFRR_015857‐HFRR_015857.pdf




      252      HFRR_015858     HFRR_015858            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0312        Public Citizen Comment   N/A                            HFRR_015858‐HFRR_015858.pdf




      253      HFRR_015859     HFRR_015859            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0313        Public Citizen Comment   N/A                            HFRR_015859‐HFRR_015859.pdf




      254      HFRR_015860     HFRR_015860            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0314        Public Citizen Comment   N/A                            HFRR_015860‐HFRR_015860.pdf




      255      HFRR_015861     HFRR_015861            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0315        Public Citizen Comment   N/A                            HFRR_015861‐HFRR_015861.pdf




      256      HFRR_015862     HFRR_015862            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0316        Public Citizen Comment   N/A                            HFRR_015862‐HFRR_015862.pdf




      257      HFRR_015863     HFRR_015863            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0317        Public Citizen Comment   N/A                            HFRR_015863‐HFRR_015863.pdf




      258      HFRR_015864     HFRR_015864            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0318        Public Citizen Comment   N/A                            HFRR_015864‐HFRR_015864.pdf




      259      HFRR_015865     HFRR_015865            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0319        Public Citizen Comment   N/A                            HFRR_015865‐HFRR_015865.pdf




      260      HFRR_015866     HFRR_015866            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0320        Public Citizen Comment   N/A                            HFRR_015866‐HFRR_015866.pdf




      261      HFRR_015867     HFRR_015867            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0321        Public Citizen Comment   N/A                            HFRR_015867‐HFRR_015867.pdf




      262      HFRR_015868     HFRR_015868            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0322        Public Citizen Comment   N/A                            HFRR_015868‐HFRR_015868.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 75 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From




      263      HFRR_015869     HFRR_015869            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0323        Public Citizen Comment   N/A                            HFRR_015869‐HFRR_015869.pdf




      264      HFRR_015870     HFRR_015870            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0324        Public Citizen Comment   N/A                            HFRR_015870‐HFRR_015870.pdf




      265      HFRR_015871     HFRR_015871            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0325        Public Citizen Comment   N/A                            HFRR_015871‐HFRR_015871.pdf




      266      HFRR_015872     HFRR_015872            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0326        Public Citizen Comment   N/A                            HFRR_015872‐HFRR_015872.pdf




      267      HFRR_015873     HFRR_015874            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0327        Public Citizen Comment   N/A                            HFRR_015873‐HFRR_015874.pdf




      268      HFRR_015875     HFRR_015875            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0328        Public Citizen Comment   N/A                            HFRR_015875‐HFRR_015875.pdf




      269      HFRR_015876     HFRR_015876            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0329        Public Citizen Comment   N/A                            HFRR_015876‐HFRR_015876.pdf




      270      HFRR_015877     HFRR_015877            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0330        Public Citizen Comment   N/A                            HFRR_015877‐HFRR_015877.pdf




      271      HFRR_015878     HFRR_015878            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0331        Public Citizen Comment   N/A                            HFRR_015878‐HFRR_015878.pdf




      272      HFRR_015879     HFRR_015879            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0332        Public Citizen Comment   N/A                            HFRR_015879‐HFRR_015879.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 76 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From




      273      HFRR_015880     HFRR_015880            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0333        Public Citizen Comment   N/A                            HFRR_015880‐HFRR_015880.pdf




      274      HFRR_015881     HFRR_015881            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0334        Public Citizen Comment   N/A                            HFRR_015881‐HFRR_015881.pdf




      275      HFRR_015882     HFRR_015882            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0335        Public Citizen Comment   N/A                            HFRR_015882‐HFRR_015882.pdf




      276      HFRR_015883     HFRR_015883            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0336        Public Citizen Comment   N/A                            HFRR_015883‐HFRR_015883.pdf




      277      HFRR_015884     HFRR_015884            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0337        Public Citizen Comment   N/A                            HFRR_015884‐HFRR_015884.pdf




      278      HFRR_015885     HFRR_015885            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0338        Public Citizen Comment   N/A                            HFRR_015885‐HFRR_015885.pdf




      279      HFRR_015886     HFRR_015886            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0339        Public Citizen Comment   N/A                            HFRR_015886‐HFRR_015886.pdf




      280      HFRR_015887     HFRR_015887            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0340        Public Citizen Comment   N/A                            HFRR_015887‐HFRR_015887.pdf




      281      HFRR_015888     HFRR_015888            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0341        Public Citizen Comment   N/A                            HFRR_015888‐HFRR_015888.pdf




      282      HFRR_015889     HFRR_015889            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0342        Public Citizen Comment   N/A                            HFRR_015889‐HFRR_015889.pdf




      283      HFRR_015890     HFRR_015890            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0343        Public Citizen Comment   N/A                            HFRR_015890‐HFRR_015890.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 77 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From




      284      HFRR_015891     HFRR_015891            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0344        Public Citizen Comment   N/A                            HFRR_015891‐HFRR_015891.pdf




      285      HFRR_015892     HFRR_015892            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0345        Public Citizen Comment   N/A                            HFRR_015892‐HFRR_015892.pdf




      286      HFRR_015893     HFRR_015893            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0346        Public Citizen Comment   N/A                            HFRR_015893‐HFRR_015893.pdf




      287      HFRR_015894     HFRR_015894            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0347        Public Citizen Comment   N/A                            HFRR_015894‐HFRR_015894.pdf




      288      HFRR_015895     HFRR_015895            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0348        Public Citizen Comment   N/A                            HFRR_015895‐HFRR_015895.pdf



      289      HFRR_015896     HFRR_015896            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0349        Public Citizen Comment   N/A                            HFRR_015896‐HFRR_015896.pdf




      290      HFRR_015897     HFRR_015897            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0350        Public Citizen Comment   N/A                            HFRR_015897‐HFRR_015897.pdf




      291      HFRR_015898     HFRR_015898            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0351        Public Citizen Comment   N/A                            HFRR_015898‐HFRR_015898.pdf




      292      HFRR_015899     HFRR_015899            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0352        Public Citizen Comment   N/A                            HFRR_015899‐HFRR_015899.pdf




      293      HFRR_015900     HFRR_015900            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0353        Public Citizen Comment   N/A                            HFRR_015900‐HFRR_015900.pdf




      294      HFRR_015901     HFRR_015901            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0354        Public Citizen Comment   N/A                            HFRR_015901‐HFRR_015901.pdf




      295      HFRR_015902     HFRR_015902            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0355        Public Citizen Comment   N/A                            HFRR_015902‐HFRR_015902.pdf




      296      HFRR_015903     HFRR_015904            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0356        Public Citizen Comment   N/A                            HFRR_015903‐HFRR_015904.pdf




      297      HFRR_015905     HFRR_015905            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0357        Public Citizen Comment   N/A                            HFRR_015905‐HFRR_015905.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 78 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From




      298      HFRR_015906     HFRR_015906            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0358        Public Citizen Comment   N/A                            HFRR_015906‐HFRR_015906.pdf




      299      HFRR_015907     HFRR_015907            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0359        Public Citizen Comment   N/A                            HFRR_015907‐HFRR_015907.pdf




      300      HFRR_015908     HFRR_015909            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0360        Public Citizen Comment   N/A                            HFRR_015908‐HFRR_015909.pdf




      301      HFRR_015910     HFRR_015911            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0361        Public Citizen Comment   N/A                            HFRR_015910‐HFRR_015911.pdf




      302      HFRR_015912     HFRR_015912            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0362        Public Citizen Comment   N/A                            HFRR_015912‐HFRR_015912.pdf




      303      HFRR_015913     HFRR_015913            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0363        Public Citizen Comment   N/A                            HFRR_015913‐HFRR_015913.pdf




      304      HFRR_015914     HFRR_015915            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0364        Public Citizen Comment   N/A                            HFRR_015914‐HFRR_015915.pdf




      305      HFRR_015916     HFRR_015917            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0365        Public Citizen Comment   N/A                            HFRR_015916‐HFRR_015917.pdf




      306      HFRR_015918     HFRR_015919            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0369        Public Citizen Comment   N/A                            HFRR_015918‐HFRR_015919.pdf




      307      HFRR_015920     HFRR_015920            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0371        Public Citizen Comment   N/A                            HFRR_015920‐HFRR_015920.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 79 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                    Author/
                                End Bates Number                    Record Type                Document Title           Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                     From




      308      HFRR_015921     HFRR_015921            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0372        Public Citizen Comment   N/A                            HFRR_015921‐HFRR_015921.pdf




      309      HFRR_015922     HFRR_015922            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0373        Public Citizen Comment   N/A                            HFRR_015922‐HFRR_015922.pdf




      310      HFRR_015923     HFRR_015924            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0375        Public Citizen Comment   N/A                            HFRR_015923‐HFRR_015924.pdf




      311      HFRR_015925     HFRR_015926            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0376        Public Citizen Comment   N/A                            HFRR_015925‐HFRR_015926.pdf



      312      HFRR_015927     HFRR_015927            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0377        Public Citizen Comment   N/A                            HFRR_015927‐HFRR_015927.pdf



      313      HFRR_015928     HFRR_015928            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0378        Public Citizen Comment   N/A                            HFRR_015928‐HFRR_015928.pdf




      314      HFRR_015929     HFRR_015929            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0379        Public Citizen Comment   N/A                            HFRR_015929‐HFRR_015929.pdf




      315      HFRR_015930     HFRR_015930            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0380        Public Citizen Comment   N/A                            HFRR_015930‐HFRR_015930.pdf




      316      HFRR_015931     HFRR_015931            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0381        Public Citizen Comment   N/A                            HFRR_015931‐HFRR_015931.pdf




      317      HFRR_015932     HFRR_015932            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0382        Public Citizen Comment   N/A                            HFRR_015932‐HFRR_015932.pdf




      318      HFRR_015933     HFRR_015933            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0383        Public Citizen Comment   N/A                            HFRR_015933‐HFRR_015933.pdf



      319      HFRR_015934     HFRR_015935            09/25/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0384        Public Citizen Comment   N/A                            HFRR_015934‐HFRR_015935.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 80 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                             Author/
                                End Bates Number                    Record Type                Document Title                    Document Source                                       Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                              From


      320      HFRR_015936     HFRR_015936            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0386        Public Citizen Comment       N/A                             HFRR_015936‐HFRR_015936.pdf


      321      HFRR_015937     HFRR_015937            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0387        Public Citizen Comment       N/A                             HFRR_015937‐HFRR_015937.pdf


      322      HFRR_015938     HFRR_015939            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0390        Public Citizen Comment       N/A                             HFRR_015938‐HFRR_015939.pdf


      323      HFRR_015940     HFRR_015941            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0394        Public Citizen Comment       N/A                             HFRR_015940‐HFRR_015941.pdf


      324      HFRR_015942     HFRR_015942            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0397        Public Citizen Comment       N/A                             HFRR_015942‐HFRR_015942.pdf




      325      HFRR_015943     HFRR_015944            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0398        Public Citizen Comment       N/A                             HFRR_015943‐HFRR_015944.pdf




      326      HFRR_015945     HFRR_015946            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0399        Public Citizen Comment       N/A                             HFRR_015945‐HFRR_015946.pdf




      327      HFRR_015947     HFRR_015948            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0400        Public Citizen Comment       N/A                             HFRR_015947‐HFRR_015948.pdf


      328      HFRR_015949     HFRR_015949            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0401        Public Citizen Comment       N/A                             HFRR_015949‐HFRR_015949.pdf



      329      HFRR_015950     HFRR_015951            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0402        Public Citizen Comment       N/A                             HFRR_015950‐HFRR_015951.pdf



      330      HFRR_015952     HFRR_015952            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0405        Public Citizen Comment       N/A                             HFRR_015952‐HFRR_015952.pdf


      331      HFRR_015953     HFRR_015954            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0408        Public Citizen Comment       N/A                             HFRR_015953‐HFRR_015954.pdf


      332      HFRR_015955     HFRR_015955            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0414        Public Citizen Comment       N/A                             HFRR_015955‐HFRR_015955.pdf
      333      HFRR_015956     HFRR_015956            09/25/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0415        Public Citizen Comment       N/A                             HFRR_015956‐HFRR_015956.pdf
                                                                                  Public Comment from National Ground                              National Ground Water
      334      HFRR_015957     HFRR_015960            09/22/17         COM                                               BLM‐2017‐0001‐0258                                     N/A                             HFRR_015957‐HFRR_015960.pdf
                                                                                  Water Association                                                Association
      335      HFRR_015961     HFRR_015966            09/22/17         COM        Public Comment from Concho Resources   BLM‐2017‐0001‐0259        Concho Resources             N/A                             HFRR_015961‐HFRR_015966.pdf
                                                                                  Public Comment from Board of County                              Board of County Commissioners
      336      HFRR_015967     HFRR_015969            09/22/17         COM                                               BLM‐2017‐0001‐0271                                      N/A                            HFRR_015967‐HFRR_015969.pdf
                                                                                  Commissioners of Boulder County                                  of Boulder County
      337      HFRR_015970     HFRR_015970            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0257        Public Citizen Comment       N/A                             HFRR_015970‐HFRR_015970.pdf
      338      HFRR_015971     HFRR_015971            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0260        Public Citizen Comment       N/A                             HFRR_015971‐HFRR_015971.pdf
      339      HFRR_015972     HFRR_015972            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0261        Public Citizen Comment       N/A                             HFRR_015972‐HFRR_015972.pdf
      340      HFRR_015973     HFRR_015973            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0262        Public Citizen Comment       N/A                             HFRR_015973‐HFRR_015973.pdf
      341      HFRR_015974     HFRR_015975            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0263        Public Citizen Comment       N/A                             HFRR_015974‐HFRR_015975.pdf
      342      HFRR_015976     HFRR_015976            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0264        Public Citizen Comment       N/A                             HFRR_015976‐HFRR_015976.pdf
      343      HFRR_015977     HFRR_015977            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0265        Public Citizen Comment       N/A                             HFRR_015977‐HFRR_015977.pdf
      344      HFRR_015978     HFRR_015979            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0266        Public Citizen Comment       N/A                             HFRR_015978‐HFRR_015979.pdf
      345      HFRR_015980     HFRR_015980            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0267        Public Citizen Comment       N/A                             HFRR_015980‐HFRR_015980.pdf
      346      HFRR_015981     HFRR_015981            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0268        Public Citizen Comment       N/A                             HFRR_015981‐HFRR_015981.pdf
      347      HFRR_015982     HFRR_015982            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0269        Public Citizen Comment       N/A                             HFRR_015982‐HFRR_015982.pdf
      348      HFRR_015983     HFRR_015983            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0270        Public Citizen Comment       N/A                             HFRR_015983‐HFRR_015983.pdf
      349      HFRR_015984     HFRR_015985            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0272        Public Citizen Comment       N/A                             HFRR_015984‐HFRR_015985.pdf
      350      HFRR_015986     HFRR_015986            09/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0273        Public Citizen Comment       N/A                             HFRR_015986‐HFRR_015986.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 81 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                      Bibliographic Citation                  File Name
    Number         Number                           Date Received                                                                                                                   From

      351      HFRR_015987     HFRR_015987            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0274                    Public Citizen Comment           N/A                                   HFRR_015987‐HFRR_015987.pdf
      352      HFRR_015988     HFRR_015988            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0275                    Public Citizen Comment           N/A                                   HFRR_015988‐HFRR_015988.pdf
      353      HFRR_015989     HFRR_015989            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0276                    Public Citizen Comment           N/A                                   HFRR_015989‐HFRR_015989.pdf
      354      HFRR_015990     HFRR_015990            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0277                    Public Citizen Comment           N/A                                   HFRR_015990‐HFRR_015990.pdf
      355      HFRR_015991     HFRR_015991            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0278                    Public Citizen Comment           N/A                                   HFRR_015991‐HFRR_015991.pdf
      356      HFRR_015992     HFRR_015992            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0279                    Public Citizen Comment           N/A                                   HFRR_015992‐HFRR_015992.pdf
      357      HFRR_015993     HFRR_015993            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0280                    Public Citizen Comment           N/A                                   HFRR_015993‐HFRR_015993.pdf
      358      HFRR_015994     HFRR_015994            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0281                    Public Citizen Comment           N/A                                   HFRR_015994‐HFRR_015994.pdf
      359      HFRR_015995     HFRR_015995            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0282                    Public Citizen Comment           N/A                                   HFRR_015995‐HFRR_015995.pdf
      360      HFRR_015996     HFRR_015996            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0283                    Public Citizen Comment           N/A                                   HFRR_015996‐HFRR_015996.pdf
      361      HFRR_015997     HFRR_015997            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0284                    Public Citizen Comment           N/A                                   HFRR_015997‐HFRR_015997.pdf
      362      HFRR_015998     HFRR_015998            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0285                    Public Citizen Comment           N/A                                   HFRR_015998‐HFRR_015998.pdf
      363      HFRR_015999     HFRR_015999            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0286                    Public Citizen Comment           N/A                                   HFRR_015999‐HFRR_015999.pdf
      364      HFRR_016000     HFRR_016000            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0287                    Public Citizen Comment           N/A                                   HFRR_016000‐HFRR_016000.pdf
      365      HFRR_016001     HFRR_016001            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0288                    Public Citizen Comment           N/A                                   HFRR_016001‐HFRR_016001.pdf
      366      HFRR_016002     HFRR_016002            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0289                    Public Citizen Comment           N/A                                   HFRR_016002‐HFRR_016002.pdf
      367      HFRR_016003     HFRR_016003            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0290                    Public Citizen Comment           N/A                                   HFRR_016003‐HFRR_016003.pdf
      368      HFRR_016004     HFRR_016004            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0291                    Public Citizen Comment           N/A                                   HFRR_016004‐HFRR_016004.pdf
      369      HFRR_016005     HFRR_016005            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0292                    Public Citizen Comment           N/A                                   HFRR_016005‐HFRR_016005.pdf
      370      HFRR_016006     HFRR_016006            09/22/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0293                    Public Citizen Comment           N/A                                   HFRR_016006‐HFRR_016006.pdf
      371      HFRR_016007     HFRR_016008            09/21/17         EML        EML                                            Bureau of Land Management (BLM)       Williams, Timothy                N/A                                   HFRR_016007‐HFRR_016008.pdf
      372      HFRR_016009     HFRR_016011            09/21/17         EML        EML                                            Bureau of Land Management (BLM)       Scott Hommel                     N/A                                   HFRR_016009‐HFRR_016011.pdf
      373      HFRR_016012     HFRR_016020            09/21/17         EML        EML                                            Bureau of Land Management (BLM)       Chuck Job                        N/A                                   HFRR_016012‐HFRR_016020.pdf
                                                                                  Appeals from the U.S. District Court for the
                                                                                                                                 U.S. Court of Appeals for the Tenth   U.S. Court of Appeals for the    Wyoming v. Zinke, No. 16‐8068 (10th
      374      HFRR_016021     HFRR_016048            09/21/17         LEG        District of Wyoming (D.C. No. 2:15‐CV‐                                                                                                                      HFRR_016021‐HFRR_016048.pdf
                                                                                                                                 Circuit                               Tenth Circuit                    Cir. September 21, 2017).
                                                                                  00043‐SWS)
                                                                                  Public Comment from Western Governors''
      375      HFRR_016049     HFRR_016049            09/21/17         COM                                                       BLM‐2017‐0001‐0226                    Western Governers' Association N/A                                     HFRR_016049‐HFRR_016049.pdf
                                                                                  Association
      376      HFRR_016050     HFRR_016053            09/21/17         COM        Public Comment from Conoco Phillips            BLM‐2017‐0001‐0244                    Conoco Phillips                  N/A                                   HFRR_016050‐HFRR_016053.pdf
                                                                                  Public Comment from National Ground                                                  National Ground Water
      377      HFRR_016054     HFRR_016057            09/21/17         COM                                                       BLM‐2017‐0001‐0252                                                     N/A                                   HFRR_016054‐HFRR_016057.pdf
                                                                                  Water Association                                                                    Association
                                                                                  Public Comment from Industrial                                                       Industrial Commission of North
      378      HFRR_016058     HFRR_016060            09/21/17         COM                                                       BLM‐2017‐0001‐0254                                                     N/A                                   HFRR_016058‐HFRR_016060.pdf
                                                                                  Commission of North Dakota                                                           Dakota
      379      HFRR_016061     HFRR_016061            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0247                    Public Citizen Comment           N/A                                   HFRR_016061‐HFRR_016061.pdf
      380      HFRR_016062     HFRR_016062            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0248                    Public Citizen Comment           N/A                                   HFRR_016062‐HFRR_016062.pdf
      381      HFRR_016063     HFRR_016063            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0249                    Public Citizen Comment           N/A                                   HFRR_016063‐HFRR_016063.pdf
      382      HFRR_016064     HFRR_016064            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0250                    Public Citizen Comment           N/A                                   HFRR_016064‐HFRR_016064.pdf
      383      HFRR_016065     HFRR_016065            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0251                    Public Citizen Comment           N/A                                   HFRR_016065‐HFRR_016065.pdf
      384      HFRR_016066     HFRR_016066            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0222                    Public Citizen Comment           N/A                                   HFRR_016066‐HFRR_016066.pdf
      385      HFRR_016067     HFRR_016067            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0223                    Public Citizen Comment           N/A                                   HFRR_016067‐HFRR_016067.pdf
      386      HFRR_016068     HFRR_016068            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0224                    Public Citizen Comment           N/A                                   HFRR_016068‐HFRR_016068.pdf
      387      HFRR_016069     HFRR_016070            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0225                    Public Citizen Comment           N/A                                   HFRR_016069‐HFRR_016070.pdf
      388      HFRR_016071     HFRR_016071            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0227                    Public Citizen Comment           N/A                                   HFRR_016071‐HFRR_016071.pdf
      389      HFRR_016072     HFRR_016072            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0228                    Public Citizen Comment           N/A                                   HFRR_016072‐HFRR_016072.pdf
      390      HFRR_016073     HFRR_016073            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0229                    Public Citizen Comment           N/A                                   HFRR_016073‐HFRR_016073.pdf
      391      HFRR_016074     HFRR_016074            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0230                    Public Citizen Comment           N/A                                   HFRR_016074‐HFRR_016074.pdf
      392      HFRR_016075     HFRR_016075            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0231                    Public Citizen Comment           N/A                                   HFRR_016075‐HFRR_016075.pdf
      393      HFRR_016076     HFRR_016076            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0232                    Public Citizen Comment           N/A                                   HFRR_016076‐HFRR_016076.pdf
      394      HFRR_016077     HFRR_016077            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0233                    Public Citizen Comment           N/A                                   HFRR_016077‐HFRR_016077.pdf
      395      HFRR_016078     HFRR_016078            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0234                    Public Citizen Comment           N/A                                   HFRR_016078‐HFRR_016078.pdf
      396      HFRR_016079     HFRR_016079            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0235                    Public Citizen Comment           N/A                                   HFRR_016079‐HFRR_016079.pdf
      397      HFRR_016080     HFRR_016080            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0236                    Public Citizen Comment           N/A                                   HFRR_016080‐HFRR_016080.pdf
      398      HFRR_016081     HFRR_016081            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0237                    Public Citizen Comment           N/A                                   HFRR_016081‐HFRR_016081.pdf
      399      HFRR_016082     HFRR_016082            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0238                    Public Citizen Comment           N/A                                   HFRR_016082‐HFRR_016082.pdf
      400      HFRR_016083     HFRR_016083            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0239                    Public Citizen Comment           N/A                                   HFRR_016083‐HFRR_016083.pdf
      401      HFRR_016084     HFRR_016084            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0240                    Public Citizen Comment           N/A                                   HFRR_016084‐HFRR_016084.pdf
      402      HFRR_016085     HFRR_016085            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0241                    Public Citizen Comment           N/A                                   HFRR_016085‐HFRR_016085.pdf
      403      HFRR_016086     HFRR_016086            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0242                    Public Citizen Comment           N/A                                   HFRR_016086‐HFRR_016086.pdf
      404      HFRR_016087     HFRR_016087            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0243                    Public Citizen Comment           N/A                                   HFRR_016087‐HFRR_016087.pdf
      405      HFRR_016088     HFRR_016088            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0245                    Public Citizen Comment           N/A                                   HFRR_016088‐HFRR_016088.pdf
      406      HFRR_016089     HFRR_016089            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0246                    Public Citizen Comment           N/A                                   HFRR_016089‐HFRR_016089.pdf
      407      HFRR_016090     HFRR_016090            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0253                    Public Citizen Comment           N/A                                   HFRR_016090‐HFRR_016090.pdf
      408      HFRR_016091     HFRR_016091            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0255                    Public Citizen Comment           N/A                                   HFRR_016091‐HFRR_016091.pdf
      409      HFRR_016092     HFRR_016092            09/21/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0256                    Public Citizen Comment           N/A                                   HFRR_016092‐HFRR_016092.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 82 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                  Author/
                                End Bates Number                    Record Type                Document Title                         Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                   From

      410      HFRR_016093     HFRR_016094            09/20/17         COM        Public Comment from Alexander Brown         BLM‐2017‐0001‐0217        Alexander Brown          N/A                            HFRR_016093‐HFRR_016094.pdf
      411      HFRR_016095     HFRR_016095            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0195        Public Citizen Comment   N/A                            HFRR_016095‐HFRR_016095.pdf
      412      HFRR_016096     HFRR_016096            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0196        Public Citizen Comment   N/A                            HFRR_016096‐HFRR_016096.pdf
      413      HFRR_016097     HFRR_016097            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0197        Public Citizen Comment   N/A                            HFRR_016097‐HFRR_016097.pdf
      414      HFRR_016098     HFRR_016098            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0198        Public Citizen Comment   N/A                            HFRR_016098‐HFRR_016098.pdf
      415      HFRR_016099     HFRR_016099            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0199        Public Citizen Comment   N/A                            HFRR_016099‐HFRR_016099.pdf
      416      HFRR_016100     HFRR_016100            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0200        Public Citizen Comment   N/A                            HFRR_016100‐HFRR_016100.pdf
      417      HFRR_016101     HFRR_016101            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0201        Public Citizen Comment   N/A                            HFRR_016101‐HFRR_016101.pdf
      418      HFRR_016102     HFRR_016102            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0202        Public Citizen Comment   N/A                            HFRR_016102‐HFRR_016102.pdf
      419      HFRR_016103     HFRR_016103            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0203        Public Citizen Comment   N/A                            HFRR_016103‐HFRR_016103.pdf
      420      HFRR_016104     HFRR_016104            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0204        Public Citizen Comment   N/A                            HFRR_016104‐HFRR_016104.pdf
      421      HFRR_016105     HFRR_016105            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0205        Public Citizen Comment   N/A                            HFRR_016105‐HFRR_016105.pdf
      422      HFRR_016106     HFRR_016106            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0206        Public Citizen Comment   N/A                            HFRR_016106‐HFRR_016106.pdf
      423      HFRR_016107     HFRR_016107            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0207        Public Citizen Comment   N/A                            HFRR_016107‐HFRR_016107.pdf
      424      HFRR_016108     HFRR_016108            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0208        Public Citizen Comment   N/A                            HFRR_016108‐HFRR_016108.pdf
      425      HFRR_016109     HFRR_016109            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0209        Public Citizen Comment   N/A                            HFRR_016109‐HFRR_016109.pdf
      426      HFRR_016110     HFRR_016110            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0210        Public Citizen Comment   N/A                            HFRR_016110‐HFRR_016110.pdf
      427      HFRR_016111     HFRR_016111            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0211        Public Citizen Comment   N/A                            HFRR_016111‐HFRR_016111.pdf
      428      HFRR_016112     HFRR_016112            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0212        Public Citizen Comment   N/A                            HFRR_016112‐HFRR_016112.pdf
      429      HFRR_016113     HFRR_016113            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0213        Public Citizen Comment   N/A                            HFRR_016113‐HFRR_016113.pdf
      430      HFRR_016114     HFRR_016115            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0214        Public Citizen Comment   N/A                            HFRR_016114‐HFRR_016115.pdf
      431      HFRR_016116     HFRR_016116            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0215        Public Citizen Comment   N/A                            HFRR_016116‐HFRR_016116.pdf
      432      HFRR_016117     HFRR_016117            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0216        Public Citizen Comment   N/A                            HFRR_016117‐HFRR_016117.pdf
      433      HFRR_016118     HFRR_016118            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0218        Public Citizen Comment   N/A                            HFRR_016118‐HFRR_016118.pdf
      434      HFRR_016119     HFRR_016119            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0219        Public Citizen Comment   N/A                            HFRR_016119‐HFRR_016119.pdf
      435      HFRR_016120     HFRR_016120            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0220        Public Citizen Comment   N/A                            HFRR_016120‐HFRR_016120.pdf
      436      HFRR_016121     HFRR_016121            09/20/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0221        Public Citizen Comment   N/A                            HFRR_016121‐HFRR_016121.pdf
                                                                                  Public Comment from Physicians for Social                             Physicians for Social
      437      HFRR_016122     HFRR_016127            09/19/17         COM                                                    BLM‐2017‐0001‐0193                                 N/A                            HFRR_016122‐HFRR_016127.pdf
                                                                                  Responsibility                                                        Responsibility
      438      HFRR_016128     HFRR_016128            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0168        Public Citizen Comment   N/A                            HFRR_016128‐HFRR_016128.pdf
      439      HFRR_016129     HFRR_016129            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0169        Public Citizen Comment   N/A                            HFRR_016129‐HFRR_016129.pdf
      440      HFRR_016130     HFRR_016130            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0170        Public Citizen Comment   N/A                            HFRR_016130‐HFRR_016130.pdf
      441      HFRR_016131     HFRR_016131            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0171        Public Citizen Comment   N/A                            HFRR_016131‐HFRR_016131.pdf
      442      HFRR_016132     HFRR_016132            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0172        Public Citizen Comment   N/A                            HFRR_016132‐HFRR_016132.pdf
      443      HFRR_016133     HFRR_016133            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0173        Public Citizen Comment   N/A                            HFRR_016133‐HFRR_016133.pdf
      444      HFRR_016134     HFRR_016134            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0174        Public Citizen Comment   N/A                            HFRR_016134‐HFRR_016134.pdf
      445      HFRR_016135     HFRR_016135            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0175        Public Citizen Comment   N/A                            HFRR_016135‐HFRR_016135.pdf
      446      HFRR_016136     HFRR_016136            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0176        Public Citizen Comment   N/A                            HFRR_016136‐HFRR_016136.pdf
      447      HFRR_016137     HFRR_016137            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0177        Public Citizen Comment   N/A                            HFRR_016137‐HFRR_016137.pdf
      448      HFRR_016138     HFRR_016138            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0178        Public Citizen Comment   N/A                            HFRR_016138‐HFRR_016138.pdf
      449      HFRR_016139     HFRR_016139            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0179        Public Citizen Comment   N/A                            HFRR_016139‐HFRR_016139.pdf
      450      HFRR_016140     HFRR_016140            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0180        Public Citizen Comment   N/A                            HFRR_016140‐HFRR_016140.pdf
      451      HFRR_016141     HFRR_016141            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0181        Public Citizen Comment   N/A                            HFRR_016141‐HFRR_016141.pdf
      452      HFRR_016142     HFRR_016142            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0182        Public Citizen Comment   N/A                            HFRR_016142‐HFRR_016142.pdf
      453      HFRR_016143     HFRR_016143            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0183        Public Citizen Comment   N/A                            HFRR_016143‐HFRR_016143.pdf
      454      HFRR_016144     HFRR_016144            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0184        Public Citizen Comment   N/A                            HFRR_016144‐HFRR_016144.pdf
      455      HFRR_016145     HFRR_016145            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0185        Public Citizen Comment   N/A                            HFRR_016145‐HFRR_016145.pdf
      456      HFRR_016146     HFRR_016146            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0186        Public Citizen Comment   N/A                            HFRR_016146‐HFRR_016146.pdf
      457      HFRR_016147     HFRR_016147            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0187        Public Citizen Comment   N/A                            HFRR_016147‐HFRR_016147.pdf
      458      HFRR_016148     HFRR_016148            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0188        Public Citizen Comment   N/A                            HFRR_016148‐HFRR_016148.pdf
      459      HFRR_016149     HFRR_016149            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0189        Public Citizen Comment   N/A                            HFRR_016149‐HFRR_016149.pdf
      460      HFRR_016150     HFRR_016150            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0190        Public Citizen Comment   N/A                            HFRR_016150‐HFRR_016150.pdf
      461      HFRR_016151     HFRR_016151            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0191        Public Citizen Comment   N/A                            HFRR_016151‐HFRR_016151.pdf
      462      HFRR_016152     HFRR_016152            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0192        Public Citizen Comment   N/A                            HFRR_016152‐HFRR_016152.pdf
      463      HFRR_016153     HFRR_016153            09/19/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0194        Public Citizen Comment   N/A                            HFRR_016153‐HFRR_016153.pdf
      464      HFRR_016154     HFRR_016154            09/15/17         COM        Public Comment from Excalibur Resources     BLM‐2017‐0001‐0155        Excalibur Resources      N/A                            HFRR_016154‐HFRR_016154.pdf
      465      HFRR_016155     HFRR_016156            09/15/17         COM        Public Comment from State of Wyoming        BLM‐2017‐0001‐0160        State of Wyoming         N/A                            HFRR_016155‐HFRR_016156.pdf
      466      HFRR_016157     HFRR_016157            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0156        Public Citizen Comment   N/A                            HFRR_016157‐HFRR_016157.pdf
      467      HFRR_016158     HFRR_016158            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0157        Public Citizen Comment   N/A                            HFRR_016158‐HFRR_016158.pdf
      468      HFRR_016159     HFRR_016159            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0158        Public Citizen Comment   N/A                            HFRR_016159‐HFRR_016159.pdf
      469      HFRR_016160     HFRR_016160            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0159        Public Citizen Comment   N/A                            HFRR_016160‐HFRR_016160.pdf
      470      HFRR_016161     HFRR_016161            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0161        Public Citizen Comment   N/A                            HFRR_016161‐HFRR_016161.pdf
      471      HFRR_016162     HFRR_016163            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0162        Public Citizen Comment   N/A                            HFRR_016162‐HFRR_016163.pdf
      472      HFRR_016164     HFRR_016164            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0163        Public Citizen Comment   N/A                            HFRR_016164‐HFRR_016164.pdf
      473      HFRR_016165     HFRR_016165            09/15/17         COM        Public Citizen Comment                      BLM‐2017‐0001‐0164        Public Citizen Comment   N/A                            HFRR_016165‐HFRR_016165.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 83 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                            Author/
                                End Bates Number                    Record Type                Document Title            Document Source                                         Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                             From

      474      HFRR_016166     HFRR_016167            09/15/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0165                Public Citizen Comment   N/A                            HFRR_016166‐HFRR_016167.pdf
      475      HFRR_016168     HFRR_016169            09/15/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0166                Public Citizen Comment   N/A                            HFRR_016168‐HFRR_016169.pdf
      476      HFRR_016170     HFRR_016170            09/15/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0167                Public Citizen Comment   N/A                            HFRR_016170‐HFRR_016170.pdf
      477      HFRR_016171     HFRR_016171            09/14/17         EML        EML                           Bureau of Land Management (BLM)   Wells, Steven            N/A                            HFRR_016171‐HFRR_016171.pdf
      478      HFRR_016172     HFRR_016172            09/14/17         EML        EML                           Bureau of Land Management (BLM)   Wells, Steven            N/A                            HFRR_016172‐HFRR_016172.pdf
      479      HFRR_016173     HFRR_016173            09/14/17         EML        EML                           Bureau of Land Management (BLM)   Wells, Steven            N/A                            HFRR_016173‐HFRR_016173.pdf
      480      HFRR_016174     HFRR_016174            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0147                Public Citizen Comment   N/A                            HFRR_016174‐HFRR_016174.pdf
      481      HFRR_016175     HFRR_016176            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0148                Public Citizen Comment   N/A                            HFRR_016175‐HFRR_016176.pdf
      482      HFRR_016177     HFRR_016177            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0149                Public Citizen Comment   N/A                            HFRR_016177‐HFRR_016177.pdf
      483      HFRR_016178     HFRR_016178            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0150                Public Citizen Comment   N/A                            HFRR_016178‐HFRR_016178.pdf
      484      HFRR_016179     HFRR_016179            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0151                Public Citizen Comment   N/A                            HFRR_016179‐HFRR_016179.pdf
      485      HFRR_016180     HFRR_016180            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0152                Public Citizen Comment   N/A                            HFRR_016180‐HFRR_016180.pdf
      486      HFRR_016181     HFRR_016182            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0153                Public Citizen Comment   N/A                            HFRR_016181‐HFRR_016182.pdf
      487      HFRR_016183     HFRR_016184            09/13/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0154                Public Citizen Comment   N/A                            HFRR_016183‐HFRR_016184.pdf
      488      HFRR_016185     HFRR_016304            09/12/17         EML        EML                           Bureau of Land Management (BLM)   Abernathy, Justin        N/A                            HFRR_016185‐HFRR_016304.pdf
      489      HFRR_016305     HFRR_016305            09/12/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0142                Public Citizen Comment   N/A                            HFRR_016305‐HFRR_016305.pdf
      490      HFRR_016306     HFRR_016306            09/12/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0143                Public Citizen Comment   N/A                            HFRR_016306‐HFRR_016306.pdf
      491      HFRR_016307     HFRR_016307            09/12/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0144                Public Citizen Comment   N/A                            HFRR_016307‐HFRR_016307.pdf
      492      HFRR_016308     HFRR_016308            09/12/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0145                Public Citizen Comment   N/A                            HFRR_016308‐HFRR_016308.pdf
      493      HFRR_016309     HFRR_016309            09/12/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0146                Public Citizen Comment   N/A                            HFRR_016309‐HFRR_016309.pdf
      494      HFRR_016310     HFRR_016310            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0110                Public Citizen Comment   N/A                            HFRR_016310‐HFRR_016310.pdf
      495      HFRR_016311     HFRR_016311            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0111                Public Citizen Comment   N/A                            HFRR_016311‐HFRR_016311.pdf
      496      HFRR_016312     HFRR_016312            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0112                Public Citizen Comment   N/A                            HFRR_016312‐HFRR_016312.pdf
      497      HFRR_016313     HFRR_016313            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0113                Public Citizen Comment   N/A                            HFRR_016313‐HFRR_016313.pdf
      498      HFRR_016314     HFRR_016314            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0114                Public Citizen Comment   N/A                            HFRR_016314‐HFRR_016314.pdf
      499      HFRR_016315     HFRR_016315            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0115                Public Citizen Comment   N/A                            HFRR_016315‐HFRR_016315.pdf
      500      HFRR_016316     HFRR_016316            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0116                Public Citizen Comment   N/A                            HFRR_016316‐HFRR_016316.pdf
      501      HFRR_016317     HFRR_016317            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0117                Public Citizen Comment   N/A                            HFRR_016317‐HFRR_016317.pdf
      502      HFRR_016318     HFRR_016318            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0118                Public Citizen Comment   N/A                            HFRR_016318‐HFRR_016318.pdf
      503      HFRR_016319     HFRR_016320            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0119                Public Citizen Comment   N/A                            HFRR_016319‐HFRR_016320.pdf
      504      HFRR_016321     HFRR_016321            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0120                Public Citizen Comment   N/A                            HFRR_016321‐HFRR_016321.pdf
      505      HFRR_016322     HFRR_016322            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0121                Public Citizen Comment   N/A                            HFRR_016322‐HFRR_016322.pdf
      506      HFRR_016323     HFRR_016323            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0122                Public Citizen Comment   N/A                            HFRR_016323‐HFRR_016323.pdf
      507      HFRR_016324     HFRR_016324            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0123                Public Citizen Comment   N/A                            HFRR_016324‐HFRR_016324.pdf
      508      HFRR_016325     HFRR_016325            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0124                Public Citizen Comment   N/A                            HFRR_016325‐HFRR_016325.pdf
      509      HFRR_016326     HFRR_016326            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0125                Public Citizen Comment   N/A                            HFRR_016326‐HFRR_016326.pdf
      510      HFRR_016327     HFRR_016327            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0126                Public Citizen Comment   N/A                            HFRR_016327‐HFRR_016327.pdf
      511      HFRR_016328     HFRR_016328            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0127                Public Citizen Comment   N/A                            HFRR_016328‐HFRR_016328.pdf
      512      HFRR_016329     HFRR_016329            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0128                Public Citizen Comment   N/A                            HFRR_016329‐HFRR_016329.pdf
      513      HFRR_016330     HFRR_016330            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0129                Public Citizen Comment   N/A                            HFRR_016330‐HFRR_016330.pdf
      514      HFRR_016331     HFRR_016331            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0130                Public Citizen Comment   N/A                            HFRR_016331‐HFRR_016331.pdf
      515      HFRR_016332     HFRR_016332            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0131                Public Citizen Comment   N/A                            HFRR_016332‐HFRR_016332.pdf
      516      HFRR_016333     HFRR_016333            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0132                Public Citizen Comment   N/A                            HFRR_016333‐HFRR_016333.pdf
      517      HFRR_016334     HFRR_016334            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0133                Public Citizen Comment   N/A                            HFRR_016334‐HFRR_016334.pdf
      518      HFRR_016335     HFRR_016335            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0134                Public Citizen Comment   N/A                            HFRR_016335‐HFRR_016335.pdf
      519      HFRR_016336     HFRR_016336            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0135                Public Citizen Comment   N/A                            HFRR_016336‐HFRR_016336.pdf
      520      HFRR_016337     HFRR_016337            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0136                Public Citizen Comment   N/A                            HFRR_016337‐HFRR_016337.pdf
      521      HFRR_016338     HFRR_016338            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0137                Public Citizen Comment   N/A                            HFRR_016338‐HFRR_016338.pdf
      522      HFRR_016339     HFRR_016339            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0138                Public Citizen Comment   N/A                            HFRR_016339‐HFRR_016339.pdf
      523      HFRR_016340     HFRR_016340            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0139                Public Citizen Comment   N/A                            HFRR_016340‐HFRR_016340.pdf
      524      HFRR_016341     HFRR_016341            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0140                Public Citizen Comment   N/A                            HFRR_016341‐HFRR_016341.pdf
      525      HFRR_016342     HFRR_016342            09/11/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0141                Public Citizen Comment   N/A                            HFRR_016342‐HFRR_016342.pdf
      526      HFRR_016343     HFRR_016344            09/07/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0103                Public Citizen Comment   N/A                            HFRR_016343‐HFRR_016344.pdf
      527      HFRR_016345     HFRR_016345            09/07/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0104                Public Citizen Comment   N/A                            HFRR_016345‐HFRR_016345.pdf
      528      HFRR_016346     HFRR_016347            09/07/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0105                Public Citizen Comment   N/A                            HFRR_016346‐HFRR_016347.pdf
      529      HFRR_016348     HFRR_016348            09/07/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0106                Public Citizen Comment   N/A                            HFRR_016348‐HFRR_016348.pdf
      530      HFRR_016349     HFRR_016349            09/07/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0107                Public Citizen Comment   N/A                            HFRR_016349‐HFRR_016349.pdf
      531      HFRR_016350     HFRR_016351            09/07/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0108                Public Citizen Comment   N/A                            HFRR_016350‐HFRR_016351.pdf
      532      HFRR_016352     HFRR_016353            09/07/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0109                Public Citizen Comment   N/A                            HFRR_016352‐HFRR_016353.pdf
      533      HFRR_016354     HFRR_016354            09/05/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0090                Public Citizen Comment   N/A                            HFRR_016354‐HFRR_016354.pdf
      534      HFRR_016355     HFRR_016355            09/05/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0091                Public Citizen Comment   N/A                            HFRR_016355‐HFRR_016355.pdf
      535      HFRR_016356     HFRR_016356            09/05/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0092                Public Citizen Comment   N/A                            HFRR_016356‐HFRR_016356.pdf
      536      HFRR_016357     HFRR_016357            09/05/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0093                Public Citizen Comment   N/A                            HFRR_016357‐HFRR_016357.pdf
      537      HFRR_016358     HFRR_016358            09/05/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0094                Public Citizen Comment   N/A                            HFRR_016358‐HFRR_016358.pdf
      538      HFRR_016359     HFRR_016359            09/05/17         COM        Public Citizen Comment        BLM‐2017‐0001‐0095                Public Citizen Comment   N/A                            HFRR_016359‐HFRR_016359.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 84 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                               Author/
                                End Bates Number                    Record Type                Document Title                      Document Source                                  Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                From

      539      HFRR_016360     HFRR_016360            09/05/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0096          Public Citizen Comment   N/A                            HFRR_016360‐HFRR_016360.pdf
      540      HFRR_016361     HFRR_016361            09/05/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0097          Public Citizen Comment   N/A                            HFRR_016361‐HFRR_016361.pdf
      541      HFRR_016362     HFRR_016362            09/05/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0098          Public Citizen Comment   N/A                            HFRR_016362‐HFRR_016362.pdf
      542      HFRR_016363     HFRR_016363            09/05/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0099          Public Citizen Comment   N/A                            HFRR_016363‐HFRR_016363.pdf
      543      HFRR_016364     HFRR_016365            09/05/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0100          Public Citizen Comment   N/A                            HFRR_016364‐HFRR_016365.pdf
      544      HFRR_016366     HFRR_016366            09/05/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0101          Public Citizen Comment   N/A                            HFRR_016366‐HFRR_016366.pdf
      545      HFRR_016367     HFRR_016367            09/05/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0102          Public Citizen Comment   N/A                            HFRR_016367‐HFRR_016367.pdf
      546      HFRR_016368     HFRR_016368            09/01/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0087          Public Citizen Comment   N/A                            HFRR_016368‐HFRR_016368.pdf
      547      HFRR_016369     HFRR_016369            09/01/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0088          Public Citizen Comment   N/A                            HFRR_016369‐HFRR_016369.pdf
      548      HFRR_016370     HFRR_016370            09/01/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0089          Public Citizen Comment   N/A                            HFRR_016370‐HFRR_016370.pdf
      549      HFRR_016371     HFRR_016371            08/31/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0082          Public Citizen Comment   N/A                            HFRR_016371‐HFRR_016371.pdf
      550      HFRR_016372     HFRR_016372            08/31/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0083          Public Citizen Comment   N/A                            HFRR_016372‐HFRR_016372.pdf
      551      HFRR_016373     HFRR_016373            08/31/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0084          Public Citizen Comment   N/A                            HFRR_016373‐HFRR_016373.pdf
      552      HFRR_016374     HFRR_016374            08/31/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0085          Public Citizen Comment   N/A                            HFRR_016374‐HFRR_016374.pdf
      553      HFRR_016375     HFRR_016375            08/31/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0086          Public Citizen Comment   N/A                            HFRR_016375‐HFRR_016375.pdf
      554      HFRR_016376     HFRR_016376            08/28/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0077          Public Citizen Comment   N/A                            HFRR_016376‐HFRR_016376.pdf
      555      HFRR_016377     HFRR_016377            08/28/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0078          Public Citizen Comment   N/A                            HFRR_016377‐HFRR_016377.pdf
      556      HFRR_016378     HFRR_016378            08/28/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0079          Public Citizen Comment   N/A                            HFRR_016378‐HFRR_016378.pdf
      557      HFRR_016379     HFRR_016379            08/28/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0080          Public Citizen Comment   N/A                            HFRR_016379‐HFRR_016379.pdf
      558      HFRR_016380     HFRR_016380            08/28/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0081          Public Citizen Comment   N/A                            HFRR_016380‐HFRR_016380.pdf
      559      HFRR_016381     HFRR_016381            08/24/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0075          Public Citizen Comment   N/A                            HFRR_016381‐HFRR_016381.pdf
      560      HFRR_016382     HFRR_016382            08/24/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0076          Public Citizen Comment   N/A                            HFRR_016382‐HFRR_016382.pdf
      561      HFRR_016383     HFRR_016383            08/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0072          Public Citizen Comment   N/A                            HFRR_016383‐HFRR_016383.pdf
      562      HFRR_016384     HFRR_016384            08/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0073          Public Citizen Comment   N/A                            HFRR_016384‐HFRR_016384.pdf
      563      HFRR_016385     HFRR_016385            08/22/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0074          Public Citizen Comment   N/A                            HFRR_016385‐HFRR_016385.pdf
      564      HFRR_016386     HFRR_016387            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0064          Public Citizen Comment   N/A                            HFRR_016386‐HFRR_016387.pdf
      565      HFRR_016388     HFRR_016388            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0065          Public Citizen Comment   N/A                            HFRR_016388‐HFRR_016388.pdf
      566      HFRR_016389     HFRR_016389            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0066          Public Citizen Comment   N/A                            HFRR_016389‐HFRR_016389.pdf
      567      HFRR_016390     HFRR_016390            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0067          Public Citizen Comment   N/A                            HFRR_016390‐HFRR_016390.pdf
      568      HFRR_016391     HFRR_016391            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0068          Public Citizen Comment   N/A                            HFRR_016391‐HFRR_016391.pdf
      569      HFRR_016392     HFRR_016392            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0069          Public Citizen Comment   N/A                            HFRR_016392‐HFRR_016392.pdf
      570      HFRR_016393     HFRR_016393            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0070          Public Citizen Comment   N/A                            HFRR_016393‐HFRR_016393.pdf
      571      HFRR_016394     HFRR_016394            08/21/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0071          Public Citizen Comment   N/A                            HFRR_016394‐HFRR_016394.pdf
      572      HFRR_016395     HFRR_016402            08/17/17         COM        Public Comment from Christopher J Weider BLM‐2017‐0001‐0062        Christopher J Weider     N/A                            HFRR_016395‐HFRR_016402.pdf
      573      HFRR_016403     HFRR_016403            08/17/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0060          Public Citizen Comment   N/A                            HFRR_016403‐HFRR_016403.pdf
      574      HFRR_016404     HFRR_016404            08/17/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0061          Public Citizen Comment   N/A                            HFRR_016404‐HFRR_016404.pdf
      575      HFRR_016405     HFRR_016405            08/17/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0063          Public Citizen Comment   N/A                            HFRR_016405‐HFRR_016405.pdf
      576      HFRR_016406     HFRR_016406            08/15/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0059          Public Citizen Comment   N/A                            HFRR_016406‐HFRR_016406.pdf
      577      HFRR_016407     HFRR_016407            08/14/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0058          Public Citizen Comment   N/A                            HFRR_016407‐HFRR_016407.pdf
      578      HFRR_016408     HFRR_016408            08/10/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0056          Public Citizen Comment   N/A                            HFRR_016408‐HFRR_016408.pdf
      579      HFRR_016409     HFRR_016409            08/10/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0057          Public Citizen Comment   N/A                            HFRR_016409‐HFRR_016409.pdf
      580      HFRR_016410     HFRR_016413            08/09/17         COM        Public Comment from Janette Dean       BLM‐2017‐0001‐0052          Janette Dean             N/A                            HFRR_016410‐HFRR_016413.pdf
      581      HFRR_016414     HFRR_016415            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0047          Public Citizen Comment   N/A                            HFRR_016414‐HFRR_016415.pdf
      582      HFRR_016416     HFRR_016416            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0048          Public Citizen Comment   N/A                            HFRR_016416‐HFRR_016416.pdf
      583      HFRR_016417     HFRR_016417            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0049          Public Citizen Comment   N/A                            HFRR_016417‐HFRR_016417.pdf
      584      HFRR_016418     HFRR_016418            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0050          Public Citizen Comment   N/A                            HFRR_016418‐HFRR_016418.pdf
      585      HFRR_016419     HFRR_016419            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0051          Public Citizen Comment   N/A                            HFRR_016419‐HFRR_016419.pdf
      586      HFRR_016420     HFRR_016420            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0053          Public Citizen Comment   N/A                            HFRR_016420‐HFRR_016420.pdf
      587      HFRR_016421     HFRR_016421            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0054          Public Citizen Comment   N/A                            HFRR_016421‐HFRR_016421.pdf
      588      HFRR_016422     HFRR_016423            08/09/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0055          Public Citizen Comment   N/A                            HFRR_016422‐HFRR_016423.pdf
      589      HFRR_016424     HFRR_016424            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0039          Public Citizen Comment   N/A                            HFRR_016424‐HFRR_016424.pdf
      590      HFRR_016425     HFRR_016425            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0040          Public Citizen Comment   N/A                            HFRR_016425‐HFRR_016425.pdf
      591      HFRR_016426     HFRR_016426            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0041          Public Citizen Comment   N/A                            HFRR_016426‐HFRR_016426.pdf
      592      HFRR_016427     HFRR_016427            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0042          Public Citizen Comment   N/A                            HFRR_016427‐HFRR_016427.pdf
      593      HFRR_016428     HFRR_016429            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0043          Public Citizen Comment   N/A                            HFRR_016428‐HFRR_016429.pdf
      594      HFRR_016430     HFRR_016430            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0044          Public Citizen Comment   N/A                            HFRR_016430‐HFRR_016430.pdf
      595      HFRR_016431     HFRR_016431            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0045          Public Citizen Comment   N/A                            HFRR_016431‐HFRR_016431.pdf
      596      HFRR_016432     HFRR_016432            08/07/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0046          Public Citizen Comment   N/A                            HFRR_016432‐HFRR_016432.pdf
      597      HFRR_016433     HFRR_016433            08/04/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0036          Public Citizen Comment   N/A                            HFRR_016433‐HFRR_016433.pdf
      598      HFRR_016434     HFRR_016434            08/04/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0037          Public Citizen Comment   N/A                            HFRR_016434‐HFRR_016434.pdf
      599      HFRR_016435     HFRR_016435            08/04/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0038          Public Citizen Comment   N/A                            HFRR_016435‐HFRR_016435.pdf
      600      HFRR_016436     HFRR_016436            08/03/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0029          Public Citizen Comment   N/A                            HFRR_016436‐HFRR_016436.pdf
      601      HFRR_016437     HFRR_016437            08/03/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0030          Public Citizen Comment   N/A                            HFRR_016437‐HFRR_016437.pdf
      602      HFRR_016438     HFRR_016438            08/03/17         COM        Public Citizen Comment                 BLM‐2017‐0001‐0031          Public Citizen Comment   N/A                            HFRR_016438‐HFRR_016438.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 85 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                              Author/
                                End Bates Number                    Record Type                  Document Title                            Document Source                                                Bibliographic Citation                        File Name
    Number         Number                           Date Received                                                                                                               From

      603      HFRR_016439     HFRR_016439            08/03/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0032                Public Citizen Comment        N/A                                          HFRR_016439‐HFRR_016439.pdf
      604      HFRR_016440     HFRR_016440            08/03/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0033                Public Citizen Comment        N/A                                          HFRR_016440‐HFRR_016440.pdf
      605      HFRR_016441     HFRR_016441            08/03/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0034                Public Citizen Comment        N/A                                          HFRR_016441‐HFRR_016441.pdf
      606      HFRR_016442     HFRR_016442            08/03/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0035                Public Citizen Comment        N/A                                          HFRR_016442‐HFRR_016442.pdf
      607      HFRR_016443     HFRR_016443            08/01/17         IMG        FracFocus Partner State as of August 2018      Bureau of Land Management (BLM)   FracFocus                     N/A                                          HFRR_016443‐HFRR_016443.pdf
                                                                                  Written comments on FracFocus Partner
      608      HFRR_016444     HFRR_016444            08/01/17         IMG                                                       Bureau of Land Management (BLM)   FracFocus                     N/A                                          HFRR_016444‐HFRR_016444.pdf
                                                                                  State as of August 2019
      609      HFRR_016445     HFRR_016445            08/01/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0025                Public Citizen Comment        N/A                                          HFRR_016445‐HFRR_016445.pdf
      610      HFRR_016446     HFRR_016446            08/01/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0026                Public Citizen Comment        N/A                                          HFRR_016446‐HFRR_016446.pdf
      611      HFRR_016447     HFRR_016447            08/01/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0027                Public Citizen Comment        N/A                                          HFRR_016447‐HFRR_016447.pdf
      612      HFRR_016448     HFRR_016448            08/01/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0028                Public Citizen Comment        N/A                                          HFRR_016448‐HFRR_016448.pdf
                                                                                  Public Comment from National Federation                                          National Federation of
      613      HFRR_016449     HFRR_016451            07/31/17         COM                                                       BLM‐2017‐0001‐0019                                              N/A                                          HFRR_016449‐HFRR_016451.pdf
                                                                                  of Independent Business (NFIB)                                                   Independent Business (NFIB)
      614      HFRR_016452     HFRR_016452            07/31/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0018                Public Citizen Comment        N/A                                          HFRR_016452‐HFRR_016452.pdf
      615      HFRR_016453     HFRR_016453            07/31/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0020                Public Citizen Comment        N/A                                          HFRR_016453‐HFRR_016453.pdf
      616      HFRR_016454     HFRR_016454            07/31/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0021                Public Citizen Comment        N/A                                          HFRR_016454‐HFRR_016454.pdf
      617      HFRR_016455     HFRR_016456            07/31/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0022                Public Citizen Comment        N/A                                          HFRR_016455‐HFRR_016456.pdf
      618      HFRR_016457     HFRR_016457            07/31/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0023                Public Citizen Comment        N/A                                          HFRR_016457‐HFRR_016457.pdf
      619      HFRR_016458     HFRR_016458            07/31/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0024                Public Citizen Comment        N/A                                          HFRR_016458‐HFRR_016458.pdf
      620      HFRR_016459     HFRR_016459            07/28/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0016                Public Citizen Comment        N/A                                          HFRR_016459‐HFRR_016459.pdf
      621      HFRR_016460     HFRR_016460            07/28/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0017                Public Citizen Comment        N/A                                          HFRR_016460‐HFRR_016460.pdf
                                                                                                                                                                                                 Zinke, Ryan K. , Secretary of the Interior
                                                                                  Zinke, Ryan K. , Secretary of the Interior,
      622      HFRR_016461     HFRR_016462            07/28/17         LTR                                                       Bureau of Land Management (BLM)   Secretary of the Interior     (July 2017). Letter. Washington, DC          HFRR_016461‐HFRR_016462.pdf
                                                                                  Washington, letter to Mary Neumayr
                                                                                                                                                                                                 20500
                                                                                                                                                                                                 Zinke, Ryan K. , Secretary of the Interior
                                                                                  Zinke, Ryan K. , Secretary of the Interior,
      623      HFRR_016463     HFRR_016464            07/28/17         LTR                                                       Bureau of Land Management (BLM)   Secretary of the Interior     (July 2017). Letter. Washington, DC          HFRR_016463‐HFRR_016464.pdf
                                                                                  Washington, letter to Andrew Bremberg
                                                                                                                                                                                                 20500
                                                                                                                                                                                                 Zinke, Ryan K. , Secretary of the Interior
                                                                                  Zinke, Ryan K. , Secretary of the Interior,
      624      HFRR_016465     HFRR_016466            07/28/17         LTR                                                       Bureau of Land Management (BLM)   Secretary of the Interior     (July 2017). Letter. Washington, DC          HFRR_016465‐HFRR_016466.pdf
                                                                                  Washington, letter to Gary Cohn
                                                                                                                                                                                                 20500
                                                                                                                                                                                                 Zinke, Ryan K. , Secretary of the Interior
                                                                                  Zinke, Ryan K. , Secretary of the Interior,
      625      HFRR_016467     HFRR_016468            07/28/17         LTR                                                       Bureau of Land Management (BLM)   Secretary of the Interior     (July 2017). Letter. Washington, DC          HFRR_016467‐HFRR_016468.pdf
                                                                                  Washington, letter to Mick Pence
                                                                                                                                                                                                 20500
                                                                                                                                                                                                 Zinke, Ryan K. , Secretary of the Interior
                                                                                  Zinke, Ryan K. , Secretary of the Interior,
      626      HFRR_016469     HFRR_016470            07/28/17         LTR                                                       Bureau of Land Management (BLM)   Secretary of the Interior     (July 2017). Letter. Washington, DC          HFRR_016469‐HFRR_016470.pdf
                                                                                  Washington, letter to Mick Mulvaney
                                                                                                                                                                                                 20500
      627      HFRR_016471     HFRR_016471            07/27/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0010                Public Citizen Comment        N/A                                          HFRR_016471‐HFRR_016471.pdf
      628      HFRR_016472     HFRR_016472            07/27/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0011                Public Citizen Comment        N/A                                          HFRR_016472‐HFRR_016472.pdf
      629      HFRR_016473     HFRR_016473            07/27/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0012                Public Citizen Comment        N/A                                          HFRR_016473‐HFRR_016473.pdf
      630      HFRR_016474     HFRR_016474            07/27/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0013                Public Citizen Comment        N/A                                          HFRR_016474‐HFRR_016474.pdf
      631      HFRR_016475     HFRR_016475            07/27/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0014                Public Citizen Comment        N/A                                          HFRR_016475‐HFRR_016475.pdf
      632      HFRR_016476     HFRR_016476            07/27/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0015                Public Citizen Comment        N/A                                          HFRR_016476‐HFRR_016476.pdf
      633      HFRR_016477     HFRR_016477            07/26/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0004                Public Citizen Comment        N/A                                          HFRR_016477‐HFRR_016477.pdf
      634      HFRR_016478     HFRR_016478            07/26/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0005                Public Citizen Comment        N/A                                          HFRR_016478‐HFRR_016478.pdf
      635      HFRR_016479     HFRR_016479            07/26/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0006                Public Citizen Comment        N/A                                          HFRR_016479‐HFRR_016479.pdf
      636      HFRR_016480     HFRR_016480            07/26/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0007                Public Citizen Comment        N/A                                          HFRR_016480‐HFRR_016480.pdf
      637      HFRR_016481     HFRR_016481            07/26/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0008                Public Citizen Comment        N/A                                          HFRR_016481‐HFRR_016481.pdf
      638      HFRR_016482     HFRR_016482            07/26/17         COM        Public Citizen Comment                         BLM‐2017‐0001‐0009                Public Citizen Comment        N/A                                          HFRR_016482‐HFRR_016482.pdf
                                                                                  Oil and Gas; Hydraulic Fracturing on Federal
                                                                                                                                                                   Bureau of Land Management
      639      HFRR_016483     HFRR_016490            07/25/17         BPD        and Indian Lands; Rescission of a 2015 Rule,   Federal Register                                                82 FR 34464                                  HFRR_016483‐HFRR_016490.pdf
                                                                                                                                                                   (BLM)
                                                                                  Proposed Rule
                                                                                                                                                                   Bureau of Land Management
      640      HFRR_016491     HFRR_016491            07/24/17         OTH        CONCLUSION                                     Bureau of Land Management (BLM)                                 N/A                                          HFRR_016491‐HFRR_016491.pdf
                                                                                                                                                                   (BLM)
                                                                                  Points of Contact for Reduction of Burdens                                       Bureau of Land Management
      641      HFRR_016492     HFRR_016492            07/24/17         BUD                                                   Bureau of Land Management (BLM)                                     N/A                                          HFRR_016492‐HFRR_016492.pdf
                                                                                  on Domestic Energy                                                               (BLM)
                                                                                  North Dakota
      642      HFRR_016493     HFRR_016493            07/19/17         OTH        43‐02‐03‐19.3. EARTHEN PITS AND            Bureau of Land Management (BLM)       Unknown                       N/A                                          HFRR_016493‐HFRR_016493.pdf
                                                                                  RECEPTACLES.
                                                                                  Chapter 3: Title 267 Nebraska Oil and Gas
                                                                                  Conservation Commission                                                          Nebraska
      643      HFRR_016494     HFRR_016519            07/19/17         REG                                                   Bureau of Land Management (BLM)                                     N/A                                          HFRR_016494‐HFRR_016519.pdf
                                                                                  CHAPTER 3 (Drilling, Development,                                                Administrative Code
                                                                                  Producing and Abandonment)
                                                                                                                                                                                                 ENVIRONMENTAL
                                                                                                                                                                   ENVIRONMENTAL
      644      HFRR_016520     HFRR_016528            07/19/17         REG        ARTICLE 23 – MINERAL RESOURCES                 Bureau of Land Management (BLM)                                 CONSERVATION LAW (ECL). ARTICLE 23 HFRR_016520‐HFRR_016528.pdf
                                                                                                                                                                   CONSERVATION LAW (ECL)
                                                                                                                                                                                                 – MINERAL RESOURCES.
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 86 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                             Author/
                                End Bates Number                    Record Type                 Document Title                           Document Source                                                 Bibliographic Citation                  File Name
    Number         Number                           Date Received                                                                                                              From

                                                                                  1501:9 Division of Mineral Resources
                                                                                  Management ‐ Oil and Gas (1501:9‐1‐01 ‐
                                                                                                                                                                  OHIO
      645      HFRR_016529     HFRR_016592            07/19/17         REG        1501:9‐12‐01)                                 Bureau of Land Management (BLM)                                  N/A                                  HFRR_016529‐HFRR_016592.pdf
                                                                                                                                                                  ADMINISTRATIVE CODE
                                                                                  Excerpts

                                                                                  Title 15. CONSERVATION OF NATURAL
                                                                                  RESOURCES
      646      HFRR_016593     HFRR_016719            07/19/17         REG                                              Bureau of Land Management (BLM)           Ohio Statutes                  N/A                                  HFRR_016593‐HFRR_016719.pdf
                                                                                  Chapter 1509. DIVISION OF OIL AND GAS
                                                                                  RESOURCES MANAGEMENT ‐ OIL AND GAS
                                                                                                                                                                                                 Pennsylvania DEP, Oil and Gas Surface
                                                                                                                                                                                                 Regulations,
                                                                                                                                                                                                 http://www.dep.pa.gov/Business/Energ
      647      HFRR_016720     HFRR_016722            07/19/17         WEB        Oil and Gas Surface Regulations               Bureau of Land Management (BLM)   Pennsylvania DEP                                                     HFRR_016720‐HFRR_016722.pdf
                                                                                                                                                                                                 y/OilandGasPrograms/OilandGasMgmt/
                                                                                                                                                                                                 Public‐Resources/Pages/Oil‐and‐Gas‐
                                                                                                                                                                                                 Surface‐Regulations.aspx
                                                                                                                                                                  Pennsylvania Rules and         Oil and Gas Wells, Chapter 78,
      648      HFRR_016723     HFRR_016827            07/19/17         REG        Oil and Gas Wells                             Bureau of Land Management (BLM)                                                                        HFRR_016723‐HFRR_016827.pdf
                                                                                                                                                                  Regulations                    Pennsylvania Rules and Regulations.
                                                                                  30th Legislature (2017‐2018) Title 20.
                                                                                  Miscellaneous Boards and Commissions
      649      HFRR_016828     HFRR_016894            07/18/17         REG                                                      Bureau of Land Management (BLM)   Alaska Administraive Code      N/A                                  HFRR_016828‐HFRR_016894.pdf
                                                                                  Chapter 25. Alaska Oil and Gas
                                                                                  Conservation Commission
                                                                                                                                                                                                 ARKANSAS OIL AND GAS COMMISSION.
                                                                                                                                                                  ARKANSAS OIL AND GAS
      650      HFRR_016895     HFRR_017113            07/15/17         REG        GENERAL RULES AND REGULATIONS                 Bureau of Land Management (BLM)                                  (July 15, 2017). General Rules and HFRR_016895‐HFRR_017113.pdf
                                                                                                                                                                  COMMISSION
                                                                                                                                                                                                 Regulations.
      651      HFRR_017114     HFRR_017116            07/11/17         EML        EML                                           Bureau of Land Management (BLM)   Wells, Steven                  N/A                                HFRR_017114‐HFRR_017116.pdf
      652      HFRR_017117     HFRR_017118            07/11/17         EML        EML                                           Bureau of Land Management (BLM)   Hodge, John                    N/A                                HFRR_017117‐HFRR_017118.pdf
                                                                                  Revenue Data by Size Groups for Selected
      653      HFRR_017119     HFRR_017119            07/10/17         EXT        Industries ‐ 2012 Statistics of U.S.          Bureau of Land Management (BLM)   U.S. Census Bureau             N/A                                  HFRR_017119‐HFRR_017119.xlsx
                                                                                  Businesses
      654      HFRR_017120     HFRR_017372            07/10/17         EML        EML                                           Bureau of Land Management (BLM)   Tichenor, James                N/A                                     HFRR_017120‐HFRR_017372.pdf
                                                                                                                                                                                                 2017, § 35‐4‐1. General. West Virginia
                                                                                                                                                                                                 Administrative Code, Agency 35. Oil And
                                                                                                                                                                  West Virginia Administrative   Gas, Title 35. LEGISLATIVE RULE
      655      HFRR_017373     HFRR_017423             7/7/17          REG        § 35‐4‐1. General.                            Bureau of Land Management (BLM)                                                                          HFRR_017373‐HFRR_017423.pdf
                                                                                                                                                                  Code                           DIVISION OF ENVIRONMENTAL
                                                                                                                                                                                                 PROTECTION OFFICE OF OIL
                                                                                                                                                                                                 AND GAS
                                                                                                                                                                                                 2017, § 35‐8‐1. General. West Virginia
                                                                                                                                                                                                 Administrative Code, Agency 35. Oil And
                                                                                                                                                                  West Virginia Administrative
      656      HFRR_017424     HFRR_017515             7/7/17          REG        § 35‐8‐1. General.                            Bureau of Land Management (BLM)                                  Gas, Title 35. LEGISLATIVE RULE         HFRR_017424‐HFRR_017515.pdf
                                                                                                                                                                  Code
                                                                                                                                                                                                 DIVISION OF ENVIRONMENTAL
                                                                                                                                                                                                 PROTECTION OFFICE OF OIL AND GAS
                                                                                  Fwd: FW: FEMA Releases New Hazard
                                                                                  Mitigation Assistance Policy ‐ Hazard
      657      HFRR_017516     HFRR_017525            07/06/17         EML        Mitigation Assistance Acquisition Projects:   Bureau of Land Management (BLM)   Smith, Steven                  N/A                                  HFRR_017516‐HFRR_017525.pdf
                                                                                  Hydraulic Fracturing and Horizontal
                                                                                  Directional Drilling
      658      HFRR_017526     HFRR_017527            06/28/17         EML        EML                                           Bureau of Land Management (BLM)   Moses‐Nedd, IEA_Cynthia        N/A                                  HFRR_017526‐HFRR_017527.pdf
                                                                                  2 CCR 404‐1‐201. EFFECTIVE SCOPE OF
      659      HFRR_017528     HFRR_017552            06/25/17         REG                                                      Bureau of Land Management (BLM)   Colorado Administrative Code   N/A                                  HFRR_017528‐HFRR_017552.pdf
                                                                                  RULES AND REGULATIONS.
                                                                                  2 CCR 404‐1‐301. RECORDS, REPORTS,
      660      HFRR_017553     HFRR_017669            06/25/17         REG                                                      Bureau of Land Management (BLM)   Colorado Administrative Code   N/A                                  HFRR_017553‐HFRR_017669.pdf
                                                                                  NOTICES‐GENERAL.
                                                                                  2 CCR 404‐1‐608. COALBED METHANE
      661      HFRR_017670     HFRR_017674            06/25/17         REG                                                      Bureau of Land Management (BLM)   Colorado Administrative Code   N/A                                  HFRR_017670‐HFRR_017674.pdf
                                                                                  WELLS.
      662      HFRR_017675     HFRR_017710            06/25/17         REG        2 CCR 404‐1‐901. INTRODUCTION.                Bureau of Land Management (BLM)   Colorado Administrative Code   N/A                                  HFRR_017675‐HFRR_017710.pdf
                                                                                                                                                                                                 2017, Chapter 1: Authority and
                                                                                                                                                                                                 Definitions, Wyoming Administrative
      663      HFRR_017711     HFRR_017728            6/24/17          REG        Authority and Definitions                     Bureau of Land Management (BLM)   Wyoming Administrative Code    Rules, Oil and Gas Conservation      HFRR_017711‐HFRR_017728.pdf
                                                                                                                                                                                                 Commission, General Agency, Board or
                                                                                                                                                                                                 Commission Rules
                                                                                  RULE B‐19: REQUIREMENTS FOR WELL
      664      HFRR_017729     HFRR_017734            06/20/17         OTH        COMPLETION UTILIZING FRACTURE                 Bureau of Land Management (BLM)   Unknown                        N/A                                  HFRR_017729‐HFRR_017734.pdf
                                                                                  STIMULATION: Definitions
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 87 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                              Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                 Bibliographic Citation                     File Name
    Number         Number                           Date Received                                                                                                               From

                                                                                                                                                                                                   2017, § 22‐6‐1. Definitions. West
                                                                                                                                                                                                   Virginia Statutes, Chapter 22.
      665      HFRR_017735     HFRR_017800            6/16/17          REG        § 22‐6‐1. Definitions.                         Bureau of Land Management (BLM)   West Virginia Statutes          ENVIRONMENTAL RESOURCES, Article 6. HFRR_017735‐HFRR_017800.pdf
                                                                                                                                                                                                   OFFICE OF OIL AND GAS; OIL AND GAS
                                                                                                                                                                                                   WELLS
                                                                                  NEBRASKA OIL AND GAS CONSERVATION
      666      HFRR_017801     HFRR_017826            06/08/17         REG        STATUTE Chapter 57, Revised Statutes of        Bureau of Land Management (BLM)   Unknown                         N/A                                    HFRR_017801‐HFRR_017826.pdf
                                                                                  Nebraska
                                                                                  HF Rule and support Documents on the
      667      HFRR_017827     HFRR_018125            06/02/17         EML                                                       Bureau of Land Management (BLM)   Subijoy Dutta                   N/A                                    HFRR_017827‐HFRR_018125.pdf
                                                                                  SharePoint
                                                                                  Chapter 340. DEPARTMENT OF
                                                                                  ENVIRONMENTAL QUALITY
                                                                                  WATER POLLUTION
                                                                                                                                                                   Oregon
      668      HFRR_018126     HFRR_018157            06/01/17         REG        Division 44. CONSTRUCTION AND USE OF           Bureau of Land Management (BLM)                                   N/A                                    HFRR_018126‐HFRR_018157.pdf
                                                                                                                                                                   Administrative Code
                                                                                  WASTE DISPOSAL WELLS OR OTHER
                                                                                  UNDERGROUND INJECTION ACTIVITIES
                                                                                  (UNDERGROUND INJECTION CONTROL)
                                                                                  TITLE 6. DEPARTMENT OF ENVIRONMENTAL
                                                                                  CONSERVATION CHAPTER V. RESOURCE                                                 OFFICIAL
                                                                                  MANAGEMENT SERVICES SUBCHAPTER B.                                                COMPILATION OF CODES, RULES
      669      HFRR_018158     HFRR_018171            05/31/17         REG                                             Bureau of Land Management (BLM)                                         N/A                                        HFRR_018158‐HFRR_018171.pdf
                                                                                  MINERAL RESOURCES PART 550.                                                      AND REGULATIONS OF THE
                                                                                  PROMULGATION AND ENFORCEMENT OF                                                  STATE OF NEW YORK
                                                                                  RULES AND REGULATIONS
      670      HFRR_018172     HFRR_018172            05/26/17         EML        tasks to complete                              Bureau of Land Management (BLM)   Cook, Catherine                 N/A                                    HFRR_018172‐HFRR_018172.pdf
      671      HFRR_018173     HFRR_018173            05/25/17         EML        EML                                            Bureau of Land Management (BLM)   Justin Abernathy                N/A                                    HFRR_018173‐HFRR_018173.pdf
      672      HFRR_018174     HFRR_018174            05/25/17         EML        EML                                            Bureau of Land Management (BLM)   Justin Abernathy                N/A                                    HFRR_018174‐HFRR_018174.pdf
                                                                                  TITLE 312 NATURAL RESOURCES
                                                                                                                                                                   Indiana
      673      HFRR_018175     HFRR_018182            05/25/17         REG        COMMISSION                                     Bureau of Land Management (BLM)                                   N/A                                    HFRR_018175‐HFRR_018182.pdf
                                                                                                                                                                   Register
                                                                                  Emergency Rule LSA Document #11‐432€
                                                                                  TITLE 312 NATURAL RESOURCES
                                                                                                                                                                   Indiana
      674      HFRR_018183     HFRR_018184            05/25/17         REG        COMMISSION                                     Bureau of Land Management (BLM)                                   N/A                                    HFRR_018183‐HFRR_018184.pdf
                                                                                                                                                                   Register
                                                                                  Emergency Rule LSA Document #12‐292€
      675      HFRR_018185     HFRR_018185            05/19/17         EML        EML                                            Bureau of Land Management (BLM)   Justin Abernathy                N/A                                    HFRR_018185‐HFRR_018185.pdf
      676      HFRR_018186     HFRR_018186            05/19/17         EML        EML                                            Bureau of Land Management (BLM)   Justin Abernathy                N/A                                    HFRR_018186‐HFRR_018186.pdf
      677      HFRR_018187     HFRR_018261            05/19/17         REG        R12‐7‐101. Definitions                         Bureau of Land Management (BLM)   Arizona Administrative Code     N/A                                    HFRR_018187‐HFRR_018261.pdf
                                                                                  Material Safety Data Sheets (MSDS) for
      678      HFRR_018262     HFRR_018262            05/19/17         OTH                                                       Bureau of Land Management (BLM)   Unknown                         N/A                                    HFRR_018262‐HFRR_018262.pdf
                                                                                  Hydraulic Fracturing Treatment Additices.
      679      HFRR_018263     HFRR_018263            05/19/17         OTH        State Comparison Spreadsheet                   Bureau of Land Management (BLM)   Unknown                                                                HFRR_018263‐HFRR_018263.xlsx
                                                                                  Letter from Secretary of the Interior to
      680      HFRR_018264     HFRR_018280            05/17/17         LTR        OMB re: implementation of Executive            Bureau of Land Management (BLM)   Secretary of the Interior       N/A                                    HFRR_018264‐HFRR_018280.pdf
                                                                                  Order 13783
                                                                                                                                                                                                   Zinke, Ryan K. , Secretary of the Interior,
                                                                                  Zinke, Ryan K. , Secretary of the Interior,
      681      HFRR_018281     HFRR_018297            05/17/17         LTR                                                       Secretary of the Interior         Secretary of the Interior       Washington (July 2017). Letter.             HFRR_018281‐HFRR_018297.pdf
                                                                                  Washington, letter to Dominic J. Mancini
                                                                                                                                                                                                   Washington, DC 20503
      682      HFRR_018298     HFRR_018298            05/12/17         EML        EML                                            Bureau of Land Management (BLM)   Wells, Steven                   N/A                                         HFRR_018298‐HFRR_018298.pdf
      683      HFRR_018299     HFRR_018300            05/12/17         REG        R12‐7‐104. Application for Permit to Drill.    Bureau of Land Management (BLM)   Arizona Administrative Code     N/A                                         HFRR_018299‐HFRR_018300.pdf
                                                                                  R12‐7‐117. Artificial Stimulation of Oil and
      684      HFRR_018301     HFRR_018301            05/12/17         REG                                                       Bureau of Land Management (BLM)   Arizona Administrative Code     N/A                                    HFRR_018301‐HFRR_018301.pdf
                                                                                  Gas Wells
      685      HFRR_018302     HFRR_018313            05/10/17         EML        Memo on SO 3349 section c                      Bureau of Land Management (BLM)   Stewart, Shannon                N/A                                    HFRR_018302‐HFRR_018313.pdf
      686      HFRR_018314     HFRR_018316            05/08/17         EML        EML                                            Bureau of Land Management (BLM)   Tichenor, James                 N/A                                    HFRR_018314‐HFRR_018316.pdf
                                                                                                                                                                                                   Office of Information and Regulatory
                                                                                                                                                                   Dominic J. Mancini Acting       Affairs, Dominic J. Mancini Acting
                                                                                  Guidance for Section 2 of Executive Order
                                                                                                                                                                   Administrator, Office of        Administrator (May 2017). Guidance for
      687      HFRR_018317     HFRR_018321            05/08/17         EXT        13783, Titled, “Promoting Energy               Bureau of Land Management (BLM)                                                                          HFRR_018317‐HFRR_018321.pdf
                                                                                                                                                                   Information and Regulatory      Section 2 of Executive Order 13783,
                                                                                  Independence and Economic Growth.”
                                                                                                                                                                   Affairs                         Titled, “Promoting Energy
                                                                                                                                                                                                   Independence and Economic Growth.”
                                                                                                                                                                                                   Lexis Legal News. (May 5, 2017).
                                                                                  Maryland Governor Signs Bill That
      688      HFRR_018322     HFRR_018323            05/05/17         OTH                                                       Bureau of Land Management (BLM)   Lexis Legal News                Maryland Governor Signs Bill That      HFRR_018322‐HFRR_018323.pdf
                                                                                  Permanently Bans Hydraulic Fracturing
                                                                                                                                                                                                   Permanently Bans Hydraulic Fracturing.
                                                                                                                                                                   Natural Resource Agency of
                                                                                  Form Spreadsheet: Application for Well                                           California Department of
      689      HFRR_018324     HFRR_018324            05/01/17         OTH                                                       Bureau of Land Management (BLM)                                    N/A                                   HFRR_018324‐HFRR_018324.xlsx
                                                                                  Stimulation Permit                                                               Conservation Division of Oil and
                                                                                                                                                                   Gas Geothermal Resources
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 88 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                              Author/
                                End Bates Number                    Record Type                 Document Title                           Document Source                                                     Bibliographic Citation                      File Name
    Number         Number                           Date Received                                                                                                               From

                                                                                                                                                                                                    U.S. Department of Interior (May
                                                                                  Secretary of the Interior Order No. 3351
                                                                                                                                                                   U.S. Department                  2017). Order No. 3351 Strengthening
      690      HFRR_018325     HFRR_018327            05/01/17         REG        Strengthening the Department of the          Bureau of Land Management (BLM)                                                                              HFRR_018325‐HFRR_018327.pdf
                                                                                                                                                                   of the Interior (DOI)            the Department of the Interior's Energy
                                                                                  Interior's Energy Portfolio
                                                                                                                                                                                                    Portfolio.
                                                                                  400. STATE OIL AND GAS BOARD OF
      691      HFRR_018328     HFRR_018330            04/28/17         REG        ALABAMA                            Bureau of Land Management (BLM)               Alabama Administrative Code      N/A                                        HFRR_018328‐HFRR_018330.pdf
                                                                                  GOVERNING ONSHORE LANDS OPERATIONS
                                                                                  Highlighted: Kentucky Revised Statutes                                           Kentucky
      692      HFRR_018331     HFRR_018344            04/25/17         OTH                                                     Bureau of Land Management (BLM)                                      N/A                                        HFRR_018331‐HFRR_018344.pdf
                                                                                  Chapter 353                                                                      Legislature
                                                                                                                                                                   Oregon Department of Geology     Oregon Department of Geology
                                                                                                                                                                   and Mineral Industries           and Mineral Industries (DOGAMI) and
                                                                                  Regulation of Hydraulic Fracturing in
      693      HFRR_018345     HFRR_018346            04/21/17         REG                                                     Bureau of Land Management (BLM)     (DOGAMI) and State of Oregon     State of Oregon Department of              HFRR_018345‐HFRR_018346.pdf
                                                                                  Oregon
                                                                                                                                                                   Department of Environmental      Environmental Quality. Regulation of
                                                                                                                                                                   Quality                          Hydraulic Fracturing in Oregon.
                                                                                                                                                                                                    Department of Mines, Minerals, and
                                                                                                                                                                                                    Energy, 2017, § 4VAC25‐150‐10.
                                                                                                                                                                   Department of Mines, Minerals,
      694      HFRR_018347     HFRR_018394            4/17/17          REG        § 4VAC25‐150‐10. Definitions                 Bureau of Land Management (BLM)                                      Definitions, Virginia Administrative       HFRR_018347‐HFRR_018394.pdf
                                                                                                                                                                   and Energy
                                                                                                                                                                                                    Code, Title 4. Conservation and Natural
                                                                                                                                                                                                    Resources
                                                                                                                                                                                                    Department of Mines, Minerals, and
                                                                                                                                                                                                    Energy, 2017, § 4VAC25‐150‐230.
                                                                                  § 4VAC25‐150‐230. Commencement of                                                Department of Mines, Minerals,
      695      HFRR_018395     HFRR_018431            4/17/17          REG                                                     Bureau of Land Management (BLM)                                      Commencement of Activity, Virginia         HFRR_018395‐HFRR_018431.pdf
                                                                                  activity                                                                         and Energy
                                                                                                                                                                                                    Administrative Code, Title 4.
                                                                                                                                                                                                    Conservation and Natural Resources
                                                                                                                                                                                                    Department of Mines, Minerals, and
                                                                                                                                                                                                    Energy, 2017, Article 5. Technical
                                                                                                                                                                   Department of Mines, Minerals,
      696      HFRR_018432     HFRR_018438            4/17/17          REG        Article 5. Technical Standards               Bureau of Land Management (BLM)                                      Standards, Virginia Administrative Code,   HFRR_018432‐HFRR_018438.pdf
                                                                                                                                                                   and Energy
                                                                                                                                                                                                    Title 4. Conservation and Natural
                                                                                                                                                                                                    Resources
                                                                                                                                                                                                    Department of Mines, Minerals, and
                                                                                                                                                                                                    Energy, 2017, § 4VAC25‐150‐80.
                                                                                                                                                                   Department of Mines, Minerals,
      697      HFRR_018439     HFRR_018441            4/17/17          REG        § 4VAC25‐150‐80. Application for a permit. Bureau of Land Management (BLM)                                        Application for a permit. Virginia         HFRR_018439‐HFRR_018441.pdf
                                                                                                                                                                   and Energy
                                                                                                                                                                                                    Administrative Code, Title 4.
                                                                                                                                                                                                    Conservation and Natural Resources
                                                                                                                                                                                                    EPA (April 15, 2017). Inventory of U.S.
                                                                                  Inventory of U.S. Greenhouse Gas Emissions Environmental Protection Agency       Environmental Protection
      698      HFRR_018442     HFRR_019074            04/15/17         DAT                                                                                                                          Greenhouse Gas Emissions and Sinks:        HFRR_018442‐HFRR_019074.pdf
                                                                                  and Sinks 1990‐2015                        (EPA)                                 Agency (EPA)
                                                                                                                                                                                                    1990–2015.
                                                                                                                                                                                                    Cason, Delegated Authori of the Deputy
                                                                                  Delegated Authority of the Deputy
                                                                                                                                                                                                    Secretary, Implementing Section 5(c)(v)
                                                                                  Secretary of the Interior, Implementing      Associate Deputy Secretary of the   Associate Deputy Secretary of
      699      HFRR_019075     HFRR_019076            04/14/17         EXT                                                                                                                          of Secretary's Order No. 3349 (July        HFRR_019075‐HFRR_019076.pdf
                                                                                  Section 5(c)(v) of Secretary's Order No.     Interior                            the Interior
                                                                                                                                                                                                    2017). Associate Deputy Secretary of
                                                                                  3349
                                                                                                                                                                                                    the Interior

                                                                                  FW: HF State Regulations all ‐ checked ‐
      700      HFRR_019077     HFRR_019086            04/10/17         EML                                                     Bureau of Land Management (BLM)     Subijoy Dutta                    N/A                                        HFRR_019077‐HFRR_019086.pdf
                                                                                  Updated


                                                                                  FW: HF State Regulations all ‐ checked ‐
      701      HFRR_019087     HFRR_019096            04/10/17         EML                                                     Bureau of Land Management (BLM)     Subijoy Dutta                    N/A                                        HFRR_019087‐HFRR_019096.pdf
                                                                                  Updated


                                                                                  Re: FW: HF State Regulations all ‐ checked ‐
      702      HFRR_019097     HFRR_019100            04/10/17         EML                                                     Bureau of Land Management (BLM)     Prude, Jeffrey                   N/A                                        HFRR_019097‐HFRR_019100.pdf
                                                                                  Updated


                                                                                  Re: FW: HF State Regulations all ‐ checked ‐
      703      HFRR_019101     HFRR_019104            04/10/17         EML                                                     Bureau of Land Management (BLM)     Prude, Jeffrey                   N/A                                        HFRR_019101‐HFRR_019104.pdf
                                                                                  Updated


                                                                                  Re: FYI: NV HF ban apparently in works for
      704      HFRR_019105     HFRR_019105            04/07/17         EML                                                     Bureau of Land Management (BLM)     Dutta, Subijoy                   N/A                                        HFRR_019105‐HFRR_019105.pdf
                                                                                  non‐Federal land
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 89 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                           Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                      Bibliographic Citation                     File Name
    Number         Number                           Date Received                                                                                                            From

                                                                                  FYI: NV HF ban apparently in works for non‐
      705      HFRR_019106     HFRR_019106            04/07/17         EML                                                    Bureau of Land Management (BLM)   Tichenor, James                     N/A                                       HFRR_019106‐HFRR_019106.pdf
                                                                                  Federal land
                                                                                                                                                                                                    OMB (April 5, 2017). Implementing
                                                                                  Guidance Implementing Executive Order
                                                                                                                              Office of Management and Budget                                       Executive Order 13771, Titled “Reducing
      706      HFRR_019107     HFRR_019123            04/05/17         REG        13771, Titled “Reducing Regulation and                                        Executive Office of the President                                           HFRR_019107‐HFRR_019123.pdf
                                                                                                                              (OMB)                                                                 Regulation and Controlling Regulatory
                                                                                  Controlling Regulatory Costs”
                                                                                                                                                                                                    Costs,” M‐17‐21.
                                                                                  Fwd: Proposed Hydraulic Fracturing Rule
      707      HFRR_019124     HFRR_019128            04/04/17         EML                                                    Bureau of Land Management (BLM)   Wells, Steven                       N/A                                       HFRR_019124‐HFRR_019128.pdf
                                                                                  Tribal Consultation
                                                                                  Chapter 13 (House Bill 1325) Oil and
      708      HFRR_019129     HFRR_019130            04/04/17         REG        Natural Gas – Hydraulic Fracturing –        Bureau of Land Management (BLM)   Unknown                             N/A                                       HFRR_019129‐HFRR_019130.pdf
                                                                                  Prohibition


      709      HFRR_019131     HFRR_019328            04/03/17         EML        EML                                         Bureau of Land Management (BLM)   Auditfollowup, BLM_WO               N/A                                       HFRR_019131‐HFRR_019328.pdf


                                                                                                                                                                Justin
                                                                                  Regulation of Oil and Gas Hydraulic                                           Abernathy, Senior Policy
      710      HFRR_019329     HFRR_019329            04/01/17         OTH                                                    Bureau of Land Management (BLM)                                       N/A                                       HFRR_019329‐HFRR_019329.pdf
                                                                                  Fracturing – State of Florida                                                 Analyst, Bureau of Land
                                                                                                                                                                Management
                                                                                                                                                                                                    Oregon
                                                                                  Chapter 632. DEPARTMENT OF GEOLOGY                                                                                Administrative Code ( April 1, 2012).
                                                                                                                                                                Oregon
      711      HFRR_019330     HFRR_019391            04/01/17         REG        AND MINERAL INDUSTRIES                      Bureau of Land Management (BLM)                                       Chapter 632. DEPARTMENT OF                HFRR_019330‐HFRR_019391.pdf
                                                                                                                                                                Administrative Code
                                                                                  Division 10. OIL AND GAS RULES                                                                                    GEOLOGY AND MINERAL INDUSTRIES
                                                                                                                                                                                                    Division 10. OIL AND GAS RULES.
                                                                                                                                                                                              Office of the President (March 2017).
                                                                                  Executive Order 13783 of March 28, 2017:                                                                    Executive Order 13783 of March 28,
                                                                                                                                                                Authenticated U.S. Government
      712      HFRR_019392     HFRR_019396            03/31/17         REG        Promoting Energy Independence and           Office of the President                                         2017: Promoting Energy Independence HFRR_019392‐HFRR_019396.pdf
                                                                                                                                                                Information GOP
                                                                                  Economic Growth                                                                                             and Economic Growth. Federal Register.
                                                                                                                                                                                              Vol. 82, No. 61. Washington, DC.
      713      HFRR_019397     HFRR_019413            03/29/17         EML        EML                                         Bureau of Land Management (BLM)   Subijoy Dutta                       N/A                                       HFRR_019397‐HFRR_019413.pdf
                                                                                                                                                                                                    Secretary of the Interior, 2017,
      714      HFRR_019414     HFRR_019418            3/29/17          REG        American Energy Independence                Bureau of Land Management (BLM)   Secretary of the Interior           American Energy Independence, Order       HFRR_019414‐HFRR_019418.pdf
                                                                                                                                                                                                    No. 3349
                                                                                                                                                                                                    Secretarial Order No. 3349, “American
                                                                                  Secretarial Order No. 3349, American                                                                              Energy Independence,” U.S.
      715      HFRR_019419     HFRR_019423            3/29/17          REG                                                    Department of the Interior        Secretary of the Interior                                                     HFRR_019419‐HFRR_019423.pdf
                                                                                  Energy Independence                                                                                               Department of the Interior (March 29,
                                                                                                                                                                                                    2017).
                                                                                                                                                                                                    Secretary of the Interior (March 2017).
                                                                                  Secretary of the Interior Order No. 3349
      716      HFRR_019424     HFRR_019428            03/29/17         REG                                                    Bureau of Land Management (BLM)   Secretary of the Interior           Order No. 3349 American Energy            HFRR_019424‐HFRR_019428.pdf
                                                                                  American Energy Independence
                                                                                                                                                                                                    Independence.
      717      HFRR_019429     HFRR_019430            03/28/17         EML        Re: From the reg.                           Bureau of Land Management (BLM)   Prude, Jeffrey                      N/A                                       HFRR_019429‐HFRR_019430.pdf
                                                                                  Executive Order 13783 of March 28, 2017
                                                                                  Promoting Energy Independence and
      718      HFRR_019431     HFRR_019435            03/28/17         OTH                                                    Bureau of Land Management (BLM)   The White House                     N/A                                       HFRR_019431‐HFRR_019435.pdf
                                                                                  Economic Growth
                                                                                  By
                                                                                  EXECUTIVE ORDER PROMOTING ENERGY                                              The White
      719      HFRR_019436     HFRR_019442            03/28/17         OTH                                         Bureau of Land Management (BLM)                                                  N/A                                       HFRR_019436‐HFRR_019442.pdf
                                                                                  INDEPENDENCE AND ECONOMIC GROWTH                                              House Office of Press Scretary
                                                                                                                                                                                                    Ginger, 2017, RE: Rule for allwoing
                                                                                  RE: Rule for allowing Pits/Tanks usage in
      720      HFRR_019443     HFRR_019446            3/28/17          EML                                                    Bureau of Land Management (BLM)   Allison Ginger                      Pits/Tanks usage in Texas, email to    HFRR_019443‐HFRR_019446.pdf
                                                                                  Texas
                                                                                                                                                                                                    Subijoy Dutta
                                                                                                                                                                                                    Executive Order No. 13783, "Promoting
                                                                                  Promoting Energy Independence and
      721      HFRR_019447     HFRR_019451            03/28/17         REG                                                    Federal Register                  The White House                     Energy Independence and Economic       HFRR_019447‐HFRR_019451.pdf
                                                                                  Economic Growth
                                                                                                                                                                                                    Growth" (March 28, 2017).
                                                                                                                                                                                                    Secretary of the Interior(March 2017).
                                                                                  Improving the Bureau of Land                                                                                      Improving the Bureau of Land
      722      HFRR_019452     HFRR_019476            03/27/17         EXT        Management's Planning and National          Bureau of Land Management (BLM)   Secretary of the Interior           Management's Planning and National     HFRR_019452‐HFRR_019476.pdf
                                                                                  Environmental Policy Act Processes                                                                                Environmental Policy Act Processes.
                                                                                                                                                                                                    Washington DC.
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 90 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                  Document Title                          Document Source                                                   Bibliographic Citation                    File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                  Collection of Memos and Letters re:
                                                                                  Improving the Bureau of Land
      723      HFRR_019477     HFRR_019501            03/27/17         LTR                                                   Bureau of Land Management (BLM)          Secretary of the Interior    N/A                                     HFRR_019477‐HFRR_019501.pdf
                                                                                  Management's Planning and National
                                                                                  Environmental Policy Act Process
                                                                                                                                                                                                   FracFocus website “About Us,” accessed
      724      HFRR_019502     HFRR_019503            3/26/17          WEB        About Us                                   FracFocus                                FracFocus                    on March 26, 2017, available at        HFRR_019502‐HFRR_019503.pdf
                                                                                                                                                                                                   https://fracfocus.org/welcome.
      725      HFRR_019504     HFRR_019505            03/24/17         EML        EML                                          Bureau of Land Management (BLM)        Tichenor, James              N/A                                    HFRR_019504‐HFRR_019505.pdf
                                                                                  States without Specific Hydraulic Fracturing
                                                                                  Regulations                                                                         Bureau of Land Management
      726      HFRR_019506     HFRR_019506            03/23/17         OTH                                                     Bureau of Land Management (BLM)                                     N/A                                     HFRR_019506‐HFRR_019506.pdf
                                                                                  Current Oil and Gas Regulations                                                     (BLM)


                                                                                  Quick Summary of State Regs‐5 States
      727      HFRR_019507     HFRR_019508            03/23/17         EML                                                   Bureau of Land Management (BLM)          Annable, James               N/A                                     HFRR_019507‐HFRR_019508.pdf
                                                                                  without Specific HF Regs

                                                                                                                                                                      Bureau of Land Management
      728      HFRR_019509     HFRR_019559            03/22/17         OTH        Title 43: Public Lands: Interior           Bureau of Land Management (BLM)                                       N/A                                     HFRR_019509‐HFRR_019559.pdf
                                                                                                                                                                      (BLM)
      729      HFRR_019560     HFRR_019679            03/21/17         EML        EML                                        Bureau of Land Management (BLM)          Tichenor, James              N/A                                     HFRR_019560‐HFRR_019679.pdf
                                                                                  Comparison of HF Final Rule (2015) and                                              Bureau of Land Management
      730      HFRR_019680     HFRR_019691            03/20/17         OTH                                                   Bureau of Land Management (BLM)                                       N/A                                     HFRR_019680‐HFRR_019691.pdf
                                                                                  NPR (March 2017)                                                                    (BLM)
                                                                                                                                                                      Bureau of Land Management
      731      HFRR_019692     HFRR_019693            03/20/17         OTH        Summary of 2015 Rule                       Bureau of Land Management (BLM)                                       N/A                                     HFRR_019692‐HFRR_019693.pdf
                                                                                                                                                                      (BLM)
                                                                                  Utah Oil and Gas Hydraulic Fracturing Rule                                          Bureau of Land Management
      732      HFRR_019694     HFRR_019712            03/01/17         OTH                                                   Bureau of Land Management (BLM)                                       N/A                                     HFRR_019694‐HFRR_019712.pdf
                                                                                  in effect                                                                           (BLM)
                                                                                                                                                                                                   Executive Order No. 13777, "Enforcing
      733      HFRR_019713     HFRR_019715            02/24/17         REG        Enforcing the Regulatory Reform Agenda     Federal Register                         The White House              the Regulatory Reform Agenda"           HFRR_019713‐HFRR_019715.pdf
                                                                                                                                                                                                   (February 24, 2017).
                                                                                  Executive Order 13771 of January 30, 2017
      734      HFRR_019716     HFRR_019718            01/30/17         OTH        Reducing Regulation and Controlling       Bureau of Land Management (BLM)           The White House              N/A                                     HFRR_019716‐HFRR_019718.pdf
                                                                                  Regulatory Costs
                                                                                                                                                                                                   Executive Order No. 13771, "Reducing
                                                                                  Reducing Regulation and Controlling
      735      HFRR_019719     HFRR_019721            01/30/17         REG                                                   Federal Register                         The White House              Regulation and Controlling Regulatory HFRR_019719‐HFRR_019721.pdf
                                                                                  Regulatory Costs
                                                                                                                                                                                                   Costs" (January 30, 2017).
                                                                                                                                                                                                   BLM (January 10, 2017). Onshore Oil
                                                                                  Onshore Oil and Gas Operations; Federal
                                                                                                                                                                                                   and Gas Operations; Federal and Indian
                                                                                  and Indian Oil and Gas Leases; Onshore Oil                                          Bureau of Land Management
      736      HFRR_019722     HFRR_019731            01/10/17         REG                                                   Federal Register                                                      Oil and Gas Leases; Onshore Oil and Gas HFRR_019722‐HFRR_019731.pdf
                                                                                  and Gas Order Number 1, Approval of                                                 (BLM)
                                                                                                                                                                                                   Order Number 1, Approval of
                                                                                  Operations; Final Order (2017)
                                                                                                                                                                                                   Operations; Final Order.
                                                                                                                                                                                                   U.S. Energy Information Administration
                                                                                                                                                                                                   website (January 2017). "Annual Energy
                                                                                  Annual Energy Outlook 2017 with                                                     U.S. Energy Information
      737      HFRR_019732     HFRR_019795            01/05/17         DAT                                                   U.S. Energy Information Administration                                Outlook 2017 with Projections to 2050," HFRR_019732‐HFRR_019795.pdf
                                                                                  Projections to 2050                                                                 Administration
                                                                                                                                                                                                   https://www.eia.gov/outlooks/aeo/pdf/
                                                                                                                                                                                                   0383(2017).pdf.
      738      HFRR_019796     HFRR_019796            01/01/17         IMG        FracFocus Partner State as of January 2017 Bureau of Land Management (BLM)          FracFocus                    N/A                                     HFRR_019796‐HFRR_019796.pdf
                                                                                                                                                                                                    California Department of Conservation
                                                                                  CALIFORNIA                                                                                                        Division of Oil, Gas, and Geothermal
                                                                                  STATUTES AND REGULATIONS                                                            California Department of      Resources. (January 2017). CALIFORNIA
      739      HFRR_019797     HFRR_020080            01/01/17         REG        for the                                    Bureau of Land Management (BLM)          Conservation Division of Oil, STATUTES AND REGULATIONS              HFRR_019797‐HFRR_020080.pdf
                                                                                  DIVISION of OIL, GAS, and                                                           Gas, and Geothermal Resources for the
                                                                                  GEOTHERMAL RESOURCES                                                                                              DIVISION of OIL, GAS, and
                                                                                                                                                                                                    GEOTHERMAL RESOURCES
                                                                                                                                                                                                   Pennsylvania, 2017, Unconventional
      740      HFRR_020081     HFRR_020184            01/01/17         REG        Unconventional Wells                       Bureau of Land Management (BLM)          Commonwealth of Pennsylvania Wells, Chapter 78a, Pennsylvania Rules HFRR_020081‐HFRR_020184.pdf
                                                                                                                                                                                                   and Regulations
                                                                                                                                                                                                   Railroad Commission of Texas, 2017,
                                                                                                                                                                                                   Title 16 Economic Regulation, Part 1
      741      HFRR_020185     HFRR_020405             1/1/17          REG        Economic Regulation                        Bureau of Land Management (BLM)          Railroad Commission of Texas                                        HFRR_020185‐HFRR_020405.pdf
                                                                                                                                                                                                   Railroad Commision of Texas, Chapter 2
                                                                                                                                                                                                   oil and Gas Division
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 91 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                           Author/
                                End Bates Number                    Record Type                Document Title                         Document Source                                                    Bibliographic Citation                     File Name
    Number         Number                           Date Received                                                                                                            From

                                                                                                                                                                                                The Florida Senate
                                                                                                                                                                                                BILL ANALYSIS AND FISCAL IMPACT
                                                                                  The Florida Senate                                                             The Professional
                                                                                                                                                                                                STATEMENT: Advanced Well Stimulation
                                                                                  BILL ANALYSIS AND FISCAL IMPACT                                                Staff of the Committee on
      742      HFRR_020406     HFRR_020421            01/01/17         OTH                                                   Bureau of Land Management (BLM)                                    Treatment (2017). The Professional   HFRR_020406‐HFRR_020421.pdf
                                                                                  STATEMENT: Advanced Well Stimulation                                           Environmental Preservation and
                                                                                                                                                                                                Staff of the Committee on
                                                                                  Treatment                                                                      Conservation
                                                                                                                                                                                                Environmental Preservation and
                                                                                                                                                                                                Conservation.
                                                                                  Title 14. NATURAL AND CULTURAL
                                                                                  RESOURCES
                                                                                  Article 37. OIL AND GAS                                                        Indiana
      743      HFRR_020422     HFRR_020433            01/01/17         OTH                                                     Bureau of Land Management (BLM)                                  N/A                                       HFRR_020422‐HFRR_020433.pdf
                                                                                  Chapter 3. COMMISSION DUTIES                                                   Statutes
                                                                                  § 14‐37‐3‐2. Identification of ownership and
                                                                                  location of wells
                                                                                  Title 14. NATURAL AND CULTURAL
                                                                                  RESOURCES
                                                                                  Article 37. OIL AND GAS                                                        Indiana
      744      HFRR_020434     HFRR_020434            01/01/17         OTH                                                     Bureau of Land Management (BLM)                                  N/A                                       HFRR_020434‐HFRR_020434.pdf
                                                                                  Chapter 3. COMMISSION DUTIES                                                   Statutes
                                                                                  § 14‐37‐3‐8. Regulation of well stimulation
                                                                                  and treatment
                                                                                                                                                                                               Oregon Statutes. (2017). Title 43.
                                                                                  Title 43. MINERAL RESOURCES                                                                                  MINERAL RESOURCES
      745      HFRR_020435     HFRR_020436            01/01/17         REG                                                   Bureau of Land Management (BLM)     Oregon Statutes                                                          HFRR_020435‐HFRR_020436.pdf
                                                                                  Chapter 520. Conservation of Gas and Oil                                                                     Chapter 520. Conservation of Gas and
                                                                                                                                                                                               Oil.
                                                                                                                                                                                               Oregon Statutes. (2017). Title 43.
                                                                                  Title 43. MINERAL RESOURCES                                                                                  MINERAL RESOURCES
      746      HFRR_020437     HFRR_020459            01/01/17         REG                                                   Bureau of Land Management (BLM)     Oregon Statutes                                                          HFRR_020437‐HFRR_020459.pdf
                                                                                  Chapter 520. Conservation of Gas and Oil                                                                     Chapter 520. Conservation of Gas and
                                                                                                                                                                                               Oil.
                                                                                                                                                                                               2017, Title 45. MINING, OIL AND GAS,
      747      HFRR_020460     HFRR_020506            01/01/17         REG        Title 45. MINING, OIL AND GAS              Bureau of Land Management (BLM)     South Dakota Statutes         Chapter 9. Oil And Gas Conservation,       HFRR_020460‐HFRR_020506.pdf
                                                                                                                                                                                               South Dakota Statutes
                                                                                                                                                                                               California Department of Conservation
                                                                                                                                                                 California Department of
                                                                                                                                                                                               Division of Oil, Gas, and Geothermal
      748      HFRR_020507     HFRR_020550            12/31/16         OTH        Well Stimulation Treatment Annual Report Bureau of Land Management (BLM)       Conservation Division of Oil,                                            HFRR_020507‐HFRR_020550.pdf
                                                                                                                                                                                               Resources. (December 31, 2016). Well
                                                                                                                                                                 Gas, and Geothermal Resources
                                                                                                                                                                                               Stimulation Treatment Annual Report.
                                                                                  Chapter 2: TITLE 267 – NEBRASKA OIL AND
      749      HFRR_020551     HFRR_020553            12/13/16         REG                                                Bureau of Land Management (BLM)        Unknown                        N/A                                       HFRR_020551‐HFRR_020553.pdf
                                                                                  GAS CONSERVATION COMMISSION
                                                                                                                                                                                                U.S. Environmental Protection Agency
                                                                                                                                                                                                Office of Research and
                                                                                  Appendices: Hydraulic Fracturing for Oil                                                                      Development(December 2016).
                                                                                  and Gas: Impacts from the Hydraulic        Environmental Protection Agency     Environmental Protection       Hydraulic Fracturing for Oil and Gas:
      750      HFRR_020554     HFRR_021125            12/01/16         EXT                                                                                                                                                                HFRR_020554‐HFRR_021125.pdf
                                                                                  Fracturing Water Cycle on Drinking Water   (EPA)                               Agency (EPA)                   Impacts from the Hydraulic Fracturing
                                                                                  Resources in the United States                                                                                Water Cycle on Drinking Water
                                                                                                                                                                                                Resources in the United States.
                                                                                                                                                                                                Washington, DC
                                                                                                                                                                                                U.S. Environmental Protection Agency
                                                                                                                                                                                                Office of Research and
                                                                                  Executive Summary Hydraulic Fracturing for                                                                    Development(December 2016).
                                                                                  Oil and Gas: Impacts from the Hydraulic    Environmental Protection Agency     Environmental Protection       Hydraulic Fracturing for Oil and Gas:
      751      HFRR_021126     HFRR_021175            12/01/16         EXT                                                                                                                                                                HFRR_021126‐HFRR_021175.pdf
                                                                                  Fracturing Water Cycle on Drinking Water (EPA)                                 Agency (EPA)                   Impacts from the Hydraulic Fracturing
                                                                                  Resources in the United States                                                                                Water Cycle on Drinking Water
                                                                                                                                                                                                Resources in the United States.
                                                                                                                                                                                                Washington, DC
                                                                                                                                                                 STATE OF ARIZONA
                                                                                  Form: SUNDRY NOTICES AND REPORTS ON
      752      HFRR_021176     HFRR_021176            12/01/16         OTH                                            Bureau of Land Management (BLM)            OIL AND GAS CONSERVATION       N/A                                       HFRR_021176‐HFRR_021176.pdf
                                                                                  WELLS
                                                                                                                                                                 COMMISSION
                                                                                  Arizona Administration Overview of OG
      753      HFRR_021177     HFRR_021184            11/01/16         OTH                                                   Bureau of Land Management (BLM)     Unknown                        N/A                                       HFRR_021177‐HFRR_021184.pdf
                                                                                  Regulations
                                                                                  TITLE 19 ‐ NATURAL RESOURCES AND
      754      HFRR_021185     HFRR_021560            10/16/16         REG        WILDLIFE CHAPTER 15                        Bureau of Land Management (BLM)     NMAC                           N/A                                       HFRR_021185‐HFRR_021560.pdf
                                                                                  OIL AND GAS
                                                                                                                                                                                                2016, Title 25‐ Environmental
      755      HFRR_021561     HFRR_021654            10/08/16         REG        Environmental Protection                   Bureau of Land Management (BLM)     Environmental Quality Board    Protection, Rules and Regulations,        HFRR_021561‐HFRR_021654.pdf
                                                                                                                                                                                                Pennsylvania Bulletin, Vol. 46, No. 41.
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 92 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                           Author/
                                End Bates Number                    Record Type                 Document Title                         Document Source                                                   Bibliographic Citation                     File Name
    Number         Number                           Date Received                                                                                                            From

                                                                                  Title IDAPA 20. DEPARTMENT OF LANDS
                                                                                  Rule 20.07.02. RULES GOVERNING
                                                                                                                                                                Idaho
      756      HFRR_021655     HFRR_021675            08/24/16         REG        CONSERVATION OF OIL AND NATURAL GAS Bureau of Land Management (BLM)                                            N/A                                      HFRR_021655‐HFRR_021675.pdf
                                                                                                                                                                Administrative Code
                                                                                  IN THE
                                                                                  STATE OF IDAHO
                                                                                  Title IDAPA 20. DEPARTMENT OF LANDS
                                                                                  Rule 20.07.02. RULES GOVERNING
                                                                                                                                                                Idaho
      757      HFRR_021676     HFRR_021696            08/24/16         REG        CONSERVATION OF OIL AND NATURAL GAS Bureau of Land Management (BLM)                                            N/A                                      HFRR_021676‐HFRR_021696.pdf
                                                                                                                                                                Administrative Code
                                                                                  IN THE
                                                                                  STATE OF IDAHO
                                                                                                                                                                                                 Oklahoma
                                                                                                                                                                                                 Administrative Code. (August 15, 2016).
                                                                                  TITLE 165: CORPORATION COMMISSION                                             Oklahoma
      758      HFRR_021697     HFRR_022006            08/15/16         REG                                             Bureau of Land Management (BLM)                                           TITLE 165: CORPORATION COMMISSION HFRR_021697‐HFRR_022006.pdf
                                                                                  CHAPTER 10: OIL AND GAS CONSERVATION                                          Administrative Code
                                                                                                                                                                                                 CHAPTER 10: OIL AND GAS
                                                                                                                                                                                                 CONSERVATION.
                                                                                  353.570 Permit required â€“ Department
      759      HFRR_022007     HFRR_022007            07/20/16         REG        may authorize operation prior to issuance   Bureau of Land Management (BLM)   Unknown                          N/A                                      HFRR_022007‐HFRR_022007.pdf
                                                                                  of permit.
                                                                                                                                                                                                 ARKANSAS OIL AND GAS COMMISSION.
                                                                                                                                                                ARKANSAS OIL AND GAS
      760      HFRR_022008     HFRR_022227            07/01/16         REG        GENERAL RULES AND REGULATIONS               Bureau of Land Management (BLM)                                    (July 1, 2016). General Rules and    HFRR_022008‐HFRR_022227.pdf
                                                                                                                                                                COMMISSION
                                                                                                                                                                                                 Regulations.
                                                                                                                                                                                                 Idaho Department of Lands. (June 21,
                                                                                  Questions and Answers Regarding Hydraulic                                     Idaho
      761      HFRR_022228     HFRR_022233            06/21/16         OTH                                                  Bureau of Land Management (BLM)                                      2016). Questions and Answers         HFRR_022228‐HFRR_022233.pdf
                                                                                  Fracturing                                                                    Department of Lands
                                                                                                                                                                                                 Regarding Hydraulic Fracturing.
                                                                                  Order on Petitions for Review of Final                                                                         Wyoming v. Jewell, No. 2:15‐CV‐043‐
      762      HFRR_022234     HFRR_022260            06/21/16         LEG                                                 U.S. District Court of Wyoming       U.S. District Court of Wyoming                                            HFRR_022234‐HFRR_022260.pdf
                                                                                  Agency Action (Case No. 2:15‐CV‐043‐SWS)                                                                       SWS (D. Wyo. June 21, 2016)
                                                                                                                                                                NEVADA
      763      HFRR_022261     HFRR_022292            06/01/16         REG                                                    Bureau of Land Management (BLM)                                    N/A                                      HFRR_022261‐HFRR_022292.pdf
                                                                                  CHAPTER 522 ‐ OIL AND GAS                                                     ADMINISTRATIVE CODE
                                                                                                                                                                                                 Southern Ute Indian Tribal Council,
                                                                                  Resolution of the Southern Ute Indian Tribe                                   Southern Ute Indian Tribal       2016, Resolution of the Southern Ute
      764      HFRR_022293     HFRR_022308             4/5/16          REG                                                    Bureau of Land Management (BLM)                                                                             HFRR_022293‐HFRR_022308.pdf
                                                                                  Council                                                                       Council                          Indian Tribe Council, Resolution No.
                                                                                                                                                                                                 2016‐41
                                                                                                                                                                                                 Bureau of Land Management (BLM)
                                                                                                                                                                                                 (January 2016) Wyoming Administrative
                                                                                                                                                                                                 Rules: Chapter 3: Operational Rules,
                                                                                  Wyoming Administrative Rules: Chapter 3:                                      Bureau of Land Management
      765      HFRR_022309     HFRR_022376            04/01/16         REG                                                    Bureau of Land Management (BLM)                                    Drilling Rules (). Oil and Gas           HFRR_022309‐HFRR_022376.pdf
                                                                                  Operational Rules, Drilling Rules                                             (BLM)
                                                                                                                                                                                                 Conservation Commission
                                                                                                                                                                                                 General Agency, Board or Commission
                                                                                                                                                                                                 Rules. Wyoming
                                                                                                                                                                                                 2016, Chapter 3: Operational Rules,
                                                                                                                                                                                                 Drilling Rules, Wyoming Administrative
                                                                                                                                                                Wyoming Oil and Gas
      766      HFRR_022377     HFRR_022444             4/1/16          REG        Operational Rules, Drilling Rules           Bureau of Land Management (BLM)                                    Rules, Oil and Gas Conservation          HFRR_022377‐HFRR_022444.pdf
                                                                                                                                                                Conservation Commission
                                                                                                                                                                                                 Commission, General Agency, Board or
                                                                                                                                                                                                 Commission Rules
      767      HFRR_022445     HFRR_022658            03/16/16         REG        RULES AND REGULATIONS                       Bureau of Land Management (BLM)   Unknown                          N/A                                      HFRR_022445‐HFRR_022658.pdf
                                                                                                                                                                DEPARTMENT OF
                                                                                                                                                                ENVIRONMENTAL QUALITY
      768      HFRR_022659     HFRR_022756            03/16/16         REG        Michigan Oil and Gas Rules                  Bureau of Land Management (BLM)   OFFICE OF OIL, GAS, AND          N/A                                      HFRR_022659‐HFRR_022756.pdf
                                                                                                                                                                MINERALS
                                                                                                                                                                OIL AND GAS OPERATIONS
                                                                                  BLM Field Summary for Wellbore Integrity,
      769      HFRR_022757     HFRR_022794            03/08/16         BUD        Cementing, Zonal Isolation, and Usable    Bureau of Land Management (BLM)     Subijoy Dutta                    N/A                                      HFRR_022757‐HFRR_022794.pdf
                                                                                  Water
                                                                                                                                                                COMMONWEALTH OF
                                                                                                                                                                                                 Oil and Gas Well Operator’s Manual.
                                                                                                                                                                KENTUCKY
                                                                                                                                                                                                 (March 2016). COMMONWEALTH OF
                                                                                                                                                                ENERGY & ENVIRONMENT
                                                                                                                                                                                                 KENTUCKY
      770      HFRR_022795     HFRR_022986            03/01/16         OTH        Oil and Gas Well Operator’s Manual          Bureau of Land Management (BLM)   CABINET                                                                   HFRR_022795‐HFRR_022986.pdf
                                                                                                                                                                                                 ENERGY & ENVIRONMENT CABINET
                                                                                                                                                                Department for Natural
                                                                                                                                                                                                 Department for Natural Resources
                                                                                                                                                                Resources
                                                                                                                                                                                                 Division of Oil and Gas.
                                                                                                                                                                Division of Oil and Gas
                                                                                  Definitions: Chapter 1: TITLE 267 –
      771      HFRR_022987     HFRR_022988            02/10/16         REG        NEBRASKA OIL AND GAS CONSERVATION           Bureau of Land Management (BLM)   Unknown                          N/A                                      HFRR_022987‐HFRR_022988.pdf
                                                                                  COMMISSION
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 93 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                                      Bibliographic Citation                       File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                                                                                                                                      Pennsylvania DEP, 2016, Final
                                                                                  Final Rulemaking for Environmental
                                                                                                                                                                                                      Rulemaking for Environmental
      772      HFRR_022989     HFRR_023009            01/06/16         MTG        Protection Standards at Oil and Gas Well      Bureau of Land Management (BLM)      Pennsylvania DEP                                                             HFRR_022989‐HFRR_023009.pdf
                                                                                                                                                                                                      Protection Standards at Oil and Gas
                                                                                  Sites
                                                                                                                                                                                                      Well Sites. PowerPoint Presentation
                                                                                  Highlighted Bill on CONTROL OF GAS AND                                             North Dakota
      773      HFRR_023010     HFRR_023318            01/01/16         REG                                                      Bureau of Land Management (BLM)                                       N/A                                         HFRR_023010‐HFRR_023318.pdf
                                                                                  OIL RESOURCES                                                                      Rule Book
                                                                                  Idaho Statutes
                                                                                  TITLE 47
                                                                                                                                                                     Idaho
      774      HFRR_023319     HFRR_023323            01/01/16         REG        MINES AND MINING                              Bureau of Land Management (BLM)                                       N/A                                         HFRR_023319‐HFRR_023323.pdf
                                                                                                                                                                     Legislature
                                                                                  CHAPTER 3

                                                                                                                                                                                                      California Department of Conservation
                                                                                                                                                                                                      Division of Oil, Gas, and Geothermal
                                                                                  Well Stimulation Treatment First Annual                                            California Department of
      775      HFRR_023324     HFRR_023440            12/31/15         EXT                                                      Bureau of Land Management (BLM)                                       Resources (December 2013), Well             HFRR_023324‐HFRR_023440.pdf
                                                                                  Report                                                                             Conservation
                                                                                                                                                                                                      Stimulation Treatment First Annual
                                                                                                                                                                                                      Report
                                                                                                                                                                     Brian D. Drollette, Kathrin
                                                                                                                                                                     Hoelzer, Nathaniel R. Warner,    B.D. Dollette et al. (October 27, 2015).
                                                                                                                                                                     Thomas H. Darrah, Osman          Elevated levels of diesel range organic
                                                                                  Elevated levels of diesel range organic
                                                                                                                                                                     Karatum, Megan P. O’Connor,      compounds in groundwater near
                                                                                  compounds in groundwater near Marcellus Proceedings of the National Academy
      776      HFRR_023441     HFRR_023446            10/27/15         EXT                                                                                           Robert K. Nelson, Loretta A.     Marcellas gas operations are derived        HFRR_023441‐HFRR_023446.pdf
                                                                                  gas operations are derived from surface of Sciences (PNAS)
                                                                                                                                                                     Fernandez, Christopher M.        from surface activities. Proceedings of
                                                                                  activities
                                                                                                                                                                     Reddy, Avner Vengosh, Robert     the National Academy of Sciences:
                                                                                                                                                                     B. Jackson, Martin Elsner, and   112(43).
                                                                                                                                                                     Desiree L. Plata
                                                                                                                                                                     Indiana
      777      HFRR_023447     HFRR_023494            10/26/15         REG        ARTICLE 16. OIL AND GAS                       Bureau of Land Management (BLM)                                       N/A                                         HFRR_023447‐HFRR_023494.pdf
                                                                                                                                                                     Administrative Code
                                                                                                                                                                                                      Pawnee Nation of Oklahoma, 2015,
      778      HFRR_023495     HFRR_023496            10/22/15         REG        Resolution                                    Bureau of Land Management (BLM)      Pawnee Nation of Oklahoma                                                    HFRR_023495‐HFRR_023496.pdf
                                                                                                                                                                                                      Resolution #15‐79
                                                                                                                                                                                                      American Petroleum Institute (October
                                                                                  Hydraulic Fracturing—Well Integrity                                                American Petroleum Institute     2015). ANSI/API RECOMMENDED
      779      HFRR_023497     HFRR_023536            10/01/15         EXT                                                      American Petroleum Institute (API)                                                                                HFRR_023497‐HFRR_023536.pdf
                                                                                  and Fracture Containment                                                           (API)                            PRACTICE 100‐1
                                                                                                                                                                                                      FIRST EDITION
                                                                                                                                                                                                      American Petroleum Institute (October
                                                                                  API Recommended Practice 100‐1:                                                                                     2015). Hydraulic Fracturing – Well
                                                                                                                                                                     American Petroleum Institute
      780      HFRR_023537     HFRR_023539           10/1/2015         EXT        Hydraulic Fracturing – Well Integrity and     American Petroleum Institute (API)                                    Integrity and Fracture Containment.         HFRR_023537‐HFRR_023539.pdf
                                                                                                                                                                     (API)
                                                                                  Fracture Containment                                                                                                ANSI/API Recommended Practice 100‐1.
                                                                                                                                                                                                      First Edition.
                                                                                                                                                                                                      Birdsell, D.T., Rajaram, H., Dempsey, D.,
                                                                                                                                                                                                      and Viswanathan, H.S. (September 5,
                                                                                  Hydraulic fracturing fluid migration in the                                        Daniel T. Birdsell, Harihar
                                                                                                                                American Geophysical Union (AGU)                                      2015). Hydraulic fracturing fluid
      781      HFRR_023540     HFRR_023569            09/05/15         EXT        subsurface: A review and expanded                                                  Rajaram, David Dempsey, and                                                  HFRR_023540‐HFRR_023569.pdf
                                                                                                                                Publications                                                          migration in the subsurface: A review
                                                                                  modeling results                                                                   Hari S. Viswanathan
                                                                                                                                                                                                      and expanded modeling results. Water
                                                                                                                                                                                                      Resources Research 51:7159‐7188.
                                                                                                                                                                                                      American Petroleum Institute (August
                                                                                                                                                                                                      2015). Managing Environmental Aspects
                                                                                  Managing Environmental Aspects                                                                                      Associated with Exploration and
                                                                                                                                                                     American Petroleum Institute
      782      HFRR_023570     HFRR_023631            8/1/2015         EXT        Associated with Exploration and Production American Petroleum Institute (API)                                       Production Operations Including             HFRR_023570‐HFRR_023631.pdf
                                                                                                                                                                     (API)
                                                                                  Operations Including Hydraulic Fracturing                                                                           Hydraulic Fracturing. ANSI/API
                                                                                                                                                                                                      Recommended Practice 100‐2. First
                                                                                                                                                                                                      Edition.
                                                                                  Post Well Stimulation Form
      783      HFRR_023632     HFRR_023633            07/23/15         OTH                                                      Bureau of Land Management (BLM)      Unknown                          N/A                                         HFRR_023632‐HFRR_023633.pdf
                                                                                  Guidance for OG# xx1 and OGxx2
                                                                                                                                                                                                      Southern Ute Indian Tribe Growth Fund
                                                                                  Exploration & Production Operator's                                                                                 Energy Department, 2015, Exploration
                                                                                                                                                                     Southern Ute Indian Tribe
                                                                                  Compliance Manual for Energy                                                                                        & Production Operator's Compliance
      784      HFRR_023634     HFRR_023660            7/15/15          OTH                                                 Bureau of Land Management (BLM)           Growth Fund Energy                                                     HFRR_023634‐HFRR_023660.pdf
                                                                                  Development Projects on the Southern Ute                                                                            Manual for Energy Development
                                                                                                                                                                     Department
                                                                                  Indian Reservation                                                                                                  Projects on the Southern Ute Indian
                                                                                                                                                                                                      Reservation
                                                                                                                                                                     California Department of
      785      HFRR_023661     HFRR_023669            07/01/15         OTH        Well Stimulation Checklist                    Bureau of Land Management (BLM)                                       N/A                                         HFRR_023661‐HFRR_023669.pdf
                                                                                                                                                                     Conservation
      786      HFRR_023670     HFRR_023675            06/29/15         OTH        WST REVIEW AREA FORM GUIDANCE              Bureau of Land Management (BLM)         Unknown                          N/A                                         HFRR_023670‐HFRR_023675.pdf
                                                                                  Hydraulic Fracturing (HF) Rule by BLM, BLM
                                                                                                                                                                     Bureau of Land Management
      787      HFRR_023676     HFRR_023692            06/16/15         OTH        – HF IM ‐ Field Implementation             Bureau of Land Management (BLM)                                          N/A                                         HFRR_023676‐HFRR_023692.pdf
                                                                                                                                                                     (BLM)
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 94 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                           Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                               Bibliographic Citation                        File Name
    Number         Number                           Date Received                                                                                                            From

                                                                                                                                                                                             2015, Chapter 4: Environmental Rules,
                                                                                                                                                                                             et al. Wyoming Administrative Rules, Oil
                                                                                                                                                                Wyoming Oil and Gas
      788      HFRR_023693     HFRR_023726             6/3/15          REG        Environmental Rules, et al.                 Bureau of Land Management (BLM)                                and Gas Conservation Commission,         HFRR_023693‐HFRR_023726.pdf
                                                                                                                                                                Conservation Commission
                                                                                                                                                                                             General Agency, Board or Commission
                                                                                                                                                                                             Rules
                                                                                                                                                                                             New York Department of
                                                                                                                                                                                             Environmental Conservation. (June
                                                                                  FINAL SUPPLEMENTAL GENERIC
                                                                                                                                                                                             2015). FINAL SUPPLEMENTAL GENERIC
                                                                                  ENVIRONMENTAL IMPACT STATEMENT                                                New York Department of
      789      HFRR_023727     HFRR_023770            06/01/15         OTH                                                    Bureau of Land Management (BLM)                                ENVIRONMENTAL IMPACT STATEMENT HFRR_023727‐HFRR_023770.pdf
                                                                                  ON THE OIL, GAS AND SOLUTION MINING                                           Environmental Conservation
                                                                                                                                                                                             ON THE OIL, GAS AND SOLUTION
                                                                                  REGULATORY PROGRAM
                                                                                                                                                                                             MINING
                                                                                                                                                                                             REGULATORY PROGRAM.
                                                                                                                                                                                             EPA (June 2015). DRAFT Assessment of
                                                                                                                                                                                             the Potential Impacts of Hydraulic
                                                                                  DRAFT Assessment of the Potential Impacts
                                                                                                                                                                                             Fracturing for Oil and Gas on Drinking
                                                                                  of Hydraulic Fracturing for Oil and Gas on Environmental Protection Agency    Environmental Protection
      790      HFRR_023771     HFRR_023798            06/01/15         EXT                                                                                                                   Water Resources: Executive Summary.          HFRR_023771‐HFRR_023798.pdf
                                                                                  Drinking Water Resources: Executive        (EPA)                              Agency (EPA)
                                                                                                                                                                                             Office of Research and Development,
                                                                                  Summary
                                                                                                                                                                                             Washington, DC. Accessed on
                                                                                                                                                                                             November 20, 2014.
                                                                                                                                                                                             Information from AFMSS database –
                                                                                                                                                                                             Event No. NU12079TG, Devon Energy
                                                                                                                                                                                             Production Co., BLM Carlsbad FO. Frack
                                                                                                                                                                                             hit report NM, Greenwire
                                                                                                                                                                                             http://www.eenews.net/stories/105998
                                                                                                                                                                                             9314. SPE 165713, Shahab D.
                                                                                                                                                                                             Mohaghegh, “A Critical View of Current
                                                                                                                                                                                             State of Reservoir Modeling of Shale
                                                                                  Inter‐well Communications or Frack Hits ‐
      791      HFRR_023799     HFRR_023805            05/13/15         BUD                                                    Bureau of Land Management (BLM)   Subijoy Dutta                Assets”, Journal of Petroleum                HFRR_023799‐HFRR_023805.pdf
                                                                                  DRAFT
                                                                                                                                                                                             Technology, July 2014. Newsreports –
                                                                                                                                                                                             Energy Wire (Greenwire )‐ Hydraulic
                                                                                                                                                                                             Fracturing, ‘frack hits’ – March 18, 2014;
                                                                                                                                                                                             January 31, 2014; January 7, 2014;
                                                                                                                                                                                             December 19, 2013; October 30, 2013,
                                                                                                                                                                                             October 28, 2013; October 24, 2013;
                                                                                                                                                                                             and August 8, 2013.
                                                                                                                                                                                             http://www.eenews.net/energywire.
                                                                                  Inter‐well Communications or Frack Hits,                                      Bureau of Land Management    USDOI BLM (May 13, 2015). Frack hits
      792      HFRR_023806     HFRR_023812            05/13/15         BUD                                                    Bureau of Land Management (BLM)                                                                             HFRR_023806‐HFRR_023812.pdf
                                                                                  Draft ‐ Internal Working Document                                             (BLM)                        BLM draft paper with list.
                                                                                                                                                                                             2015, Chapter 1: Authority and
                                                                                                                                                                                             Definitions, Wyoming Administrative
                                                                                                                                                                Wyoming Oil and Gas
      793      HFRR_023813     HFRR_023829             5/3/15          REG        Authority and Definitions                   Bureau of Land Management (BLM)                                Rules, Oil and Gas Conservation              HFRR_023813‐HFRR_023829.pdf
                                                                                                                                                                Conservation Commission
                                                                                                                                                                                             Commission, General Agency, Board or
                                                                                                                                                                                             Commission Rules
                                                                                  U. S. Department of the Interior BLM
                                                                                  Outreach to Stakeholders                                                      Bureau of Land Management
      794      HFRR_023830     HFRR_023848            05/01/15         OTH                                                    Bureau of Land Management (BLM)                                N/A                                          HFRR_023830‐HFRR_023848.pdf
                                                                                                                                                                (BLM)

                                                                                                                                                                                             BLM (April 15, 2015). Environmental
                                                                                  Environmental Assessment: Oil and Gas;
                                                                                                                                                                Bureau of Land Management    Assessment: Oil and Gas; Hydraulic
      795      HFRR_023849     HFRR_023931            04/15/15         BPD        Hydraulic Fracturing on Federal and Indian Bureau of Land Management (BLM)                                                                          HFRR_023849‐HFRR_023931.pdf
                                                                                                                                                                (BLM)                        Fracturing on Federal and Indian Lands
                                                                                  Lands (DOI‐BLM‐WO310‐2015‐001‐EA)
                                                                                                                                                                                             (DOI‐BLM‐WO310‐2015‐001‐EA).
                                                                                                                                                                                             R649. Natural Resources; Oil, Gas and
                                                                                  Natural Resources; Oil, Gas and Mining; Oil
      796      HFRR_023932     HFRR_024012             4/1/15          REG                                                    Bureau of Land Management (BLM)   State of Utah                Mining; Oil and Gas. R649‐1. Oil and Gas HFRR_023932‐HFRR_024012.pdf
                                                                                  and Gas
                                                                                                                                                                                             Definitions. R649‐1‐1. Definitions.
                                                                                                                                                                                             BLM (March 26, 2015). Oil and Gas;
                                                                                  Oil and Gas; Hydraulic Fracturing on                                          Bureau of Land Management
      797      HFRR_024013     HFRR_024108            03/26/15         REG                                                    Federal Register                                               Hydraulic Fracturing on Federal and      HFRR_024013‐HFRR_024108.pdf
                                                                                  Federal and Indian Lands; Final Rule                                          (BLM)
                                                                                                                                                                                             Indian Lands; Final Rule.
                                                                                  Summary of FracFocus 1.0 Hydraulic
      798      HFRR_024109     HFRR_024158            03/23/15         DAT        Fracturing Data User Guide for State        Bureau of Land Management (BLM)   FracFocus                    N/A                                          HFRR_024109‐HFRR_024158.pdf
                                                                                  Summaries
      799      HFRR_024159     HFRR_024165            03/19/15         OTH        State‐by‐state Summary                      Bureau of Land Management (BLM)   Bryce Barlan                 N/A                                          HFRR_024159‐HFRR_024165.pdf
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 95 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                               Author/
                                End Bates Number                    Record Type                 Document Title                           Document Source                                                        Bibliographic Citation                    File Name
    Number         Number                           Date Received                                                                                                                From

                                                                                                                                                                                                       D.I. Siegel et al. (March 12, 2015).
                                                                                                                                                                    Donald I. Siegel, Nicholas A.      Methane concentrations in water wells
                                                                                  Methane Concentrations in Water Wells
                                                                                                                               American Chemical Society (ACS)      Azzolina, Bert J. Smith, A.        unrelated to proximity to existing oil
      800      HFRR_024166     HFRR_024167            03/12/15         EXT        Unrelated to Proximity to Existing Oil and                                                                                                                    HFRR_024166‐HFRR_024167.pdf
                                                                                                                               Publications                         Elizabeth Perry, and Rikka L.      and gas wells in northeastern
                                                                                  Gas Wells in Northeastern Pennsylvania
                                                                                                                                                                    Bothun                             Pennsylvania. Environmental Science
                                                                                                                                                                                                       and Technology, 49 (7), pp 4106–4112.
      801      HFRR_024168     HFRR_024169            01/20/15         OTH        White Paper: Hydraulic Fracturing in Alaska Bureau of Land Management (BLM)       Unknown                            N/A                                      HFRR_024168‐HFRR_024169.pdf
                                                                                                                                                                                                       Department of
                                                                                  Executive Summary                                                                                                    Environmental Conservation. (2017).
                                                                                  Final                                                                             New York Department of             Executive Summary
      802      HFRR_024170     HFRR_024203            01/01/15         OTH                                                     Bureau of Land Management (BLM)                                                                                  HFRR_024170‐HFRR_024203.pdf
                                                                                  Supplemental Generic Environmental                                                Environmental Conservation         Final
                                                                                  Impact Statement                                                                                                     Supplemental Generic Environmental
                                                                                                                                                                                                       Impact Statement.
                                                                                                                                                                                                       New York Department of
                                                                                  Chapter 8                                                                                                            Environmental Conservation. (2015).
                                                                                  Permit Process and                                                                                                   Chapter 8
                                                                                  Regulatory Coordination                                                           New York Department of             Permit Process and
      803      HFRR_024204     HFRR_024269            01/01/15         OTH                                                     Bureau of Land Management (BLM)                                                                                  HFRR_024204‐HFRR_024269.pdf
                                                                                  Final                                                                             Environmental Conservation         Regulatory Coordination
                                                                                  Supplemental Generic Environmental                                                                                   Final
                                                                                  Impact Statement                                                                                                     Supplemental Generic Environmental
                                                                                                                                                                                                       Impact Statement.
                                                                                                                                                                                                       U.S. Census Bureau (2015). 2012 SUSB
                                                                                  2012 SUSB Annual Datasets by
      804      HFRR_024270     HFRR_024271            01/01/15         DAT                                                     U.S. Census Bureau                   U.S. Census Bureau                 Annual Datasets by Establishment         HFRR_024270‐HFRR_024271.pdf
                                                                                  Establishment Industry
                                                                                                                                                                                                       Industry.
                                                                                  Regulatory Impact Analysis for Hydraulic                                          Bureau of Land Management          BLM (2015). Regulatory Impact Analysis
      805      HFRR_024272     HFRR_024390            01/01/15         BPD                                                     Bureau of Land Management (BLM)                                                                                  HFRR_024272‐HFRR_024390.pdf
                                                                                  Fracturing Rule                                                                   (BLM)                              for Hydraulic Fracturing Rule.
                                                                                  TITLE 62: MINING
      806      HFRR_024391     HFRR_024515            11/14/14         REG        CHAPTER I: DEPARTMENT OF NATURAL             Bureau of Land Management (BLM)      Unknown                            N/A                                      HFRR_024391‐HFRR_024515.pdf
                                                                                  RESOURCES
                                                                                                                                                                    Herschel
      807      HFRR_024516     HFRR_024561            10/15/14         OTH        Slides on HYDRAULIC FRACTURING 101           Bureau of Land Management (BLM)      McDivitt Indiana Division of Oil   N/A                                      HFRR_024516‐HFRR_024561.pdf
                                                                                                                                                                    and Gas
                                                                                                                                                                    Bureau of Land Management
      808      HFRR_024562     HFRR_024589            10/1/14          REG        Onshore Oil and Gas Operations (2014)        Code of Federal Regulations                                             43 CFR part 3160                         HFRR_024562‐HFRR_024589.pdf
                                                                                                                                                                    (BLM)
                                                                                                                                                                                                   Oklahoma
                                                                                                                                                                                                   Administrative Code. (September 2,
                                                                                  TITLE 165: CORPORATION COMMISSION                                                 Oklahoma                       2014). TITLE 165: CORPORATION
      809      HFRR_024590     HFRR_024893            09/02/14         REG                                             Bureau of Land Management (BLM)                                                                                      HFRR_024590‐HFRR_024893.pdf
                                                                                  CHAPTER 10: OIL AND GAS CONSERVATION                                              Administrative Code            COMMISSION
                                                                                                                                                                                                   CHAPTER 10: OIL AND GAS
                                                                                                                                                                                                   CONSERVATION.
                                                                                                                                                                                                   Frac Focus Chemical Disclosure Registry,
                                                                                  Hydraulic Fracturing Fluid Product           Frac Focus Chemical Disclosure       Frac Focus Chemical Disclosure (July 2016). Hydraulic Fracturing Fluid
      810      HFRR_024894     HFRR_024895            08/07/14         DAT                                                                                                                                                                  HFRR_024894‐HFRR_024895.pdf
                                                                                  Component Information Disclosure             Registry                             Registry                       Product Component Information
                                                                                                                                                                                                   Disclosure. Weld, CO
                                                                                                                                                                                                   State of Mississippi OIL AND GAS
                                                                                  Statutes
                                                                                                                                                                    State of                       BOARD (August 1, 2014). Statutes Rules
      811      HFRR_024896     HFRR_025159            08/01/14         REG        Rules of Procedure                           Bureau of Land Management (BLM)                                                                              HFRR_024896‐HFRR_025159.pdf
                                                                                                                                                                    Mississippi OIL AND GAS BOARD of Procedure Statewide Rules and
                                                                                  Statewide Rules and Regulations
                                                                                                                                                                                                   Regulations.
                                                                                  Handwritten edits on Statutes
                                                                                                                                                                    State of
      812      HFRR_025160     HFRR_025169            08/01/14         REG        Rules of Procedure                           Bureau of Land Management (BLM)                                    N/A                                           HFRR_025160‐HFRR_025169.pdf
                                                                                                                                                                    Mississippi OIL AND GAS BOARD
                                                                                  Statewide Rules and Regulations
                                                                                  Hydraulic Fracturing Unlocking America’s                                                                             American Petroleum Institute (July
                                                                                                                                                                    American Petroleum Institute
      813      HFRR_025170     HFRR_025191            07/01/14         EXT        Natural Gas Resources                        American Petroleum Institute (API)                                      2014).Hydraulic Fracturing Unlocking     HFRR_025170‐HFRR_025191.pdf
                                                                                                                                                                    (API)
                                                                                                                                                                                                       America’s Natural Gas Resources.
                                                                                                                                                                                                       US Department of the Interior,
                                                                                                                                                                                                       Bureau of Land Management,
                                                                                                                                                                    U.S. Department
                                                                                                                                                                                                       Bureau of Indian Affairs (June 2014).
                                                                                  Resource Management Plan Revision and                                             of the Interior (DOI) Bureau of
                                                                                                                                                                                                       Resource Management Plan Revision
      814      HFRR_025192     HFRR_025351            06/01/14         OTH        Environmental Impact Statement               Bureau of Land Management (BLM)      Indian Affairs: Division of                                                 HFRR_025192‐HFRR_025351.pdf
                                                                                                                                                                                                       and
                                                                                  Final Scoping Summary Report                                                      Environmental and Cultural
                                                                                                                                                                                                       Environmental Impact Statement
                                                                                                                                                                    Resource Management
                                                                                                                                                                                                       Final Scoping Summary Report.
                                                                                                                                                                                                       Oklahoma Field Office.
                                                                                  PERFORMANCE STANDARDS AND                                                         CENTER FOR SUSTAINABLE
      815      HFRR_025352     HFRR_025370            04/29/14         OTH        REGULATORY STANDARDS ACROSS THE              Bureau of Land Management (BLM)      SHALE DEVELOPMENT, ECKERT          N/A                                      HFRR_025352‐HFRR_025370.pdf
                                                                                  APPALACHIAN BASIN                                                                 SEAMANS ATTORNEYS AT LAW
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 96 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                             Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                                  Bibliographic Citation                      File Name
    Number         Number                           Date Received                                                                                                              From

                                                                                                                                                                  Florida
      816      HFRR_025371     HFRR_025371            04/22/14         OTH        Form: APPLICATION FOR PERMIT TO DRILL         Bureau of Land Management (BLM)   Department of Environmental     N/A                                        HFRR_025371‐HFRR_025371.pdf
                                                                                                                                                                  Protection
                                                                                  Memo: Review of State Oil and Natural Gas
                                                                                  Exploration, Development, and Production
      817      HFRR_025372     HFRR_025412            04/01/14         LTR                                                  Bureau of Land Management (BLM)       Patrick M. Kelly                N/A                                        HFRR_025372‐HFRR_025412.pdf
                                                                                  (E&P) Solid Waste Management
                                                                                  Regulations
                                                                                                                                                                                                  Kristy Hartman. (February 21, 2014).
                                                                                                                                                                  Kristy Hartman,
                                                                                  Slides on Hydraulic Fracturing: States Take                                                                     Hydraulic Fracturing: States Take
      818      HFRR_025413     HFRR_025431            02/21/14         OTH                                                      Bureau of Land Management (BLM)   National Conference of State                                             HFRR_025413‐HFRR_025431.pdf
                                                                                  Action                                                                                                          Action.National Conference of State
                                                                                                                                                                  Legislatures (NCSL).
                                                                                                                                                                                                  Legislatures (NCSL).
                                                                                                                                                                                                  Pennsylvania DEP, Proposed
                                                                                  Proposed Regulation for Oil and Gas
      819      HFRR_025432     HFRR_025435            02/12/14         COM                                                      Bureau of Land Management (BLM)   Pennsylvania DEP                Regulations for Oil and Gas Surface      HFRR_025432‐HFRR_025435.pdf
                                                                                  Surface Activites
                                                                                                                                                                                                  Activities
                                                                                                                                                                                                  Boschee, P. (January 25, 2014).
                                                                                  Produced and Flowback Water Recycling
                                                                                                                                                                                                  Produced and Flowback Water Recycling
      820      HFRR_025436     HFRR_025441            01/25/14         EXT        and Reuse: Economics, Limitations, and        Society of Petroleum Engineers    Pam Boschee                                                              HFRR_025436‐HFRR_025441.pdf
                                                                                                                                                                                                  and Reuse: Economics, Limitations, and
                                                                                  Technology
                                                                                                                                                                                                  Technology.
                                                                                                                                                                                                  Geological Survey of Alabama. David E.
                                                                                                                                                                  Published by the
                                                                                                                                                                                                  Bolin, Editor. (January 2014). State Oil
                                                                                  State Oil and Gas Board of Alabama                                              GEOLOGICAL SURVEY OF
      821      HFRR_025442     HFRR_025745            01/01/14         REG                                                      Bureau of Land Management (BLM)                                   and Gas Board of Alabama                 HFRR_025442‐HFRR_025745.pdf
                                                                                  Administrative Code: Oil and Gas Report 1                                       ALABAMA, David E. Bolin, Editor
                                                                                                                                                                                                  Administrative Code: Oil and Gas Report
                                                                                                                                                                                                  1.
                                                                                                                                                                                                  Ground Water
                                                                                  State and Oil and Gas regulations designed                                      Ground Water                    Protection Council (GWPC). (2014).
      822      HFRR_025746     HFRR_025867            01/01/14         REG                                                   Bureau of Land Management (BLM)                                                                               HFRR_025746‐HFRR_025867.pdf
                                                                                  to Protect Water Resources                                                      Protection Council (GWPC)       State and Oil and Gas regulations
                                                                                                                                                                                                  designed to Protect Water Resources.
                                                                                  Proposed Final:
                                                                                  MISCELLANEOUS BOARDS:
                                                                                  20 AAC 25.005. Permit to drill.
      823      HFRR_025868     HFRR_025875            01/01/14         REG                                                      Bureau of Land Management (BLM)   Unknown                         N/A                                        HFRR_025868‐HFRR_025875.pdf
                                                                                  20 AAC 25.280. Workover Operations.
                                                                                  20 AAC 25.283. Hydraulic Fracturing.
                                                                                  20 AAC 25.990. Definitions.
                                                                                  Natural Gas Extraction ‐ Hydraulic            Environmental Protection Agency   Environmental Protection         EPA website (2014). Natural Gas
      824      HFRR_025876     HFRR_025883            01/01/14         WEB                                                                                                                                                                   HFRR_025876‐HFRR_025883.pdf
                                                                                  Fracturing                                    (EPA)                             Agency (EPA)                     Extraction – Hydraulic Fracturing.
                                                                                                                                                                                                   Zachary Johnson, Philip S. Cook,
                                                                                                                                                                                                   Jay O'Laughlin, and Kenton Bird.
                                                                                  Oil and gas Resource Exploration and                                            Zachary Johnson, Philip S. Cook,
      825      HFRR_025884     HFRR_025960            12/01/13         OTH                                                      Bureau of Land Management (BLM)                                    (December 2013). Oil and gas Resource     HFRR_025884‐HFRR_025960.pdf
                                                                                  Development Policies in Idaho                                                   Jay O'Laughlin, and Kenton Bird.
                                                                                                                                                                                                   Esploration and Development Policies in
                                                                                                                                                                                                   Idaho. University of Idaho.
                                                                                  Hydraulic Fracking: When 2 wells meet,                                                                           Energy Wire (August 5, 2013). “Frack
      826      HFRR_025961     HFRR_025963            08/05/13         EXT                                                      Bureau of Land Management (BLM)   Energy Wire                                                                HFRR_025961‐HFRR_025963.pdf
                                                                                  spills can often follow                                                                                          hits”, www.Energywire.com.
                                                                                                                                                                                                   SHARI FEIST
                                                                                                                                                                                                   ALBRECHT, JAY SCOTT EMLER, PAT
                                                                                  GENERAL RULES AND
                                                                                                                                                                                                   APPLE. GENERAL RULES AND
                                                                                  REGULATIONS
                                                                                                                                                                  SHARI FEIST                      REGULATIONS
                                                                                  For the Conservation of Crude Oil
      827      HFRR_025964     HFRR_026330            06/25/13         REG                                                      Bureau of Land Management (BLM)   ALBRECHT, JAY SCOTT EMLER, For the Conservation of Crude Oil               HFRR_025964‐HFRR_026330.pdf
                                                                                  and Natural Gas
                                                                                                                                                                  PAT APPLE                        and Natural Gas
                                                                                  THE STATE CORPORATION COMMISSION
                                                                                                                                                                                                   THE STATE CORPORATION
                                                                                  OF THE STATE OF KANSAS
                                                                                                                                                                                                   COMMISSION
                                                                                                                                                                                                   OF THE STATE OF KANSAS.
                                                                                  Oil and Gas; Hydraulic Fracturing on Federal
                                                                                  and Indian Lands; Supplemental notice of                                        Bureau of Land Management
      828      HFRR_026331     HFRR_026332           6/10/2013         BPD                                                     Federal Register                                                   78 FR 34611                                HFRR_026331‐HFRR_026332.pdf
                                                                                  proposed rulemaking; extension of                                               (BLM)
                                                                                  comment period
                                                                                                                                                                                                  Railroad Commission of Texas, 2013,
                                                                                  Amendments to Rule 13, Casing,
                                                                                                                                                                                                  Amendments to Rule 13, Casing,
      829      HFRR_026333     HFRR_026336            5/24/13          REG        Cementing, Drilling, Well Control, and        Bureau of Land Management (BLM)   Railroad Commission of Texas                                               HFRR_026333‐HFRR_026336.pdf
                                                                                                                                                                                                  Cementing, Drilling, Well Control, and
                                                                                  Completion Requirements
                                                                                                                                                                                                  Completion Requirements
                                                                                  Oil and Gas; Hydraulic Fracturing on                                            Bureau of Land Management
      830      HFRR_026337     HFRR_026379            05/24/13         REG                                                      Federal Register                                                  78 FR 31636                                HFRR_026337‐HFRR_026379.pdf
                                                                                  Federal and Indian Lands; Proposed Rule                                         (BLM)
                                                                                                                                                                                                  Center for Sustainable Shale
                                                                                                                                Center for Sustainable Shale      Center for Sustainable Shale    Development website (March 2013).
      831      HFRR_026380     HFRR_026390            3/1/2013         EXT        Performance Standards (March 2013)                                                                                                                    HFRR_026380‐HFRR_026390.pdf
                                                                                                                                Development (CSSD)                Development (CSSD)              "Performance Standards (March 2013),"
                                                                                                                                                                                                  www.sustainableshale.org.
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 97 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                              Author/
                                End Bates Number                    Record Type                Document Title                           Document Source                                                      Bibliographic Citation                    File Name
    Number         Number                           Date Received                                                                                                               From

                                                                                  Environmental Assessment and Finding of                                                                            BLM (2013). Environmental Assessment
                                                                                  No Significant Impact: Proposed Hydraulic                                       Bureau of Land Management          and Finding of No Significant Impact:
      832      HFRR_026391     HFRR_026434            1/1/2013         BPD                                                   Bureau of Land Management (BLM)                                                                                  HFRR_026391‐HFRR_026434.pdf
                                                                                  Fracturing Rule (DOI‐BLM‐WO300‐2012‐                                            (BLM)                              Proposed Hydraulic Fracturing Rule (DOI‐
                                                                                  XXX‐EA)                                                                                                            BLM‐WO300‐2012‐XXX‐EA).
                                                                                  Economic Analysis for Hydraulic Fracturing                                      Bureau of Land Management          BLM (2013). Economic Analysis for
      833      HFRR_026435     HFRR_026519            1/1/2013         BPD                                                   Bureau of Land Management (BLM)                                                                                  HFRR_026435‐HFRR_026519.pdf
                                                                                  Rule                                                                            (BLM)                              Hydraulic Fracturing Rule.
                                                                                  Narrative Description of Hydraulic
      834      HFRR_026520     HFRR_026524            12/17/12         OTH                                                   Bureau of Land Management (BLM)      Unknown                            N/A                                   HFRR_026520‐HFRR_026524.pdf
                                                                                  Fracturing Draft Regulations
                                                                                  FREQUENTLY ASKED QUESTIONS AND
                                                                                  ANSWERS
      835      HFRR_026525     HFRR_026528            12/17/12         OTH        About Discussion Draft of Proposed Bureau of Land Management (BLM)              Unknown                            N/A                                   HFRR_026525‐HFRR_026528.pdf
                                                                                  Hydraulic Fracturing Regulations
                                                                                  REGARDING ENVIRONMENTAL PROTECTION
                                                                                                                                                                                                     BLM (November 2012). Draft
                                                                                  Draft Environmental Impact Statement:
                                                                                                                                                                  Bureau of Land Management          Environmental Impact Statement:
      836      HFRR_026529     HFRR_027179           11/1/2012         BPD        Continental Divide‐Creston Natural Gas      Bureau of Land Management (BLM)                                                                                  HFRR_026529‐HFRR_027179.pdf
                                                                                                                                                                  (BLM)                              Continental Divide‐Creston Natural Gas
                                                                                  Development Project, Volume I
                                                                                                                                                                                                     Development Project, Volume I.
                                                                                                                                                                                                     BLM (November 2012). Draft
                                                                                  Draft Environmental Impact Statement:
                                                                                                                                                                  Bureau of Land Management          Environmental Impact Statement:
      837      HFRR_027180     HFRR_027502           11/1/2012         BPD        Continental Divide‐Creston Natural Gas      Bureau of Land Management (BLM)                                                                                  HFRR_027180‐HFRR_027502.pdf
                                                                                                                                                                  (BLM)                              Continental Divide‐Creston Natural Gas
                                                                                  Development Project, Volume II
                                                                                                                                                                                                     Development Project, Volume II.
                                                                                                                                                                                                     Behr, P. (October 1, 2012). “Safety of
      838      HFRR_027503     HFRR_027506            10/01/12         EXT        Safety of Shale Gas Wells is Up to the States Bureau of Land Management (BLM)   Peter Behr                         shale gas wells is up to the states – and HFRR_027503‐HFRR_027506.pdf
                                                                                                                                                                                                     the ‘cement job’.” EnergyWire.
                                                                                                                                                                                                     Shires, T. and Lev‐On, M (September 21,
                                                                                  Characterizing Pivotal Sources of Methane
                                                                                                                                                                                                     2012). Characterizing Pivotal Sources of
                                                                                  Emissions from Natural Gas Production ‐     URS Corporation and The LEVON
      839      HFRR_027507     HFRR_027563            09/21/12         EXT                                                                                        Terri Shires and Miriam Lev‐On     Methane Emissions from Natural Gas       HFRR_027507‐HFRR_027563.pdf
                                                                                  Summary and Analysis of API and ANGA        Group
                                                                                                                                                                                                     Production: Summary and Analysis of
                                                                                  Survey Responses
                                                                                                                                                                                                     API and ANGA Survey Responses.

                                                                                  Multiple Articles: Indiana DNR Mandates
                                                                                  Companies to Report Fracking Chemicals                                          Solliday,
      840      HFRR_027564     HFRR_027567            09/14/12         OTH                                                   Bureau of Land Management (BLM)                                         N/A                                   HFRR_027564‐HFRR_027567.pdf
                                                                                  and Material Safety Data Sheets (MSDS) for                                      Amanda, Unknown
                                                                                  Hydraulic Fracturing Treatment Additices.
                                                                                                                                                                                                     Department of the Interior, Bureau of
                                                                                                                                                                  Department of the Interior
                                                                                  Fluid Mineral Estate                                                                                               Indian Affairs, and Division of Real
      841      HFRR_027568     HFRR_027762            08/14/12         REG                                                    Bureau of Land Management (BLM)     Bureau of Indian Affairs                                                     HFRR_027568‐HFRR_027762.pdf
                                                                                  PROCEDURAL HANDBOOK                                                                                                Estate Services. (August 14, 2012). Pluid
                                                                                                                                                                  Division of Real Estate Services
                                                                                                                                                                                                     Mineral Estate Procedural Handbook.
                                                                                                                                                                                                     INDIAN AFFAIRS
                                                                                                                                                                                                     NATIONAL ENVIRONMENTAL POLICY
                                                                                                                                                                  U.S. Department
                                                                                                                                                                                                     ACT
                                                                                  INDIAN AFFAIRS                                                                  of the Interior (DOI) Bureau of
                                                                                                                                                                                                     (NEPA) GUIDEBOOK. (August 2012). U.S.
      842      HFRR_027763     HFRR_028206            08/01/12         OTH        NATIONAL ENVIRONMENTAL POLICY ACT           Bureau of Land Management (BLM)     Indian Affairs: Division of                                                  HFRR_027763‐HFRR_028206.pdf
                                                                                                                                                                                                     Department
                                                                                  (NEPA) GUIDEBOOK                                                                Environmental and Cultural
                                                                                                                                                                                                     of the Interior (DOI) Bureau of Indian
                                                                                                                                                                  Resource Management
                                                                                                                                                                                                     Affairs: Division of Environmental and
                                                                                                                                                                                                     Cultural Resource Management.
                                                                                                                                                                                                     N.R. Warner et al. (July 24, 2012).
                                                                                                                                                                  Nathaniel R. Warner, Robert B.
                                                                                                                                                                                                     Geochemical evidence for possible
                                                                                  Geochemical evidence for possible natural                                       Jackson, Thomas H. Darrah ,
                                                                                                                            Proceedings of the National Academy                                      natural migration of Marcellus
      843      HFRR_028207     HFRR_028212            07/24/12         EXT        migration of Marcellus Formation brine to                                       Stephen G. Osborn, Adrian                                                 HFRR_028207‐HFRR_028212.pdf
                                                                                                                            of Sciences (PNAS)                                                       Formation brine to shallow aquifers in
                                                                                  shallow aquifers in Pennsylvania                                                Down, Kaiguang Zhao, Alissa
                                                                                                                                                                                                     Pennsylvania. Proceedings of the
                                                                                                                                                                  White, and Avner Vengosh
                                                                                                                                                                                                     National Academy of Sciences: 109(30).
                                                                                  Oil and Gas; Well Stimulation, Including
                                                                                  Hydraulic Fracturing, on Federal and Indian                                     Bureau of Land Management
      844      HFRR_028213     HFRR_028213            6/26/12          BPD                                                    Federal Register                                                       77 FR 38024                           HFRR_028213‐HFRR_028213.pdf
                                                                                  Lands; Proposed Rule; extension of                                              (BLM)
                                                                                  comment period

                                                                                                                                                                                                     Pless, Jacqulyn. (June 2012). Natural Gas
                                                                                  Natural Gas Development and Hydraulic
                                                                                                                                                                                                     Development and Hydraulic Fracturing
      845      HFRR_028214     HFRR_028233            06/01/12         OTH        Fracturing                                  Bureau of Land Management (BLM)     Pless, Jacqulyn                                                              HFRR_028214‐HFRR_028233.pdf
                                                                                                                                                                                                     A Policymaker’s Guide. National
                                                                                  A Policymaker’s Guide
                                                                                                                                                                                                     Conference of State Legislatures (NCSL).
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 98 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                             Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                    Bibliographic Citation                         File Name
    Number         Number                           Date Received                                                                                                              From

                                                                                                                                                                                                  DeLancey, 2012, How We Managed an
      846      HFRR_028234     HFRR_028256            5/22/12          MTG        How We Managed an Oil Boom                  Bureau of Land Management (BLM)     Cindy DeLancey                  Oil Boom, presented at Wyoming                HFRR_028234‐HFRR_028256.pdf
                                                                                                                                                                                                  County Commissioners Association
                                                                                  Oil and Gas; Well Stimulation,
                                                                                                                                                                  Bureau of Land Management
      847      HFRR_028257     HFRR_028277            05/11/12         BPD        Including Hydraulic Fracturing, on          Federal Register                                                    77 FR 27691                                   HFRR_028257‐HFRR_028277.pdf
                                                                                                                                                                  (BLM)
                                                                                  Federal and Indian Lands; Proposed Rule
                                                                                  Environmental Assessment and Finding of                                                                          BLM (2012). Environmental Assessment
                                                                                  No Significant Impact: Proposed Well                                            Bureau of Land Management        and Finding of No Significant Impact:
      848      HFRR_028278     HFRR_028301            05/10/12         BPD                                                    Bureau of Land Management (BLM)                                                                                HFRR_028278‐HFRR_028301.pdf
                                                                                  Stimulation Rule (DOI‐BLM‐WO300‐2012‐                                           (BLM)                            Proposed Well Stimulation Rule (DOI‐
                                                                                  XXX‐EA)                                                                                                          BLM‐WO300‐2012‐XXX‐EA).
                                                                                                                                                                                                   U.S. Energy Information Administration
                                                                                                                                                                                                   website (April 2012). "Costs of Crude Oil
                                                                                  Costs of Crude Oil and Natural Gas Wells                                          U.S. Energy Information
      849      HFRR_028302     HFRR_028302            04/05/12         DAT                                                   U.S. Energy Information Administration                                and Natural Gas Wells Drilled,"           HFRR_028302‐HFRR_028302.xlsx
                                                                                  Drilled                                                                           Administration
                                                                                                                                                                                                   http://www.eia.gov/dnav/ng/ng_enr_w
                                                                                                                                                                                                   ellcost_s1_a.htm.
                                                                                                                                                                    State of Colorado Oil and Gas  State of Colorado Oil and Gas
                                                                                  Information on                                                                    Conservation Commission        Conservation Commission Colorado
      850      HFRR_028303     HFRR_028304            04/04/12         OTH                                                   Bureau of Land Management (BLM)                                                                                 HFRR_028303‐HFRR_028304.pdf
                                                                                  Hydraulic Fracturing                                                              Colorado Department of Natural Department of Natural Resources.
                                                                                                                                                                    Resources                      Information on Hydraulic Fracturing.
                                                                                                                                                                    INDIANA
                                                                                  Hydraulic Fracturing Report for All Wells                                         DEPARTMENT OF NATURAL
      851      HFRR_028305     HFRR_028306            04/04/12         OTH                                                   Bureau of Land Management (BLM)                                       N/A                                       HFRR_028305‐HFRR_028306.pdf
                                                                                  Except Coal Bed Methane                                                           RESOURCES Division of Oil and
                                                                                                                                                                    Gas
                                                                                  CHAPTER 43‐02‐03                                                                  North Dakota
      852      HFRR_028307     HFRR_028375            04/01/12         REG                                                   Bureau of Land Management (BLM)                                       N/A                                       HFRR_028307‐HFRR_028375.pdf
                                                                                  OIL AND GAS CONSERVATION                                                          Rule Book
      853      HFRR_028376     HFRR_028376            03/29/12         OTH        Storing Waste (Flowback Water)             Bureau of Land Management (BLM)        Unknown                        N/A                                       HFRR_028376‐HFRR_028376.pdf
                                                                                                                                                                                                   BLM (March 2012). Gasco Energy Inc.
                                                                                  Gasco Energy Inc. Uinta Basin Natural Gas
                                                                                                                                                                    Bureau of Land Management      Uinta Basin Natural Gas Development
      854      HFRR_028377     HFRR_030661            3/1/2012         BPD        Development Project: Final Environmental Bureau of Land Management (BLM)                                                                                   HFRR_028377‐HFRR_030661.pdf
                                                                                                                                                                    (BLM)                          Project: Final Environmental Impact
                                                                                  Impact Statement
                                                                                                                                                                                                   Statement.
                                                                                                                                                                                                   BLM (March 2012). Greater Natural
                                                                                  Greater Natural Buttes Final Environmental
                                                                                                                                                                    Bureau of Land Management      Buttes Final Environmental Impact
      855      HFRR_030662     HFRR_031760            3/1/2012         BPD        Impact Statement, Volume I (Chapters 1     Bureau of Land Management (BLM)                                                                                 HFRR_030662‐HFRR_031760.pdf
                                                                                                                                                                    (BLM)                          Statement, Volume I (Chapters 1
                                                                                  through 9)
                                                                                                                                                                                                   through 9).
                                                                                                                                                                                                   Groat, C. and Grimshaw, T. (February
                                                                                  Fact‐Based Regulation for Environmental    Energy Institute of the University of  Charles G. Groat and Thomas W. 2012). Fact‐Based Regulation for
      856      HFRR_031761     HFRR_031819            2/1/2012         EXT                                                                                                                                                                   HFRR_031761‐HFRR_031819.pdf
                                                                                  Protection in Shale Gas Development        Texas at Austin                        Grimshaw                       Environmental Protection in Shale Gas
                                                                                                                                                                                                   Development. The Energy Institute.
                                                                                  Pawnee Nation Natural Resource Protection                                                                       Pawnee Nation of Oklahoma, Pawnee
      857      HFRR_031820     HFRR_031957           1/19/2012         REG                                                  Bureau of Land Management (BLM)       Pawnee Nation of Oklahoma                                              HFRR_031820‐HFRR_031957.pdf
                                                                                  Act                                                                                                             Nation Natural Resource Protection Act
                                                                                                                                                                  INDIANA
                                                                                  Form: CBM WELL STIMULATION AND                                                  DEPARTMENT OF NATURAL
      858      HFRR_031958     HFRR_031959            01/17/12         OTH                                                    Bureau of Land Management (BLM)                                     N/A                                           HFRR_031958‐HFRR_031959.pdf
                                                                                  HYDRAULIC FRACTURING REPORT                                                     RESOURCES Division of Oil and
                                                                                                                                                                  Gas
                                                                                                                                                                  South Dakota Administrative     Oil and Gas Conservation, Article 74:12,
      859      HFRR_031960     HFRR_031995            01/12/12         REG        Article 14:12 Oil and Gas Conservation      Bureau of Land Management (BLM)                                                                              HFRR_031960‐HFRR_031995.pdf
                                                                                                                                                                  Code                            South Dakota Administrative Code
      860      HFRR_031996     HFRR_031997            01/01/12         REG        P.L. 16‐2012                                Bureau of Land Management (BLM)     Unknown                         N/A                                      HFRR_031996‐HFRR_031997.pdf
                                                                                  OIL AND GAS
      861      HFRR_031998     HFRR_032089            01/01/12         REG                                                    Bureau of Land Management (BLM)     Unknown                         N/A                                           HFRR_031998‐HFRR_032089.pdf
                                                                                  Title 58
                                                                                  Economic Analysis and Initial Regulatory                                                                        BLM (2012). Economic Analysis and
                                                                                                                                                                  Bureau of Land Management
      862      HFRR_032090     HFRR_032154            01/01/12         BPD        Flexibility Analysis: Well Stimulation      Bureau of Land Management (BLM)                                     Initial Regulatory Flexibility Analysis:      HFRR_032090‐HFRR_032154.pdf
                                                                                                                                                                  (BLM)
                                                                                  Proposed Rule                                                                                                   Well Stimulation Proposed Rule.
                                                                                                                                                                                                  BLM (2012). Appendix to Economic
                                                                                  Appendix to Economic Analysis and Initial
                                                                                                                                                                  Bureau of Land Management       Analysis and Initial Regulatory Flexibility
      863      HFRR_032155     HFRR_032184            01/01/12         BPD        Regulatory Flexibility Analysis: Well       Bureau of Land Management (BLM)                                                                                   HFRR_032155‐HFRR_032184.pdf
                                                                                                                                                                  (BLM)                           Analysis: Well Stimulation Proposed
                                                                                  Stimulation Proposed Rule
                                                                                                                                                                                                  Rule.
                                                                                                                                                                                                  Secretary of Energy Advisory Board
                                                                                  Shale Gas Production Subcommittee Second                                        Secretary of Energy Advisory    (November 18, 2011). Shale Gas
      864      HFRR_032185     HFRR_032207            11/18/11         EXT                                                 U.S. Department of Energy                                                                                            HFRR_032185‐HFRR_032207.pdf
                                                                                  Ninety Day Report                                                               Board                           Production Subcommittee Second
                                                                                                                                                                                                  Ninety Day Report.
                                                                                                                                                                                                  Environment and Conservation, Water
      865      HFRR_032208     HFRR_032330           10/1/2011         OTH        Rulemaking Hearing Rule(s) Filing Form      Bureau of Land Management (BLM)     Environment and Conservation    Pollution Control, 2011, Rulemaking           HFRR_032208‐HFRR_032330.pdf
                                                                                                                                                                                                  Hearing Rule(s) Filing Form
                                                       Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 99 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                               Author/
                                End Bates Number                    Record Type                   Document Title                      Document Source                                                       Bibliographic Citation                   File Name
    Number         Number                           Date Received                                                                                                                From

                                                                                                                                                                                                    Environment and Conservation, Water
      866      HFRR_032331     HFRR_032453           10/1/2011         OTH        Rulemaking Hearing Rule(s) Filing Form    Bureau of Land Management (BLM)       Environment and Conservation      Pollution Control, 2011, Rulemaking   HFRR_032331‐HFRR_032453.pdf
                                                                                                                                                                                                    Hearing Rule(s) Filing Form
                                                                                                                                                                  Bureau of Land Management
      867      HFRR_032454     HFRR_032481            10/01/11         REG        Onshore Oil and Gas Operations (2011)     Code of Federal Regulations                                             43 CFR part 3160                      HFRR_032454‐HFRR_032481.pdf
                                                                                                                                                                  (BLM)
                                                                                  THE BOARD OF OIL AND GAS
                                                                                  CONSERVATION AND
                                                                                                                                                                  DEPARTMENT OF
                                                                                  THE DEPARTMENT OF NATURAL
      868      HFRR_032482     HFRR_032495            08/25/11         REG                                                  Bureau of Land Management (BLM)       NATURAL RESOURCES AND             N/A                                   HFRR_032482‐HFRR_032495.pdf
                                                                                  RESOURCES
                                                                                                                                                                  CONSERVATION
                                                                                  AND CONSERVATION OF THE STATE OF
                                                                                  MONTANA: NOTICE OF ADOPTION
      869      HFRR_032496     HFRR_032511            07/06/11         OTH        Slides on Gas Development In Idaho        Bureau of Land Management (BLM)       Unknown                           N/A                                   HFRR_032496‐HFRR_032511.pdf
                                                                                  Frequently Asked Questions About
      870      HFRR_032512     HFRR_032517            06/07/11         OTH                                                  Bureau of Land Management (BLM)       Unknown                           N/A                                   HFRR_032512‐HFRR_032517.pdf
                                                                                  Hydraulic Fracturing
                                                                                  BEFORE THE BOARD OF OIL AND GAS
                                                                                  CONSERVATION AND
                                                                                  THE DEPARTMENT OF NATURAL                                                       DEPARTMENT OF
      871      HFRR_032518     HFRR_032522            05/29/11         REG        RESOURCES                                 Bureau of Land Management (BLM)       NATURAL RESOURCES AND             N/A                                   HFRR_032518‐HFRR_032522.pdf
                                                                                  AND CONSERVATION OF THE STATE OF                                                CONSERVATION
                                                                                  MONTANA: NOTICE OF PUBLIC HEARING
                                                                                  ON PROPOSED ADOPTION
                                                                                                                                                                                                    S.G. Osborn et al. (May 17, 2011).
                                                                                                                                                                                                    Methane contamination of drinking
                                                                                  Methane contamination of drinking water                                         Stephen G. Osborn, Avner
                                                                                                                            Proceedings of the National Academy                                     water accompanying gas‐well drilling
      872      HFRR_032523     HFRR_032527            05/17/11         EXT        accompanying gas‐well drilling and                                              Vengosh, Nathaniel R. Warner,                                              HFRR_032523‐HFRR_032527.pdf
                                                                                                                            of Sciences (PNAS)                                                      and hydraulic fracturing. Proceedings of
                                                                                  hydraulic fracturing                                                            and Robert B. Jackson
                                                                                                                                                                                                    the National Academy of Sciences:
                                                                                                                                                                                                    108(20).
                                                                                                                                                                                                    Executive Order No. 13563, "Improving
                                                                                  Improving Regulation and Regulatory
      873      HFRR_032528     HFRR_032532            01/18/11         REG                                                  Office of the Press Secretary         The White House                   Regulation and Regulatory Review"        HFRR_032528‐HFRR_032532.pdf
                                                                                  Review
                                                                                                                                                                                                    (January 18, 2011).
                                                                                  Form 3A WELL FRACTURE STIMULATION                                               ARKANSAS OIL AND GAS
      874      HFRR_032533     HFRR_032533            01/01/11         OTH                                                  Bureau of Land Management (BLM)                                         N/A                                   HFRR_032533‐HFRR_032533.pdf
                                                                                  REPORT                                                                          COMMISSION
                                                                                                                                                                  State Review of Oil and Natural State Review of Oil and Natural Gas
                                                                                                                                                                  Gas Environmental Regulations   Environmental Regulations (STRONGER)
                                                                                  Ohio
                                                                                                                                                                  (STRONGER) and Ohio             and State of
      875      HFRR_032534     HFRR_032567            01/01/11         OTH        Hydraulic Fracturing                      Bureau of Land Management (BLM)                                                                             HFRR_032534‐HFRR_032567.pdf
                                                                                                                                                                  Department                      Oklahoma. (January 2011).Ohio
                                                                                  State Review
                                                                                                                                                                  of Natural Resources Minerals   Hydraulic Fracturing
                                                                                                                                                                  Resources Management            State Review.
                                                                                                                                                                                                  State Review of Oil and Natural Gas
                                                                                                                                                                  State Review of Oil and Natural Environmental Regulations (STRONGER)
                                                                                  Oklahoma
                                                                                                                                                                  Gas Environmental Regulations and State of
      876      HFRR_032568     HFRR_032597            01/01/11         OTH        Hydraulic Fracturing                      Bureau of Land Management (BLM)                                                                             HFRR_032568‐HFRR_032597.pdf
                                                                                                                                                                  (STRONGER) and State of         Oklahoma. (January 2011). Oklahoma
                                                                                  State Review
                                                                                                                                                                  Oklahoma                        Hydraulic Fracturing
                                                                                                                                                                                                  State Review.
                                                                                  HOUSE BILL                                                                      THE GENERAL ASSEMBLY OF
      877      HFRR_032598     HFRR_032771            01/01/11         REG                                                  Bureau of Land Management (BLM)                                       N/A                                   HFRR_032598‐HFRR_032771.pdf
                                                                                  No. 1950                                                                        PENNSYLVANIA
                                                                                                                                                                                                  2010, Chapter 2: General Rules,
                                                                                                                                                                  Wyoming Oil and Gas             Wyoming Administrative Rules, Oil and
      878      HFRR_032772     HFRR_032775            8/17/10          REG        General Rules                             Bureau of Land Management (BLM)                                                                             HFRR_032772‐HFRR_032775.pdf
                                                                                                                                                                  Conservation Commission         Gas Conservation Commission, General
                                                                                                                                                                                                  Agency, Board or Commission Rules
                                                                                                                                                                                                    BLM (July 2010). West Tavaputs Plateau
                                                                                  West Tavaputs Plateau Natural Gas Full                                          Bureau of Land Management
      879      HFRR_032776     HFRR_033225            7/1/2010         BPD                                                  Bureau of Land Management (BLM)                                         Natural Gas Full Field Development Plan HFRR_032776‐HFRR_033225.pdf
                                                                                  Field Development Plan Record of Decision                                       (BLM), Price Field Office
                                                                                                                                                                                                    FEIS pp. 4‐74 and 4‐75.
                                                                                                                                                                                                    Vendel, Eric. (June 30 2010).
                                                                                  CORRECTED VERSION Ohio Legislative
                                                                                                                                                                                                    CORRECTED VERSION Ohio Legislative
      880      HFRR_033226     HFRR_033285            06/30/10         REG        Service Commission                        Bureau of Land Management (BLM)       Eric Vendel                                                               HFRR_033226‐HFRR_033285.pdf
                                                                                                                                                                                                    Service Commission
                                                                                  Final Analysis
                                                                                                                                                                                                    Final Analysis.
                                                                                                                                                                                                    American Petroleum Institute (June
                                                                                  Water Management Associated with          The Water Network                     American Petroleum Institute      2010). Water Management Associated
      881      HFRR_033286     HFRR_033325            6/1/2010         EXT                                                                                                                                                                  HFRR_033286‐HFRR_033325.pdf
                                                                                  Hydraulic Fracturing                      (thewaternetwork.com)                 (API)                             with Hydraulic Fracturing. API Guidance
                                                                                                                                                                                                    Document HF2. First Edition.
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 100 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                Author/
                                End Bates Number                    Record Type                 Document Title                           Document Source                                                       Bibliographic Citation                       File Name
    Number         Number                           Date Received                                                                                                                 From

                                                                                                                                                                                                      American Petroleum Institute (October
                                                                                                                                                                                                      2009). Hydraulic Fracturing Operations
                                                                                  Hydraulic Fracturing Operations—Well         Independent Petroleum Association of American Petroleum Institute
      882      HFRR_033326     HFRR_033361           10/1/2009         EXT                                                                                                                            – Well Construction and Integrity      HFRR_033326‐HFRR_033361.pdf
                                                                                  Construction and Integrity Guidelines        America (IPAA), Energy In Depth      (API)
                                                                                                                                                                                                      Guidelines. API Guidance Document
                                                                                                                                                                                                      HF1. First Edition.


                                                                                                                                                                                                       Thomas R. Karl, Jerry M. Melillo, and
                                                                                  Global Climate Change Impacts in the                                               Thomas R. Karl, Jerry M. Melillo,
      883      HFRR_033362     HFRR_033557            6/1/2009         EXT                                                     U.S. Global Change Research Program                                     Thomas C. Peterson (June 2009). Global HFRR_033362‐HFRR_033557.pdf
                                                                                  United States                                                                      and Thomas C. Peterson, (eds.)
                                                                                                                                                                                                       Climate Change Impacts in the United
                                                                                                                                                                                                       States, Cambridge University Press.
                                                                                                                                                                                                      BLM (June 2008). Final Supplemental
                                                                                  Final Supplemental Environmental Impact
                                                                                                                                                                                                      Environmental Impact Statement for the
                                                                                  Statement for the Pinedale Anticline Oil and
                                                                                                                                                                     Bureau of Land Management        Pinedale Anticline Oil and Gas
      884      HFRR_033558     HFRR_034046            6/1/2008         BPD        Gas Exploration and Development Project, Bureau of Land Management (BLM)                                                                                   HFRR_033558‐HFRR_034046.pdf
                                                                                                                                                                     (BLM)                            Exploration and Development Project,
                                                                                  Sublette County, Wyoming, Volume 1 of 2
                                                                                                                                                                                                      Sublette County, Wyoming, Volume 1 of
                                                                                  (Chapters 1‐7)
                                                                                                                                                                                                      2 (Chapters 1‐7).
                                                                                                                                                                                                      BLM (February 2008). Baseline
                                                                                  Continental Divide‐Creston Natural Gas
                                                                                                                                                                                                      Socioeconomic Technical Report,
                                                                                  Development Project Environmental Impact                                           Bureau of Land Management
      885      HFRR_034047     HFRR_034158            2/1/2008         BPD                                                 Bureau of Land Management (BLM)                                            Continental Divide‐Creston Natural Gas HFRR_034047‐HFRR_034158.pdf
                                                                                  Statement: 2008 Baseline Socioeconomic                                             (BLM)
                                                                                                                                                                                                      Development Project Environmental
                                                                                  Technical Report
                                                                                                                                                                                                      Impact Statement.
                                                                                  Onshore Oil and Gas Operations; Federal
                                                                                                                                                                                                      BLM (March 7, 2007). Onshore Oil and
                                                                                  and Indian Oil and Gas Leases; Onshore Oil                                         Bureau of Land Management
      886      HFRR_034159     HFRR_034190            03/07/07         BPD                                                   Federal Register                                                         Gas Order No. 1: Approval of                HFRR_034159‐HFRR_034190.pdf
                                                                                  and Gas Order Number 1, Approval of                                                (BLM)
                                                                                                                                                                                                      Operations.
                                                                                  Operations; Final Rule (2007)

                                                                                                                                                                                                       BLM and USFS (2007). Surface
                                                                                  Surface Operating Standards and Guidelines
                                                                                                                                                                     Bureau of Land Management         Operating Standards and Guidelines for
      887      HFRR_034191     HFRR_034278            1/1/2007         BPD        for Oil and Gas Exploration and            Bureau of Land Management (BLM)                                                                                      HFRR_034191‐HFRR_034278.pdf
                                                                                                                                                                     (BLM), U.S. Forest Service (USFS) Oil and Gas Exploration and
                                                                                  Development: The Gold Book
                                                                                                                                                                                                       Development: The Gold Book. Fourth
                                                                                                                                                                                                       Edition.
                                                                                  Regulations For Implementing The                                                   Council on Environmental
      888      HFRR_034279     HFRR_034325            1/1/2005         REG        Procedural Provisions of the National    Code of Federal Regulations               Quality, Executive Office of the 40 CFR 1508                                 HFRR_034279‐HFRR_034325.pdf
                                                                                  Environmental Policy Act                                                           President
                                                                                  Requirements for Operating Rights Owners                                           Bureau of Land Management
      889      HFRR_034326     HFRR_034340            10/01/03         REG                                                 Code of Federal Regulations                                                 43 CFR subpart 3162                        HFRR_034326‐HFRR_034340.pdf
                                                                                  and Operators                                                                      (BLM)
                                                                                                                           Office of Management and Budget           Office of Management and          OMB Circular A‐4 “Regulatory Analysis”
      890      HFRR_034341     HFRR_034368            09/17/03         REG        Regulatory Analysis                                                                                                                                             HFRR_034341‐HFRR_034368.pdf
                                                                                                                           (OMB)                                     Budget (OMB)                      (September 17, 2003).
                                                                                                                                                                                                       Executive Order No. 13272, "Proper
                                                                                  Proper Consideration of Small Entities in
      891      HFRR_034369     HFRR_034370            08/13/02         REG                                                     Federal Register                      The White House                   Consideration of Small Entities in         HFRR_034369‐HFRR_034370.pdf
                                                                                  Agency Rulemaking
                                                                                                                                                                                                       Agency Rulemaking" (August 13, 2002).
                                                                                                                                                                                                       Executive Order No. 13211, "Actions
                                                                                  Actions Concerning Regulations That
                                                                                                                                                                                                       Concerning Regulations That
      892      HFRR_034371     HFRR_034372            05/18/01         REG        Significantly Affect Energy Supply,          Federal Register                      The White House                                                              HFRR_034371‐HFRR_034372.pdf
                                                                                                                                                                                                       Significantly Affect Energy Supply,
                                                                                  Distribution, or Use
                                                                                                                                                                                                       Distribution, or Use" (May 18, 2001).
                                                                                                                                                                     Florida
      893      HFRR_034373     HFRR_034374            03/01/98         OTH        Form: Well Record                            Bureau of Land Management (BLM)       Department of Environmental N/A                                              HFRR_034373‐HFRR_034374.pdf
                                                                                                                                                                     Protection
                                                                                                                                                                                                       Executive Order No. 12898, "Federal
                                                                                  Federal Actions to Address Environmental
                                                                                                                                                                                                       Actions To Address Environmental
      894      HFRR_034375     HFRR_034379            02/16/94         REG        Justice in Minority Populations and Low‐     Federal Register                      The White House                                                              HFRR_034375‐HFRR_034379.pdf
                                                                                                                                                                                                       Justice in Minority Populations and Low‐
                                                                                  Income Populations
                                                                                                                                                                                                       Income Populations" (February 16,
                                                                                                                                                                                                       Executive Order No. 12866, "Regulatory
      895      HFRR_034380     HFRR_034389            09/30/93         REG        Regulatory Planning and Review               Federal Register                      The White House                   Planning and Review" (September 30,        HFRR_034380‐HFRR_034389.pdf
                                                                                                                                                                                                       1993).
                                                                                  Onshore Oil and Gas Operations; Federal
                                                                                                                                                                                                      BLM (October 8, 1993). Onshore Oil and
                                                                                  and Indian Oil and Gas Leases; Onshore Oil                                         Bureau of Land Management
      896      HFRR_034390     HFRR_034411            09/08/93         BPD                                                   Federal Register                                                         Gas Order No. 7: Disposal of Produced HFRR_034390‐HFRR_034411.pdf
                                                                                  and Gas Order No. 7; Disposal of Produced                                          (BLM)
                                                                                                                                                                                                      Water.
                                                                                  Water
                                                                                                                                                                                                      OMB Circular A‐94 "Guidelines and
                                                                                  Guidelines and Discount Rates for Benefit‐   Office of Management and Budget       Office of Management and         Discount Rates for Benefit‐Cost Analysis
      897      HFRR_034412     HFRR_034424            10/29/92         REG                                                                                                                                                                     HFRR_034412‐HFRR_034424.pdf
                                                                                  Cost Analysis of Federal Programs            (OMB)                                 Budget (OMB)                     of Federal Programs" (October 29,
                                                                                                                                                                                                      1992).
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 101 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                              Author/
                                End Bates Number                    Record Type                 Document Title                         Document Source                                                      Bibliographic Citation                    File Name
    Number         Number                           Date Received                                                                                                               From

                                                                                  Onshore Oil and Gas Operations; Federal                                                                           BLM November 18, 1988). Onshore Oil
                                                                                                                                                                   Bureau of Land Management
      898      HFRR_034425     HFRR_034458            11/18/88         BPD        and Indian Oil and Gas Leases; Onshore Oil Federal Register                                                       and Gas Order No. 2: Drilling           HFRR_034425‐HFRR_034458.pdf
                                                                                                                                                                   (BLM)
                                                                                  and Gas Order No. 2, Drilling Operations                                                                          operations.
                                                                                  Proposed Rule to Rescind the 2015
                                                                                  Hydraulic Fracturing Rule (Oil and Gas;
      899      HFRR_034459     HFRR_034459            Unknown          LTR                                                   Bureau of Land Management (BLM)       Michael D. Nedd                  N/A                                     HFRR_034459‐HFRR_034459.pdf
                                                                                  Hydraulic Fracturing on Federal and Indian
                                                                                  Lands) ‐ Memo to ASLM
                                                                                                                                                                                                    List of Recently Amended Regulations.
                                                                                                                                                                   Alaska Department of
                                                                                                                                                                                                    Alaska Department of Administration:
      900      HFRR_034460     HFRR_034460            Unknown          WEB        List of Recently Amended Regulations        Bureau of Land Management (BLM)      Administration: Alaska Oil and                                           HFRR_034460‐HFRR_034460.pdf
                                                                                                                                                                                                    Alaska Oil and Gas Conservation
                                                                                                                                                                   Gas Conservation Commission
                                                                                                                                                                                                    Commission.
                                                                                  Proposed Final Regulation
                                                                                                                                                                   Alaska Department of
                                                                                  Hydraulic Fracturing (Third Draft)
      901      HFRR_034461     HFRR_034461            Unknown          WEB                                                    Bureau of Land Management (BLM)      Administration: Alaska Oil and   N/A                                     HFRR_034461‐HFRR_034461.pdf
                                                                                  Hydraulic Fracturing (Second Draft)
                                                                                                                                                                   Gas Conservation Commission
                                                                                  Hydraulic Fracturing (First Draft)
                                                                                                                                                                   ARKANSAS OIL AND GAS
      902      HFRR_034462     HFRR_034462            Unknown          WEB        What's New? New and Proposed Rules          Bureau of Land Management (BLM)                                       N/A                                     HFRR_034462‐HFRR_034462.pdf
                                                                                                                                                                   COMMISSION


                                                                                  CHAPTER 62C‐25                                                                   Florida
      903      HFRR_034463     HFRR_034486            Unknown          OTH                                             Bureau of Land Management (BLM)                                              N/A                                     HFRR_034463‐HFRR_034486.pdf
                                                                                  CONSERVATION OF OIL AND GAS: GENERAL                                             Administrative Code (F.A.C.)


                                                                                                                                                                   James H. Welsh,
                                                                                  Slides on Hydraulic Fracturing Regulatory
      904      HFRR_034487     HFRR_034504            Unknown          OTH                                                    Bureau of Land Management (BLM)      Louisiana Department of Natural N/A                                      HFRR_034487‐HFRR_034504.pdf
                                                                                  Processes in Louisiana
                                                                                                                                                                   Resources
                                                                                                                                                                   Montana
      905      HFRR_034505     HFRR_034543            Unknown          OTH        Chapter 36.22 Oil and Gas Conservation      Bureau of Land Management (BLM)      Secretary of State Corey        N/A                                      HFRR_034505‐HFRR_034543.pdf
                                                                                                                                                                   Stapleton
                                                                                                                                                                   North Dakota Department of
      906      HFRR_034544     HFRR_034585            Unknown          OTH        Presentation on Bakken Formation            Bureau of Land Management (BLM)      Mineral Resources               N/A                                      HFRR_034544‐HFRR_034585.pdf

                                                                                                                                                                                                    § 4VAC25‐150‐80. Application for a
      907      HFRR_034586     HFRR_034600            Unknown          REG        § 4VAC25‐150‐80. Application for a permit Bureau of Land Management (BLM)        Virginia State Code                                                      HFRR_034586‐HFRR_034600.pdf
                                                                                                                                                                                                    permit
                                                                                  Regulatory Impact Analysis for the
                                                                                                                                                                   Bureau of Land Management
      908      HFRR_034601     HFRR_034678            12/01/17         BPD        Final Rule to Rescind the                   Bureau of Land Management (BLM)                                                                               HFRR_034601‐HFRR_034678.pdf
                                                                                                                                                                   (BLM)
                                                                                  2015 Hydraulic Fracturing Rule
                                                                                                                                                                                                    BLM's Automated Fluid Minerals
                                                                                                                              BLM's Automated Fluid Minerals       Bureau of Land Management        Support System (AFMSS) (October
      909      HFRR_034679     HFRR_034679            10/26/17         DAT        Well Completion Data, Fiscal Year 2017                                                                                                                     HFRR_034679‐HFRR_034679.xlsx
                                                                                                                              Support System (AFMSS)               (BLM)                            2017). Well Completion Data, Fiscal Year
                                                                                                                                                                                                    2017.
                                                                                                                                                                                                    U.S. Energy Information Administration
                                                                                                                                                                                                    website (October 2017). Crude Oil Price
                                                                                  Crude Oil Price Data: Cushing, OK WTI Spot                                        U.S. Energy Information         Data: "Cushing, OK WTI Spot Price FOB
      910      HFRR_034679     HFRR_034679            10/26/17         DAT                                                   U.S. Energy Information Administration                                                                          HFRR_034679‐HFRR_034679.xlsx
                                                                                  Price FOB (Dollars per Barrel)                                                    Administration                  (Dollars per Barrel),"
                                                                                                                                                                                                    https://www.eia.gov/dnav/pet/hist/Lea
                                                                                                                                                                                                    fHandler.ashx?n=PET&s=RWTC&f=D.
                                                                                                                                                                                                    U.S. Energy Information Administration
                                                                                                                                                                                                    website (October 2017). Natural Gas
                                                                                  Natural Gas Price Data: Henry Hub Natural                                        U.S. Energy Information          Price Data: "Henry Hub Natural Gas
      911      HFRR_034679     HFRR_034679            10/26/17         DAT                                                  U.S. Energy Information Administration                                                                           HFRR_034679‐HFRR_034679.xlsx
                                                                                  Gas Spot Price (Dollars per Million Btu)                                         Administration                   Spot Price (Dollars per Million Btu),"
                                                                                                                                                                                                    https://www.eia.gov/dnav/ng/hist/rng
                                                                                                                                                                                                    whhdd.htm.
                                                                                                                                                                                                    BLM's Automated Fluid Minerals
                                                                                  Well Completion Data, Fiscal Years 2014‐    BLM's Automated Fluid Minerals       Bureau of Land Management        Support System (AFMSS) (March 2017).
      912      HFRR_034679     HFRR_034679            03/29/17         DAT                                                                                                                                                                   HFRR_034679‐HFRR_034679.xlsx
                                                                                  2016                                        Support System (AFMSS)               (BLM)                            Well Completion Data, Fiscal Years 2014‐
                                                                                                                                                                                                    2016.
                                                                                                                                                                                                    BLM's Automated Fluid Minerals
                                                                                  Well Completion Data, Fiscal Years 2010‐    BLM's Automated Fluid Minerals       Bureau of Land Management        Support System (AFMSS) (April 2014).
      913      HFRR_034679     HFRR_034679            04/15/14         DAT                                                                                                                                                                   HFRR_034679‐HFRR_034679.xlsx
                                                                                  2013                                        Support System (AFMSS)               (BLM)                            Well Completion Data, Fiscal Years 2010‐
                                                                                                                                                                                                    2013.
                                                                                                                                                                                                    Soraghan, Mike. Small producer wins
                                                                                  Small Producer wins verdict against Devon
     2063      HFRR_076069     HFRR_076070            8/17/17          OTH                                                  Earthjustice Public Comment            Mike Soraghan                    verdict against Devon in 'frack hit' case. HFRR_076069‐HFRR_076070.pdf
                                                                                  in 'frack hit' case
                                                                                                                                                                                                    E&E News (August 17, 2017).
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 102 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                         Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                   Bibliographic Citation                       File Name
    Number         Number                           Date Received                                                                                                          From

                                                                                  Hydraulic Fracturing for Oil and Gas:                                                                          Environmental Protection Agency.
                                                                                                                                                              Environmental Protection
     2064      HFRR_076071     HFRR_076120            12/1/16          EXT        Impacts from the Hydraulic Fracturing        Earthjustice Public Comment                                       Hydraulic Fracturing for Oil and Gas:       HFRR_076071‐HFRR_076120.pdf
                                                                                                                                                              Agency (EPA)
                                                                                  Water Cycle on Drinking Water Resources                                                                        Impacts from the Hydraulic Fracturing
                                                                                  Hydraulic Fracturing for Oil and Gas:                                                                          Environmental Protection Agency.
                                                                                                                                                              Environmental Protection
     2065      HFRR_076121     HFRR_076786            12/1/16          EXT        Impacts from the Hydraulic Fracturing        Earthjustice Public Comment                                       Hydraulic Fracturing for Oil and Gas:       HFRR_076121‐HFRR_076786.pdf
                                                                                                                                                              Agency (EPA)
                                                                                  Water Cycle on Drinking Water Resources                                                                        Impacts from the Hydraulic Fracturing
                                                                                                                                                                                                 Environmental Protection Agency.
                                                                                  Hydraulic Fracturing for Oil and Gas:                                                                          Hydraulic Fracturing for Oil and Gas:
                                                                                  Impacts from the Hydraulic Fracturing                                       Environmental Protection           Impacts from the Hydraulic Fracturing
     2066      HFRR_076787     HFRR_077358            12/1/16          EXT                                                     Earthjustice Public Comment                                                                                   HFRR_076787‐HFRR_077358.pdf
                                                                                  Water Cycle on Drinking Water Resources                                     Agency (EPA)                       Water Cycle on Drinking Water
                                                                                  in the United States, Appendices                                                                               Resources in the United States,
                                                                                                                                                                                                 Appendices (December 2016).
                                                                                                                                                                                                 Storrow, Benjamin. Pavillion today: an
                                                                                  Pavillion today: an EPA in retreat, a narrow
     2067      HFRR_077359     HFRR_077376            12/6/15          OTH                                                     Earthjustice Public Comment    Benjamin Storrow                   EPA in retreat, a narrow state inquiry      HFRR_077359‐HFRR_077376.pdf
                                                                                  state inquiry and no answers
                                                                                                                                                                                                 and no answers (December 6, 2015).
                                                                                                                                                                                                 CCST and Berkeley Lab. An Independent
                                                                                  An Independent Scientific Assessment of                                                                        Scientific Assessment of Well
                                                                                                                                                              California Council on Science &
                                                                                  Well Stimulation in California: An                                                                             Stimulation in California: An
     2068      HFRR_077377     HFRR_077397             7/1/15          EXT                                                     Earthjustice Public Comment    Technology and Lawrence                                                        HFRR_077377‐HFRR_077397.pdf
                                                                                  Examination of Hydraulic Fracturing and                                                                        Examination of Hydraulic Fracturing and
                                                                                                                                                              Berkeley National Laboratory
                                                                                  Acid Stimulations, Executive Summary                                                                           Acid Stimulations, Executive Summary
                                                                                                                                                                                                 (July 2015).
                                                                                                                                                                                                 Soraghan, Mike and King, Pamela. Oil
     2069      HFRR_077398     HFRR_077399            7/27/17          OTH        Oil field spills down 17% last year          Earthjustice Public Comment    Mike Soraghan and Pamela King      field spills down 17% last year. E&E        HFRR_077398‐HFRR_077399.pdf
                                                                                                                                                                                                 News July 27, 2017).
                                                                                                                                                                                                 Soraghan, Mike and King, Pamela. Spills
                                                                                  Spills dropped 8% in 2015 as new drilling
     2070      HFRR_077400     HFRR_077402            7/21/16          OTH                                                     Earthjustice Public Comment    Mike Soraghan and Pamela King      dropped 8% in 2015 as new drilling          HFRR_077400‐HFRR_077402.pdf
                                                                                  slowed
                                                                                                                                                                                                 slowed. E&E News( July 21, 2016).
                                                                                                                                                                                                 Soraghan, Mike. In Texas, wastewater
     2071      HFRR_077403     HFRR_077404             8/2/16          OTH        In Texas, wastewater spills get less scrutiny Earthjustice Public Comment   Mike Soraghan                      spills get less scrutiny. E&E News August   HFRR_077403‐HFRR_077404.pdf
                                                                                                                                                                                                 2, 2016).
                                                                                                                                                                                                 Lauer, N. et al., (2016) Brine Spills
                                                                                  Brine Spills Associated with Unconventional                                 Nancy Lauer, Jennifer Harkness,    Associated with Unconventional Oil
     2072        HFRR_077405      HFRR_077413            2016          EXT                                                    Earthjustice Public Comment                                                                                    HFRR_077405‐HFRR_077413.pdf
                                                                                  Oil Development in North Dakota                                             and Avner Vengosh                  Development in North Dakota.
                                                                                                                                                                                                 Environmental Science & Technology.
                                                                                                                                                                                                 Soraghan, Mike and King, Pamela.
                                                                                  Drilling mishaps damage water in hundreds                                                                      Drilling mishaps damage water in
     2073        HFRR_077414      HFRR_077416          8/8/16          OTH                                                  Earthjustice Public Comment       Mike Soraghan and Pamela King                                                  HFRR_077414‐HFRR_077416.pdf
                                                                                  of cases                                                                                                       hundreds of cases. E&E News (August 8,
                                                                                                                                                                                                 2016).
                                                                                                                                                                                                 Akob, D. et al., (2016) Wastewater
                                                                                                                                                              Denise Akob, Adam Mumford,         Disposal from Unconventional Oil and
                                                                                  Wastewater Disposal from Unconventional
                                                                                                                                                              William Orem, Mark Engle,          Gas Development Degrades Stream
     2074        HFRR_077417   HFRR_077425               2016          EXT        Oil and Gas Development Degrades Stream Earthjustice Public Comment                                                                                        HFRR_077417‐HFRR_077425.pdf
                                                                                                                                                              Grace Klinges, Douglas Kent, and   Quality at a West Virginia Injection
                                                                                  Quality at a West Virginia Injection Facility
                                                                                                                                                              Isabelle Cozzarellli               Facility. Environmental Science &
                                                                                                                                                                                                 Technology.
                                                                                                                                                              Chistopher Kassotis, Luke          Kassotis, C. et al., (April 2016) Endocrine
                                                                                  Endocrine disrupting activities of surface                                  Iwanowicz, Denise Akob,            disrupting activities of surface water
     2075      HFRR_077426     HFRR_077436             4/1/16          EXT        water associated with a West Virginia oil    Earthjustice Public Comment    Isabelle Cozzarelli, Adam          associated with a West Virginia oil and HFRR_077426‐HFRR_077436.pdf
                                                                                  and gas industry wastewater disposal site                                   Mumford, William Orem, and         gas industry wastewater disposal site.
                                                                                                                                                              Susan Nagel                        Science of the Total Environment.
                                                                                                                                                                                                 California Council on Science &
                                                                                                                                                                                                 Technology and Lawrence Berkeley
                                                                                  An Independent Scientific Assessment of
                                                                                                                                                                                                 National Laboratory (January 2015). An
                                                                                  Well Stimulation in California Volume I:                                    California Council on Science &
                                                                                                                                                                                                 Independent Scientific Assessment of
     2076      HFRR_077437     HFRR_077842             1/1/15          EXT        Well Stimulation Technologies and their      Earthjustice Public Comment    Technology and Lawrence                                                     HFRR_077437‐HFRR_077842.pdf
                                                                                                                                                                                                 Well Stimulation in California Volume 1:
                                                                                  Past, Present, and Potential Future Use in                                  Berkeley National Laboratory
                                                                                                                                                                                                 Well Stimulation Technologies and their
                                                                                  California
                                                                                                                                                                                                 Past, Present, and Potential Future Use
                                                                                                                                                                                                 in California.
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 103 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                         Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                              Bibliographic Citation                    File Name
    Number         Number                           Date Received                                                                                                          From

                                                                                                                                                                                               California Council on Science &
                                                                                                                                                                                               Technology and Lawrence Berkeley
                                                                                  An Independent Scientific Assessment of                                                                      National Laboratory (July 2015). An
                                                                                                                                                               California Council on Science &
                                                                                  Well Stimulation in California Volume II:                                                                    Independent Scientific Assessment of
     2077      HFRR_077843     HFRR_078323             7/1/15          EXT                                                   Earthjustice Public Comment       Technology and Lawrence                                                   HFRR_077843‐HFRR_078323.pdf
                                                                                  Potential Environmental Impacts of                                                                           Well Stimulation in California Volume II:
                                                                                                                                                               Berkeley National Laboratory
                                                                                  Hydraulic Fracturing and Acid Stimulations                                                                   Potential Environmental Impacts of
                                                                                                                                                                                               Hydraulic Fracturing and Acid
                                                                                                                                                                                               Stimulations.
                                                                                                                                                                                               California Council on Science &
                                                                                  An Independent Scientific Assessment of
                                                                                                                                                                                               Technology and Lawrence Berkeley
                                                                                  Well Stimulation in California Volume III:
                                                                                                                                                               California Council on Science & National Laboratory (July 2015). Case
                                                                                  Case Studies of Hydraulic Fracturing and
     2078      HFRR_078324     HFRR_078700             7/1/15          EXT                                                   Earthjustice Public Comment       Technology and Lawrence         Studies of Hydraulic Fracturing and Acid HFRR_078324‐HFRR_078700.pdf
                                                                                  Acid Stimulations in Select Regions:
                                                                                                                                                               Berkeley National Laboratory    Stimulations in Select Regions: Offshore,
                                                                                  Offshore, Monterey Formation, Los Angeles
                                                                                                                                                                                               Monterey Formation, Los Angeles Basin,
                                                                                  Basin, and San Joaquin Basin
                                                                                                                                                                                               and San Joaquin Basin.
                                                                                                                                                                                               Centers for Disease Control and
                                                                                  Facts about Hydrogen Fluoride                                                Centers for Disease Control and Prevention.Facts about Hydrogen
     2079      HFRR_078701     HFRR_078710            4/22/13          OTH                                                       Earthjustice Public Comment                                                                             HFRR_078701‐HFRR_078710.pdf
                                                                                  (Hydrofluoric Acid)                                                          Prevention                      Fluoride (Hydrofluoric Acid). (April 22,
                                                                                                                                                                                               2013).
                                                                                                                                                                                               Oversight Hearing of the Senate Natural
                                                                                                                                                                                               Resources and Water and
                                                                                                                                                               Oversight Hearing of the Senate
                                                                                  Ensuring Groundwater Protection: Is the                                                                      Environmental Quality Committees.
                                                                                                                                                               Natural Resources and Water
     2080      HFRR_078711     HFRR_078728            3/10/15          OTH        Underground Injection Control Program          Earthjustice Public Comment                                   California State Capitol. Ensuring        HFRR_078711‐HFRR_078728.pdf
                                                                                                                                                               and Environmental Quality
                                                                                  Working?                                                                                                     Groundwater Protection: Is the
                                                                                                                                                               Committees
                                                                                                                                                                                               Underground Injection Control Program
                                                                                                                                                                                               Working? (March 10, 2015).
                                                                                                                                                                                               Department of Conseration: Division of
                                                                                  Report of Occurrences: The Chevron                                                                           Oil, Gas, and Geothermal Resources.
                                                                                                                                                               Department of Conseration:
                                                                                  Fatality Accident June 21, 2011 and Area                                                                     Report of Occurrences: The Chevron
     2081      HFRR_078729     HFRR_078777             5/1/12          OTH                                                       Earthjustice Public Comment   Division of Oil, Gas, and                                                 HFRR_078729‐HFRR_078777.pdf
                                                                                  Surface Expression Activity Pre and Post                                                                     Fatality Accident June 21, 2011 and Area
                                                                                                                                                               Geothermal Resources
                                                                                  Accident                                                                                                     Surface Expression Activity Pre and Post
                                                                                                                                                                                               Accident (May 2012).
                                                                                                                                                                                               Jensen, T. Fracking fluid blows out
     2082      HFRR_078778     HFRR_078783            10/19/13         OTH        Fracking fluid blows out nearby well           Earthjustice Public Comment   Tina Jensen                     nearby well. Earthworks, (October 19, HFRR_078778‐HFRR_078783.pdf
                                                                                                                                                                                               2013).
                                                                                                                                                                                               State of New Mexico Energy, Minerals
                                                                                                                                                               State of New Mexico Energy,
                                                                                                                                                                                               and Natural Resources Department.
     2083      HFRR_078784     HFRR_078784            10/22/13         LTR        Aztec District III ‐ Request for Information   Earthjustice Public Comment   Minerals and Natural Resources                                            HFRR_078784‐HFRR_078784.pdf
                                                                                                                                                                                               Aztec District III ‐ Request for
                                                                                                                                                               Department
                                                                                                                                                                                               Information (October 22, 2013).
                                                                                                                                                                                               Detrow, S. Perilous Pathways: How
                                                                                  Perilous Pathways: How Drilling Near an
                                                                                                                                                                                               Drilling Near an Abandoned Well
     2084      HFRR_078785     HFRR_078788            10/09/12         OTH        Abandoned Well Produced a Methane              Earthjustice Public Comment   Scott Detrow                                                              HFRR_078785‐HFRR_078788.pdf
                                                                                                                                                                                               Produced a Methane Geyser.
                                                                                  Geyser
                                                                                                                                                                                               StateImpact (October 9, 2012)
                                                                                                                                                                                               Bureau of Oil and Gas Management.
                                                                                  Stray Natural Gas Migration Associated                                       Bureau of Oil and Gas           Stray Natural Gas Migration Associated
     2085      HFRR_078789     HFRR_078803            10/28/09         EXT                                                       Earthjustice Public Comment                                                                             HFRR_078789‐HFRR_078803.pdf
                                                                                  with Oil and Gas Wells                                                       Management                      with Oil and Gas Wells, Draft Report.
                                                                                                                                                                                               (October 28, 2018)
                                                                                                                                                                                               Vaidyanathan, G. When two wells meet,
                                                                                  When two wells meet, spills can often
     2086      HFRR_078804     HFRR_078807            08/05/13         OTH                                                       Earthjustice Public Comment   Gayathri Vaidyanathan           spills can often follow. E&E News         HFRR_078804‐HFRR_078807.pdf
                                                                                  follow
                                                                                                                                                                                               (August 5, 2013).
                                                                                                                                                                                               Alberta Energy Regulator. Directive 083:
                                                                                  Directive 083: Hydraulic Fracturing ‐
     2087      HFRR_078808     HFRR_078823            05/21/13         OTH                                                       Earthjustice Public Comment   Alberta Energy Regulator        Hydraulic Fracturing ‐ Subsurface         HFRR_078808‐HFRR_078823.pdf
                                                                                  Subsurface Integrity
                                                                                                                                                                                               Integrity (May 21, 2013).
                                                                                                                                                                                               Drilling and Completion Committee.
                                                                                  Interim IRP 24: Fracture Stimulation:                                                                        Interim IRP 24: Fracture Stimulation:
                                                                                  Interwellbore Communication An Industry                                      Drilling and Completion         Interwellbore Communication An
     2088      HFRR_078824     HFRR_078852            03/01/13         OTH                                                       Earthjustice Public Comment                                                                             HFRR_078824‐HFRR_078852.pdf
                                                                                  Recommended Practice for the Canadian                                        Committee                       Industry Recommended Practice for the
                                                                                  Oil and Gas Industry                                                                                         Canadian Oil and Gas Industry, Interim
                                                                                                                                                                                               Vol. 24 (2013).
                                                                                                                                                                                               Environmental Protection Agency.
                                                                                  Comments on the Pavillion, Wyoming Area
                                                                                                                                                               Environmental Protection        Comments on the Pavillion, Wyoming
     2089      HFRR_078853     HFRR_078870                             OTH        Domestic Water Wells Draft Final Report Earthjustice Public Comment                                                                                    HFRR_078853‐HFRR_078870.pdf
                                                                                                                                                               Agency (EPA)                    Area Domestic Water Wells Draft Final
                                                                                  and Palatability Study
                                                                                                                                                                                               Report and Palatability Study (n.d.)
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 104 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                 Document Title                           Document Source                                                        Bibliographic Citation                 File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                                                                                                                                       Environmental Protection Agency.
                                                                                                                                                                      Environmental Protection
     2090      HFRR_078871     HFRR_078872           12/22/2016        LTR        Letter from McGrath to Parfitt re: Pavillion Earthjustice Public Comment                                             Letter from McGrath to Parfitt re:   HFRR_078871‐HFRR_078872.pdf
                                                                                                                                                                      Agency (EPA)
                                                                                                                                                                                                       Pavillion (December 22, 2016).
     2091      HFRR_078873     HFRR_078902            02/19/17         EML        Fwd: Meeting Request                          Earthjustice Public Comment           James Cason                      N/A                                  HFRR_078873‐HFRR_078902.pdf
                                                                                                                                                                                                       Bureau of Land Management. Inter‐well
                                                                                                                                                                      Bureau of Land Management
     2092      HFRR_078903     HFRR_078907            05/26/16         BUD        Inter‐well Communications or Frack Hits       Earthjustice Public Comment                                            Communications or Frack Hits, Internal HFRR_078903‐HFRR_078907.pdf
                                                                                                                                                                      (BLM)
                                                                                                                                                                                                       Working Document (May 26, 2016).
                                                                                                                                                                                                       Bureau of Land Management, BLM's
                                                                                  BLM's Major Undesirable Events (MUEs)                                               Bureau of Land Management
     2093      HFRR_078908     HFRR_078934            09/01/16         DAT                                                      Earthjustice Public Comment                                            Major Undesirable Events (MUEs) from HFRR_078908‐HFRR_078934.pdf
                                                                                  from 10‐1‐2011 to 9‐1‐2016                                                          (BLM)
                                                                                                                                                                                                       10‐1‐2011 to 9‐1‐2016.
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2094      HFRR_078935     HFRR_078937            03/20/15         LEG        Petition for Review of Final Agency Action                                         U.S. District Court of Wyoming    N/A                                  HFRR_078935‐HFRR_078937.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2095      HFRR_078938     HFRR_078938            03/20/15         LEG        Civil Cover Sheet                                                                  U.S. District Court of Wyoming    N/A                                  HFRR_078938‐HFRR_078938.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Motion to Admit Mark S. Barron and            Earthjustice Public Comment ‐ Docket
     2096      HFRR_078939     HFRR_078942            03/20/15         LEG                                                                                           U.S. District Court of Wyoming    N/A                                  HFRR_078939‐HFRR_078942.pdf
                                                                                  Alexander K. Obrecht pro hac vice             1, No. 15‐CV‐41‐SWS
                                                                                  Affidavit in Support of Motion for
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2097      HFRR_078943     HFRR_078945            03/20/15         LEG        Admission of Alexander K. Obrecht pro hac                                          U.S. District Court of Wyoming    N/A                                  HFRR_078943‐HFRR_078945.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  vice
                                                                                  Affidavit in Support of Motion for            Earthjustice Public Comment ‐ Docket
     2098      HFRR_078946     HFRR_078948            03/20/15         LEG                                                                                           U.S. District Court of Wyoming    N/A                                  HFRR_078946‐HFRR_078948.pdf
                                                                                  Admission of Mark S. Barron pro hac vice      1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Admission pro
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2099      HFRR_078949     HFRR_078949            03/20/15         LEG        hac vice of Mark S. Barron and Alexander K.                                        U.S. District Court of Wyoming    N/A                                  HFRR_078949‐HFRR_078949.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Obrecht
                                                                                  Order Granting Admission pro hac vice of    Earthjustice Public Comment ‐ Docket
     2100      HFRR_078950     HFRR_078950            03/20/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_078950‐HFRR_078950.pdf
                                                                                  Mark S. Barron and Alexander K. Obrecht     1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2101      HFRR_078951     HFRR_078960            03/26/15         LEG        Notice of a Related Case                                                            U.S. District Court of Wyoming   N/A                                  HFRR_078951‐HFRR_078960.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Notice of Publication of Final Rule in the  Earthjustice Public Comment ‐ Docket
     2102      HFRR_078961     HFRR_079059            03/26/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_078961‐HFRR_079059.pdf
                                                                                  Federal Register                            1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2103      HFRR_079060     HFRR_079060            03/27/15         LEG        Order of Reassignment                                                               U.S. District Court of Wyoming   N/A                                  HFRR_079060‐HFRR_079060.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2104      HFRR_079061     HFRR_079063            04/07/15         LEG        Notice of Survice of Summonses                                                      U.S. District Court of Wyoming   N/A                                  HFRR_079061‐HFRR_079063.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2105      HFRR_079064     HFRR_079065            04/07/15         LEG        Affidavit of Service                                                                U.S. District Court of Wyoming   N/A                                  HFRR_079064‐HFRR_079065.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Exhibit A: Summons in a Review of Final     Earthjustice Public Comment ‐ Docket
     2106      HFRR_079066     HFRR_079084            04/07/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079066‐HFRR_079084.pdf
                                                                                  Agency Action                               1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2107      HFRR_079085     HFRR_079088            04/07/15         OTH        Exhibit B: Certified Mail Receipt                                                   U.S. Postal Service              N/A                                  HFRR_079085‐HFRR_079088.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2108      HFRR_079089     HFRR_079090            04/15/15         LEG        Notice of Appearance ‐ Nicholas Vassallo                                            U.S. District Court of Wyoming   N/A                                  HFRR_079089‐HFRR_079090.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Admittance pro hac vice ‐        Earthjustice Public Comment ‐ Docket
     2109      HFRR_079091     HFRR_079093            04/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079091‐HFRR_079093.pdf
                                                                                  William E. Gerard                           1, No. 15‐CV‐41‐SWS
                                                                                  Declaration of William E. Gerard in Support Earthjustice Public Comment ‐ Docket
     2110      HFRR_079094     HFRR_079095            04/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079094‐HFRR_079095.pdf
                                                                                  of Motion for pro hac vice                  1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2111      HFRR_079096     HFRR_079096            04/15/15         LEG                                                                                         U.S. District Court of Wyoming      N/A                                  HFRR_079096‐HFRR_079096.pdf
                                                                                  Admittance pro hac vice ‐ William E. Gerard 1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Motion for Admittance pro Earthjustice Public Comment ‐ Docket
     2112      HFRR_079097     HFRR_079097            04/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079097‐HFRR_079097.pdf
                                                                                  hac vice ‐ William E. Gerard                1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2113      HFRR_079098     HFRR_079101            05/15/15         LEG        Motion for Preliminary Injunction                                                   U.S. District Court of Wyoming   N/A                                  HFRR_079098‐HFRR_079101.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Affidavit of Dan Naatz in Support of Motion Earthjustice Public Comment ‐ Docket
     2114      HFRR_079102     HFRR_079104            05/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079102‐HFRR_079104.pdf
                                                                                  for Preliminary Injunction                  1, No. 15‐CV‐41‐SWS
                                                                                  Affidavit of Kathleen Sgamma in Support of Earthjustice Public Comment ‐ Docket
     2115      HFRR_079105     HFRR_079107            05/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079105‐HFRR_079107.pdf
                                                                                  Motion for Preliminary Injunction           1, No. 15‐CV‐41‐SWS
                                                                                  Unopposed Motion for Leave to Exceed        Earthjustice Public Comment ‐ Docket
     2116      HFRR_079108     HFRR_079111            05/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079108‐HFRR_079111.pdf
                                                                                  Page Limits                                 1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Unopposed           Earthjustice Public Comment ‐ Docket
     2117      HFRR_079112     HFRR_079112            05/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079112‐HFRR_079112.pdf
                                                                                  Motion for Leave to Exceed Page Limits      1, No. 15‐CV‐41‐SWS
                                                                                  Memorandum in Support of Motion for         Earthjustice Public Comment ‐ Docket
     2118      HFRR_079113     HFRR_079169            05/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                                  HFRR_079113‐HFRR_079169.pdf
                                                                                  Preliminary Injunction                      1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 105 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                     Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                      From

                                                                                  Stacey Haney v. Range Resources‐               Earthjustice Public Comment ‐ Docket The Superior Court of
     2119      HFRR_079170     HFRR_079176            05/15/15         LEG                                                                                                                               N/A                            HFRR_079170‐HFRR_079176.pdf
                                                                                  Appalachia, Inc.                               1, No. 15‐CV‐41‐SWS                  Pennsylvania
                                                                                  Order Granting Unopposed Motion for            Earthjustice Public Comment ‐ Docket
     2120      HFRR_079177     HFRR_079177            05/18/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_079177‐HFRR_079177.pdf
                                                                                  Leave to Exceed Page Limits                    1, No. 15‐CV‐41‐SWS
                                                                                  Respondent's Consent Motion to Extend     Earthjustice Public Comment ‐ Docket
     2121      HFRR_079178     HFRR_079181            05/18/15         LEG                                                                                       U.S. District Court of Wyoming          N/A                            HFRR_079178‐HFRR_079181.pdf
                                                                                  Deadline and Request for Expedited Review 1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Respondent's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2122      HFRR_079182     HFRR_079182            05/18/15         LEG        Consent Motion to Extend Deadline and                                               U.S. District Court of Wyoming     N/A                            HFRR_079182‐HFRR_079182.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Request for Expedited Review
                                                                                  Order Granting in Part Respondent's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2123      HFRR_079183     HFRR_079183            05/21/15         LEG        Consent Motion to Extend Deadline and                                               U.S. District Court of Wyoming     N/A                            HFRR_079183‐HFRR_079183.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Request for Expedited Review
                                                                                  Motion for Admittance pro hac vice ‐ David     Earthjustice Public Comment ‐ Docket
     2124      HFRR_079184     HFRR_079186            05/21/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_079184‐HFRR_079186.pdf
                                                                                  A. Carson                                      1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for             Earthjustice Public Comment ‐ Docket
     2125      HFRR_079187     HFRR_079187            05/21/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_079187‐HFRR_079187.pdf
                                                                                  Admittance pro hac vice ‐ David A. Carson      1, No. 15‐CV‐41‐SWS
                                                                                  Declaration of David A. Carson in Support of   Earthjustice Public Comment ‐ Docket
     2126      HFRR_079188     HFRR_079190            05/21/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_079188‐HFRR_079190.pdf
                                                                                  Motion for pro hac vice Admission              1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Motion for Admittance pro       Earthjustice Public Comment ‐ Docket
     2127      HFRR_079191     HFRR_079191            05/22/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_079191‐HFRR_079191.pdf
                                                                                  hac vice ‐ David A. Carson                     1, No. 15‐CV‐41‐SWS
                                                                                  Order Setting Hearing on 11 Motion for         Earthjustice Public Comment ‐ Docket
     2128      HFRR_079192     HFRR_079192            06/01/15         OTH                                                                                              Court Staff                      N/A                            HFRR_079192‐HFRR_079192.pdf
                                                                                  Preliminary Injunction                         1, No. 15‐CV‐41‐SWS
                                                                                  Respondent's Brief in Opposition to
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2129      HFRR_079193     HFRR_079253            06/01/15         LEG        Petitioners'' Motion for Preliminary                                                U.S. District Court of Wyoming     N/A                            HFRR_079193‐HFRR_079253.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Injunction
                                                                                                                          Earthjustice Public Comment ‐ Docket
     2130      HFRR_079254     HFRR_079382            06/01/15         LEG        Declaration of James Tichenor                                                U.S. District Court of Wyoming            N/A                            HFRR_079254‐HFRR_079382.pdf
                                                                                                                          1, No. 15‐CV‐41‐SWS
                                                                                                                          Earthjustice Public Comment ‐ Docket
     2131      HFRR_079383     HFRR_079604            06/01/15         LEG        Declaration of Steven Wells                                                  U.S. District Court of Wyoming            N/A                            HFRR_079383‐HFRR_079604.pdf
                                                                                                                          1, No. 15‐CV‐41‐SWS
                                                                                  Respondent's Unopposed Motion for Leave Earthjustice Public Comment ‐ Docket
     2132      HFRR_079605     HFRR_079609            06/01/15         LEG                                                                                     U.S. District Court of Wyoming            N/A                            HFRR_079605‐HFRR_079609.pdf
                                                                                  to Exceed Page Limits                   1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Respondent's
                                                                                                                          Earthjustice Public Comment ‐ Docket
     2133      HFRR_079610     HFRR_079610            06/01/15         LEG        Unopposed Motion for Leave to Exceed                                         U.S. District Court of Wyoming            N/A                            HFRR_079610‐HFRR_079610.pdf
                                                                                                                          1, No. 15‐CV‐41‐SWS
                                                                                  Page Limits
                                                                                                                          Earthjustice Public Comment ‐ Docket
     2134      HFRR_079611     HFRR_079612            06/02/15         LEG        Appearance of Counsel: Nathan Maxon                                          U.S. District Court of Wyoming            N/A                            HFRR_079611‐HFRR_079612.pdf
                                                                                                                          1, No. 15‐CV‐41‐SWS
                                                                                  Motion of Associate Counsel for Admission Earthjustice Public Comment ‐ Docket
     2135      HFRR_079613     HFRR_079616            06/02/15         LEG                                                                                       U.S. District Court of Wyoming          N/A                            HFRR_079613‐HFRR_079616.pdf
                                                                                  pro hac vice for Michael Freeman          1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2136      HFRR_079617     HFRR_079618            06/02/15         LEG        Affidavit of Michael Freeman                                                        U.S. District Court of Wyoming     N/A                            HFRR_079617‐HFRR_079618.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  (Proposed) Order re Motion of Associate
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2137      HFRR_079619     HFRR_079619            06/02/15         LEG        Counsel for Admission pro hac vice for                                              U.S. District Court of Wyoming     N/A                            HFRR_079619‐HFRR_079619.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Michael Freeman
                                                                                  Motion of Associate Counsel for Admission Earthjustice Public Comment ‐ Docket
     2138      HFRR_079620     HFRR_079623            06/02/15         LEG                                                                                       U.S. District Court of Wyoming          N/A                            HFRR_079620‐HFRR_079623.pdf
                                                                                  pro hac vice for Benjamin J. Nelson       1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2139      HFRR_079624     HFRR_079625            06/02/15         LEG        Affidavit of Benjamin J. Nelson                                                     U.S. District Court of Wyoming     N/A                            HFRR_079624‐HFRR_079625.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  (Proposed) Order re Motion of Associate
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2140      HFRR_079626     HFRR_079626            06/02/15         LEG        Counsel for Admission pro hac vice for                                              U.S. District Court of Wyoming     N/A                            HFRR_079626‐HFRR_079626.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Benjamin J. Nelson
                                                                                  Motion of Associate Counsel for Admission Earthjustice Public Comment ‐ Docket
     2141      HFRR_079627     HFRR_079630            06/02/15         LEG                                                                                       U.S. District Court of Wyoming          N/A                            HFRR_079627‐HFRR_079630.pdf
                                                                                  pro hac vice for Nathan Matthews          1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2142      HFRR_079631     HFRR_079632            06/02/15         LEG        Affidavit of Nathan Matthews                                                        U.S. District Court of Wyoming     N/A                            HFRR_079631‐HFRR_079632.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  (Proposed) Order re Motion of Associate
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2143      HFRR_079633     HFRR_079633            06/02/15         LEG        Counsel for Admission pro hac vice for                                              U.S. District Court of Wyoming     N/A                            HFRR_079633‐HFRR_079633.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Nathan Matthews
                                                                                  Citizen Groups' Unopposed Motion to            Earthjustice Public Comment ‐ Docket
     2144      HFRR_079634     HFRR_079637            06/02/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_079634‐HFRR_079637.pdf
                                                                                  Intervene as Respondents                       1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 106 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                       Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                  Memorandum in Support of Citizen Groups'
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2145      HFRR_079638     HFRR_079650            06/02/15         LEG        Unopposed Motion to Intervene as                                                     U.S. District Court of Wyoming   N/A                            HFRR_079638‐HFRR_079650.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Respondents
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2146      HFRR_079651     HFRR_079681            06/02/15         LEG        Exhibit 1 Part 1: Declaration of Bruce Baizel                                        U.S. District Court of Wyoming   N/A                            HFRR_079651‐HFRR_079681.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2147      HFRR_079682     HFRR_079719            06/02/15         LEG        Exhibit 1 Part 2: Declaration of Bruce Baizel                                        U.S. District Court of Wyoming   N/A                            HFRR_079682‐HFRR_079719.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Exhibit 2: Exclusive Interview with Matt      Earthjustice Public Comment ‐ Docket
     2148      HFRR_079720     HFRR_079726            06/02/15         OTH                                                                                             Oil and Gas 360                  N/A                            HFRR_079720‐HFRR_079726.pdf
                                                                                  Mead, Governor of Wyoming                     1, No. 15‐CV‐41‐SWS
                                                                                  Exhibit 3: Western States Wary of             Earthjustice Public Comment ‐ Docket
     2149      HFRR_079727     HFRR_079729            05/20/15         OTH                                                                                             Mike Lee                         N/A                            HFRR_079727‐HFRR_079729.pdf
                                                                                  Enforcement Role in BLM Fracking Rules        1, No. 15‐CV‐41‐SWS
                                                                                  (Proposed) Order Granting Citizen Groups'
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2150      HFRR_079730     HFRR_079730            06/02/15         LEG        Unopposed Motion to Intervene as                                                     U.S. District Court of Wyoming   N/A                            HFRR_079730‐HFRR_079730.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Respondents
                                                                                  Order Granting Respondents' Unopposed Earthjustice Public Comment ‐ Docket
     2151      HFRR_079731     HFRR_079731            6/2/2015         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_079731‐HFRR_079731.pdf
                                                                                  Motion for Leave to Exceed Page Limits        1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting pro hac vice (Michael          Earthjustice Public Comment ‐ Docket
     2152      HFRR_079732     HFRR_079732            6/2/2015         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_079732‐HFRR_079732.pdf
                                                                                  Freeman)                                      1, No. 15‐CV‐41‐SWS
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2153      HFRR_079733     HFRR_079733            6/2/2015         LEG        Order Granting pro hac vice (B. Nelson)                                              U.S. District Court of Wyoming   N/A                            HFRR_079733‐HFRR_079733.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2154      HFRR_079734     HFRR_079734            6/2/2015         LEG        Order Granting pro hac vice (N. Matthews)                                            U.S. District Court of Wyoming   N/A                            HFRR_079734‐HFRR_079734.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Citizen Groups Unopposed Earthjustice Public Comment ‐ Docket
     2155      HFRR_079735     HFRR_079735            6/3/2015         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_079735‐HFRR_079735.pdf
                                                                                  Motion to Intervene as Respondents            1, No. 15‐CV‐41‐SWS
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2156      HFRR_079736     HFRR_079740            6/3/2015         LEG        (Unopposed) Joint Motion to Consolidate                                              U.S. District Court of Wyoming   N/A                            HFRR_079736‐HFRR_079740.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Joint Motion to       Earthjustice Public Comment ‐ Docket
     2157      HFRR_079741     HFRR_079741            6/4/2015         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_079741‐HFRR_079741.pdf
                                                                                  Consolidate                                   1, No. 15‐CV‐41‐SWS
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2158      HFRR_079742     HFRR_079742            6/4/2015         LEG        Order Granting Joint Motion to Consolidate                                           U.S. District Court of Wyoming   N/A                            HFRR_079742‐HFRR_079742.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Respondent‐ Intervenors' Brief in
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2159      HFRR_079743     HFRR_079780            6/4/2015         LEG        Opposition to Industry Petitioners' Motion                                           U.S. District Court of Wyoming   N/A                            HFRR_079743‐HFRR_079780.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  for Preliminary Injunction
                                                                                  Appendix Part 1 ‐ Shale Gas Production        Earthjustice Public Comment ‐ Docket
     2160      HFRR_079781     HFRR_079946            6/4/2015         OTH                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_079781‐HFRR_079946.pdf
                                                                                  Subcommittee 90‐Day Report                    1, No. 15‐CV‐41‐SWS
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2161      HFRR_079947     HFRR_080002            6/4/2015         OTH        Appendix Part 2 ‐ NRDC Public Comment                                                U.S. District Court of Wyoming   N/A                            HFRR_079947‐HFRR_080002.pdf
                                                                                                                                1, No. 15‐CV‐41‐SWS
                                                                                  Appendix Part 3 ‐ Fears of Tainted Water Earthjustice Public Comment ‐ Docket
     2162      HFRR_080003     HFRR_080065            6/4/2015         OTH                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_080003‐HFRR_080065.pdf
                                                                                  Well up in Western Colorado                   1, No. 15‐CV‐41‐SWS
                                                                                  Appendix Part 4 ‐ Geochemical Evidence for
                                                                                  Possible Natural Migration of Marcellus       Earthjustice Public Comment ‐ Docket
     2163      HFRR_080066     HFRR_080126            6/4/2015         OTH                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_080066‐HFRR_080126.pdf
                                                                                  Formation Brine to Shallow Aquifers in        1, No. 15‐CV‐41‐SWS
                                                                                  Pennsylvania
                                                                                  Appendix Part 5 ‐ Evaluating a Groundwater
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2164      HFRR_080127     HFRR_080180            6/4/2015         OTH        Supply Contamination Incident Attributed                                        U.S. District Court of Wyoming        N/A                            HFRR_080127‐HFRR_080180.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  to Marcellus Shale Gas Development
                                                                                  Intervenors' Motion to Exceed Page Limits
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2165      HFRR_080181     HFRR_080188            6/4/2015         LEG        Re Response to Industry Preliminary                                              U.S. District Court of Wyoming       N/A                            HFRR_080181‐HFRR_080188.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Injunction
                                                                                  Proposed Order Granting Respondent‐
                                                                                  Intervenors' Unopposed Motion to Respond Earthjustice Public Comment ‐ Docket
     2166      HFRR_080189     HFRR_080189            6/4/2015         LEG                                                                                      U.S. District Court of Wyoming          N/A                            HFRR_080189‐HFRR_080189.pdf
                                                                                  to Industry Petitioners' Preliminary     1, No. 15‐CV‐41‐SWS
                                                                                  Injunction Motion and Exceed Page Limits
                                                                                  Unopposed Motion for Leave to Exceed        Earthjustice Public Comment ‐ Docket
     2167      HFRR_080190     HFRR_080195            6/5/2015         LEG                                                                                         U.S. District Court of Wyoming       N/A                            HFRR_080190‐HFRR_080195.pdf
                                                                                  Page Limitation                             1, No. 15‐CV‐41‐SWS
                                                                                  (Proposed) Order Granting Unopposed
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2168      HFRR_080196     HFRR_080196            6/5/2015         LEG        Motion to Respond to Preliminary                                                 U.S. District Court of Wyoming       N/A                            HFRR_080196‐HFRR_080196.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Injunction Motion and Exceed Page Limits
                                                                                  Wyoming County Commissioners
                                                                                  Association's Motion for Leave to File
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2169      HFRR_080197     HFRR_080201            6/5/2015         LEG        Amicus Curiae Brief in Support of Wyoming                                        U.S. District Court of Wyoming       N/A                            HFRR_080197‐HFRR_080201.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  and Colorado's Motion for Preliminary
                                                                                  Injunction
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 107 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                         Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                   Proposed Amicus Curiae Brief Wyoming
                                                                                  County Commissioners Association in         Earthjustice Public Comment ‐ Docket
     2170      HFRR_080202     HFRR_080213            6/5/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080202‐HFRR_080213.pdf
                                                                                  Support of Wyoming and Colorado's Motion 1, No. 15‐CV‐41‐SWS
                                                                                  for Preliminary Injunction
                                                                                  Proposed Order Granting Wyoming County
                                                                                  Commissioners Association's Unopposed
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2171      HFRR_080214     HFRR_080216            6/5/2015         LEG        Motion to Participate as Amicus Curiae in                                          U.S. District Court of Wyoming   N/A                            HFRR_080214‐HFRR_080216.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Support of Wyoming and Colorado's Motion
                                                                                  for Preliminary Injunction
                                                                                  Order Granting Unopposed Motion for         Earthjustice Public Comment ‐ Docket
     2172      HFRR_080217     HFRR_080217            6/5/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080217‐HFRR_080217.pdf
                                                                                  Leave to Exceed Page Limitation             1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Wyoming County
                                                                                  Commissioners Association's Unopposed
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2173      HFRR_080218     HFRR_080219            6/8/2015         LEG        Motion to Participate as Amicus Curiae in                                          U.S. District Court of Wyoming   N/A                            HFRR_080218‐HFRR_080219.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Support of Wyoming and Colorado's Motion
                                                                                  for Preliminary Injunction
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2174      HFRR_080220     HFRR_080223            6/8/2015         LEG        Motion for Leave to Exceed Page Limits                                             U.S. District Court of Wyoming   N/A                            HFRR_080220‐HFRR_080223.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for Leave Earthjustice Public Comment ‐ Docket
     2175      HFRR_080224     HFRR_080225            6/8/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080224‐HFRR_080225.pdf
                                                                                  to Exceed Page Limits                       1, No. 15‐CV‐41‐SWS
                                                                                  Reply in Support of Petitioners' Motion for Earthjustice Public Comment ‐ Docket
     2176      HFRR_080226     HFRR_080248            6/8/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080226‐HFRR_080248.pdf
                                                                                  Preliminary Injunction                      1, No. 15‐CV‐41‐SWS
                                                                                   North Dakota's Motion for Preliminary      Earthjustice Public Comment ‐ Docket
     2177      HFRR_080249     HFRR_080253            6/8/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080249‐HFRR_080253.pdf
                                                                                  Injunction                                  1, No. 15‐CV‐41‐SWS
                                                                                  Memorandum in Support of North Dakota's Earthjustice Public Comment ‐ Docket
     2178      HFRR_080254     HFRR_080303            6/8/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080254‐HFRR_080303.pdf
                                                                                  Motion for Preliminary Injunction           1, No. 15‐CV‐41‐SWS
                                                                                                                                                                  Attorney Generals for the States
                                                                                  Exhibit A: Letter to Assistant Secretary   Earthjustice Public Comment ‐ Docket
     2179      HFRR_080304     HFRR_080307           5/13/2015         LTR                                                                                        of North Dakota, Colorado, and N/A                                 HFRR_080304‐HFRR_080307.pdf
                                                                                  Schneider                                  1, No. 15‐CV‐41‐SWS
                                                                                                                                                                  Wyoming
                                                                                  Exhibit B: Letter to Attorney General      Earthjustice Public Comment ‐ Docket
     2180      HFRR_080308     HFRR_080310           5/27/2015         LTR                                                                                        Solicitor, Hilary Tompkins       N/A                               HFRR_080308‐HFRR_080310.pdf
                                                                                  Stenehjem                                  1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2181      HFRR_080311     HFRR_080324            6/8/2015         OTH        Exhibit C: Declaration of Lynn Helms                                            U.S. District Court of Wyoming N/A                                 HFRR_080311‐HFRR_080324.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2182      HFRR_080325     HFRR_080330            6/8/2015         OTH        Exhibit D: Declaration of Kevin Schatz                                          U.S. District Court of Wyoming N/A                                 HFRR_080325‐HFRR_080330.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2183      HFRR_080331     HFRR_080337            6/8/2015         OTH        Exhibit E: Declaration of Dennis Roller                                         U.S. District Court of Wyoming N/A                                 HFRR_080331‐HFRR_080337.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2184      HFRR_080338     HFRR_080343            6/8/2015         OTH        Exhibit F: Declaration of Kelly Schmidt                                         U.S. District Court of Wyoming N/A                                 HFRR_080338‐HFRR_080343.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2185      HFRR_080344     HFRR_080345            6/9/2015         LEG        Amended Notice of Hearing                                                       U.S. District Court of Wyoming N/A                                 HFRR_080344‐HFRR_080345.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2186      HFRR_080346     HFRR_080347            6/9/2015         LEG        Appearance of Counsel                                                              U.S. District Court of Wyoming   N/A                            HFRR_080346‐HFRR_080347.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Motion for Leave to Exceed Earthjustice Public Comment ‐ Docket
     2187      HFRR_080348     HFRR_080348            6/9/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080348‐HFRR_080348.pdf
                                                                                  Page Limits                                 1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2188      HFRR_080349     HFRR_080349           6/11/2015         EML        Retrieval of Exhibits                                                              Darci Smith                      N/A                            HFRR_080349‐HFRR_080349.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2189      HFRR_080350     HFRR_080353           6/11/2015         LEG         North Dakota's Notice of Errata                                                   U.S. District Court of Wyoming   N/A                            HFRR_080350‐HFRR_080353.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  North Dakota's Motion for Preliminary       Earthjustice Public Comment ‐ Docket
     2190      HFRR_080354     HFRR_080356           6/11/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080354‐HFRR_080356.pdf
                                                                                  Injunction                                  1, No. 15‐CV‐41‐SWS
                                                                                  Notice of Entry of Appearance as Local      Earthjustice Public Comment ‐ Docket
     2191      HFRR_080357     HFRR_080358           6/12/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080357‐HFRR_080358.pdf
                                                                                  Counsel for the State of Utah (by D. Frank) 1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Admission pro hac vice of Sean Earthjustice Public Comment ‐ Docket
     2192      HFRR_080359     HFRR_080361            06/12/15         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080359‐HFRR_080361.pdf
                                                                                  D. Reyes                                    1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2193      HFRR_080362     HFRR_080363            06/12/15         LEG        Affidavit of Sean D. Reyes                                                         U.S. District Court of Wyoming   N/A                            HFRR_080362‐HFRR_080363.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2194      HFRR_080364     HFRR_080364            06/12/15         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080364‐HFRR_080364.pdf
                                                                                  Admission pro hac vice of Sean D. Reyes     1, No. 15‐CV‐41‐SWS
                                                                                  State of Utah's Unopposed Motion to         Earthjustice Public Comment ‐ Docket
     2195      HFRR_080365     HFRR_080368            06/12/15         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080365‐HFRR_080368.pdf
                                                                                  Intervene as a Petitioner                   1, No. 15‐CV‐41‐SWS
                                                                                  Memorandum of Law in Support State of
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2196      HFRR_080369     HFRR_080377            06/12/15         LEG        Utah's Unopposed Motion to Intervene as a                                          U.S. District Court of Wyoming   N/A                            HFRR_080369‐HFRR_080377.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Petitioner
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 108 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                   Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                    From

                                                                                  Proposed Petition for Review of Final          Earthjustice Public Comment ‐ Docket
     2197      HFRR_080378     HFRR_080380            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080378‐HFRR_080380.pdf
                                                                                  Agency Action                                  1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting State of Utah's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2198      HFRR_080381     HFRR_080381            06/12/15         LEG        Unopposed Motion to Intervene as                                                    U.S. District Court of Wyoming     N/A                            HFRR_080381‐HFRR_080381.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Petitioner
                                                                                  Order Granting Motion for Admission pro        Earthjustice Public Comment ‐ Docket
     2199      HFRR_080382     HFRR_080382            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080382‐HFRR_080382.pdf
                                                                                  hac vice of Sean Reyes                         1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Admission pro hac vice of           Earthjustice Public Comment ‐ Docket
     2200      HFRR_080383     HFRR_080385            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080383‐HFRR_080385.pdf
                                                                                  Steven Alder                                   1, No. 15‐CV‐41‐SWS
                                                                                  Affidavit of Steven Alder in Support of        Earthjustice Public Comment ‐ Docket
     2201      HFRR_080386     HFRR_080387            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080386‐HFRR_080387.pdf
                                                                                  Motion for Admission pro hac vice              1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for             Earthjustice Public Comment ‐ Docket
     2202      HFRR_080388     HFRR_080388            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080388‐HFRR_080388.pdf
                                                                                  Admission pro hac vice of Steven Alder         1, No. 15‐CV‐41‐SWS
                                                                                  Respondents' Motion for An Enlargement Earthjustice Public Comment ‐ Docket
     2203      HFRR_080389     HFRR_080398            06/12/15         LEG                                                                                    U.S. District Court of Wyoming             N/A                            HFRR_080389‐HFRR_080398.pdf
                                                                                  of Time to Lodge the Administrative Record 1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2204      HFRR_080399     HFRR_080405            06/12/15         LEG        Declaration of Steven Wells                                                         U.S. District Court of Wyoming     N/A                            HFRR_080399‐HFRR_080405.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                   Proposed Order Granting Respondents'
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2205      HFRR_080406     HFRR_080406            06/12/15         LEG        Motion for an Enlargement of Time to                                                U.S. District Court of Wyoming     N/A                            HFRR_080406‐HFRR_080406.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Lodge the Administrative Record
                                                                                  Activity in Case 2:15‐CV‐00043‐SWS State of
                                                                                  Wyoming v. United States Department of         Earthjustice Public Comment ‐ Docket
     2206      HFRR_080407     HFRR_080409            06/27/15         EML                                                                                            Eleanor Greer                      N/A                            HFRR_080407‐HFRR_080409.pdf
                                                                                  the Interior Secretary et al Motions           1, No. 15‐CV‐41‐SWS
                                                                                  Referred to Magistrate
                                                                                   Respondents' Motion for an Expedited
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2207      HFRR_080410     HFRR_080413            06/12/15         LEG        Ruling on its Motion for An Enlargement of                                          U.S. District Court of Wyoming     N/A                            HFRR_080410‐HFRR_080413.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Time to Lodge the Administrative Record
                                                                                  Proposed Order Granting Respondents'           Earthjustice Public Comment ‐ Docket
     2208      HFRR_080414     HFRR_080414            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080414‐HFRR_080414.pdf
                                                                                  Motion for an Expedited Ruling                 1, No. 15‐CV‐41‐SWS
                                                                                  Activity in Case 2:15‐CV‐00043‐SWS State of
                                                                                  Wyoming v. United States Department of         Earthjustice Public Comment ‐ Docket
     2209      HFRR_080415     HFRR_080417            06/12/15         EML                                                                                            Eleanor Greer                      N/A                            HFRR_080415‐HFRR_080417.pdf
                                                                                  the Interior Secretary et al Motions           1, No. 15‐CV‐41‐SWS
                                                                                  Referred to Magistrate
                                                                                  Motion for Admission pro hac vice of John      Earthjustice Public Comment ‐ Docket
     2210      HFRR_080418     HFRR_080420            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080418‐HFRR_080420.pdf
                                                                                  Robinson Jr.                                   1, No. 15‐CV‐41‐SWS
                                                                                  Affidavit of John Robinson Jr. in Support of   Earthjustice Public Comment ‐ Docket
     2211      HFRR_080421     HFRR_080422            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080421‐HFRR_080422.pdf
                                                                                  Motion for Admission pro hac vice              1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2212      HFRR_080423     HFRR_080423            06/12/15         LEG                                                                                         U.S. District Court of Wyoming        N/A                            HFRR_080423‐HFRR_080423.pdf
                                                                                  Admission pro hac vice of John Robinson Jr. 1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Motion for Admission pro        Earthjustice Public Comment ‐ Docket
     2213      HFRR_080424     HFRR_080424            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080424‐HFRR_080424.pdf
                                                                                  hac vice of Steven Alder                       1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Motion for Admission pro        Earthjustice Public Comment ‐ Docket
     2214      HFRR_080425     HFRR_080425            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080425‐HFRR_080425.pdf
                                                                                  hac vice of John Robinson Jr.                  1, No. 15‐CV‐41‐SWS
                                                                                  Intervenor (EJ) Response to State
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2215      HFRR_080426     HFRR_080456            06/12/15         LEG        Petitioner's Motion for Preliminary                                                 U.S. District Court of Wyoming     N/A                            HFRR_080426‐HFRR_080456.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Injunction
                                                                                  Exhibit 1: Draft Resource Management Plan
                                                                                                                            Earthjustice Public Comment ‐ Docket Bureau of Land Management
     2216      HFRR_080457     HFRR_080479            08/01/12         OTH        Amendment and Environmental Impact                                                                                     N/A                            HFRR_080457‐HFRR_080479.pdf
                                                                                                                            1, No. 15‐CV‐41‐SWS                  (BLM)
                                                                                  Statement for Oil and Gas Development
                                                                                                                                                                Bureau of Land Management,
                                                                                  Exhibit 2: Memorandum Concerning Oil and                                      Colorado State Office, U.S.
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2217      HFRR_080480     HFRR_080489            07/10/10         OTH        Gas Permitting on BLM and NFS Lands in                                        Forest Service, Rocky Mountain           N/A                            HFRR_080480‐HFRR_080489.pdf
                                                                                                                           1, No. 15‐CV‐41‐SWS
                                                                                  Colorado                                                                      Region, and Colorado Oil and
                                                                                                                                                                Gas Conservation Commission
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2218      HFRR_080490     HFRR_080535            02/26/15         OTH        Exhibit 3: Form 10‐K Annual Report                                            WPX Energy, Inc.                         N/A                            HFRR_080490‐HFRR_080535.pdf
                                                                                                                           1, No. 15‐CV‐41‐SWS
                                                                                  Respondent's Brief in Opposition to
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2219      HFRR_080536     HFRR_080564            06/12/15         LEG        Wyoming's and Colorado's Motion for                                           U.S. District Court of Wyoming           N/A                            HFRR_080536‐HFRR_080564.pdf
                                                                                                                           1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2220      HFRR_080565     HFRR_080666            06/12/15         LEG        Second Declaration of Steven Wells                                            U.S. District Court of Wyoming           N/A                            HFRR_080565‐HFRR_080666.pdf
                                                                                                                           1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 109 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                   Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                    From

                                                                                  Order Granting Respondent's Motion for an Earthjustice Public Comment ‐ Docket
     2221      HFRR_080667     HFRR_080667            06/12/15         LEG                                                                                       U.S. District Court of Wyoming          N/A                            HFRR_080667‐HFRR_080667.pdf
                                                                                  Expedited Ruling                          1, No. 15‐CV‐41‐SWS
                                                                                  Response in Opposition to Federal
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2222      HFRR_080668     HFRR_080673            06/15/15         LEG        Respondent's Motion for An Enlargement                                          U.S. District Court of Wyoming         N/A                            HFRR_080668‐HFRR_080673.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  of Time to Lodge the Administrative Record
                                                                                  Reply to Respondent‐Intervenor's Brief in
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2223      HFRR_080674     HFRR_080684            06/16/15         LEG        Opposition to Industry Petitioner's Motion                                          U.S. District Court of Wyoming     N/A                            HFRR_080674‐HFRR_080684.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  for Preliminary Injunction
                                                                                   Order Granting Utah's Unopposed M to          Earthjustice Public Comment ‐ Docket
     2224      HFRR_080685     HFRR_080685            06/18/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080685‐HFRR_080685.pdf
                                                                                  Intervene as Petitioner                        1, No. 15‐CV‐41‐SWS
                                                                                  North Dakota's Opposition to Respondent's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2225      HFRR_080686     HFRR_080692            06/15/15         LEG        Motion for Enlargement of Time to File the                                          U.S. District Court of Wyoming     N/A                            HFRR_080686‐HFRR_080692.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Administrative Record
                                                                                  North Dakota's Opposition to Respondent's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2226      HFRR_080693     HFRR_080696            06/16/15         LEG        Motion for Enlargement of Time to File the                                          U.S. District Court of Wyoming     N/A                            HFRR_080693‐HFRR_080696.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Administrative Record
                                                                                  Attachment 1 ‐ Letter to Assistant Secretary   Earthjustice Public Comment ‐ Docket
     2227      HFRR_080697     HFRR_080700            06/16/15         LTR                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080697‐HFRR_080700.pdf
                                                                                  Schneider                                      1, No. 15‐CV‐41‐SWS
                                                                                  Attachment 2 ‐ Letter to Attorney General      Earthjustice Public Comment ‐ Docket
     2228      HFRR_080701     HFRR_080703            06/16/15         LTR                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_080701‐HFRR_080703.pdf
                                                                                  Michael                                        1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting in Part Respondent's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2229      HFRR_080704     HFRR_080704            06/17/15         LEG        Motion for Enlargement of Time to File the                                          U.S. District Court of Wyoming     N/A                            HFRR_080704‐HFRR_080704.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Administrative Record
                                                                                  Motion for Admittance Pro Hac Vice ‐           Earthjustice Public Comment ‐ Docket
     2230      HFRR_080705     HFRR_080707            06/17/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080705‐HFRR_080707.pdf
                                                                                  Stephen Terrell                                1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order for Granting Motion for         Earthjustice Public Comment ‐ Docket
     2231      HFRR_080708     HFRR_080708            06/17/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080708‐HFRR_080708.pdf
                                                                                  Admittance Pro Hac Vice ‐ Stephen Terrell      1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2232      HFRR_080709     HFRR_080710            06/27/15         LEG        Affidavit of Stephen Terrell                                                          U.S. District Court of Wyoming   N/A                            HFRR_080709‐HFRR_080710.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Order for Granting Motion for Admittance       Earthjustice Public Comment ‐ Docket
     2233      HFRR_080711     HFRR_080711            06/18/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080711‐HFRR_080711.pdf
                                                                                  Pro Hac Vice ‐ Stephen Terrell                 1, No. 15‐CV‐41‐SWS
                                                                                   Utah's Notice of Joinder in Wyoming's and
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2234      HFRR_080712     HFRR_080714            06/18/15         LEG        Colorado's Motion for Preliminary                                                     U.S. District Court of Wyoming   N/A                            HFRR_080712‐HFRR_080714.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Injunction
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2235      HFRR_080715     HFRR_080717            06/18/15         LEG        Notice of Supplemental Affidavit                                                      U.S. District Court of Wyoming   N/A                            HFRR_080715‐HFRR_080717.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Affidavit of Dan Naatz in Support of Motion Earthjustice Public Comment ‐ Docket
     2236      HFRR_080718     HFRR_080721            06/18/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080718‐HFRR_080721.pdf
                                                                                  for Preliminary Injunction                  1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2237      HFRR_080722     HFRR_080722            09/09/13         EML        Exhibit A ‐ Re: FW: Letter to Steve Wells                                             Steven Wells                     N/A                            HFRR_080722‐HFRR_080722.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2238      HFRR_080723     HFRR_080723            09/20/13         EML        Exhibit B ‐ Re: FW: Letter to Steve Wells                                             Kristen Lingley                  N/A                            HFRR_080723‐HFRR_080723.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2239      HFRR_080724     HFRR_080724            06/18/15         OTH        Exhibit C ‐ BLM Business Cards                                                        U.S. District Court of Wyoming   N/A                            HFRR_080724‐HFRR_080724.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Respondent‐Intervenor's Brief in
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2240      HFRR_080725     HFRR_080755            06/27/15         LEG        Opposition to North Dakota's Motion for                                               U.S. District Court of Wyoming   N/A                            HFRR_080725‐HFRR_080755.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction
                                                                                  Exhibit 1 ‐ Hydraulic Fracture Stimulation  Earthjustice Public Comment ‐ Docket
     2241      HFRR_080756     HFRR_080757            02/12/14         OTH                                                                                              Oil and Gas Division             N/A                            HFRR_080756‐HFRR_080757.pdf
                                                                                  using Diesel Fuels                          1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket      Deborah Sontag and Robert
     2242      HFRR_080758     HFRR_080772            11/22/14         OTH        Exhibit 2 ‐ The Downside of the Boom                                                                                   N/A                            HFRR_080758‐HFRR_080772.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS                       Gebeloff
                                                                                  Exhibit 3 ‐ Number of Well Bores Started
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2243      HFRR_080773     HFRR_080774            10/29/14         DAT        (Spud) During the Fiscal Year on Federal                                              U.S. District Court of Wyoming   N/A                            HFRR_080773‐HFRR_080774.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Lands
                                                                                  Exhibit 4 ‐ Number of Drilling Permits      Earthjustice Public Comment ‐ Docket
     2244      HFRR_080775     HFRR_080776            10/29/14         DAT                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080775‐HFRR_080776.pdf
                                                                                  Approved by Fiscal Year on Federal Lands 1, No. 15‐CV‐41‐SWS
                                                                                  Exhibit 5 ‐ Can Fracking Pollute Drinking   Earthjustice Public Comment ‐ Docket
     2245      HFRR_080777     HFRR_080786            06/27/15         OTH                                                                                              Neela Banerjee                   N/A                            HFRR_080777‐HFRR_080786.pdf
                                                                                  Water? Don't Ask the EPA                    1, No. 15‐CV‐41‐SWS
                                                                                  Utah's Notice of Joinder in North Dakota's Earthjustice Public Comment ‐ Docket
     2246      HFRR_080787     HFRR_080789            06/19/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080787‐HFRR_080789.pdf
                                                                                  Motion for Preliminary Injunction           1, No. 15‐CV‐41‐SWS
                                                                                  Respondent's Brief in Opposition to North Earthjustice Public Comment ‐ Docket
     2247      HFRR_080790     HFRR_080834            06/19/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_080790‐HFRR_080834.pdf
                                                                                  Dakota's Motion for Preliminary Injunction 1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2248      HFRR_080835     HFRR_080882            06/20/15         LEG        Third Declaration of Steven Wells                                                     U.S. District Court of Wyoming   N/A                            HFRR_080835‐HFRR_080882.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 110 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                 From

                                                                                  Respondent's Unopposed Motion for Leave      Earthjustice Public Comment ‐ Docket
     2249      HFRR_080883     HFRR_080887            06/21/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080883‐HFRR_080887.pdf
                                                                                  to Exceed Page Limits                        1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Respondent's
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2250      HFRR_080888     HFRR_080888            06/22/15         LEG        Unopposed Motion for Leave to Exceed                                              U.S. District Court of Wyoming    N/A                            HFRR_080888‐HFRR_080888.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Page Limits
                                                                                  Order Granting Respondent's Unopposed        Earthjustice Public Comment ‐ Docket
     2251      HFRR_080889     HFRR_080889            06/22/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080889‐HFRR_080889.pdf
                                                                                  Motion for Leave to Exceed Page Limits       1, No. 15‐CV‐41‐SWS
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2252      HFRR_080890     HFRR_080894            06/22/15         LEG        Entry of Appearance of Scott Klosterman                                           U.S. District Court of Wyoming    N/A                            HFRR_080890‐HFRR_080894.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Motion for pro hac vice Admission of
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2253      HFRR_080895     HFRR_080899            06/22/15         LEG        Christopher Reagan and Consent of Local                                           U.S. District Court of Wyoming    N/A                            HFRR_080895‐HFRR_080899.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Counsel
                                                                                  Exhibit A ‐ Affidavit for Pro Hac Vice
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2254      HFRR_080900     HFRR_080903            06/22/15         LEG        Admission of Christopher Reagen and                                               U.S. District Court of Wyoming    N/A                            HFRR_080900‐HFRR_080903.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Consent of Local Counsel
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2255      HFRR_080904     HFRR_080904            06/22/15         LEG        Exhibit B ‐ Restricted Doc [SEALED DOC]                                           U.S. District Court of Wyoming    N/A                            HFRR_080904‐HFRR_080904.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Admission of         Earthjustice Public Comment ‐ Docket
     2256      HFRR_080905     HFRR_080905            06/22/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080905‐HFRR_080905.pdf
                                                                                  Jeffrey Ramussen Pro Hac Vice                1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Pro Hac Vice Admission of
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2257      HFRR_080906     HFRR_080910            06/22/15         LEG        Jeffrey S. Rasmussen and Consent of Local                                         U.S. District Court of Wyoming    N/A                            HFRR_080906‐HFRR_080910.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Counsel
                                                                                  Exhibit A: Affidavit for Pro Hac Vice
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2258      HFRR_080911     HFRR_080914            06/22/15         LEG        Admission of Jeffrey S. Rasmussen and                                             U.S. District Court of Wyoming    N/A                            HFRR_080911‐HFRR_080914.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Consent of Local Counsel
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2259      HFRR_080915     HFRR_080915            06/22/15         OTH        Exhibit B: Restricted Doc [SEALED]                                                U.S. District Court of Wyoming    N/A                            HFRR_080915‐HFRR_080915.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Admission of Jeffrey          Earthjustice Public Comment ‐ Docket
     2260      HFRR_080916     HFRR_080916            06/22/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080916‐HFRR_080916.pdf
                                                                                  Ramussen Pro Hac Vice                        1, No. 15‐CV‐41‐SWS
                                                                                   Motion for Temporary Restraining Order      Earthjustice Public Comment ‐ Docket
     2261      HFRR_080917     HFRR_080921            06/22/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080917‐HFRR_080921.pdf
                                                                                  and Preliminary Injunction                   1, No. 15‐CV‐41‐SWS
                                                                                  Order of: Motion for Temporary
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2262      HFRR_080922     HFRR_080922            06/22/15         LEG        Restraining Order and Preliminary                                                 U.S. District Court of Wyoming    N/A                            HFRR_080922‐HFRR_080922.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Injunction
                                                                                   Memorandum in Support of Temporary
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2263      HFRR_080923     HFRR_080947            06/27/15         LEG        Restraining Order and Preliminary                                                 U.S. District Court of Wyoming    N/A                            HFRR_080923‐HFRR_080947.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Injunction
                                                                                   Ute Tribe's Unopposed Motion to             Earthjustice Public Comment ‐ Docket
     2264      HFRR_080948     HFRR_080952            06/27/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080948‐HFRR_080952.pdf
                                                                                  Intervene as Petitioner‐Intervenor           1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Re: Ute Tribe's Unopposed
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2265      HFRR_080953     HFRR_080953            06/27/15         LEG        Motion to Intervene as Petitioner‐                                                U.S. District Court of Wyoming    N/A                            HFRR_080953‐HFRR_080953.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Intervenor
                                                                                   Memo in Support of Ute Tribe's
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2266      HFRR_080954     HFRR_080966            06/27/15         LEG        Unopposed Motion to Intervene as                                                  U.S. District Court of Wyoming    N/A                            HFRR_080954‐HFRR_080966.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Petitioner‐Intervenor
                                                                                   Order Granting Ute Tribe's Unopposed
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2267      HFRR_080967     HFRR_080967            06/23/15         LEG        Motion to Intervene as Petitioner‐                                                U.S. District Court of Wyoming    N/A                            HFRR_080967‐HFRR_080967.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Intervenor
                                                                                  Order Granting Admission of Christopher      Earthjustice Public Comment ‐ Docket
     2268      HFRR_080968     HFRR_080968            06/23/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080968‐HFRR_080968.pdf
                                                                                  Reagan pro hac vice                          1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting J. Rasmussen         Earthjustice Public Comment ‐ Docket
     2269      HFRR_080969     HFRR_080969            06/23/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_080969‐HFRR_080969.pdf
                                                                                  PHV MOT:PDF                                  1, No. 15‐CV‐41‐SWS
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2270      HFRR_080970     HFRR_080974            06/24/15         LEG        Minutes Re: Hearing on 6.23.15                                                    U.S. District Court of Wyoming    N/A                            HFRR_080970‐HFRR_080974.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Declaration of Robert Bayless, Jr. in Support Earthjustice Public Comment ‐ Docket
     2271      HFRR_080975     HFRR_080995            06/24/15         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_080975‐HFRR_080995.pdf
                                                                                  of Motion for Preliminary Injunction          1, No. 15‐CV‐41‐SWS
                                                                                  Government Exhibit I: Western Energy
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2272      HFRR_080996     HFRR_081020            06/24/15         LEG        Alliance: The Voice of the Industry in the                                        Western Energy Alliance           N/A                            HFRR_080996‐HFRR_081020.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  West
                                                                                                                                                                  Independent Petroleum
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2273      HFRR_081021     HFRR_081049            08/22/13         LEG        Profile of Independent Producers                                                Association of America and          N/A                            HFRR_081021‐HFRR_081049.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                                                                  Western Energy Alliance
                                                                                   Order Postponing Effective Date of Agency Earthjustice Public Comment ‐ Docket
     2274      HFRR_081050     HFRR_081051            06/24/15         LEG                                                                                        U.S. District Court of Wyoming      N/A                            HFRR_081050‐HFRR_081051.pdf
                                                                                  Action                                     1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 111 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                Document Title                           Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                  Motion for Admittance pro hac vice ‐ Jody    Earthjustice Public Comment ‐ Docket
     2275      HFRR_081052     HFRR_081054            06/25/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081052‐HFRR_081054.pdf
                                                                                  Schwarz                                      1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for           Earthjustice Public Comment ‐ Docket
     2276      HFRR_081055     HFRR_081055            06/27/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081055‐HFRR_081055.pdf
                                                                                  Admittance pro hac vice ‐ Jody Schwarz       1, No. 15‐CV‐41‐SWS
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2277      HFRR_081056     HFRR_081058            06/27/15         LEG        Affidavit of Jody Schwarz                                                           U.S. District Court of Wyoming   N/A                            HFRR_081056‐HFRR_081058.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                   Order Granting Motion for Admittance pro Earthjustice Public Comment ‐ Docket
     2278      HFRR_081059     HFRR_081059            06/27/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081059‐HFRR_081059.pdf
                                                                                  hac vice ‐ Jody Schwarz                      1, No. 15‐CV‐41‐SWS
                                                                                  Motion for pro hac vice Admission of
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2279      HFRR_081060     HFRR_081070            06/30/15         LEG        Jeremy Patterson and Consent of Local                                               U.S. District Court of Wyoming   N/A                            HFRR_081060‐HFRR_081070.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Counsel
                                                                                  Proposed Order Granting Admission of         Earthjustice Public Comment ‐ Docket
     2280      HFRR_081071     HFRR_081071            06/30/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081071‐HFRR_081071.pdf
                                                                                  Jeremy Patterson Pro Hac Vice                1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Admission of Jeremy           Earthjustice Public Comment ‐ Docket
     2281      HFRR_081072     HFRR_081072            06/30/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081072‐HFRR_081072.pdf
                                                                                  Patterson Pro Hac Vice                       1, No. 15‐CV‐41‐SWS
                                                                                    Respondents Opposition to Intervenor‐
                                                                                  Petitioner to Ute Indian Tribe's Motion for Earthjustice Public Comment ‐ Docket
     2282      HFRR_081073     HFRR_081094            07/01/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081073‐HFRR_081094.pdf
                                                                                  Temporary Restraining Order and              1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction
                                                                                   Notice of Transcript re: Prelim Injunction. Earthjustice Public Comment ‐ Docket
     2283      HFRR_081095     HFRR_081098            07/08/15         EML                                                                                            Eleanor Greer                    N/A                            HFRR_081095‐HFRR_081098.pdf
                                                                                  Hearing on 6.23.15                           1, No. 15‐CV‐41‐SWS
                                                                                  Intervenor‐Petitioner Ute Tribe's Reply in
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2284      HFRR_081099     HFRR_081112            07/08/15         LEG        Support of Motion for Preliminary                                                   U.S. District Court of Wyoming   N/A                            HFRR_081099‐HFRR_081112.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Injunction
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2285      HFRR_081113     HFRR_081175            07/08/15         OTH        Exhibit 1 ‐ Declaration of Manuel Myore                                             U.S. District Court of Wyoming   N/A                            HFRR_081113‐HFRR_081175.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Respondent's (Second) Request for and
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2286      HFRR_081176     HFRR_081184            07/15/15         LEG        Enlargement of Time to Lodge the                                                    U.S. District Court of Wyoming   N/A                            HFRR_081176‐HFRR_081184.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Administrative Record
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2287      HFRR_081185     HFRR_081187            07/15/15         LEG        Declaration of John Montel                                                          U.S. District Court of Wyoming   N/A                            HFRR_081185‐HFRR_081187.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Respondent's (Second)
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2288      HFRR_081188     HFRR_081188            07/15/15         LEG        Request for and Enlargement of Time to                                              U.S. District Court of Wyoming   N/A                            HFRR_081188‐HFRR_081188.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Lodge the Administrative Record
                                                                                  Proposed Order Granting Respondent's
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2289      HFRR_081189     HFRR_081189            07/15/15         LEG        (Second) Request for and Enlargement of                                             U.S. District Court of Wyoming   N/A                            HFRR_081189‐HFRR_081189.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Time to Lodge the Administrative Record
                                                                                  Respondent‐Intervenor's Response to
                                                                                  Respondent's Second Motion for               Earthjustice Public Comment ‐ Docket
     2290      HFRR_081190     HFRR_081198            07/15/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081190‐HFRR_081198.pdf
                                                                                  Enlargement of Time to Lodge the             1, No. 15‐CV‐41‐SWS
                                                                                  Administrative Record
                                                                                  Respondent's Notice of Completion of         Earthjustice Public Comment ‐ Docket
     2291      HFRR_081199     HFRR_081202            07/16/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081199‐HFRR_081202.pdf
                                                                                  Briefing                                     1, No. 15‐CV‐41‐SWS
                                                                                    Order Granting Respondent's (Second)
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2292      HFRR_081203     HFRR_081203            07/16/15         LEG        Request for and Enlargement of Time to                                              U.S. District Court of Wyoming   N/A                            HFRR_081203‐HFRR_081203.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Lodge the Administrative Record
                                                                                    Respondent's Notice of Lodging of          Earthjustice Public Comment ‐ Docket
     2293      HFRR_081204     HFRR_081208            08/28/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081204‐HFRR_081208.pdf
                                                                                  Administrative Record                        1, No. 15‐CV‐41‐SWS
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2294      HFRR_081209     HFRR_081210            08/28/15         LEG        Certification of the Administrative Record                                          U.S. District Court of Wyoming   N/A                            HFRR_081209‐HFRR_081210.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                   Joint Motion to Extend Deadline to Submit
                                                                                  Citations Related to Pending Motions for
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2295      HFRR_081211     HFRR_081220            09/02/15         LEG        Preliminary Injunction and Motion to                                                U.S. District Court of Wyoming   N/A                            HFRR_081211‐HFRR_081220.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Extend Deadline for Motions to Supplement
                                                                                  the Record
                                                                                  Proposed Order Granting Motion to Extend
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2296      HFRR_081221     HFRR_081221            09/02/15         LEG        Deadline to Submit Citations Related to                                             U.S. District Court of Wyoming   N/A                            HFRR_081221‐HFRR_081221.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Pending Motions for Preliminary Injunction
                                                                                  Proposed Order Granting Motion to Extend
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2297      HFRR_081222     HFRR_081222            09/02/15         LEG        Deadline for Motions to Supplement the                                              U.S. District Court of Wyoming   N/A                            HFRR_081222‐HFRR_081222.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Record
                                                                                  Court Notice Re: Motions No Longer           Earthjustice Public Comment ‐ Docket
     2298      HFRR_081223     HFRR_081225            09/02/15         LEG                                                                                            Eleanor Greer                    N/A                            HFRR_081223‐HFRR_081225.pdf
                                                                                  Referred                                     1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 112 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                   Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                  Order Granting Motion to Extend Deadline
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2299      HFRR_081226     HFRR_081227            09/02/15         LEG        to Submit Citations Related to Pending                                              U.S. District Court of Wyoming   N/A                            HFRR_081226‐HFRR_081227.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Motions for Preliminary Injunction
                                                                                  Order Granting Motion to Extend Deadline       Earthjustice Public Comment ‐ Docket
     2300      HFRR_081228     HFRR_081229            09/03/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081228‐HFRR_081229.pdf
                                                                                  for Motions to Supplement the Record           1, No. 15‐CV‐41‐SWS
                                                                                  Respondent's Errata Re: ECF 113.1 ‐            Earthjustice Public Comment ‐ Docket
     2301      HFRR_081230     HFRR_081233            09/03/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081230‐HFRR_081233.pdf
                                                                                  Certification of Administrative Record         1, No. 15‐CV‐41‐SWS
                                                                                  Corrected Certificate of Administrative        Earthjustice Public Comment ‐ Docket
     2302      HFRR_081234     HFRR_081235            09/03/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081234‐HFRR_081235.pdf
                                                                                  Record                                         1, No. 15‐CV‐41‐SWS
                                                                                   Citations to the Record in Support of
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2303      HFRR_081236     HFRR_081303            09/18/15         LEG        Wyoming and Colorado's Motion for                                                   U.S. District Court of Wyoming   N/A                            HFRR_081236‐HFRR_081303.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction
                                                                                   Administrative Record Citations
                                                                                  Supporting Amicus Curiae Brief of the          Earthjustice Public Comment ‐ Docket
     2304      HFRR_081304     HFRR_081308            09/18/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081304‐HFRR_081308.pdf
                                                                                  Wyoming County Commissioners                   1, No. 15‐CV‐41‐SWS
                                                                                  Association
                                                                                  Memorandum of Administrative Record
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2305      HFRR_081309     HFRR_081358            09/18/15         LEG        Citations in Support of North Dakota's                                              U.S. District Court of Wyoming   N/A                            HFRR_081309‐HFRR_081358.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Preliminary Injunction
                                                                                                                                 Earthjustice Public Comment ‐ Docket Industrial Comission of North
     2306      HFRR_081359     HFRR_081364            05/28/13         LTR        Exhibit 1 Comment Letter                                                                                             N/A                            HFRR_081359‐HFRR_081364.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS                  Dakota
                                                                                   Respondent's Supplemental Citations to
                                                                                  Administrative Record in Support of Brief in   Earthjustice Public Comment ‐ Docket
     2307      HFRR_081365     HFRR_081376            09/18/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081365‐HFRR_081376.pdf
                                                                                  Opposition to North Dakota's Motion for        1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction
                                                                                   Respondent's Supplemental Citations to
                                                                                  Administrative Record in Support of Brief in   Earthjustice Public Comment ‐ Docket
     2308      HFRR_081377     HFRR_081386            09/18/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081377‐HFRR_081386.pdf
                                                                                  Opposition to Wyoming and Colorado's           1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Preliminary Injunction
                                                                                   Respondent's Supplemental Citations to
                                                                                  Administrative Record in Support of their
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2309      HFRR_081387     HFRR_081396            09/18/15         LEG        Opposition to Ute Indian Tribe's Motion for                                         U.S. District Court of Wyoming   N/A                            HFRR_081387‐HFRR_081396.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Temporary Restraining Order and
                                                                                  Preliminary Injunction
                                                                                   Respondent's Supplemental Citations to
                                                                                  Administrative Record in Support of Brief in   Earthjustice Public Comment ‐ Docket
     2310      HFRR_081397     HFRR_081418            09/18/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081397‐HFRR_081418.pdf
                                                                                  Opposition to Industry Petitioner's Motion     1, No. 15‐CV‐41‐SWS
                                                                                  for Preliminary Injunction
                                                                                   Respondent‐Intervenor's Administrative
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2311      HFRR_081419     HFRR_081468            09/18/15         LEG        Record Citations in Opposition to                                                   U.S. District Court of Wyoming   N/A                            HFRR_081419‐HFRR_081468.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction Relief
                                                                                   Respondent‐Intervenor's Notice of
                                                                                  Conventional Filing of Selections from         Earthjustice Public Comment ‐ Docket
     2312      HFRR_081469     HFRR_081472            09/18/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081469‐HFRR_081472.pdf
                                                                                  Administrative Record in Opposition to         1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction Relief
                                                                                   Record Citations in Support of Motion for     Earthjustice Public Comment ‐ Docket
     2313      HFRR_081473     HFRR_081519            09/18/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081473‐HFRR_081519.pdf
                                                                                  Preliminary Injunction                         1, No. 15‐CV‐41‐SWS
                                                                                  Supplemented Petitioner/Intervenor Ute
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2314      HFRR_081520     HFRR_081534            09/22/15         LEG        Tribe's Reply in Support of Motion for                                              U.S. District Court of Wyoming   N/A                            HFRR_081520‐HFRR_081534.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction
                                                                                  Supplemented Memorandum in Support of
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2315      HFRR_081535     HFRR_081562            09/22/15         LEG        Temporary Restraining Order and                                                     U.S. District Court of Wyoming   N/A                            HFRR_081535‐HFRR_081562.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Preliminary Injunction
                                                                                   Order on Motions for Preliminary              Earthjustice Public Comment ‐ Docket
     2316      HFRR_081563     HFRR_081616            09/30/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081563‐HFRR_081616.pdf
                                                                                  Injunction                                     1, No. 15‐CV‐41‐SWS
                                                                                   Unopposed Joint States' Motion for Leave      Earthjustice Public Comment ‐ Docket
     2317      HFRR_081617     HFRR_081622            10/13/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081617‐HFRR_081622.pdf
                                                                                  to Exceed Page Limitation                      1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Unopposed Joint
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2318      HFRR_081623     HFRR_081623            10/13/15         LEG        States' Motion for Leave to Exceed Page                                             U.S. District Court of Wyoming   N/A                            HFRR_081623‐HFRR_081623.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Limitation
                                                                                  Joint Motion to Extend Deadline for
                                                                                  Motions to Supplement or Complete the          Earthjustice Public Comment ‐ Docket
     2319      HFRR_081624     HFRR_081632            10/16/15         LEG                                                                                            U.S. District Court of Wyoming   N/A                            HFRR_081624‐HFRR_081632.pdf
                                                                                  Administrative Record and Request for          1, No. 15‐CV‐41‐SWS
                                                                                  Expedited Consideration
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 113 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                 From

                                                                                  Proposed Order Granting Joint Motion to
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2320      HFRR_081633     HFRR_081633            10/22/15         LEG        Extend Deadline for Motions to Supplement                                      U.S. District Court of Wyoming       N/A                            HFRR_081633‐HFRR_081633.pdf
                                                                                                                            1, No. 15‐CV‐41‐SWS
                                                                                  or Complete the Administrative Record
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2321      HFRR_081634     HFRR_081636            11/02/15         LEG        Entry of Appearance Megan Hayes                                                    U.S. District Court of Wyoming   N/A                            HFRR_081634‐HFRR_081636.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2322      HFRR_081637     HFRR_081639            11/02/15         LEG         Notice of Withdrawal of Counsel                                                   U.S. District Court of Wyoming   N/A                            HFRR_081637‐HFRR_081639.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                   Motion to Modify the Administrative        Earthjustice Public Comment ‐ Docket
     2323      HFRR_081640     HFRR_081648            11/06/15         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_081640‐HFRR_081648.pdf
                                                                                  Record                                      1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2324      HFRR_081649     HFRR_081651            11/06/15         OTH        Exhibit A Client Privilege                                                         U.S. District Court of Wyoming   N/A                            HFRR_081649‐HFRR_081651.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2325      HFRR_081652     HFRR_081653            11/06/15         OTH        Exhibit B Post Decisional Docs                                                     U.S. District Court of Wyoming   N/A                            HFRR_081652‐HFRR_081653.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2326      HFRR_081654     HFRR_081921            11/06/15         OTH        Exhibit C Deliberative Process & Withheld                                          U.S. District Court of Wyoming   N/A                            HFRR_081654‐HFRR_081921.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  State Petitioners' Joint Motion to Complete Earthjustice Public Comment ‐ Docket
     2327      HFRR_081922     HFRR_081926            11/06/15         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_081922‐HFRR_081926.pdf
                                                                                  the Administrative Record                   1, No. 15‐CV‐41‐SWS
                                                                                  Memorandum in Support of Joint Motion to Earthjustice Public Comment ‐ Docket
     2328      HFRR_081927     HFRR_081944            11/06/15         LEG                                                                                           U.S. District Court of Wyoming   N/A                            HFRR_081927‐HFRR_081944.pdf
                                                                                  Complete the Administrative Record          1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting State Petitioners'
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2329      HFRR_081945     HFRR_081945            11/06/15         LEG        Joint Motion to Complete the                                                       U.S. District Court of Wyoming   N/A                            HFRR_081945‐HFRR_081945.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Administrative Record
                                                                                   Notice of Withdrawal of Appearance S.       Earthjustice Public Comment ‐ Docket
     2330      HFRR_081946     HFRR_081949            11/12/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_081946‐HFRR_081949.pdf
                                                                                  Terrell                                      1, No. 15‐CV‐41‐SWS
                                                                                   Motion to Enlarge time for Reponses to
                                                                                  Motions to Complete and Modify               Earthjustice Public Comment ‐ Docket
     2331      HFRR_081950     HFRR_081957            11/12/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_081950‐HFRR_081957.pdf
                                                                                  Administrative Record and Request for        1, No. 15‐CV‐41‐SWS
                                                                                  Expedited Briefing and Consideration
                                                                                  Proposed Order Granting Motion to
                                                                                  Enlarge time for Reponses to Motions to      Earthjustice Public Comment ‐ Docket
     2332      HFRR_081958     HFRR_081958            11/12/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_081958‐HFRR_081958.pdf
                                                                                  Complete and Modify Administrative           1, No. 15‐CV‐41‐SWS
                                                                                  Record
                                                                                  Proposed Order Granting Request to
                                                                                  Expedite Briefing on Motion to Enlarge time Earthjustice Public Comment ‐ Docket
     2333      HFRR_081959     HFRR_081959            11/13/15         LEG                                                                                         U.S. District Court of Wyoming     N/A                            HFRR_081959‐HFRR_081959.pdf
                                                                                  for Reponses to Motions to Complete and 1, No. 15‐CV‐41‐SWS
                                                                                  Modify Administrative Record
                                                                                  Response to Federal Respondents' Motion
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2334      HFRR_081960     HFRR_081967            11/13/15         LEG        Regarding Motions to Complete the                                                 U.S. District Court of Wyoming    N/A                            HFRR_081960‐HFRR_081967.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Administrative Record
                                                                                  State Petitioners' Response in Opposition to
                                                                                  Federal Respondents' Motion to Enlarge
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2335      HFRR_081968     HFRR_081974            11/16/15         LEG        time for Reponses to Motions to Complete                                          U.S. District Court of Wyoming    N/A                            HFRR_081968‐HFRR_081974.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  and Modify Administrative Record and
                                                                                  Request for Expedited Consideration
                                                                                  Respondent‐Intervenors' Motion for Final
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2336      HFRR_081975     HFRR_081978            11/16/15         LEG        Judgment or Stay of District Court                                                U.S. District Court of Wyoming    N/A                            HFRR_081975‐HFRR_081978.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Proceedings Pending Appeal
                                                                                  Memorandum in Support of Respondent‐
                                                                                  Intervenors' Motion for Final Judgment or    Earthjustice Public Comment ‐ Docket
     2337      HFRR_081979     HFRR_081989            11/16/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_081979‐HFRR_081989.pdf
                                                                                  Stay of District Court Proceedings Pending   1, No. 15‐CV‐41‐SWS
                                                                                  Appeal
                                                                                  Proposed Order Granting Motion for Final     Earthjustice Public Comment ‐ Docket
     2338      HFRR_081990     HFRR_081990            11/16/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_081990‐HFRR_081990.pdf
                                                                                  Judgment                                     1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Staying Proceeding            Earthjustice Public Comment ‐ Docket
     2339      HFRR_081991     HFRR_081991            11/16/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_081991‐HFRR_081991.pdf
                                                                                  Pending Appeal                               1, No. 15‐CV‐41‐SWS
                                                                                   Federal Respondents' Reply in Support of    Earthjustice Public Comment ‐ Docket
     2340      HFRR_081992     HFRR_081997            11/16/15         LEG                                                                                          U.S. District Court of Wyoming    N/A                            HFRR_081992‐HFRR_081997.pdf
                                                                                  Motion for Ext to Complete or Modify AR      1, No. 15‐CV‐41‐SWS
                                                                                    Order Granting Feds Motion to Enlarge
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2341      HFRR_081998     HFRR_082001            11/17/15         LEG        time for Reponses to Motions to Complete                                      U.S. District Court of Wyoming        N/A                            HFRR_081998‐HFRR_082001.pdf
                                                                                                                           1, No. 15‐CV‐41‐SWS
                                                                                  and Modify Administrative Record
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 114 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                   Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                    From

                                                                                  Motion for Admittance pro hac vice ‐      Earthjustice Public Comment ‐ Docket
     2342      HFRR_082002     HFRR_082004            11/19/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082002‐HFRR_082004.pdf
                                                                                  Rebecca Jaffe                             1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Admittance pro hac vice ‐      Earthjustice Public Comment ‐ Docket
     2343      HFRR_082005     HFRR_082005            11/19/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082005‐HFRR_082005.pdf
                                                                                  Rebecca Jaffe                             1, No. 15‐CV‐41‐SWS
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2344      HFRR_082006     HFRR_082007            11/19/15         LEG        Declaration of Rebecca Jaffe                                                          U.S. District Court of Wyoming   N/A                            HFRR_082006‐HFRR_082007.pdf
                                                                                                                            1, No. 15‐CV‐41‐SWS
                                                                                  Minute Order Granting Admission pro hac Earthjustice Public Comment ‐ Docket
     2345      HFRR_082008     HFRR_082008            11/23/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082008‐HFRR_082008.pdf
                                                                                  vice                                      1, No. 15‐CV‐41‐SWS
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2346      HFRR_082009     HFRR_082011            11/27/15         LEG         Respondent‐Intervenors' Notice of Appeal                                             U.S. District Court of Wyoming   N/A                            HFRR_082009‐HFRR_082011.pdf
                                                                                                                            1, No. 15‐CV‐41‐SWS
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2347      HFRR_082012     HFRR_082014            11/27/15         EML        Notice Fees Received Re: Appeal Filed                                                 Eleanor Greer                    N/A                            HFRR_082012‐HFRR_082014.pdf
                                                                                                                            1, No. 15‐CV‐41‐SWS
                                                                                   Notice of Preliminary Record on Appeal   Earthjustice Public Comment ‐ Docket
     2348      HFRR_082015     HFRR_082015            11/27/15         LTR                                                                                              Stephan Harris                   N/A                            HFRR_082015‐HFRR_082015.pdf
                                                                                  Sent to Court of Appeal                   1, No. 15‐CV‐41‐SWS
                                                                                   Preliminary Record on Appeal & Notice of Earthjustice Public Comment ‐ Docket
     2349      HFRR_082016     HFRR_082104            11/27/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082016‐HFRR_082104.pdf
                                                                                  Appeal                                    1, No. 15‐CV‐41‐SWS
                                                                                  Notice of Appeal Number Assigned by Court Earthjustice Public Comment ‐ Docket        U.S. Court of Appeals for the
     2350      HFRR_082105     HFRR_082107            11/27/15         LEG                                                                                                                               N/A                            HFRR_082105‐HFRR_082107.pdf
                                                                                  of Appeal                                 1, No. 15‐CV‐41‐SWS                         Tenth Circuit
                                                                                  Fed Respondent's Response to
                                                                                  Respondent's Motion for Final Judgement Earthjustice Public Comment ‐ Docket
     2351      HFRR_082108     HFRR_082112            11/30/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082108‐HFRR_082112.pdf
                                                                                  or Stay of District Court Proceedings     1, No. 15‐CV‐41‐SWS
                                                                                  Pending Appeal
                                                                                  State Petitioners' Joint Response in
                                                                                  Opposition Respondent's Motion for Final Earthjustice Public Comment ‐ Docket
     2352      HFRR_082113     HFRR_082126            11/30/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082113‐HFRR_082126.pdf
                                                                                  Judgement or Stay of District Court       1, No. 15‐CV‐41‐SWS
                                                                                  Proceedings Pending Appeal
                                                                                   Order Denying Petroleum Association of
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2353      HFRR_082127     HFRR_082128            03/15/16         LEG        Wyoming's Motion for Leave to Participate                                       U.S. District Court of Wyoming         N/A                            HFRR_082127‐HFRR_082128.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  as Amicus Curiae in Support of Petitioners
                                                                                   Petitioner's Response in Opposition to        Earthjustice Public Comment ‐ Docket
     2354      HFRR_082129     HFRR_082139            11/30/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082129‐HFRR_082139.pdf
                                                                                  Motion for a Premature Appeal                  1, No. 15‐CV‐41‐SWS
                                                                                   Federal Respondent's Motion to Bifurcate      Earthjustice Public Comment ‐ Docket
     2355      HFRR_082140     HFRR_082148            11/30/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082140‐HFRR_082148.pdf
                                                                                  and Expedite Briefing on Legal Authority       1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Federal
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2356      HFRR_082149     HFRR_082149            11/30/15         LEG        Respondent's Motion to Bifurcate and                                                U.S. District Court of Wyoming     N/A                            HFRR_082149‐HFRR_082149.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Expedite Briefing on Legal Authority
                                                                                   Respondent‐Intervenor's Reply in Support
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2357      HFRR_082150     HFRR_082161            12/07/15         LEG        of Motion for Final Judgment or Stay of                                             U.S. District Court of Wyoming     N/A                            HFRR_082150‐HFRR_082161.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  District Court Proceedings Pending Appeal
                                                                                                                                 Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2358      HFRR_082162     HFRR_082164            12/07/15         OTH        Transcript Order Form Re: Appeal                                                                                       N/A                            HFRR_082162‐HFRR_082164.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS                    Tenth Circuit
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2359      HFRR_082165     HFRR_082167            12/08/15         LEG        Entry of Appearance of Scott Klosterman                                               U.S. District Court of Wyoming   N/A                            HFRR_082165‐HFRR_082167.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2360      HFRR_082168     HFRR_082171            12/08/15         LEG        Motion to Substitute as Local Counsel                                                 U.S. District Court of Wyoming   N/A                            HFRR_082168‐HFRR_082171.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Exhibit A: Affidavit of Wayne Stenehjem in
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2361      HFRR_082172     HFRR_082175            12/08/15         LEG        Support of Motion for Admission Pro Hac                                             U.S. District Court of Wyoming     N/A                            HFRR_082172‐HFRR_082175.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Vice
                                                                                  Exhibit B: Affidavit of Paul M. Seby in
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2362      HFRR_082176     HFRR_082179            12/08/15         LEG        Support of Motion for Admission Pro Hac                                             U.S. District Court of Wyoming     N/A                            HFRR_082176‐HFRR_082179.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Vice
                                                                                  Exhibit C: Affidavit of Matthew Sagsveen in
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2363      HFRR_082180     HFRR_082183            12/08/15         LEG        Support of Motion for Admission Pro Hac                                             U.S. District Court of Wyoming     N/A                            HFRR_082180‐HFRR_082183.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Vice
                                                                                  Exhibit D: Affidavit of Hope Hogan in
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2364      HFRR_082184     HFRR_082187            12/08/15         LEG        Support of Motion for Admission Pro Hac                                             U.S. District Court of Wyoming     N/A                            HFRR_082184‐HFRR_082187.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Vice
                                                                                  Proposed Order on Motion to Substitute         Earthjustice Public Comment ‐ Docket
     2365      HFRR_082188     HFRR_082189            12/08/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082188‐HFRR_082189.pdf
                                                                                  Local Counsel                                  1, No. 15‐CV‐41‐SWS
                                                                                   Order Granting Local Counsel Substitution     Earthjustice Public Comment ‐ Docket
     2366      HFRR_082190     HFRR_082191            12/09/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082190‐HFRR_082191.pdf
                                                                                  of R. Walker                                   1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2367      HFRR_082192     HFRR_082194            12/09/15         EML        Notice of Appeal Filed by Sierra Club et al.                                        Eleanor Greer                      N/A                            HFRR_082192‐HFRR_082194.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 115 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                   Author/
                                End Bates Number                    Record Type                  Document Title                            Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                    From

                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2368      HFRR_082195     HFRR_082198            12/10/15         LEG        Notice of Appeal                                                                    U.S. District Court of Wyoming     N/A                            HFRR_082195‐HFRR_082198.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  State Petitioners' Joint Response to Federal
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2369      HFRR_082199     HFRR_082208            12/10/15         LEG        Respondent's Motion to Bifurcate and                                                U.S. District Court of Wyoming     N/A                            HFRR_082199‐HFRR_082208.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Expedite Briefing on Legal Authority
                                                                                  Notice of Withdrawal as Counsel of A.          Earthjustice Public Comment ‐ Docket
     2370      HFRR_082209     HFRR_082211            12/10/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082209‐HFRR_082211.pdf
                                                                                  Emirch                                         1, No. 15‐CV‐41‐SWS
                                                                                  Motion to Withdraw as Counsel by L.            Earthjustice Public Comment ‐ Docket
     2371      HFRR_082212     HFRR_082214            12/11/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082212‐HFRR_082214.pdf
                                                                                  Caplan                                         1, No. 15‐CV‐41‐SWS
                                                                                  (Proposed) Order Granting Motion to            Earthjustice Public Comment ‐ Docket
     2372      HFRR_082215     HFRR_082215            12/11/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082215‐HFRR_082215.pdf
                                                                                  Withdraw as Counsel                            1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting Motion to Withdraw as           Earthjustice Public Comment ‐ Docket
     2373      HFRR_082216     HFRR_082216            12/11/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082216‐HFRR_082216.pdf
                                                                                  Counsel                                        1, No. 15‐CV‐41‐SWS
                                                                                  Response in Opposition to Federal
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2374      HFRR_082217     HFRR_082228            12/11/15         LEG        Respondent's Motion to Bifurcate and                                                U.S. District Court of Wyoming     N/A                            HFRR_082217‐HFRR_082228.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Expedite Briefing on Legal Authority
                                                                                  Respondent‐Intervenors' Response to
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2375      HFRR_082229     HFRR_082232            12/14/15         LEG        Federal Respondents' Motion to Bifurcate                                            U.S. District Court of Wyoming     N/A                            HFRR_082229‐HFRR_082232.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  and Expedite Briefing on Legal Authority
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2376      HFRR_082233     HFRR_082233            12/15/15         LTR        Notice of Appeal filed by BLM                                                   U.S. District Court of Wyoming         N/A                            HFRR_082233‐HFRR_082233.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2377      HFRR_082234     HFRR_082326            12/15/15         OTH        Civil Docket for Case #: 2:15‐cv‐00043‐SWS                                      U.S. District Court of Wyoming         N/A                            HFRR_082234‐HFRR_082326.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Federal Respondents' Reply to State
                                                                                  Petitioners' Opposition to Motion to       Earthjustice Public Comment ‐ Docket
     2378      HFRR_082327     HFRR_082333            12/17/15         LEG                                                                                        U.S. District Court of Wyoming         N/A                            HFRR_082327‐HFRR_082333.pdf
                                                                                  Bifurcate and Expedite Briefing on Legal   1, No. 15‐CV‐41‐SWS
                                                                                  Authority
                                                                                  Notice of Appeal Filed by BLM Case No      Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     2379      HFRR_082334     HFRR_082336            12/15/15         LEG                                                                                                                               N/A                            HFRR_082334‐HFRR_082336.pdf
                                                                                  Assigned 15‐8134                           1, No. 15‐CV‐41‐SWS                  Tenth Circuit
                                                                                  Order Denying Motion for Final Judgement
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2380      HFRR_082337     HFRR_082342            12/17/15         LEG        or Stay of District Court Proceedings                                           U.S. District Court of Wyoming         N/A                            HFRR_082337‐HFRR_082342.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Pending Appeal
                                                                                  Federal Respondents' Reply to Industry
                                                                                  Petitioners' Opposition to Motion to           Earthjustice Public Comment ‐ Docket
     2381      HFRR_082343     HFRR_082349            12/18/15         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082343‐HFRR_082349.pdf
                                                                                  Bifurcate and Expedite Briefing on Legal       1, No. 15‐CV‐41‐SWS
                                                                                  Authority
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2382      HFRR_082350     HFRR_082351            12/18/15         OTH        Transcript Order Form (Rebecca Jaffe)                                                 Rebecca Jaffe                    N/A                            HFRR_082350‐HFRR_082351.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2383      HFRR_082352     HFRR_082354            12/23/15         OTH        Transcript Order Form (Rebecca Jaffe)                                                 Rebecca Jaffe                    N/A                            HFRR_082352‐HFRR_082354.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2384      HFRR_082355     HFRR_082357            12/24/15         EML        Notice of Electronic Filing                                                           Eleanor Greer                    N/A                            HFRR_082355‐HFRR_082357.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Order Denying Motion to Bifurcate and          Earthjustice Public Comment ‐ Docket
     2385      HFRR_082358     HFRR_082360            12/29/15         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082358‐HFRR_082360.pdf
                                                                                  Expedite Briefing on Legal Authority           1, No. 15‐CV‐41‐SWS
                                                                                  Notice: Record Transcript for Appeal 15‐       Earthjustice Public Comment ‐ Docket
     2386      HFRR_082361     HFRR_082361            01/04/16         LTR                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082361‐HFRR_082361.pdf
                                                                                  8134 Complete                                  1, No. 15‐CV‐41‐SWS
                                                                                  Notice: Record Transcript for Appeal 15‐       Earthjustice Public Comment ‐ Docket
     2387      HFRR_082362     HFRR_082362            01/04/16         LTR                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082362‐HFRR_082362.pdf
                                                                                  8126 Complete                                  1, No. 15‐CV‐41‐SWS
                                                                                  Notice of Change of Address (M. McGrady        Earthjustice Public Comment ‐ Docket
     2388      HFRR_082363     HFRR_082365            01/07/16         LEG                                                                                              U.S. District Court of Wyoming   N/A                            HFRR_082363‐HFRR_082365.pdf
                                                                                  & J. Gross)                                    1, No. 15‐CV‐41‐SWS
                                                                                   Joint Motion to Modify Briefing Schedule
                                                                                  for Motions to Complete and Modify             Earthjustice Public Comment ‐ Docket
     2389      HFRR_082366     HFRR_082374            01/08/16         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082366‐HFRR_082374.pdf
                                                                                  Administrative Record and Request for          1, No. 15‐CV‐41‐SWS
                                                                                  Expedited Consideration
                                                                                   Proposed Order Granting Joint Motion to
                                                                                  Modify Briefing Schedule for Motions to        Earthjustice Public Comment ‐ Docket
     2390      HFRR_082375     HFRR_082376            01/08/16         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082375‐HFRR_082376.pdf
                                                                                  Complete and Modify Administrative             1, No. 15‐CV‐41‐SWS
                                                                                  Record
                                                                                    Order Granting Joint Motion to Modify
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2391      HFRR_082377     HFRR_082378            01/11/16         LEG        Briefing Schedule for Motions to Complete                                           U.S. District Court of Wyoming     N/A                            HFRR_082377‐HFRR_082378.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  and Modify Administrative Record
                                                                                    DOJ Lodging of Corrected Administrative      Earthjustice Public Comment ‐ Docket
     2392      HFRR_082379     HFRR_082380            01/15/16         LTR                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082379‐HFRR_082380.pdf
                                                                                  Record                                         1, No. 15‐CV‐41‐SWS
                                                                                  Federal Respondent's Notice of Lodging of      Earthjustice Public Comment ‐ Docket
     2393      HFRR_082381     HFRR_082386            01/19/16         LEG                                                                                            U.S. District Court of Wyoming     N/A                            HFRR_082381‐HFRR_082386.pdf
                                                                                  Corrected Administrative Record                1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 116 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                  Document Title                           Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                  Certification of the Corrected                 Earthjustice Public Comment ‐ Docket
     2394      HFRR_082387     HFRR_082389            01/19/16         LEG                                                                                            U.S. District Court of Wyoming    N/A                            HFRR_082387‐HFRR_082389.pdf
                                                                                  Administrative Record                          1, No. 15‐CV‐41‐SWS
                                                                                  State Petitioners' Notice Regarding            Earthjustice Public Comment ‐ Docket
     2395      HFRR_082390     HFRR_082396            02/09/16         LEG                                                                                            U.S. District Court of Wyoming    N/A                            HFRR_082390‐HFRR_082396.pdf
                                                                                  Corrected Administrative Record                1, No. 15‐CV‐41‐SWS
                                                                                  Notice of Withdrawal of Motion and Intent
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2396      HFRR_082397     HFRR_082399            02/09/16         LEG        to File Opening Memorandum on the                                                   U.S. District Court of Wyoming    N/A                            HFRR_082397‐HFRR_082399.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Merits
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2397      HFRR_082400     HFRR_082402            02/10/16         EML        Notice of Electronic Filing                                                         Eleanor Greer                     N/A                            HFRR_082400‐HFRR_082402.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2398      HFRR_082403     HFRR_082407            02/26/16         LEG        Notice of Withdrawal of Counsel                                                     U.S. District Court of Wyoming    N/A                            HFRR_082403‐HFRR_082407.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Brief in Support of Wyoming, Colorado, and
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2399      HFRR_082408     HFRR_082479            03/04/16         LEG        Utah's Petition for Review of Final Agency                                           U.S. District Court of Wyoming   N/A                            HFRR_082408‐HFRR_082479.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Action
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2400      HFRR_082480     HFRR_082523            03/04/16         LEG        North Dakota's Opening Brief                                                         U.S. District Court of Wyoming   N/A                            HFRR_082480‐HFRR_082523.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2401      HFRR_082524     HFRR_082529            03/04/16         LEG        Motion for Leave to Exceed Page Limits                                               U.S. District Court of Wyoming   N/A                            HFRR_082524‐HFRR_082529.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  (Proposed) Order Granting Motion for        Earthjustice Public Comment ‐ Docket
     2402      HFRR_082530     HFRR_082530            03/04/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082530‐HFRR_082530.pdf
                                                                                  Leave to Exceed Page Limits                 1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2403      HFRR_082531     HFRR_082585            03/04/16         LEG        Opening Memorandum on the Merits                                                     U.S. District Court of Wyoming   N/A                            HFRR_082531‐HFRR_082585.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Ute Indian Tribe of the Uintah and Ouray    Earthjustice Public Comment ‐ Docket
     2404      HFRR_082586     HFRR_082622            03/04/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082586‐HFRR_082622.pdf
                                                                                  Reservation Merits Brief                    1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2405      HFRR_082623     HFRR_082626            03/07/16         EML        Notice of Electronic Filing                                                          Eleanor Greer                    N/A                            HFRR_082623‐HFRR_082626.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                   Order Granting Motion to Exceed Page       Earthjustice Public Comment ‐ Docket
     2406      HFRR_082627     HFRR_082627            03/07/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082627‐HFRR_082627.pdf
                                                                                  Limits                                      1, No. 15‐CV‐41‐SWS
                                                                                  Motion for Leave to Participate as Amicus Earthjustice Public Comment ‐ Docket
     2407      HFRR_082628     HFRR_082632            03/11/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082628‐HFRR_082632.pdf
                                                                                  Curiae in Support of Petitioners            1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Petroleum
                                                                                  Association of Wyoming's Motion for Leave Earthjustice Public Comment ‐ Docket
     2408      HFRR_082633     HFRR_082634            03/11/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082633‐HFRR_082634.pdf
                                                                                  to Participate as Amicus Curiae in Support 1, No. 15‐CV‐41‐SWS
                                                                                  of Petitioners
                                                                                   Brief of Amicus Curiae Petroleum
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2409      HFRR_082635     HFRR_082673            03/11/16         LEG        Association of Wyoming in Support of                                                 U.S. District Court of Wyoming   N/A                            HFRR_082635‐HFRR_082673.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  Petitioners
                                                                                  Federal Respondent's Unopposed Motion
                                                                                  to File a Consolidated Brief in Response to Earthjustice Public Comment ‐ Docket
     2410      HFRR_082674     HFRR_082678            03/15/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082674‐HFRR_082678.pdf
                                                                                  Briefs from Petitioners IPAA‐WEA, North     1, No. 15‐CV‐41‐SWS
                                                                                  Dakota, and Wyoming‐Colorado‐Utah
                                                                                  Proposed Order Granting Federal
                                                                                  Respondent's Unopposed Motion to File a
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2411      HFRR_082679     HFRR_082679            03/15/16         LEG        Consolidated Brief in Response to Briefs                                             U.S. District Court of Wyoming   N/A                            HFRR_082679‐HFRR_082679.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                  from Petitioners IPAA‐WEA, North Dakota,
                                                                                  and Wyoming‐Colorado‐Utah
                                                                                   Order Denying Petroleum Association of
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2412      HFRR_082680     HFRR_082681            03/15/16         LEG        Wyoming's Motion for Leave to Participate                                       U.S. District Court of Wyoming        N/A                            HFRR_082680‐HFRR_082681.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  as Amicus Curiae in Support of Petitioners
                                                                                   Order Granting Federal Respondent's
                                                                                  Unopposed Motion to File a Consolidated
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2413      HFRR_082682     HFRR_082682            03/15/16         LEG        Brief in Response to Briefs from Petitioners                                        U.S. District Court of Wyoming    N/A                            HFRR_082682‐HFRR_082682.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  IPAA‐WEA, North Dakota, and Wyoming‐
                                                                                  Colorado‐Utah
                                                                                   State of Wyoming's Response to Federal
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2414      HFRR_082683     HFRR_082686            03/15/16         LEG        Respondent's Unopposed Motion to File                                               U.S. District Court of Wyoming    N/A                            HFRR_082683‐HFRR_082686.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Over‐Length Brief
                                                                                  Respondent‐Intervener's Motion for Leave  Earthjustice Public Comment ‐ Docket
     2415      HFRR_082687     HFRR_082691            03/22/16         LEG                                                                                       U.S. District Court of Wyoming         N/A                            HFRR_082687‐HFRR_082691.pdf
                                                                                  to File Consolidated Response Brief       1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion for Leave  Earthjustice Public Comment ‐ Docket
     2416      HFRR_082692     HFRR_082692            03/22/16         LEG                                                                                       U.S. District Court of Wyoming         N/A                            HFRR_082692‐HFRR_082692.pdf
                                                                                  to File Consolidated Response Brief       1, No. 15‐CV‐41‐SWS
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2417      HFRR_082693     HFRR_082697            03/22/16         LEG        Opposition to Motion to Exceed Page Limit                                      U.S. District Court of Wyoming         N/A                            HFRR_082693‐HFRR_082697.pdf
                                                                                                                            1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 117 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                  Reply In support of Respondent‐
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2418      HFRR_082698     HFRR_082702            03/23/16         LEG        Intervener's Motion for Leave to File                                               U.S. District Court of Wyoming    N/A                            HFRR_082698‐HFRR_082702.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Consolidated Response Brief
                                                                                   Order Granting Motion for Leave to File a     Earthjustice Public Comment ‐ Docket
     2419      HFRR_082703     HFRR_082703            03/24/16         LEG                                                                                            U.S. District Court of Wyoming    N/A                            HFRR_082703‐HFRR_082703.pdf
                                                                                  Consolidated Response Brief                    1, No. 15‐CV‐41‐SWS
                                                                                   Respondents' Merits Brief in Response to
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2420      HFRR_082704     HFRR_082748            04/04/16         LEG        the Ute Tribe of the Uintah and Ouray                                               U.S. District Court of Wyoming    N/A                            HFRR_082704‐HFRR_082748.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                  Reservation's Merits Brief
                                                                                   Respondent‐Intervenor Sierra Club, et al.'s Earthjustice Public Comment ‐ Docket
     2421      HFRR_082749     HFRR_082883            04/04/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082749‐HFRR_082883.pdf
                                                                                  Merits Brief                                 1, No. 15‐CV‐41‐SWS
                                                                                  Federal Respondent's Brief in Response to    Earthjustice Public Comment ‐ Docket
     2422      HFRR_082884     HFRR_083008            04/04/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_082884‐HFRR_083008.pdf
                                                                                  Merits Brief of Industry & State Petitioners 1, No. 15‐CV‐41‐SWS
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2423      HFRR_083009     HFRR_083010            04/13/16         LEG        Notice of Electronic Filing                                                          Eleanor Greer                    N/A                            HFRR_083009‐HFRR_083010.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                   Motion to Associate Counsel for Admission Earthjustice Public Comment ‐ Docket
     2424      HFRR_083011     HFRR_083014            04/13/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_083011‐HFRR_083014.pdf
                                                                                  Pro Hac Vice for Joel Minor                  1, No. 15‐CV‐41‐SWS
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2425      HFRR_083015     HFRR_083016            04/13/16         LEG        Affidavit of Joel Minor                                                              U.S. District Court of Wyoming   N/A                            HFRR_083015‐HFRR_083016.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Motion to
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2426      HFRR_083017     HFRR_083017            04/13/16         LEG        Associate Counsel for Admission Pro Hac                                              U.S. District Court of Wyoming   N/A                            HFRR_083017‐HFRR_083017.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Vice for Joel Minor
                                                                                  Order Granting Admission Pro Hac Vice for
                                                                                  Joel Minor as Counsel for Respondent‐
                                                                                  Intervenors the Sierra Club, Earthworks,
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2427      HFRR_083018     HFRR_083019            04/13/16         LEG        Western Resource Advocates, the                                                      U.S. District Court of Wyoming   N/A                            HFRR_083018‐HFRR_083019.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Wilderness Society, Southern Utah
                                                                                  Wilderness Alliance, and Conservation
                                                                                  Colorado Education Fund
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2428      HFRR_083020     HFRR_083022            04/15/16         EML        Notice of Electronic Filing                                                          Eleanor Greer                    N/A                            HFRR_083020‐HFRR_083022.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Reply in Support of Wyoming, Colorado,
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2429      HFRR_083023     HFRR_083047            04/18/16         LEG        and Utah's Petition for Review of Final                                              U.S. District Court of Wyoming   N/A                            HFRR_083023‐HFRR_083047.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Agency Action
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2430      HFRR_083048     HFRR_083062            04/18/16         LEG        North Dakota Reply Brief                                                             U.S. District Court of Wyoming   N/A                            HFRR_083048‐HFRR_083062.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Ute Tribe of the Uintah and Ouray
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2431      HFRR_083063     HFRR_083092            04/18/16         LEG        Reservation's Reply in Support of its Merits                                         U.S. District Court of Wyoming   N/A                            HFRR_083063‐HFRR_083092.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Brief
                                                                                  Reply in Support of Petitioners' Arguments Earthjustice Public Comment ‐ Docket
     2432      HFRR_083093     HFRR_083123            04/18/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_083093‐HFRR_083123.pdf
                                                                                  on the Merits                                1, No. 15‐CV‐41‐SWS
                                                                                  Unopposed Motion for Leave to Exceed         Earthjustice Public Comment ‐ Docket
     2433      HFRR_083124     HFRR_083127            04/18/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_083124‐HFRR_083127.pdf
                                                                                  Word Limits                                  1, No. 15‐CV‐41‐SWS
                                                                                  Proposed Order Granting Unopposed            Earthjustice Public Comment ‐ Docket
     2434      HFRR_083128     HFRR_083128            04/18/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_083128‐HFRR_083128.pdf
                                                                                  Motion for Leave to Exceed Word Limits       1, No. 15‐CV‐41‐SWS
                                                                                   Order Granting Unopposed Motion for         Earthjustice Public Comment ‐ Docket
     2435      HFRR_083129     HFRR_083129            04/20/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_083129‐HFRR_083129.pdf
                                                                                  Leave to Exceed Word Limits                  1, No. 15‐CV‐41‐SWS
                                                                                  Respondent‐Intervenor Sierra Club's Notice Earthjustice Public Comment ‐ Docket
     2436      HFRR_083130     HFRR_083132            04/25/16         LEG                                                                                             U.S. District Court of Wyoming   N/A                            HFRR_083130‐HFRR_083132.pdf
                                                                                  of Change of Address                         1, No. 15‐CV‐41‐SWS
                                                                                   Respondent‐Intervenors' Notice of
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2437      HFRR_083133     HFRR_083139            04/27/16         LEG        Supplemental Authority Regarding Peer‐                                               U.S. District Court of Wyoming   N/A                            HFRR_083133‐HFRR_083139.pdf
                                                                                                                               1, No. 15‐CV‐41‐SWS
                                                                                  Reviewed Pavillion, Wyoming Study
                                                                                                                                                                      Environmental Science &
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2438      HFRR_083140     HFRR_083170            04/27/16         OTH        Exhibits A‐C Selected Articles                                                      Technology, Scientific American, N/A                             HFRR_083140‐HFRR_083170.pdf
                                                                                                                                 1, No. 15‐CV‐41‐SWS
                                                                                                                                                                      and the Trib
                                                                                  Petitioner States of Wyoming, Colorado and
                                                                                  Utah's Response to Respondent‐             Earthjustice Public Comment ‐ Docket
     2439      HFRR_083171     HFRR_083175            04/29/16         LEG                                                                                        U.S. District Court of Wyoming        N/A                            HFRR_083171‐HFRR_083175.pdf
                                                                                  Intervenors' Notice of Supplemental        1, No. 15‐CV‐41‐SWS
                                                                                  Authority
                                                                                   Respondent‐Intervenors' Reply Re: Notice
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2440      HFRR_083176     HFRR_083180            05/03/16         LEG        of Supplemental Authority Regarding Peer‐                                      U.S. District Court of Wyoming         N/A                            HFRR_083176‐HFRR_083180.pdf
                                                                                                                            1, No. 15‐CV‐41‐SWS
                                                                                  Reviewed Pavillion, Wyoming Study
                                                                                  Order on Petitions for Review of Final         Earthjustice Public Comment ‐ Docket
     2441      HFRR_083181     HFRR_083207            06/21/16         LEG                                                                                            U.S. District Court of Wyoming    N/A                            HFRR_083181‐HFRR_083207.pdf
                                                                                  Agency Action                                  1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 118 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                               Author/
                                End Bates Number                    Record Type                Document Title                         Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                From

                                                                                                                             Earthjustice Public Comment ‐ Docket
     2442      HFRR_083208     HFRR_083209            06/22/16         LEG        Judgment                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083208‐HFRR_083209.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2443      HFRR_083210     HFRR_083211            06/22/16         LEG        Bill of Costs                                                                     U.S. District Court of Wyoming   N/A                            HFRR_083210‐HFRR_083211.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2444      HFRR_083212     HFRR_083215            06/22/16         LEG        Notice of Appeal                                                                  U.S. District Court of Wyoming   N/A                            HFRR_083212‐HFRR_083215.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Court Notice of Preliminary Record of      Earthjustice Public Comment ‐ Docket
     2445      HFRR_083216     HFRR_083216            06/22/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083216‐HFRR_083216.pdf
                                                                                  Appeal                                     1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2446      HFRR_083217     HFRR_083277            06/24/16         LEG        Civil Docket for Case No 2:15‐CV‐43‐SWS                                           U.S. District Court of Wyoming   N/A                            HFRR_083217‐HFRR_083277.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Order on Petitions for Review of Final     Earthjustice Public Comment ‐ Docket
     2447      HFRR_083278     HFRR_083312            06/24/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083278‐HFRR_083312.pdf
                                                                                  Agency Action                              1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2448      HFRR_083313     HFRR_083315            06/24/16         LEG        Respondent‐Intervenors' Notice of Appeal                                          U.S. District Court of Wyoming   N/A                            HFRR_083313‐HFRR_083315.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2449      HFRR_083316     HFRR_083319            06/27/16         EML        Notice of Electronic Filing                                                       Eleanor Greer                    N/A                            HFRR_083316‐HFRR_083319.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2450      HFRR_083320     HFRR_083322            06/27/16         LTR        Notice Appeal Case Number Assigned                                                                                 N/A                            HFRR_083320‐HFRR_083322.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS                    Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2451      HFRR_083323     HFRR_083323            06/28/16         LTR        Notice of Preliminary Record on Appeal                                            U.S. District Court of Wyoming   N/A                            HFRR_083323‐HFRR_083323.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Order on Petitions for Review of Final     Earthjustice Public Comment ‐ Docket
     2452      HFRR_083324     HFRR_083357            06/28/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083324‐HFRR_083357.pdf
                                                                                  Agency Action                              1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2453      HFRR_083358     HFRR_083391            06/28/16         LEG        Civil Docket for Case No 2:15‐CV‐43‐SWS                                           U.S. District Court of Wyoming   N/A                            HFRR_083358‐HFRR_083391.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2454      HFRR_083392     HFRR_083393            06/29/18         OTH        Transcript Order Form (Rebecca Jaffe)                                             U.S. District Court of Wyoming   N/A                            HFRR_083392‐HFRR_083393.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2455      HFRR_083394     HFRR_083396            06/29/18         LTR        Transmittal Letter Re: Appeal 16‐8069                                                                              N/A                            HFRR_083394‐HFRR_083396.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS                    Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2456      HFRR_083397     HFRR_083400            06/30/16         EML        Notice of Electronic Filing                                                       Eleanor Greer                    N/A                            HFRR_083397‐HFRR_083400.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2457      HFRR_083401     HFRR_083402            06/30/16         OTH        Transcript Order Form (Michael Freeman)                                           U.S. District Court of Wyoming   N/A                            HFRR_083401‐HFRR_083402.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Notice of Electronic Filing ‐ Record on    Earthjustice Public Comment ‐ Docket
     2458      HFRR_083403     HFRR_083406            07/01/16         EML                                                                                          Eleanor Greer                    N/A                            HFRR_083403‐HFRR_083406.pdf
                                                                                  Appeal Due 7.26.16                         1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2459      HFRR_083407     HFRR_083419            07/06/16         OTH         Bill of Costs                                                                    U.S. District Court of Wyoming   N/A                            HFRR_083407‐HFRR_083419.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Order Granting North Dakota Motion for     Earthjustice Public Comment ‐ Docket
     2460      HFRR_083420     HFRR_083420            07/07/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083420‐HFRR_083420.pdf
                                                                                  Extension of Time to File Bill of Costs    1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2461      HFRR_083421     HFRR_083425            07/13/16         LEG         North Dakota Bill of Costs                                                       U.S. District Court of Wyoming   N/A                            HFRR_083421‐HFRR_083425.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2462      HFRR_083426     HFRR_083429            07/13/16         LEG        Order Re: Mandate                                                                                                  N/A                            HFRR_083426‐HFRR_083429.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS                    Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2463      HFRR_083430     HFRR_083434            07/13/16         LTR         Mandate                                                                                                           N/A                            HFRR_083430‐HFRR_083434.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS                    Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2464      HFRR_083435     HFRR_083435            07/13/16         LEG        Order on Mandate                                                                  U.S. District Court of Wyoming   N/A                            HFRR_083435‐HFRR_083435.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Court Letter Re: Appeals 16‐8068 & 16‐     Earthjustice Public Comment ‐ Docket
     2465      HFRR_083436     HFRR_083436            07/20/16         LTR                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083436‐HFRR_083436.pdf
                                                                                  8069 ‐ No Transcript Ordered               1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2466      HFRR_083437     HFRR_083440            07/20/16         EML        Notice of Electronic Filing                                                       Eleanor Greer                    N/A                            HFRR_083437‐HFRR_083440.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  Federal Respondents' Objection to Industry Earthjustice Public Comment ‐ Docket
     2467      HFRR_083441     HFRR_083452            07/21/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083441‐HFRR_083452.pdf
                                                                                  Petitioners' Bill of Costs                 1, No. 15‐CV‐41‐SWS
                                                                                    Federal Respondents' Objection to North Earthjustice Public Comment ‐ Docket
     2468      HFRR_083453     HFRR_083464            07/27/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083453‐HFRR_083464.pdf
                                                                                  Dakota Bill of Costs                       1, No. 15‐CV‐41‐SWS
                                                                                  Industry Petitioner's Response to Federal  Earthjustice Public Comment ‐ Docket
     2469      HFRR_083465     HFRR_083473            07/27/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083465‐HFRR_083473.pdf
                                                                                  Respondents' Objections to Bill of Costs   1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2470      HFRR_083474     HFRR_083477            07/27/16         LEG        Declaration of Michael Burgess                                                    U.S. District Court of Wyoming   N/A                            HFRR_083474‐HFRR_083477.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2471      HFRR_083478     HFRR_083486            08/01/16         LEG        Exhibits to Declaration of Michael Burgess                                        U.S. District Court of Wyoming   N/A                            HFRR_083478‐HFRR_083486.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                                                  North Dakota's Response in Support of its Earthjustice Public Comment ‐ Docket
     2472      HFRR_083487     HFRR_083495            08/01/16         LEG                                                                                          U.S. District Court of Wyoming   N/A                            HFRR_083487‐HFRR_083495.pdf
                                                                                  Bill of Costs                              1, No. 15‐CV‐41‐SWS
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2473      HFRR_083496     HFRR_083498            08/12/16         LEG        Clerk's Bill of Costs                                                             U.S. District Court of Wyoming   N/A                            HFRR_083496‐HFRR_083498.pdf
                                                                                                                             1, No. 15‐CV‐41‐SWS
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 119 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                Author/
                                End Bates Number                    Record Type                 Document Title                         Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                 From

                                                                                                                              Earthjustice Public Comment ‐ Docket
     2474      HFRR_083499     HFRR_083501            08/15/16         LEG        North Dakota Clerk's Bill of Costs                                                 U.S. District Court of Wyoming   N/A                            HFRR_083499‐HFRR_083501.pdf
                                                                                                                              1, No. 15‐CV‐41‐SWS
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2475      HFRR_083502     HFRR_083508            03/26/15         LEG        Petition for Review of Final Agency Action                                         U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083502‐HFRR_083508.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2476      HFRR_083509     HFRR_083509            03/26/15         LEG        Civil Cover Sheet                                                                  U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083509‐HFRR_083509.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2477      HFRR_083510     HFRR_083512            03/26/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Appearance of Counsel (M. McGrady)          2, No. 15‐CV‐43‐S                                                                                      HFRR_083510‐HFRR_083512.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2478      HFRR_083513     HFRR_083515            03/26/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Appearance of Counsel (J. Gross)            2, No. 15‐CV‐43‐S                                                                                      HFRR_083513‐HFRR_083515.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2479      HFRR_083516     HFRR_083518            03/26/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Praecipe for Summons                        2, No. 15‐CV‐43‐S                                                                                      HFRR_083516‐HFRR_083518.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2480      HFRR_083519     HFRR_083519            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Appearance of Counsel (A. Emrich)           2, No. 15‐CV‐43‐S                                                                                      HFRR_083519‐HFRR_083519.pdf
                                                                                  State of North Dakota's Unopposed Motion Earthjustice Public Comment ‐ Docket
     2481      HFRR_083520     HFRR_083523            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  to Intervene as Petitioner                  2, No. 15‐CV‐43‐S                                                                                      HFRR_083520‐HFRR_083523.pdf
                                                                                  Proposed Order Granting State of North
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2482      HFRR_083524     HFRR_083524            04/01/15         LEG        Dakota's Unopposed Motion to Intervene                                             U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  as Petitioner                                                                                                                                      HFRR_083524‐HFRR_083524.pdf
                                                                                  Memorandum in Support of State of North
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2483      HFRR_083525     HFRR_083543            04/01/15         LEG        Dakota's Unopposed Motion to Intervene                                             U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  as Petitioner                                                                                                                                      HFRR_083525‐HFRR_083543.pdf
                                                                                  Declaration of Lynn Helms in Support of
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2484      HFRR_083544     HFRR_083555            04/01/15         LEG        State of North Dakota's Unopposed Motion                                           U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  to Intervene Petitioner                                                                                                                            HFRR_083544‐HFRR_083555.pdf
                                                                                  Proposed Petition for Review of Final       Earthjustice Public Comment ‐ Docket
     2485      HFRR_083556     HFRR_083559            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                               2, No. 15‐CV‐43‐S                                                                                      HFRR_083556‐HFRR_083559.pdf
                                                                                  Motion for Admission Pro Hac Vice of Paul Earthjustice Public Comment ‐ Docket
     2486      HFRR_083560     HFRR_083562            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Seby                                        2, No. 15‐CV‐43‐S                                                                                      HFRR_083560‐HFRR_083562.pdf
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2487      HFRR_083563     HFRR_083563            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice of Paul Seby         2, No. 15‐CV‐43‐S                                                                                      HFRR_083563‐HFRR_083563.pdf
                                                                                  Affidavit of Paul Seby in Support of Motion Earthjustice Public Comment ‐ Docket
     2488      HFRR_083564     HFRR_083566            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  for Admission Pro Hac Vice                  2, No. 15‐CV‐43‐S                                                                                      HFRR_083564‐HFRR_083566.pdf
                                                                                  Motion for Admission Pro Hac Vice of        Earthjustice Public Comment ‐ Docket
     2489      HFRR_083567     HFRR_083569            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Lauren Caplan                               2, No. 15‐CV‐43‐S                                                                                      HFRR_083567‐HFRR_083569.pdf
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2490      HFRR_083570     HFRR_083570            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice of Lauren Caplan     2, No. 15‐CV‐43‐S                                                                                      HFRR_083570‐HFRR_083570.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2491      HFRR_083571     HFRR_083573            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                   Affidavit of Lauren Caplan                 2, No. 15‐CV‐43‐S                                                                                      HFRR_083571‐HFRR_083573.pdf
                                                                                  Motion for Admission Pro Hac Vice of        Earthjustice Public Comment ‐ Docket
     2492      HFRR_083574     HFRR_083576            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Wayne Stenehjem                             2, No. 15‐CV‐43‐S                                                                                      HFRR_083574‐HFRR_083576.pdf
                                                                                    Proposed Order Granting Motion for
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2493      HFRR_083577     HFRR_083577            04/01/15         LEG        Admission Pro Hac Vice of Wayne                                                    U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Stenehjem                                                                                                                                          HFRR_083577‐HFRR_083577.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2494      HFRR_083578     HFRR_083580            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                   Affidavit of Wayne Stenehjem               2, No. 15‐CV‐43‐S                                                                                      HFRR_083578‐HFRR_083580.pdf
                                                                                  Motion for Admission Pro Hac Vice of        Earthjustice Public Comment ‐ Docket
     2495      HFRR_083581     HFRR_083583            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Matthew Sagsveen                            2, No. 15‐CV‐43‐S                                                                                      HFRR_083581‐HFRR_083583.pdf
                                                                                  Proposed Order Granting Motion for
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2496      HFRR_083584     HFRR_083584            04/01/15         LEG        Admission Pro Hac Vice of Matthew                                                  U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Sagsveen                                                                                                                                           HFRR_083584‐HFRR_083584.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2497      HFRR_083585     HFRR_083587            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Affidavit of Matthew Sagsveen               2, No. 15‐CV‐43‐S                                                                                      HFRR_083585‐HFRR_083587.pdf
                                                                                  Motion for Admission Pro Hac Vice of Hope Earthjustice Public Comment ‐ Docket
     2498      HFRR_083588     HFRR_083590            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hogan                                       2, No. 15‐CV‐43‐S                                                                                      HFRR_083588‐HFRR_083590.pdf
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2499      HFRR_083591     HFRR_083591            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice of Hope Hogan        2, No. 15‐CV‐43‐S                                                                                      HFRR_083591‐HFRR_083591.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2500      HFRR_083592     HFRR_083594            04/01/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Affidavit of Hope Hogan                     2, No. 15‐CV‐43‐S                                                                                      HFRR_083592‐HFRR_083594.pdf
                                                                                  Order Granting Motion for Admission Pro Earthjustice Public Comment ‐ Docket
     2501      HFRR_083595     HFRR_083595            04/03/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of Paul Seby                       2, No. 15‐CV‐43‐S                                                                                      HFRR_083595‐HFRR_083595.pdf
                                                                                   Order Granting Motion for Admission Pro Earthjustice Public Comment ‐ Docket
     2502      HFRR_083596     HFRR_083596            04/03/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of Lauren Caplan                   2, No. 15‐CV‐43‐S                                                                                      HFRR_083596‐HFRR_083596.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2503      HFRR_083597     HFRR_083598            04/03/15         LEG         Notice of Appearance (Nicholas Vassallo)                                          U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083597‐HFRR_083598.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 120 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                Author/
                                End Bates Number                    Record Type                Document Title                          Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                 From

                                                                                  Order Granting Motion for Admission Pro     Earthjustice Public Comment ‐ Docket
     2504      HFRR_083599     HFRR_083599            04/03/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of Wayne Stenehjem                 2, No. 15‐CV‐43‐S                                                                                      HFRR_083599‐HFRR_083599.pdf
                                                                                  Order Granting Motion for Admission Pro     Earthjustice Public Comment ‐ Docket
     2505      HFRR_083600     HFRR_083600            04/03/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of Matthew Sagsveen                2, No. 15‐CV‐43‐S                                                                                      HFRR_083600‐HFRR_083600.pdf
                                                                                  Order Granting Motion for Admission Pro     Earthjustice Public Comment ‐ Docket
     2506      HFRR_083601     HFRR_083601            04/15/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of Hope Hogan                      2, No. 15‐CV‐43‐S                                                                                      HFRR_083601‐HFRR_083601.pdf
                                                                                   Motion for Admission Pro Hac Vice of       Earthjustice Public Comment ‐ Docket
     2507      HFRR_083602     HFRR_083604            04/15/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  William Gerard                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083602‐HFRR_083604.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2508      HFRR_083605     HFRR_083606            04/15/15         LEG        Declaration of William Gerard                                                      U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083605‐HFRR_083606.pdf
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2509      HFRR_083607     HFRR_083607            04/15/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice of William Gerard 2, No. 15‐CV‐43‐S                                                                                         HFRR_083607‐HFRR_083607.pdf
                                                                                  Order Granting Motion for Admission Pro Earthjustice Public Comment ‐ Docket
     2510      HFRR_083608     HFRR_083608            04/15/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of William Gerard                  2, No. 15‐CV‐43‐S                                                                                      HFRR_083608‐HFRR_083608.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2511      HFRR_083609     HFRR_083613            04/15/15         LEG         Summons Executed (BLM)                                                            U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083609‐HFRR_083613.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2512      HFRR_083614     HFRR_083618            04/15/15         LEG         Summons Executed (US DOI)                                                         U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083614‐HFRR_083618.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2513      HFRR_083619     HFRR_083623            04/15/15         LEG         Summons Executed (BLM)                                                            U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083619‐HFRR_083623.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2514      HFRR_083624     HFRR_083628            04/15/15         LEG         Summons Executed (US DOI)                                                         U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083624‐HFRR_083628.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2515      HFRR_083629     HFRR_083631            04/21/15         LEG         Appearance of Counsel (A. Kuhlmann)                                               U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083629‐HFRR_083631.pdf
                                                                                   Motion for Admission Pro Hac Vice of       Earthjustice Public Comment ‐ Docket
     2516      HFRR_083632     HFRR_083634            04/21/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Frederick Yarger                            2, No. 15‐CV‐43‐S                                                                                      HFRR_083632‐HFRR_083634.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2517      HFRR_083635     HFRR_083637            04/21/15         LEG        Declaration of Frederick Yarger                                                    U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083635‐HFRR_083637.pdf
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2518      HFRR_083638     HFRR_083638            04/21/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice of Frederick Yarger 2, No. 15‐CV‐43‐S                                                                                       HFRR_083638‐HFRR_083638.pdf
                                                                                  State of Wyoming's Motion to Amend
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2519      HFRR_083639     HFRR_083642            04/21/15         LEG        Petition for Review to Join Additional                                             U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Petitioners                                                                                                                                        HFRR_083639‐HFRR_083642.pdf
                                                                                  First Amended Petition for Review of Final Earthjustice Public Comment ‐ Docket
     2520      HFRR_083643     HFRR_083649            04/21/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                               2, No. 15‐CV‐43‐S                                                                                      HFRR_083643‐HFRR_083649.pdf
                                                                                  Proposed Order Granting Petitioner State of
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2521      HFRR_083650     HFRR_083651            04/21/15         LEG        Wyoming's Motion to Amend Petition for                                             U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Review to Join Additional Petitioners                                                                                                              HFRR_083650‐HFRR_083651.pdf
                                                                                  Order Granting Motion for Admission Pro Earthjustice Public Comment ‐ Docket
     2522      HFRR_083652     HFRR_083652           4/22/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of Frederick Yarger                2, No. 15‐CV‐43‐S                                                                                      HFRR_083652‐HFRR_083652.pdf
                                                                                  Order Granting State of North Dakota's
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2523      HFRR_083653     HFRR_083653           4/22/2015         LEG        Unopposed Motion to Intervene as                                                   U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Petitioner                                                                                                                                         HFRR_083653‐HFRR_083653.pdf
                                                                                  Order Granting Petitioner State of
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2524      HFRR_083654     HFRR_083654           4/22/2015         LEG        Wyoming's Motion to Amend Petition for                                             U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Review to Join Additional Petitioners                                                                                                              HFRR_083654‐HFRR_083654.pdf
                                                                                  Motion for Admission Pro Hac Vice of        Earthjustice Public Comment ‐ Docket
     2525      HFRR_083655     HFRR_083657           5/21/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  David Carson                                2, No. 15‐CV‐43‐S                                                                                      HFRR_083655‐HFRR_083657.pdf
                                                                                  Proposed Order Granting Motion for          Earthjustice Public Comment ‐ Docket
     2526      HFRR_083658     HFRR_083658           5/21/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice of David Carson      2, No. 15‐CV‐43‐S                                                                                      HFRR_083658‐HFRR_083658.pdf
                                                                                  Declaration of David Carson in Support of Earthjustice Public Comment ‐ Docket
     2527      HFRR_083659     HFRR_083661           5/21/2015         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Pro Hac Vice Admission                      2, No. 15‐CV‐43‐S                                                                                      HFRR_083659‐HFRR_083661.pdf
                                                                                  Order Granting Motion for Admittance Pro Earthjustice Public Comment ‐ Docket
     2528      HFRR_083662     HFRR_083662            05/22/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice‐ David Carson                      2, No. 15‐CV‐43‐S                                                                                      HFRR_083662‐HFRR_083662.pdf
                                                                                  Wyoming and Colorado's Motion for           Earthjustice Public Comment ‐ Docket
     2529      HFRR_083663     HFRR_083665            05/29/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Preliminary Injunction                      2, No. 15‐CV‐43‐S                                                                                      HFRR_083663‐HFRR_083665.pdf
                                                                                  Memorandum in Support of Wyoming and
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2530      HFRR_083666     HFRR_083691            05/29/15         LEG        Colorado's Motion for Preliminary                                                  U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                         HFRR_083666‐HFRR_083691.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2531      HFRR_083692     HFRR_083709            05/29/15         LEG        Affidavit of Thomas Kropatsch                                                      U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083692‐HFRR_083709.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2532      HFRR_083710     HFRR_083713            05/29/15         LEG        Affidavit of Daniel Noble                                                          U.S. District Court of Wyoming   N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                      HFRR_083710‐HFRR_083713.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 121 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                    Author/
                                End Bates Number                    Record Type                 Document Title                              Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                     From

                                                                                  Proposed Order Granting Wyoming and
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2533      HFRR_083714     HFRR_083714            05/29/15         LEG        Colorado's Motion for Preliminary                                                     U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                             HFRR_083714‐HFRR_083714.pdf
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2534      HFRR_083715     HFRR_083715            06/01/15         LEG        Order Setting Hearing                                                                 U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S                                                                                     HFRR_083715‐HFRR_083715.pdf
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2535      HFRR_083716     HFRR_083718            06/02/15         LEG         Appearance of Counsel (N. Maxon)                                                     U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S                                                                                     HFRR_083716‐HFRR_083718.pdf
                                                                                   Motion to Associate Counsel for Admission Earthjustice Public Comment ‐ Docket
     2536      HFRR_083719     HFRR_083723            06/02/15         LEG                                                                                        U.S. District Court of Wyoming          N/A
                                                                                  Pro Hac Vice of Michael Freeman            2, No. 15‐CV‐43‐S
                                                                                                                                                                                                                                         HFRR_083719‐HFRR_083723.pdf
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2537      HFRR_083724     HFRR_083725            06/02/15         LEG        Affidavit of Michael Freeman                                                          U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S                                                                                     HFRR_083724‐HFRR_083725.pdf
                                                                                  Proposed Order Granting Motion to
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2538      HFRR_083726     HFRR_083726            06/02/15         LEG        Associate Counsel for Admission Pro Hac                                               U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S
                                                                                  Vice of Michael Freeman                                                                                                                                HFRR_083726‐HFRR_083726.pdf

                                                                                  Motion to Associate Counsel for Admission Earthjustice Public Comment ‐ Docket
     2539      HFRR_083727     HFRR_083731            06/02/15         LEG                                                                                       U.S. District Court of Wyoming           N/A
                                                                                  Pro Hac Vice of Benjamin Nelson           2, No. 15‐CV‐43‐S
                                                                                                                                                                                                                                         HFRR_083727‐HFRR_083731.pdf
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2540      HFRR_083732     HFRR_083733            06/02/15         LEG        Affidavit of Benjamin Nelson                                                          U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S                                                                                     HFRR_083732‐HFRR_083733.pdf
                                                                                  Proposed Order Granting Motion to
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2541      HFRR_083734     HFRR_083734            06/02/15         LEG        Associate Counsel for Admission Pro Hac                                               U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S
                                                                                  Vice of Benjamin Nelson                                                                                                                                HFRR_083734‐HFRR_083734.pdf
                                                                                  Motion to Associate Counsel for Admission Earthjustice Public Comment ‐ Docket
     2542      HFRR_083735     HFRR_083739            06/02/15         LEG                                                                                       U.S. District Court of Wyoming           N/A
                                                                                  Pro Hac Vice of Nathan Matthews           2, No. 15‐CV‐43‐S
                                                                                                                                                                                                                                         HFRR_083735‐HFRR_083739.pdf
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2543      HFRR_083740     HFRR_083741            06/02/15         LEG        Affidavit of Nathan Matthews                                                          U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S                                                                                     HFRR_083740‐HFRR_083741.pdf
                                                                                  Proposed Order Granting Motion to
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2544      HFRR_083742     HFRR_083742            06/02/15         LEG        Associate Counsel for Admission Pro Hac                                               U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S
                                                                                  Vice of Nathan Matthews                                                                                                                                HFRR_083742‐HFRR_083742.pdf
                                                                                  Citizen Groups' Unopposed Motion to              Earthjustice Public Comment ‐ Docket
     2545      HFRR_083743     HFRR_083747            06/02/15         LEG                                                                                              U.S. District Court of Wyoming    N/A
                                                                                  Intervene as Respondents                         2, No. 15‐CV‐43‐S                                                                                     HFRR_083743‐HFRR_083747.pdf
                                                                                  Memorandum in Support of Citizen Groups'
                                                                                                                                   Earthjustice Public Comment ‐ Docket
     2546      HFRR_083748     HFRR_083761            06/02/15         LEG        Unopposed Motion to Intervene as                                                      U.S. District Court of Wyoming    N/A
                                                                                                                                   2, No. 15‐CV‐43‐S
                                                                                  Respondents                                                                                                                                            HFRR_083748‐HFRR_083761.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2547      HFRR_083762     HFRR_083792            06/02/15         LEG        Exhibit 1 Declaration of Bruce Baizel ‐ Part 1                                         U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                       HFRR_083762‐HFRR_083792.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2548      HFRR_083793     HFRR_083830            06/02/15         LEG        Exhibit 1 Declaration of Bruce Baizel ‐ Part 2                                         U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                       HFRR_083793‐HFRR_083830.pdf
                                                                                  Exhibit 1 Part 3 ‐ Comments on BLM             Earthjustice Public Comment ‐ Docket
     2549      HFRR_083831     HFRR_083872            06/02/15         OTH                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Hydraulic Fracturing Rule                      2, No. 15‐CV‐43‐S                                                                                       HFRR_083831‐HFRR_083872.pdf
                                                                                  Exhibit 2 ‐ Exclusive Interview with Matt      Earthjustice Public Comment ‐ Docket
     2550      HFRR_083873     HFRR_083879            06/02/15         OTH                                                                                               Oil and Gas 360                  N/A
                                                                                  Mead, Governor of Wyoming                      2, No. 15‐CV‐43‐S                                                                                       HFRR_083873‐HFRR_083879.pdf
                                                                                  Exhibit 3 Western States Wary of               Earthjustice Public Comment ‐ Docket
     2551      HFRR_083880     HFRR_083882            06/02/15         OTH                                                                                               Mike Lee                         N/A
                                                                                  Enforcement Rule in BLM Fracking Rules         2, No. 15‐CV‐43‐S                                                                                       HFRR_083880‐HFRR_083882.pdf
                                                                                  Proposed Order Granting Citizen Groups'
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2552      HFRR_083883     HFRR_083883            06/02/15         LEG        Unopposed Motion to Intervene as                                                       U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Respondents                                                                                                                                            HFRR_083883‐HFRR_083883.pdf
                                                                                  Order Granting Motion to Associate
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2553      HFRR_083884     HFRR_083884            06/02/15         LEG        Counsel for Admission Pro Hac Vice of                                                  U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Michael Freeman                                                                                                                                        HFRR_083884‐HFRR_083884.pdf
                                                                                   Order Granting Motion to Associate
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2554      HFRR_083885     HFRR_083885            06/02/15         LEG        Counsel for Admission Pro Hac Vice of                                                  U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Benjamin Nelson                                                                                                                                        HFRR_083885‐HFRR_083885.pdf
                                                                                  Order Granting Motion to Associate
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2555      HFRR_083886     HFRR_083886            06/02/15         LEG        Counsel for Admission Pro Hac Vice of                                                  U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Nathan Matthews                                                                                                                                        HFRR_083886‐HFRR_083886.pdf
                                                                                  Order Granting Citizen Groups' Unopposed Earthjustice Public Comment ‐ Docket
     2556      HFRR_083887     HFRR_083887            06/03/15         LEG                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Motion to Intervene as Respondents             2, No. 15‐CV‐43‐S                                                                                       HFRR_083887‐HFRR_083887.pdf
                                                                                   Unopposed Joint Motion to Consolidate Earthjustice Public Comment ‐ Docket
     2557      HFRR_083888     HFRR_083894            06/03/15         LEG                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Cases for Trial                                2, No. 15‐CV‐43‐S                                                                                       HFRR_083888‐HFRR_083894.pdf
                                                                                  Proposed Order Granting Unopposed Joint Earthjustice Public Comment ‐ Docket
     2558      HFRR_083895     HFRR_083895            06/03/15         LEG                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Motion to Consolidate Cases for Trial          2, No. 15‐CV‐43‐S                                                                                       HFRR_083895‐HFRR_083895.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 122 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                               Author/
                                End Bates Number                    Record Type                 Document Title                        Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                From

                                                                                  Order Granting Unopposed Joint Motion to Earthjustice Public Comment ‐ Docket
     2559      HFRR_083896     HFRR_083896            06/04/15         LEG                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Consolidate Cases for Trial                2, No. 15‐CV‐43‐S                                                                                      HFRR_083896‐HFRR_083896.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2560      HFRR_083897     HFRR_083898            06/09/15         LEG         Appearance of Counsel (by G. Cowan)                                              U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                      HFRR_083897‐HFRR_083898.pdf
                                                                                  Respondent‐Intervenors' Brief in
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2561      HFRR_083899     HFRR_083936            06/04/15         LEG        Opposition to Industry Petitioners' Motion                                        U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  for Preliminary Injunction                                                                                                                        HFRR_083899‐HFRR_083936.pdf
                                                                                  Appendix Part 1 Shale Gas Production       Earthjustice Public Comment ‐ Docket
     2562      HFRR_083937     HFRR_084102            06/04/15         EXT                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Subcommittee 90‐Day Report                 2, No. 15‐CV‐43‐S                                                                                      HFRR_083937‐HFRR_084102.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2563      HFRR_084103     HFRR_084158            06/04/15         OTH        Appendix Part 2 NRDC Petition                                                     U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                      HFRR_084103‐HFRR_084158.pdf
                                                                                  Appendix Part 3 Fears of Tainted Water     Earthjustice Public Comment ‐ Docket
     2564      HFRR_084159     HFRR_084221            06/04/15         OTH                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Well up in Western Colorado                2, No. 15‐CV‐43‐S                                                                                      HFRR_084159‐HFRR_084221.pdf
                                                                                  Appendix Part 4 Geochemical Evidence for
                                                                                  Possible Natural Migration of Marcellus    Earthjustice Public Comment ‐ Docket
     2565      HFRR_084222     HFRR_084282            06/04/15         EXT                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Formation Brine to Shallow Aquifers in     2, No. 15‐CV‐43‐S
                                                                                  Pennsylvania                                                                                                                                      HFRR_084222‐HFRR_084282.pdf
                                                                                  Appendix Part 5 Evaluating a Groundwater
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2566      HFRR_084283     HFRR_084336            06/04/15         EXT        Supply Contamination Incident Attributed                                          U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  to Marcellus Shale Gas Development                                                                                                                HFRR_084283‐HFRR_084336.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2567      HFRR_084337     HFRR_084340            06/04/15         EML        Notice of Electronic Filing to Docket 11                                          Eleanor Greer                    N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                      HFRR_084337‐HFRR_084340.pdf
                                                                                  Respondent‐Intervenors' Unopposed
                                                                                  Motion to Respond to Industry Petitioners' Earthjustice Public Comment ‐ Docket
     2568      HFRR_084341     HFRR_084348            06/04/15         LEG                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Preliminary Injunction Motion to Exceed    2, No. 15‐CV‐43‐S
                                                                                  Page Limit                                                                                                                                        HFRR_084341‐HFRR_084348.pdf
                                                                                  Proposed Order Granting Respondent‐
                                                                                  Intervenors' Unopposed Motion to Respond Earthjustice Public Comment ‐ Docket
     2569      HFRR_084349     HFRR_084349            06/04/15         LEG                                                                                      U.S. District Court of Wyoming       N/A
                                                                                  to Industry Petitioners' Preliminary     2, No. 15‐CV‐43‐S
                                                                                  Injunction Motion to Exceed Page Limit
                                                                                                                                                                                                                                    HFRR_084349‐HFRR_084349.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2570      HFRR_084350     HFRR_084352            06/04/15         EML        Notice of Electronic Filing to Docket 12                                        Eleanor Greer                      N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                      HFRR_084350‐HFRR_084352.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2571      HFRR_084353     HFRR_084358            06/05/15         LEG        Motion to Exceed Page Limitation                                                U.S. District Court of Wyoming     N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                      HFRR_084353‐HFRR_084358.pdf
                                                                                  Order Granting Respondent‐Intervenors'
                                                                                  Unopposed Motion to Respond to Industry Earthjustice Public Comment ‐ Docket
     2572      HFRR_084359     HFRR_084359            06/05/15         LEG                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Petitioners' Preliminary Injunction Motion 2, No. 15‐CV‐43‐S
                                                                                  to Exceed Page Limit                                                                                                                              HFRR_084359‐HFRR_084359.pdf
                                                                                  Wyoming County Commissioners
                                                                                  Association's Motion for Leave to File
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2573      HFRR_084360     HFRR_084364            06/05/15         LEG        Amicus Curiae Brief in Support of Wyoming                                         U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  and Colorado's Motion for Preliminary
                                                                                  Injunction                                                                                                                                        HFRR_084360‐HFRR_084364.pdf
                                                                                   Proposed Amicus Curiae Brief of the
                                                                                  Wyoming County Commissioners
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2574      HFRR_084365     HFRR_084376            06/05/15         LEG        Association in Support of Wyoming and                                             U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  Colorado's Motion for Preliminary
                                                                                  Injunction                                                                                                                                        HFRR_084365‐HFRR_084376.pdf
                                                                                  Proposed Order Granting Wyoming County
                                                                                  Commissioners Association's Unopposed
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2575      HFRR_084377     HFRR_084379            06/05/15         LEG        Motion to Participate as Amicus Curiae in                                         U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  Support of Wyoming and Colorado's Motion
                                                                                  for Preliminary Injunction                                                                                                                        HFRR_084377‐HFRR_084379.pdf
                                                                                  Order Granting Unopposed Motion for        Earthjustice Public Comment ‐ Docket
     2576      HFRR_084380     HFRR_084380            06/05/15         LEG                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Leave to Exceed Page Limitation            2, No. 15‐CV‐43‐S                                                                                      HFRR_084380‐HFRR_084380.pdf
                                                                                   Order Granting Wyoming County
                                                                                  Commissioners Association's Unopposed
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2577      HFRR_084381     HFRR_084382            06/08/15         LEG        Motion to Participate as Amicus Curiae in                                         U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  Support of Wyoming and Colorado's Motion
                                                                                  for Preliminary Injunction                                                                                                                        HFRR_084381‐HFRR_084382.pdf
                                                                                  North Dakota's Motion for Preliminary      Earthjustice Public Comment ‐ Docket
     2578      HFRR_084383     HFRR_084387            06/08/15         LEG                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Injunction                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_084383‐HFRR_084387.pdf
                                                                                  Memorandum in Support of North Dakota's Earthjustice Public Comment ‐ Docket
     2579      HFRR_084388     HFRR_084437            06/08/15         LEG                                                                                          U.S. District Court of Wyoming   N/A
                                                                                  Motion for Preliminary Injunction          2, No. 15‐CV‐43‐S                                                                                      HFRR_084388‐HFRR_084437.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 123 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                       Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                                                                Earthjustice Public Comment ‐ Docket
     2580      HFRR_084438     HFRR_084441            06/08/15         LEG        Exhibit A Notice of Transfer                                                         U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084438‐HFRR_084441.pdf
                                                                                  Exhibit B Letter Requesting Extension of      Earthjustice Public Comment ‐ Docket
     2581      HFRR_084442     HFRR_084444            06/08/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Rule                                          2, No. 15‐CV‐43‐S                                                                                      HFRR_084442‐HFRR_084444.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2582      HFRR_084445     HFRR_084458            06/08/15         LEG        Exhibit C Declaration of Lynn Helms                                                  U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084445‐HFRR_084458.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2583      HFRR_084459     HFRR_084464            06/08/15         LEG        5 Exhibit D Declaration of Kevin Schatz                                              U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084459‐HFRR_084464.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2584      HFRR_084465     HFRR_084471            06/08/15         LEG        Exhibit E ‐ Declaration of Dennis Roller                                             U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084465‐HFRR_084471.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2585      HFRR_084472     HFRR_084477            06/08/15         LEG        Exhibit F ‐ Declaration of Kelly Schmidt                                             U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084472‐HFRR_084477.pdf
                                                                                  Reply in Support of Petitioners' Motion for Earthjustice Public Comment ‐ Docket
     2586      HFRR_084478     HFRR_084500            06/08/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Preliminary Injunction                        2, No. 15‐CV‐43‐S                                                                                      HFRR_084478‐HFRR_084500.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2587      HFRR_084501     HFRR_084502            06/08/15         LEG          Amended Notice of Hearing                                                          U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084501‐HFRR_084502.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2588      HFRR_084503     HFRR_084504            06/09/15         LEG         Appearance of Counsel (by G Cowan)                                                  U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084503‐HFRR_084504.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2589      HFRR_084505     HFRR_084508            06/10/15         LEG        North Dakota Notice of Errata                                                        U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084505‐HFRR_084508.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2590      HFRR_084509     HFRR_084511            06/10/15         LEG        Motion for Preliminary Injunction                                                    U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084509‐HFRR_084511.pdf
                                                                                  Appearance of Counsel for the State of        Earthjustice Public Comment ‐ Docket
     2591      HFRR_084512     HFRR_084513            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Utah                                          2, No. 15‐CV‐43‐S                                                                                      HFRR_084512‐HFRR_084513.pdf
                                                                                  Motion for Admission Pro Hac Vice of Sean Earthjustice Public Comment ‐ Docket
     2592      HFRR_084514     HFRR_084516            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Reyes                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_084514‐HFRR_084516.pdf
                                                                                  Affidavit of Sean Reyes in Support of         Earthjustice Public Comment ‐ Docket
     2593      HFRR_084517     HFRR_084518            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Motion for Admission Pro Hac Vice             2, No. 15‐CV‐43‐S                                                                                      HFRR_084517‐HFRR_084518.pdf
                                                                                  Proposed Order Granting Motion for            Earthjustice Public Comment ‐ Docket
     2594      HFRR_084519     HFRR_084519            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice of Sean Reyes          2, No. 15‐CV‐43‐S                                                                                      HFRR_084519‐HFRR_084519.pdf
                                                                                  State of Utah's Unopposed Motion to           Earthjustice Public Comment ‐ Docket
     2595      HFRR_084520     HFRR_084523            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Intervene as a Petitioner                     2, No. 15‐CV‐43‐S                                                                                      HFRR_084520‐HFRR_084523.pdf
                                                                                  Memorandum of Law in Support of State of
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2596      HFRR_084524     HFRR_084532            06/12/15         LEG        Utah's Unopposed Motion to Intervene as a                                            U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Petitioner                                                                                                                                           HFRR_084524‐HFRR_084532.pdf
                                                                                  Proposed Petition for Review of Final         Earthjustice Public Comment ‐ Docket
     2597      HFRR_084533     HFRR_084535            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_084533‐HFRR_084535.pdf
                                                                                  Proposed Order Granting State of Utah's
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2598      HFRR_084536     HFRR_084536            06/12/15         LEG        Unopposed Motion to Intervene as                                                     U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Petitioner                                                                                                                                           HFRR_084536‐HFRR_084536.pdf
                                                                                  Order Granting Motion for Admission Pro Earthjustice Public Comment ‐ Docket
     2599      HFRR_084537     HFRR_084537            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice of Sean Reyes                        2, No. 15‐CV‐43‐S                                                                                      HFRR_084537‐HFRR_084537.pdf
                                                                                  Motion for Admission Pro Hac Vice Steven Earthjustice Public Comment ‐ Docket
     2600      HFRR_084538     HFRR_084540            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Alder                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_084538‐HFRR_084540.pdf
                                                                                  Affidavit of Steven Alder in Support of       Earthjustice Public Comment ‐ Docket
     2601      HFRR_084541     HFRR_084542            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Motion for Admission pro hac vice             2, No. 15‐CV‐43‐S                                                                                      HFRR_084541‐HFRR_084542.pdf
                                                                                  Proposed Order Granting Motion for            Earthjustice Public Comment ‐ Docket
     2602      HFRR_084543     HFRR_084543            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice Steven Alder           2, No. 15‐CV‐43‐S                                                                                      HFRR_084543‐HFRR_084543.pdf
                                                                                  Respondents' Motion for and Enlargement Earthjustice Public Comment ‐ Docket
     2603      HFRR_084544     HFRR_084553            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  of Time to Lodge Administrative Record        2, No. 15‐CV‐43‐S                                                                                      HFRR_084544‐HFRR_084553.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2604      HFRR_084554     HFRR_084560            06/12/15         LEG        Declaration of Steven Wells                                                          U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084554‐HFRR_084560.pdf
                                                                                  Proposed Order Granting Respondents'
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2605      HFRR_084561     HFRR_084561            06/12/15         LEG        Motion for and Enlargement of Time to                                                U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Lodge Administrative Record                                                                                                                          HFRR_084561‐HFRR_084561.pdf
                                                                                   Respondents' Motion to Expedite Ruling on
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2606      HFRR_084562     HFRR_084565            06/12/15         LEG        its Motion for and Enlargement of Time to                                            U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Lodge Administrative Record                                                                                                                          HFRR_084562‐HFRR_084565.pdf
                                                                                  Proposed Order Granting Respondents'          Earthjustice Public Comment ‐ Docket
     2607      HFRR_084566     HFRR_084566            06/12/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Motion for an Expedited Ruling                2, No. 15‐CV‐43‐S                                                                                      HFRR_084566‐HFRR_084566.pdf
                                                                                  Notice of Electronic Filing ‐ Motion Referred Earthjustice Public Comment ‐ Docket
     2608      HFRR_084567     HFRR_084569            06/12/15         EML                                                                                             Eleanor Greer                    N/A
                                                                                  to Magistrate Judge                           2, No. 15‐CV‐43‐S                                                                                      HFRR_084567‐HFRR_084569.pdf
                                                                                  Notice of Electronic Filing ‐ Motion.         Earthjustice Public Comment ‐ Docket
     2609      HFRR_084570     HFRR_084572            06/12/15         EML                                                                                             Eleanor Greer                    N/A
                                                                                  Referred to Magistrate Judge                  2, No. 15‐CV‐43‐S                                                                                      HFRR_084570‐HFRR_084572.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 124 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                   Author/
                                End Bates Number                    Record Type                 Document Title                             Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                    From

                                                                                   Motion for Admission Pro Hac Vice John        Earthjustice Public Comment ‐ Docket
     2610      HFRR_084573     HFRR_084575            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Robinson                                       2, No. 15‐CV‐43‐S                                                                                      HFRR_084573‐HFRR_084575.pdf
                                                                                  Affidavit of John Robinson in Support of       Earthjustice Public Comment ‐ Docket
     2611      HFRR_084576     HFRR_084577            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Motion for Admission Pro Hac Vice              2, No. 15‐CV‐43‐S                                                                                      HFRR_084576‐HFRR_084577.pdf
                                                                                  Proposed Order Granting Motion for             Earthjustice Public Comment ‐ Docket
     2612      HFRR_084578     HFRR_084578            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Admission Pro Hac Vice                         2, No. 15‐CV‐43‐S                                                                                      HFRR_084578‐HFRR_084578.pdf
                                                                                    Order Granting Pro Hac Vice of Steven        Earthjustice Public Comment ‐ Docket
     2613      HFRR_084579     HFRR_084579            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Alder                                          2, No. 15‐CV‐43‐S                                                                                      HFRR_084579‐HFRR_084579.pdf
                                                                                    Order Granting Motion for Admission Pro      Earthjustice Public Comment ‐ Docket
     2614      HFRR_084580     HFRR_084580            06/12/15         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice John Robinson                         2, No. 15‐CV‐43‐S                                                                                      HFRR_084580‐HFRR_084580.pdf
                                                                                  Respondent‐Intervenors' Brief in Response
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2615      HFRR_084581     HFRR_084611            06/12/15         LEG        to State Petitioners' Motion for Preliminary                                        U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                            HFRR_084581‐HFRR_084611.pdf
                                                                                  Exhibit 1 ‐ Draft Resource Management
                                                                                  Plan Amendment and Environmental               Earthjustice Public Comment ‐ Docket
     2616      HFRR_084612     HFRR_084634            06/12/15         BPD                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Impact Statement for Oil and Gas               2, No. 15‐CV‐43‐S
                                                                                  Development                                                                                                                                           HFRR_084612‐HFRR_084634.pdf
                                                                                  Exhibit 2 ‐ Memorandum of Understanding
                                                                                  Among BLM, Colorado State Office, U.S.
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2617      HFRR_084635     HFRR_084644            06/12/15         LEG        Forest Service, Rocky Mountain Region, and                                          U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Colorado Oil and Gas Conservation
                                                                                  Commission                                                                                                                                            HFRR_084635‐HFRR_084644.pdf
                                                                                  Exhibit 3 ‐ WPX Energy, Inc. Form 10‐K         Earthjustice Public Comment ‐ Docket
     2618      HFRR_084645     HFRR_084690            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Annual Report                                  2, No. 15‐CV‐43‐S                                                                                      HFRR_084645‐HFRR_084690.pdf
                                                                                  Respondents' Brief in Opposition to
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2619      HFRR_084691     HFRR_084719            06/12/15         LEG        Wyoming's' and Colorado's' Motion for                                               U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunction                                                                                                                                HFRR_084691‐HFRR_084719.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2620      HFRR_084720     HFRR_084821            06/12/15         LEG        Second Declaration of Steven Wells                                                  U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_084720‐HFRR_084821.pdf
                                                                                    Order Granting Respondents' Motion for       Earthjustice Public Comment ‐ Docket
     2621      HFRR_084822     HFRR_084822            06/12/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  an Expedited Ruling                            2, No. 15‐CV‐43‐S                                                                                      HFRR_084822‐HFRR_084822.pdf
                                                                                  Response in Opposition to Federal
                                                                                  Respondents' Motion to Expedite Ruling on      Earthjustice Public Comment ‐ Docket
     2622      HFRR_084823     HFRR_084828            06/15/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  its Motion for and Enlargement of Time to      2, No. 15‐CV‐43‐S
                                                                                  Lodge Administrative Record                                                                                                                           HFRR_084823‐HFRR_084828.pdf
                                                                                  Reply to Respondent‐Intervenors' Brief in
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2623      HFRR_084829     HFRR_084839            06/15/15         LEG        Opposition to Industry Petitioners' Motion                                          U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  for Preliminary Injunction                                                                                                                            HFRR_084829‐HFRR_084839.pdf
                                                                                    Order Granting State of Utah's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2624      HFRR_084840     HFRR_084840            06/16/15         LEG        Unopposed Motion to Intervene as a                                                  U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Petitioner                                                                                                                                            HFRR_084840‐HFRR_084840.pdf
                                                                                  North Dakota's Opposition to Respondents'
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2625      HFRR_084841     HFRR_084847            06/16/15         LEG        Motion for Enlargement of Time to Lodge                                             U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Administrative Record                                                                                                                                 HFRR_084841‐HFRR_084847.pdf
                                                                                  Exhibit A ‐ Letter Requesting Extension of     Earthjustice Public Comment ‐ Docket
     2626      HFRR_084848     HFRR_084851            06/16/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Rule                                           2, No. 15‐CV‐43‐S                                                                                      HFRR_084848‐HFRR_084851.pdf
                                                                                  Exhibit B ‐ Letter from the Office of the      Earthjustice Public Comment ‐ Docket
     2627      HFRR_084852     HFRR_084854            06/16/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Solicitor                                      2, No. 15‐CV‐43‐S                                                                                      HFRR_084852‐HFRR_084854.pdf
                                                                                  Wyoming and Colorado's Response in
                                                                                  Opposition to Federal Respondent's Motion      Earthjustice Public Comment ‐ Docket
     2628      HFRR_084855     HFRR_084858            06/16/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  for An Enlargement of Time to Lodge the        2, No. 15‐CV‐43‐S
                                                                                  Administrative Record                                                                                                                                 HFRR_084855‐HFRR_084858.pdf
                                                                                  Attachment 1 ‐ Letter Requesting Extension     Earthjustice Public Comment ‐ Docket
     2629      HFRR_084859     HFRR_084862            06/16/15         LTR                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  of Rule                                        2, No. 15‐CV‐43‐S                                                                                      HFRR_084859‐HFRR_084862.pdf
                                                                                  Attachment 2 ‐ Letter from the Office of the   Earthjustice Public Comment ‐ Docket
     2630      HFRR_084863     HFRR_084865            06/16/15         LTR                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Solicitor                                      2, No. 15‐CV‐43‐S                                                                                      HFRR_084863‐HFRR_084865.pdf
                                                                                  Order Granting in part Respondent's
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2631      HFRR_084866     HFRR_084866            06/17/15         LEG        Motion for an Enlargement of Time to                                                U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Lodge the Administrative Record                                                                                                                       HFRR_084866‐HFRR_084866.pdf
                                                                                  Motion for Admission Pro Hac Vice Stephen      Earthjustice Public Comment ‐ Docket
     2632      HFRR_084867     HFRR_084869            06/17/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Terrell                                        2, No. 15‐CV‐43‐S                                                                                      HFRR_084867‐HFRR_084869.pdf
                                                                                  Proposed Order Granting Motion for             Earthjustice Public Comment ‐ Docket
     2633      HFRR_084870     HFRR_084870            06/17/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Admission Pro Hac Vice Stephen Terrell         2, No. 15‐CV‐43‐S                                                                                      HFRR_084870‐HFRR_084870.pdf
                                                                                  Declaration of Stephen Terrell in Support of   Earthjustice Public Comment ‐ Docket
     2634      HFRR_084871     HFRR_084872            06/17/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Motion for Admission Pro Hac Vice              2, No. 15‐CV‐43‐S                                                                                      HFRR_084871‐HFRR_084872.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 125 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                       Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                  Order Granting Motion for Admission Pro     Earthjustice Public Comment ‐ Docket
     2635      HFRR_084873     HFRR_084873            06/17/15         LEG                                                                                         U.S. District Court of Wyoming       N/A
                                                                                  Hac Vice Stephen Terrell                    2, No. 15‐CV‐43‐S                                                                                        HFRR_084873‐HFRR_084873.pdf
                                                                                   Utah's Notice of Joinder in Wyoming and
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2636      HFRR_084874     HFRR_084876            06/18/15         LEG        Colorado's Motion for Preliminary                                                U.S. District Court of Wyoming       N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                           HFRR_084874‐HFRR_084876.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2637      HFRR_084877     HFRR_084879            06/18/15         LEG        Notice of Supplemental Affidavit                                                     U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084877‐HFRR_084879.pdf
                                                                                  Affidavit of Dan Naatz in Support of Motion Earthjustice Public Comment ‐ Docket
     2638      HFRR_084880     HFRR_084883            06/18/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  for Preliminary Injunction                    2, No. 15‐CV‐43‐S                                                                                      HFRR_084880‐HFRR_084883.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2639      HFRR_084884     HFRR_084884            06/18/15         EML        Exhibit A ‐ Re: Letter to Steve Wells                                                U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084884‐HFRR_084884.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2640      HFRR_084885     HFRR_084885            06/18/15         EML        Exhibit B ‐ Re: Fwd: letter to Steve Wells                                           U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084885‐HFRR_084885.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2641      HFRR_084886     HFRR_084886            06/18/15         OTH        Exhibit C ‐ Bureau of Land Management                                                U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084886‐HFRR_084886.pdf
                                                                                    Respondent‐Intervenors' Brief in
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2642      HFRR_084887     HFRR_084917            06/18/15         LEG        Opposition to North Dakota's Motion for                                              U.S. District Court of Wyoming   N/A                            HFRR_084887‐HFRR_084917.pdf
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunction
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2643      HFRR_084918     HFRR_084919            06/19/15         OTH        Exhibit 1 ‐ Oil and Gas Division                                                     U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084918‐HFRR_084919.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2644      HFRR_084920     HFRR_084934            06/19/15         OTH        Exhibit 2 ‐ The Downside of the Boom                                                 U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_084920‐HFRR_084934.pdf
                                                                                  Exhibit 3 ‐ The Number of Well Bores
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2645      HFRR_084935     HFRR_084936            06/19/15         DAT        Started (Spud) Drying the Fiscal Year on                                             U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Federal Lands                                                                                                                                        HFRR_084935‐HFRR_084936.pdf
                                                                                  Exhibit 4 ‐ Number of Drilling Permits        Earthjustice Public Comment ‐ Docket
     2646      HFRR_084937     HFRR_084938            06/19/15         DAT                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Approved by Fiscal Year on Federal Lands 2, No. 15‐CV‐43‐S                                                                                           HFRR_084937‐HFRR_084938.pdf
                                                                                  Exhibit 5 ‐ Can Fracking Pollute Drinking     Earthjustice Public Comment ‐ Docket
     2647      HFRR_084939     HFRR_084948            06/19/15         OTH                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Water? Don't Ask the EPA                      2, No. 15‐CV‐43‐S                                                                                      HFRR_084939‐HFRR_084948.pdf
                                                                                  Utah's Notice of Joinder in North Dakota's Earthjustice Public Comment ‐ Docket
     2648      HFRR_084949     HFRR_084951            06/19/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Motion for Preliminary Injunction             2, No. 15‐CV‐43‐S                                                                                      HFRR_084949‐HFRR_084951.pdf
                                                                                  Respondents' Brief in Opposition to North Earthjustice Public Comment ‐ Docket
     2649      HFRR_084952     HFRR_084996            06/19/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Dakota's Motion for Preliminary Injunction 2, No. 15‐CV‐43‐S                                                                                         HFRR_084952‐HFRR_084996.pdf
                                                                                  Respondents' Brief in Opposition to North Earthjustice Public Comment ‐ Docket
     2650      HFRR_084997     HFRR_085041            06/19/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Dakota's Motion for Preliminary Injunction 2, No. 15‐CV‐43‐S                                                                                         HFRR_084997‐HFRR_085041.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2651      HFRR_085042     HFRR_085089            06/19/15         LEG        Exhibit 1 ‐ Third Declaration of Steven Wells                                        U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_085042‐HFRR_085089.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2652      HFRR_085090     HFRR_085137            06/19/15         LEG        Third Declaration of Steven Wells                                                    U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                      HFRR_085090‐HFRR_085137.pdf
                                                                                    Respondents' Unopposed Motion for           Earthjustice Public Comment ‐ Docket
     2653      HFRR_085138     HFRR_085142            06/19/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Leave to Exceed Page Limits                   2, No. 15‐CV‐43‐S                                                                                      HFRR_085138‐HFRR_085142.pdf
                                                                                  Proposed Order Granting Respondent'
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2654      HFRR_085143     HFRR_085143            06/22/15         LEG        Unopposed Motion for Leave to Exceed                                                 U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Page Limits                                                                                                                                          HFRR_085143‐HFRR_085143.pdf
                                                                                   Order Granting Feds Motion. for Excess
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2655      HFRR_085144     HFRR_085144            06/22/15         LEG        Pages Re North Dakota's Preliminary                                                  U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                           HFRR_085144‐HFRR_085144.pdf
                                                                                   Entry of Appearance of Scott Klosterman Earthjustice Public Comment ‐ Docket
     2656      HFRR_085145     HFRR_085149            06/22/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  for Ute Indian Tribe                          2, No. 15‐CV‐43‐S                                                                                      HFRR_085145‐HFRR_085149.pdf
                                                                                   Motion for Pro Hac Vice Admission of
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2657      HFRR_085150     HFRR_085154            06/22/15         LEG        Christopher Reagan and Consent of Local                                              U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Counsel                                                                                                                                              HFRR_085150‐HFRR_085154.pdf
                                                                                  Exhibit A ‐ Affidavit for Pro Hac Vice
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2658      HFRR_085155     HFRR_085158            06/22/15         LEG        Admission of Christopher Reagen and                                                  U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Consent of Local Counsel                                                                                                                             HFRR_085155‐HFRR_085158.pdf
                                                                                  Exhibit B ‐ The United States District Court Earthjustice Public Comment ‐ Docket
     2659      HFRR_085159     HFRR_085161            06/22/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  for the District of Wyoming                   2, No. 15‐CV‐43‐S                                                                                      HFRR_085159‐HFRR_085161.pdf
                                                                                  Proposed Order Granting Motion for Pro        Earthjustice Public Comment ‐ Docket
     2660      HFRR_085162     HFRR_085162            06/22/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice Admission of Christopher Reagan 2, No. 15‐CV‐43‐S                                                                                           HFRR_085162‐HFRR_085162.pdf
                                                                                   Motion for Pro Hac Vice Admission of
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2661      HFRR_085163     HFRR_085167            06/22/15         LEG        Jeffrey Rasmussen and Consent of Local                                               U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Counsel                                                                                                                                              HFRR_085163‐HFRR_085167.pdf
                                                                                  Exhibit A ‐ Affidavit for Pro Hac Vice
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2662      HFRR_085168     HFRR_085171            06/22/15         LEG        Admission of Jeffrey Rasmussen and                                                   U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Consent of Local Counsel                                                                                                                             HFRR_085168‐HFRR_085171.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 126 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                    Author/
                                End Bates Number                    Record Type                 Document Title                              Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                     From

                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2663      HFRR_085172     HFRR_085172            06/22/15         LEG        Exhibit B ‐ Restricted Doc [SEALED DOC]                                              U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S                                                                                      HFRR_085172‐HFRR_085172.pdf
                                                                                  Proposed Order Granting Motion for Pro          Earthjustice Public Comment ‐ Docket
     2664      HFRR_085173     HFRR_085173            06/22/15         LEG                                                                                             U.S. District Court of Wyoming     N/A
                                                                                  Hac Vice Admission of Jeffrey Rasmussen         2, No. 15‐CV‐43‐S                                                                                      HFRR_085173‐HFRR_085173.pdf
                                                                                  Motion for Temporary Restraining Order          Earthjustice Public Comment ‐ Docket
     2665      HFRR_085174     HFRR_085178            06/22/15         LEG                                                                                             U.S. District Court of Wyoming     N/A
                                                                                  and Preliminary Injunction                      2, No. 15‐CV‐43‐S                                                                                      HFRR_085174‐HFRR_085178.pdf
                                                                                  Memorandum in Support of Temporary
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2666      HFRR_085179     HFRR_085203            06/22/15         LEG        Restraining Order and Preliminary                                                    U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                             HFRR_085179‐HFRR_085203.pdf
                                                                                   Ute Indian Tribe's Unopposed Motion to         Earthjustice Public Comment ‐ Docket
     2667      HFRR_085204     HFRR_085208            06/22/15         LEG                                                                                             U.S. District Court of Wyoming     N/A
                                                                                  Intervene as Petitioner‐Intervenor              2, No. 15‐CV‐43‐S                                                                                      HFRR_085204‐HFRR_085208.pdf
                                                                                  Proposed Order Re: Ute Tribe's Unopposed
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2668      HFRR_085209     HFRR_085209            06/22/15         LEG        Motion to Intervene as Petitioner‐                                                   U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S
                                                                                  Intervenor                                                                                                                                             HFRR_085209‐HFRR_085209.pdf
                                                                                    Memorandum of Law in Support of Ute
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2669      HFRR_085210     HFRR_085222            06/22/15         LEG        Indian Tribe's Unopposed Motion to                                                   U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S
                                                                                  Intervene as Petitioner‐Intervenor                                                                                                                     HFRR_085210‐HFRR_085222.pdf
                                                                                  Order Granting Ute Tribe's Unopposed
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2670      HFRR_085223     HFRR_085223            06/23/15         LEG        Motion to Intervene as Petitioner‐                                                   U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S
                                                                                  Intervenor                                                                                                                                             HFRR_085223‐HFRR_085223.pdf
                                                                                  Order Granting Admission of Christopher    Earthjustice Public Comment ‐ Docket
     2671      HFRR_085224     HFRR_085224            06/23/15         LEG                                                                                        U.S. District Court of Wyoming          N/A
                                                                                  Reagen Pro Hac Vice                        2, No. 15‐CV‐43‐S                                                                                           HFRR_085224‐HFRR_085224.pdf
                                                                                  Order Granting Admission of Jeffrey        Earthjustice Public Comment ‐ Docket
     2672      HFRR_085225     HFRR_085225            06/23/15         LEG                                                                                        U.S. District Court of Wyoming          N/A
                                                                                  Rasmussen Pro Hac Vice Motion              2, No. 15‐CV‐43‐S                                                                                           HFRR_085225‐HFRR_085225.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2673      HFRR_085226     HFRR_085230            06/24/15         LEG        Minutes of Proceedings for 6.23.15 Hearing                                      U.S. District Court of Wyoming          N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                           HFRR_085226‐HFRR_085230.pdf
                                                                                  Declaration of Robert Bayless, Jr. in Support Earthjustice Public Comment ‐ Docket
     2674      HFRR_085231     HFRR_085251            06/24/15         LEG                                                                                           U.S. District Court of Wyoming       N/A
                                                                                  of Motion for Preliminary Injunction          2, No. 15‐CV‐43‐S
                                                                                                                                                                                                                                         HFRR_085231‐HFRR_085251.pdf
                                                                                  Government Exhibits ‐ Western Energy            Earthjustice Public Comment ‐ Docket
     2675      HFRR_085252     HFRR_085276            06/24/15         LEG                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Alliance: The Voice of Industry in the West     2, No. 15‐CV‐43‐S                                                                                      HFRR_085252‐HFRR_085276.pdf
                                                                                  Intervenor Respondent Exhibits ‐ Profile of     Earthjustice Public Comment ‐ Docket
     2676      HFRR_085277     HFRR_085305            06/24/15         EXT                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Independent Producers                           2, No. 15‐CV‐43‐S                                                                                      HFRR_085277‐HFRR_085305.pdf
                                                                                  Order Postponing Effective Date of Agency       Earthjustice Public Comment ‐ Docket
     2677      HFRR_085306     HFRR_085307            06/24/15         LEG                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Action                                          2, No. 15‐CV‐43‐S                                                                                      HFRR_085306‐HFRR_085307.pdf
                                                                                  Motion for Admittance Pro Hac Vice ‐ Jody       Earthjustice Public Comment ‐ Docket
     2678      HFRR_085308     HFRR_085310            06/25/15         LEG                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Schwarz                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_085308‐HFRR_085310.pdf
                                                                                  Proposed Order Granting Motion for              Earthjustice Public Comment ‐ Docket
     2679      HFRR_085311     HFRR_085311            06/25/15         LEG                                                                                               U.S. District Court of Wyoming   N/A
                                                                                  Admittance Pro Hac Vice ‐ Jody Schwarz          2, No. 15‐CV‐43‐S                                                                                      HFRR_085311‐HFRR_085311.pdf
                                                                                  Declaration of Jody Schwarz in Support of
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2680      HFRR_085312     HFRR_085314            06/25/15         LEG        Motion for Admittance Pro Hac Vice ‐ Jody                                            U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S
                                                                                  Schwarz                                                                                                                                                HFRR_085312‐HFRR_085314.pdf
                                                                                  Order Granting Motion for Admittance Pro        Earthjustice Public Comment ‐ Docket
     2681      HFRR_085315     HFRR_085315            06/25/15         LEG                                                                                             U.S. District Court of Wyoming     N/A
                                                                                  Hac Vice ‐ Jody Schwarz                         2, No. 15‐CV‐43‐S                                                                                      HFRR_085315‐HFRR_085315.pdf
                                                                                  Motion for Pro Hac Vice Admission of
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2682      HFRR_085316     HFRR_085326            06/30/15         LEG        Jeremy Patterson and Consent of Local                                                U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S
                                                                                  Counsel                                                                                                                                                HFRR_085316‐HFRR_085326.pdf
                                                                                  Proposed Order Granting Admission of            Earthjustice Public Comment ‐ Docket
     2683      HFRR_085327     HFRR_085327            06/30/15         LEG                                                                                             U.S. District Court of Wyoming     N/A
                                                                                  Jeremy Patterson Pro Hac Vice                   2, No. 15‐CV‐43‐S                                                                                      HFRR_085327‐HFRR_085327.pdf
                                                                                  Order Granting Admission of Jeremy              Earthjustice Public Comment ‐ Docket
     2684      HFRR_085328     HFRR_085328            06/30/15         LEG                                                                                             U.S. District Court of Wyoming     N/A
                                                                                  Patterson Pro Hac Vice                          2, No. 15‐CV‐43‐S                                                                                      HFRR_085328‐HFRR_085328.pdf
                                                                                  Respondents' Opposition to Intervenor‐
                                                                                  Petitioner Ute Tribe's Motion for               Earthjustice Public Comment ‐ Docket
     2685      HFRR_085329     HFRR_085350            07/01/15         LEG                                                                                             U.S. District Court of Wyoming     N/A
                                                                                  Temporary Restraining Order and                 2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunction                                                                                                                                 HFRR_085329‐HFRR_085350.pdf
                                                                                   Notice of Electronic Filing of Transcript re   Earthjustice Public Comment ‐ Docket
     2686      HFRR_085351     HFRR_085354            07/08/15         EML                                                                                             Eleanor Greer                      N/A
                                                                                  Prelim Injunction. Hearing on 6.23.15           2, No. 15‐CV‐43‐S                                                                                      HFRR_085351‐HFRR_085354.pdf
                                                                                  Petitioner‐Intervenor Ute Tribe's Reply in
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2687      HFRR_085355     HFRR_085368            07/08/15         LEG        Support of Motion for Preliminary                                                    U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                             HFRR_085355‐HFRR_085368.pdf
                                                                                                                                  Earthjustice Public Comment ‐ Docket
     2688      HFRR_085369     HFRR_085431            07/08/15         LEG        Exhibit 1 ‐ Declaration of Manuel Myore                                              U.S. District Court of Wyoming     N/A
                                                                                                                                  2, No. 15‐CV‐43‐S                                                                                      HFRR_085369‐HFRR_085431.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 127 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                Document Title                           Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                  Respondents' Second Motion for an
                                                                                  Enlargement of Time to Lodge the             Earthjustice Public Comment ‐ Docket
     2689      HFRR_085432     HFRR_085440            07/15/15         LEG                                                                                          U.S. District Court of Wyoming     N/A
                                                                                  Administrative Record and Request for        2, No. 15‐CV‐43‐S
                                                                                  Expedited Consideration                                                                                                                             HFRR_085432‐HFRR_085440.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2690      HFRR_085441     HFRR_085443            07/15/15         LEG        Declaration of John Montel                                                        U.S. District Court of Wyoming     N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_085441‐HFRR_085443.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2691      HFRR_085444     HFRR_085447            07/15/15         LEG        Declaration of Steven Wells                                                       U.S. District Court of Wyoming     N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_085444‐HFRR_085447.pdf
                                                                                  Proposed Order Granting Respondents'
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2692      HFRR_085448     HFRR_085448            07/15/15         LEG        Second Motion for an Enlargement of Time                                          U.S. District Court of Wyoming     N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  to Lodge the Administrative Record                                                                                                                  HFRR_085448‐HFRR_085448.pdf
                                                                                   Respondent‐Intervenors' Response to
                                                                                  Respondents' Second Motion for an            Earthjustice Public Comment ‐ Docket
     2693      HFRR_085449     HFRR_085457            07/15/15         LEG                                                                                          U.S. District Court of Wyoming     N/A
                                                                                  Enlargement of Time to Lodge the             2, No. 15‐CV‐43‐S
                                                                                  Administrative Record                                                                                                                               HFRR_085449‐HFRR_085457.pdf
                                                                                   Respondents' Notice of Completion of        Earthjustice Public Comment ‐ Docket
     2694      HFRR_085458     HFRR_085461            07/16/15         LEG                                                                                          U.S. District Court of Wyoming     N/A
                                                                                  Briefing                                     2, No. 15‐CV‐43‐S                                                                                      HFRR_085458‐HFRR_085461.pdf
                                                                                  Order Granting Respondents' Second
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2695      HFRR_085462     HFRR_085462            07/16/15         LEG        Motion for an Enlargement of Time to                                              U.S. District Court of Wyoming     N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Lodge the Administrative Record                                                                                                                     HFRR_085462‐HFRR_085462.pdf
                                                                                  Proposed Petition for Review of Final        Earthjustice Public Comment ‐ Docket
     2696      HFRR_085463     HFRR_085466            04/22/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                                2, No. 15‐CV‐43‐S                                                                                      HFRR_085463‐HFRR_085466.pdf
                                                                                  First Amended Petition for Review of Final   Earthjustice Public Comment ‐ Docket
     2697      HFRR_085467     HFRR_085473            04/22/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                                2, No. 15‐CV‐43‐S                                                                                      HFRR_085467‐HFRR_085473.pdf
                                                                                   Proposed Petition for Review of Final       Earthjustice Public Comment ‐ Docket
     2698      HFRR_085474     HFRR_085476            06/16/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                                2, No. 15‐CV‐43‐S                                                                                      HFRR_085474‐HFRR_085476.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2699      HFRR_085477     HFRR_085479            08/12/15         LEG        Notice of Withdrawal of Counsel (B. Nelson)                                         U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_085477‐HFRR_085479.pdf
                                                                                  Respondents' Notice of Lodging of            Earthjustice Public Comment ‐ Docket
     2700      HFRR_085480     HFRR_085484            08/27/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Administrative Record                        2, No. 15‐CV‐43‐S                                                                                      HFRR_085480‐HFRR_085484.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2701      HFRR_085485     HFRR_085486            08/27/15         LEG        Certification of the Administrative Record                                          U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_085485‐HFRR_085486.pdf
                                                                                  Joint Motion to Extend Deadline to Submit
                                                                                  Citations Related to Pending Motions for
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2702      HFRR_085487     HFRR_085496            09/02/15         LEG        Preliminary Injunction and Unopposed                                                U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Motion to Extend Deadline for Motions to
                                                                                  Supplement the Record                                                                                                                               HFRR_085487‐HFRR_085496.pdf
                                                                                  Proposed Order Granting Joint Motion to
                                                                                  Extend Deadline to Submit Citations          Earthjustice Public Comment ‐ Docket
     2703      HFRR_085497     HFRR_085497            09/02/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Related to Pending Motions for Preliminary 2, No. 15‐CV‐43‐S
                                                                                  Injunction                                                                                                                                          HFRR_085497‐HFRR_085497.pdf
                                                                                  Proposed Order Granting Unopposed
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2704      HFRR_085498     HFRR_085498            09/02/15         LEG        Motion to Extend Deadline for Motions to                                            U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Supplement the Record                                                                                                                               HFRR_085498‐HFRR_085498.pdf
                                                                                  Court Notice Of Electronic Filing of Motions Earthjustice Public Comment ‐ Docket
     2705      HFRR_085499     HFRR_085501            09/02/15         EML                                                                                            Eleanor Greer                    N/A
                                                                                  No Longer Referred                           2, No. 15‐CV‐43‐S                                                                                      HFRR_085499‐HFRR_085501.pdf
                                                                                   Order Granting Joint Motion to Extend
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2706      HFRR_085502     HFRR_085503            09/02/15         LEG        Deadline to Submit Citations Related to                                             U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Pending Motions for Preliminary Injunction                                                                                                          HFRR_085502‐HFRR_085503.pdf
                                                                                  Order Granting Unopposed Motion to
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2707      HFRR_085504     HFRR_085505            09/02/15         LEG        Extend Deadline for Motions to Supplement                                           U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  the Record                                                                                                                                          HFRR_085504‐HFRR_085505.pdf
                                                                                   Respondents' Errata Re: ECF 113‐1,          Earthjustice Public Comment ‐ Docket
     2708      HFRR_085506     HFRR_085509            09/02/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Certification of Administrative Record       2, No. 15‐CV‐43‐S                                                                                      HFRR_085506‐HFRR_085509.pdf
                                                                                  (Corrected) Certification of Administrative Earthjustice Public Comment ‐ Docket
     2709      HFRR_085510     HFRR_085511            09/02/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Record                                       2, No. 15‐CV‐43‐S                                                                                      HFRR_085510‐HFRR_085511.pdf
                                                                                  Citations to the Record in Support of
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2710      HFRR_085512     HFRR_085579            09/18/15         LEG        Wyoming and Colorado's Motion for                                                   U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunction                                                                                                                              HFRR_085512‐HFRR_085579.pdf
                                                                                  Administrative Record Citations Supporting
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2711      HFRR_085580     HFRR_085584            09/18/15         LEG        Amicus Curiae Brief of the Wyoming County                                           U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Commissioners Association                                                                                                                           HFRR_085580‐HFRR_085584.pdf
                                                                                  Memorandum of Administrative Record
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2712      HFRR_085585     HFRR_085634            09/18/15         LEG        Citations in Support of North Dakota's                                              U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Motion for Preliminary Injunction                                                                                                                   HFRR_085585‐HFRR_085634.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 128 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                   Author/
                                End Bates Number                    Record Type                  Document Title                            Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                    From

                                                                                                                                 Earthjustice Public Comment ‐ Docket North Dakota Industrial
     2713      HFRR_085635     HFRR_085640            09/18/15         LTR        Exhibit 1 ‐ Comment Letter                                                                                             N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                    Commission                                                        HFRR_085635‐HFRR_085640.pdf
                                                                                  Respondents' Supplemental Citations to
                                                                                  Administrative Record in Support of Brief in Earthjustice Public Comment ‐ Docket
     2714      HFRR_085641     HFRR_085652            09/18/15         LEG                                                                                          U.S. District Court of Wyoming       N/A
                                                                                  Opposition to North Dakota's Motion for      2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunction                                                                                                                                HFRR_085641‐HFRR_085652.pdf
                                                                                  Respondents' Supplemental Citations to
                                                                                  Administrative Record in Support of Brief in Earthjustice Public Comment ‐ Docket
     2715      HFRR_085653     HFRR_085662            09/18/15         LEG                                                                                          U.S. District Court of Wyoming       N/A
                                                                                  Opposition to Wyoming's and Colorado's       2, No. 15‐CV‐43‐S
                                                                                  Motion for Preliminary Injunction
                                                                                                                                                                                                                                        HFRR_085653‐HFRR_085662.pdf
                                                                                  Respondents' Supplemental Citations to
                                                                                  Administrative Record in Support of their
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2716      HFRR_085663     HFRR_085672            09/18/15         LEG        Opposition to Ute Tribe's Motion for                                                U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Temporary Restraining Order and
                                                                                  Preliminary Injunction                                                                                                                                HFRR_085663‐HFRR_085672.pdf
                                                                                  Respondents' Supplemental Citations to
                                                                                  Administrative Record in Support of Brief in   Earthjustice Public Comment ‐ Docket
     2717      HFRR_085673     HFRR_085694            09/18/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Opposition to Industry Petitioner's Motion     2, No. 15‐CV‐43‐S
                                                                                  for Preliminary Injunction                                                                                                                            HFRR_085673‐HFRR_085694.pdf
                                                                                  Respondent‐Intervenors' Administrative
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2718      HFRR_085695     HFRR_085744            09/18/15         LEG        Record Citations in Opposition to                                                   U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunctive Relief                                                                                                                         HFRR_085695‐HFRR_085744.pdf
                                                                                  Respondent‐Intervenor's Notice of
                                                                                  Conventional Filing of Selections from         Earthjustice Public Comment ‐ Docket
     2719      HFRR_085745     HFRR_085748            09/18/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Administrative Record in Opposition to         2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunctive Relief                                                                                                                         HFRR_085745‐HFRR_085748.pdf
                                                                                  Record Citations in Support of Motion for      Earthjustice Public Comment ‐ Docket
     2720      HFRR_085749     HFRR_085795            09/18/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Preliminary Injunction                         2, No. 15‐CV‐43‐S                                                                                      HFRR_085749‐HFRR_085795.pdf
                                                                                  Supplemented Petitioner‐Intervenor Ute
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2721      HFRR_085796     HFRR_085810            09/18/15         LEG        Tribe's Reply in Support of Motion for                                              U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunction                                                                                                                                HFRR_085796‐HFRR_085810.pdf
                                                                                  Supplemented Memorandum in Support of
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2722      HFRR_085811     HFRR_085838            09/18/15         LEG        Temporary Restraining Order and                                                     U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Preliminary Injunction                                                                                                                                HFRR_085811‐HFRR_085838.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2723      HFRR_085839     HFRR_085892            09/30/15         LEG        Order on Motions for Preliminary Injunction                                         U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_085839‐HFRR_085892.pdf
                                                                                  Unopposed Joint States' Motion for Leave       Earthjustice Public Comment ‐ Docket
     2724      HFRR_085893     HFRR_085898            10/13/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  to Exceed Page Limitation                      2, No. 15‐CV‐43‐S                                                                                      HFRR_085893‐HFRR_085898.pdf
                                                                                  Proposed Order Granting Unopposed Joint
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2725      HFRR_085899     HFRR_085899            10/13/15         LEG        States' Motion for Leave to Exceed Page                                       U.S. District Court of Wyoming           N/A
                                                                                                                           2, No. 15‐CV‐43‐S
                                                                                  Limitation                                                                                                                                            HFRR_085899‐HFRR_085899.pdf

                                                                                  Order Granting Unopposed Joint States'     Earthjustice Public Comment ‐ Docket
     2726      HFRR_085900     HFRR_085900            10/13/15         LEG                                                                                        U.S. District Court of Wyoming         N/A
                                                                                  Motion for Leave to Exceed Page Limitation 2, No. 15‐CV‐43‐S
                                                                                                                                                                                                                                        HFRR_085900‐HFRR_085900.pdf
                                                                                  Joint Motion to Extend Deadline for
                                                                                  Motions to Supplement or Complete the          Earthjustice Public Comment ‐ Docket
     2727      HFRR_085901     HFRR_085909            10/16/15         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Administrative Record and Request for          2, No. 15‐CV‐43‐S
                                                                                  Expedited Consideration                                                                                                                               HFRR_085901‐HFRR_085909.pdf
                                                                                  Proposed Order Granting Joint Motion to
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2728      HFRR_085910     HFRR_085910            10/16/15         LEG        Extend Deadline for Motions to Supplement                                      U.S. District Court of Wyoming          N/A
                                                                                                                            2, No. 15‐CV‐43‐S
                                                                                  or Complete the Administrative Record
                                                                                                                                                                                                                                        HFRR_085910‐HFRR_085910.pdf
                                                                                  Order Granting Joint Motion to Extend
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2729      HFRR_085911     HFRR_085911            10/16/15         LEG        Deadline for Motions to Supplement or                                               U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Complete the Administrative Record                                                                                                                    HFRR_085911‐HFRR_085911.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2730      HFRR_085912     HFRR_085914            11/02/15         LEG        Entry of Appearance of Megan Hayes                                                    U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_085912‐HFRR_085914.pdf
                                                                                  Notice of Withdrawal of Counsel (N.            Earthjustice Public Comment ‐ Docket
     2731      HFRR_085915     HFRR_085917            11/02/15         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Maxon)                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_085915‐HFRR_085917.pdf
                                                                                  Motion to Modify the Administrative            Earthjustice Public Comment ‐ Docket
     2732      HFRR_085918     HFRR_085926            11/06/15         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Record                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_085918‐HFRR_085926.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2733      HFRR_085927     HFRR_085929            11/06/15         LEG        Exhibit A ‐ Client Privilege                                                          U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_085927‐HFRR_085929.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 129 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                Document Title                            Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                                                              Earthjustice Public Comment ‐ Docket
     2734      HFRR_085930     HFRR_085931            11/06/15         LEG        Exhibit B ‐ Post Decisional Documents                                            U.S. District Court of Wyoming      N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                       HFRR_085930‐HFRR_085931.pdf
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2735      HFRR_085932     HFRR_086199            11/06/15         LEG        Exhibit C ‐ Deliberative Process & Withheld                                      U.S. District Court of Wyoming      N/A
                                                                                                                              2, No. 15‐CV‐43‐S                                                                                       HFRR_085932‐HFRR_086199.pdf
                                                                                  State Petitioners' Joint Motion to Complete Earthjustice Public Comment ‐ Docket
     2736      HFRR_086200     HFRR_086204            11/06/15         LEG                                                                                         U.S. District Court of Wyoming      N/A
                                                                                  the Administrative Record                   2, No. 15‐CV‐43‐S                                                                                       HFRR_086200‐HFRR_086204.pdf
                                                                                  State Petitioners' Memorandum in Support
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2737      HFRR_086205     HFRR_086222            11/06/15         LEG        of their Joint Motion to Complete the                                            U.S. District Court of Wyoming      N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Administrative Record                                                                                                                               HFRR_086205‐HFRR_086222.pdf
                                                                                  Proposed Order Granting State Petitioners'
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2738      HFRR_086223     HFRR_086223            11/06/15         LEG        Joint Motion to Complete the                                                     U.S. District Court of Wyoming      N/A
                                                                                                                              2, No. 15‐CV‐43‐S
                                                                                  Administrative Record                                                                                                                               HFRR_086223‐HFRR_086223.pdf
                                                                                  Notice of Withdrawal of Appearance (S.      Earthjustice Public Comment ‐ Docket
     2739      HFRR_086224     HFRR_086227            11/12/15         LEG                                                                                         U.S. District Court of Wyoming      N/A
                                                                                  Terrell)                                    2, No. 15‐CV‐43‐S                                                                                       HFRR_086224‐HFRR_086227.pdf
                                                                                  Motion to Enlarge Time for Responses to
                                                                                  Motions to Complete and Modify                Earthjustice Public Comment ‐ Docket
     2740      HFRR_086228     HFRR_086235            11/12/15         LEG                                                                                           U.S. District Court of Wyoming    N/A
                                                                                  Administrative Record and Request for         2, No. 15‐CV‐43‐S
                                                                                  Expedited Briefing and Consideration                                                                                                                HFRR_086228‐HFRR_086235.pdf

                                                                                  Proposed Order Granting Motion to Enlarge
                                                                                                                            Earthjustice Public Comment ‐ Docket
     2741      HFRR_086236     HFRR_086236            11/12/15         LEG        Time for Responses to Motions to Complete                                      U.S. District Court of Wyoming        N/A
                                                                                                                            2, No. 15‐CV‐43‐S
                                                                                  and Modify Administrative Record
                                                                                                                                                                                                                                      HFRR_086236‐HFRR_086236.pdf
                                                                                  Proposed Order Granting Request to
                                                                                  Expedite Briefing on Motion to Enlarge    Earthjustice Public Comment ‐ Docket
     2742      HFRR_086237     HFRR_086237            11/12/15         LEG                                                                                       U.S. District Court of Wyoming        N/A
                                                                                  Time for Responses to Motions to Complete 2, No. 15‐CV‐43‐S
                                                                                  and Modify Administrative Record
                                                                                                                                                                                                                                      HFRR_086237‐HFRR_086237.pdf
                                                                                  Response to Federal Respondents' Motion
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2743      HFRR_086238     HFRR_086245            11/12/15         LEG        Regarding Motions to Complete the                                                  U.S. District Court of Wyoming    N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Administrative Record                                                                                                                               HFRR_086238‐HFRR_086245.pdf
                                                                                   State Petitioners' Response in Opposition
                                                                                  to Federal Respondents' Motion to Enlarge
                                                                                  Time for Responses to Motions to Complete     Earthjustice Public Comment ‐ Docket
     2744      HFRR_086246     HFRR_086252            11/13/15         LEG                                                                                           U.S. District Court of Wyoming    N/A
                                                                                  and Modify Administrative Record and          2, No. 15‐CV‐43‐S
                                                                                  Request for Expedited Briefing and
                                                                                  Consideration                                                                                                                                       HFRR_086246‐HFRR_086252.pdf
                                                                                  Respondent‐Intervenor's Motion for Final
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2745      HFRR_086253     HFRR_086256            11/16/15         LEG        Judgment Stay of District Court Proceedings                                        U.S. District Court of Wyoming    N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Pending Appeal                                                                                                                                      HFRR_086253‐HFRR_086256.pdf
                                                                                  Memorandum in Support of Respondent‐
                                                                                  Intervenors' Motion for Final Judgment Stay   Earthjustice Public Comment ‐ Docket
     2746      HFRR_086257     HFRR_086267            11/16/15         LEG                                                                                           U.S. District Court of Wyoming    N/A
                                                                                  of District Court Proceedings Pending         2, No. 15‐CV‐43‐S
                                                                                  Appeal                                                                                                                                              HFRR_086257‐HFRR_086267.pdf
                                                                                  Proposed Order Granting Motion for Final      Earthjustice Public Comment ‐ Docket
     2747      HFRR_086268     HFRR_086268            11/16/15         LEG                                                                                           U.S. District Court of Wyoming    N/A
                                                                                  Judgment                                      2, No. 15‐CV‐43‐S                                                                                     HFRR_086268‐HFRR_086268.pdf
                                                                                  Proposed Order Staying Proceedings            Earthjustice Public Comment ‐ Docket
     2748      HFRR_086269     HFRR_086269            11/16/15         LEG                                                                                           U.S. District Court of Wyoming    N/A
                                                                                  Pending Appeal                                2, No. 15‐CV‐43‐S                                                                                     HFRR_086269‐HFRR_086269.pdf
                                                                                  Federal Respondents' Reply in Support of
                                                                                  Motion to Enlarge Time for Responding to      Earthjustice Public Comment ‐ Docket
     2749      HFRR_086270     HFRR_086275            11/16/15         LEG                                                                                           U.S. District Court of Wyoming    N/A
                                                                                  Motions to Complete and Modify                2, No. 15‐CV‐43‐S
                                                                                  Administrative Record                                                                                                                               HFRR_086270‐HFRR_086275.pdf
                                                                                  Order Granting Federal Respondents'
                                                                                  Motion to Enlarge Time for Responding to      Earthjustice Public Comment ‐ Docket
     2750      HFRR_086276     HFRR_086279            11/17/15         LEG                                                                                           U.S. District Court of Wyoming    N/A
                                                                                  Motions to Complete and Modify                2, No. 15‐CV‐43‐S
                                                                                  Administrative Record (Doc. 140)                                                                                                                    HFRR_086276‐HFRR_086279.pdf
                                                                                  Motion for Admittance Pro Hac Vice ‐     Earthjustice Public Comment ‐ Docket
     2751      HFRR_086280     HFRR_086282            11/19/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Rebecca Jaffe                            2, No. 15‐CV‐43‐S                                                                                          HFRR_086280‐HFRR_086282.pdf
                                                                                  Proposed Order Granting Motion for       Earthjustice Public Comment ‐ Docket
     2752      HFRR_086283     HFRR_086283            11/19/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Admittance Pro Hac Vice ‐ Rebecca Jaffe  2, No. 15‐CV‐43‐S                                                                                          HFRR_086283‐HFRR_086283.pdf
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2753      HFRR_086284     HFRR_086285            11/19/15         LEG        Declaration of Rebecca Jaffe                                                        U.S. District Court of Wyoming   N/A
                                                                                                                           2, No. 15‐CV‐43‐S                                                                                          HFRR_086284‐HFRR_086285.pdf
                                                                                  Order Granting Motion for Admittance Pro Earthjustice Public Comment ‐ Docket
     2754      HFRR_086286     HFRR_086286            11/19/15         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Hac Vice ‐ Rebecca Jaffe                 2, No. 15‐CV‐43‐S                                                                                          HFRR_086286‐HFRR_086286.pdf
                                                                                                                           Earthjustice Public Comment ‐ Docket
     2755      HFRR_086287     HFRR_086289            11/27/15         LEG        Respondent‐Intervenor's Notice of Appeal                                            U.S. District Court of Wyoming   N/A
                                                                                                                           2, No. 15‐CV‐43‐S                                                                                          HFRR_086287‐HFRR_086289.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 130 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                         Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                                                                Earthjustice Public Comment ‐ Docket
     2756      HFRR_086290     HFRR_086292            11/27/15         EML        Notice of Fees Received Re Appeal Filed                                              Eleanor Greer                    N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                        HFRR_086290‐HFRR_086292.pdf
                                                                                  Notice of Preliminary Record of Appeal Sent Earthjustice Public Comment ‐ Docket
     2757      HFRR_086293     HFRR_086293            11/27/15         LTR                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  to Court of Appeal                            2, No. 15‐CV‐43‐S                                                                                        HFRR_086293‐HFRR_086293.pdf
                                                                                  Preliminary Record of Appeal and Notice of Earthjustice Public Comment ‐ Docket
     2758      HFRR_086294     HFRR_086382            11/27/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Appeal                                        2, No. 15‐CV‐43‐S                                                                                        HFRR_086294‐HFRR_086382.pdf
                                                                                  Notice of Appeal Number Assigned by Court Earthjustice Public Comment ‐ Docket       U.S. District Court of Appeals for
     2759      HFRR_086383     HFRR_086385            11/27/15         LTR                                                                                                                                N/A
                                                                                  of Appeal                                     2, No. 15‐CV‐43‐S                      the Tenth Circuit                                                 HFRR_086383‐HFRR_086385.pdf
                                                                                  Notice of Electronic Filing Re: Appeal        Earthjustice Public Comment ‐ Docket
     2760      HFRR_086386     HFRR_086389            11/27/15         EML                                                                                             Eleanor Greer                    N/A
                                                                                  Deadlines                                     2, No. 15‐CV‐43‐S                                                                                        HFRR_086386‐HFRR_086389.pdf
                                                                                  Federal Respondents' Response to
                                                                                  Respondent‐Intervenors' Motion for Final Earthjustice Public Comment ‐ Docket
     2761      HFRR_086390     HFRR_086394            11/30/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Judgment or Stay of District Court            2, No. 15‐CV‐43‐S
                                                                                  Proceedings Pending Final Appeal                                                                                                                       HFRR_086390‐HFRR_086394.pdf
                                                                                  State Petitioners' Joint Response in
                                                                                  Opposition to Respondent‐Intervenors'         Earthjustice Public Comment ‐ Docket
     2762      HFRR_086395     HFRR_086408            11/30/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Motion for Final Judgment or Stay of          2, No. 15‐CV‐43‐S
                                                                                  District Court Pending Appeal                                                                                                                          HFRR_086395‐HFRR_086408.pdf
                                                                                  Petitioners' Response in Opposition to
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2763      HFRR_086409     HFRR_086419            11/30/15         LEG        Respondent‐Intervenors' Motion for                                                   U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Premature Appeal                                                                                                                                       HFRR_086409‐HFRR_086419.pdf
                                                                                  Federal‐Respondents' Motion to Bifurcate Earthjustice Public Comment ‐ Docket
     2764      HFRR_086420     HFRR_086428            11/30/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  and Expedite Briefing on Legal Authority      2, No. 15‐CV‐43‐S                                                                                        HFRR_086420‐HFRR_086428.pdf
                                                                                  Proposed Order Granting Federal
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2765      HFRR_086429     HFRR_086429            12/01/15         LEG        Respondents' Motion to Bifurcate and                                                 U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Expedite Briefing on Legal Authority                                                                                                                   HFRR_086429‐HFRR_086429.pdf
                                                                                  Respondent‐Intervenors' Reply in Support
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2766      HFRR_086430     HFRR_086441            12/07/15         LEG        of Motion for Final Judgment or Stay of                                              U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  District Court Proceedings Pending Appeal                                                                                                              HFRR_086430‐HFRR_086441.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2767      HFRR_086442     HFRR_086444            12/07/15         LEG        Transcript Order Form Re: Appeal                                                     U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                        HFRR_086442‐HFRR_086444.pdf
                                                                                  Entry of Appearance (State of North           Earthjustice Public Comment ‐ Docket
     2768      HFRR_086445     HFRR_086447            12/07/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Dakota)                                       2, No. 15‐CV‐43‐S                                                                                        HFRR_086445‐HFRR_086447.pdf
                                                                                  Motion to Substitute as Local Counsel (R.     Earthjustice Public Comment ‐ Docket
     2769      HFRR_086448     HFRR_086451            12/08/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Walker)                                       2, No. 15‐CV‐43‐S                                                                                        HFRR_086448‐HFRR_086451.pdf
                                                                                  Exhibit A ‐ Affidavit of Wayne Stenehjem in
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2770      HFRR_086452     HFRR_086455            12/08/15         LEG        Support of Motion for Admission Pro Hac                                              U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Vice                                                                                                                                                   HFRR_086452‐HFRR_086455.pdf
                                                                                  Exhibit B ‐ Affidavit of Paul Seby in Support Earthjustice Public Comment ‐ Docket
     2771      HFRR_086456     HFRR_086459            12/08/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  of Motion for Admission Pro Hac Vice          2, No. 15‐CV‐43‐S                                                                                        HFRR_086456‐HFRR_086459.pdf
                                                                                  Exhibit C ‐ Affidavit of Matthew Sagsveen in
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2772      HFRR_086460     HFRR_086463            12/08/15         LEG        Support of Motion for Admission Pro Hac                                              U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Vice                                                                                                                                                   HFRR_086460‐HFRR_086463.pdf
                                                                                  Exhibit D ‐ Affidavit of Hope Hogan in
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2773      HFRR_086464     HFRR_086467            12/08/15         LEG        Support of Motion for Admission Pro Hac                                              U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S
                                                                                  Vice                                                                                                                                                   HFRR_086464‐HFRR_086467.pdf
                                                                                  Proposed Order on Motion to Substitute        Earthjustice Public Comment ‐ Docket
     2774      HFRR_086468     HFRR_086469            12/08/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Local Counsel                                 2, No. 15‐CV‐43‐S                                                                                        HFRR_086468‐HFRR_086469.pdf
                                                                                  Order on Motion to Substite Local Counsel Earthjustice Public Comment ‐ Docket
     2775      HFRR_086470     HFRR_086471            12/09/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  (R. Walker)                                   2, No. 15‐CV‐43‐S                                                                                        HFRR_086470‐HFRR_086471.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2776      HFRR_086472     HFRR_086474            12/09/15         EML        Notice of Appeal Filed by Sierra Club et al                                          Eleanor Greer                    N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                        HFRR_086472‐HFRR_086474.pdf
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2777      HFRR_086475     HFRR_086478            12/10/15         LEG        Notice of Appeal                                                                     U.S. District Court of Wyoming   N/A
                                                                                                                                2, No. 15‐CV‐43‐S                                                                                        HFRR_086475‐HFRR_086478.pdf
                                                                                  State Petitioners' Joint Response in
                                                                                  Opposition to Federal Respondents' Motion Earthjustice Public Comment ‐ Docket
     2778      HFRR_086479     HFRR_086488            12/10/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  to Bifurcate and Expedite Briefing on Legal 2, No. 15‐CV‐43‐S
                                                                                  Authority                                                                                                                                              HFRR_086479‐HFRR_086488.pdf
                                                                                  Notice of Withdrawal as Counsel (North        Earthjustice Public Comment ‐ Docket
     2779      HFRR_086489     HFRR_086491            12/10/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Dakota)                                       2, No. 15‐CV‐43‐S                                                                                        HFRR_086489‐HFRR_086491.pdf
                                                                                   Motion. to Withdraw by L. Caplan (North Earthjustice Public Comment ‐ Docket
     2780      HFRR_086492     HFRR_086494            12/10/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Dakota)                                       2, No. 15‐CV‐43‐S                                                                                        HFRR_086492‐HFRR_086494.pdf
                                                                                  Proposed Order Granting Motion to             Earthjustice Public Comment ‐ Docket
     2781      HFRR_086495     HFRR_086495            12/10/15         LEG                                                                                             U.S. District Court of Wyoming   N/A
                                                                                  Withdraw as Counsel                           2, No. 15‐CV‐43‐S                                                                                        HFRR_086495‐HFRR_086495.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 131 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                Author/
                                End Bates Number                    Record Type                Document Title                           Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                 From

                                                                                   Order Granting Motion to Withdraw as        Earthjustice Public Comment ‐ Docket
     2782      HFRR_086496     HFRR_086496            12/11/15         LEG                                                                                          U.S. District Court of Wyoming    N/A
                                                                                  Counsel                                      2, No. 15‐CV‐43‐S                                                                                     HFRR_086496‐HFRR_086496.pdf
                                                                                  Response in Opposition to Respondents'
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2783      HFRR_086497     HFRR_086508            12/11/15         LEG        Motion to Bifurcate and Expedite Briefing                                         U.S. District Court of Wyoming    N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  on Legal Authority                                                                                                                                 HFRR_086497‐HFRR_086508.pdf
                                                                                  Respondent‐Intervenors'' Response to
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2784      HFRR_086509     HFRR_086512            12/11/15         LEG        Federal Respondents' Motion to Bifurcate                                          U.S. District Court of Wyoming    N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  and Expedite Briefing on Legal Authority                                                                                                           HFRR_086509‐HFRR_086512.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2785      HFRR_086513     HFRR_086513            12/15/15         LTR        Notice of Appeal (by BLM)                                                         U.S. District Court of Wyoming    N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                     HFRR_086513‐HFRR_086513.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2786      HFRR_086514     HFRR_086606            12/15/15         LEG        Preliminary Record of Appeal                                                      U.S. District Court of Wyoming    N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                     HFRR_086514‐HFRR_086606.pdf
                                                                                   Federal Respondents' Reply to State
                                                                                  Petitioners' Opposition to Motion to         Earthjustice Public Comment ‐ Docket
     2787      HFRR_086607     HFRR_086613            12/17/15         LEG                                                                                          U.S. District Court of Wyoming    N/A
                                                                                  Bifurcate and Expedite Briefing on Legal     2, No. 15‐CV‐43‐S
                                                                                  Authority                                                                                                                                          HFRR_086607‐HFRR_086613.pdf
                                                                                  Notice of Appeal (filed by BLM) Case No.     Earthjustice Public Comment ‐ Docket
     2788      HFRR_086614     HFRR_086616            12/15/15         LTR                                                                                          U.S. District Court of Wyoming    N/A
                                                                                  Assigned 15 8134                             2, No. 15‐CV‐43‐S                                                                                     HFRR_086614‐HFRR_086616.pdf
                                                                                    Order Denying Motion. for Final Judgment
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2789      HFRR_086617     HFRR_086622            12/17/15         LEG        or Stay of District Court Proceedings                                             U.S. District Court of Wyoming    N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Pending Appeal                                                                                                                                     HFRR_086617‐HFRR_086622.pdf
                                                                                   Federal Respondents' Reply to Industry‐
                                                                                  Petitioners' Opposition to Motion to         Earthjustice Public Comment ‐ Docket
     2790      HFRR_086623     HFRR_086629            12/18/15         LEG                                                                                          U.S. District Court of Wyoming    N/A
                                                                                  Bifurcate and Expedite Briefing on Legal     2, No. 15‐CV‐43‐S
                                                                                  Authority                                                                                                                                          HFRR_086623‐HFRR_086629.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2791      HFRR_086630     HFRR_086631            12/18/15         OTH        Transcript Order Form (Rebecca Jaffe)                                              Rebecca Jaffe                    N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                       HFRR_086630‐HFRR_086631.pdf
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2792      HFRR_086632     HFRR_086634            12/23/15         OTH        Transcript Request                                                                 Rebecca Jaffe                    N/A
                                                                                                                             2, No. 15‐CV‐43‐S                                                                                       HFRR_086632‐HFRR_086634.pdf
                                                                                   Notice of Electronic Filing Re: Appeal    Earthjustice Public Comment ‐ Docket
     2793      HFRR_086635     HFRR_086637            12/24/15         EML                                                                                           Eleanor Greer                    N/A
                                                                                  Minute Order                               2, No. 15‐CV‐43‐S                                                                                       HFRR_086635‐HFRR_086637.pdf
                                                                                    Order Denying Motion to Bifurcate and    Earthjustice Public Comment ‐ Docket
     2794      HFRR_086638     HFRR_086640            12/29/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Expedite Briefing on Legal Authority       2, No. 15‐CV‐43‐S                                                                                       HFRR_086638‐HFRR_086640.pdf
                                                                                  Notice Record Transcript for Appeal 15     Earthjustice Public Comment ‐ Docket
     2795      HFRR_086641     HFRR_086641            01/04/16         LTR                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  8134 Complete                              2, No. 15‐CV‐43‐S                                                                                       HFRR_086641‐HFRR_086641.pdf
                                                                                  Notice Record Transcript for Appeal 15     Earthjustice Public Comment ‐ Docket
     2796      HFRR_086642     HFRR_086642            01/04/16         LTR                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  8126 Complete                              2, No. 15‐CV‐43‐S                                                                                       HFRR_086642‐HFRR_086642.pdf
                                                                                  Notice of Change of Address (M. McGrady Earthjustice Public Comment ‐ Docket
     2797      HFRR_086643     HFRR_086645            01/07/16         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  & J. Gross)                                2, No. 15‐CV‐43‐S                                                                                       HFRR_086643‐HFRR_086645.pdf
                                                                                  Joint Motion to Modify Briefing Schedule
                                                                                  for Motions to Complete and Modify         Earthjustice Public Comment ‐ Docket
     2798      HFRR_086646     HFRR_086654            01/08/16         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Administrative Record and Request for      2, No. 15‐CV‐43‐S
                                                                                  Expedited Consideration                                                                                                                            HFRR_086646‐HFRR_086654.pdf
                                                                                  Proposed Order Granting Joint Motion to
                                                                                  Modify Briefing Schedule for Motions to    Earthjustice Public Comment ‐ Docket
     2799      HFRR_086655     HFRR_086656            01/08/16         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Complete and Modify Administrative         2, No. 15‐CV‐43‐S
                                                                                  Record                                                                                                                                             HFRR_086655‐HFRR_086656.pdf
                                                                                  Order Granting Joint Motion to Modify
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2800      HFRR_086657     HFRR_086658            01/08/16         LEG        Briefing Schedule for Motions to Complete                                          U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  and Modify Administrative Record                                                                                                                   HFRR_086657‐HFRR_086658.pdf
                                                                                  Lodging of Corrected Administrative Record Earthjustice Public Comment ‐ Docket
     2801      HFRR_086659     HFRR_086660            01/19/16         LTR                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  in Civil Case No. 15‐CV‐43‐S               2, No. 15‐CV‐43‐S                                                                                       HFRR_086659‐HFRR_086660.pdf
                                                                                  Federal Respondents' Notice of Lodging of Earthjustice Public Comment ‐ Docket
     2802      HFRR_086661     HFRR_086666            01/19/16         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Corrected Administrative Record            2, No. 15‐CV‐43‐S                                                                                       HFRR_086661‐HFRR_086666.pdf
                                                                                  Certification of the Corrected             Earthjustice Public Comment ‐ Docket
     2803      HFRR_086667     HFRR_086669            01/19/16         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Administrative Record                      2, No. 15‐CV‐43‐S                                                                                       HFRR_086667‐HFRR_086669.pdf
                                                                                   State Petitioners' Notice Regarding       Earthjustice Public Comment ‐ Docket
     2804      HFRR_086670     HFRR_086676            02/09/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Corrected Administrative Record            2, No. 15‐CV‐43‐S                                                                                       HFRR_086670‐HFRR_086676.pdf
                                                                                    Notice of Withdrawal of Motion and
                                                                                                                             Earthjustice Public Comment ‐ Docket
     2805      HFRR_086677     HFRR_086679            02/09/15         LEG        Intent to File Opening Memorandum on the                                           U.S. District Court of Wyoming   N/A
                                                                                                                             2, No. 15‐CV‐43‐S
                                                                                  Merits                                                                                                                                             HFRR_086677‐HFRR_086679.pdf
                                                                                  Notice of Electronic Filing: Withdrawal of Earthjustice Public Comment ‐ Docket
     2806      HFRR_086680     HFRR_086682            02/10/15         EML                                                                                           Eleanor Greer                    N/A
                                                                                  Motions                                    2, No. 15‐CV‐43‐S                                                                                       HFRR_086680‐HFRR_086682.pdf
                                                                                  Notice of Withdrawal of Counsel (C.        Earthjustice Public Comment ‐ Docket
     2807      HFRR_086683     HFRR_086687            02/26/15         LEG                                                                                           U.S. District Court of Wyoming   N/A
                                                                                  Reagen)                                    2, No. 15‐CV‐43‐S                                                                                       HFRR_086683‐HFRR_086687.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 132 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                Document Title                           Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                  Brief in Support of Wyoming, Colorado, and
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2808      HFRR_086688     HFRR_086759            03/04/16         LEG        Utah's Petition for Review of Final Agency                                          U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Action                                                                                                                                              HFRR_086688‐HFRR_086759.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2809      HFRR_086760     HFRR_086803            03/04/16         LEG         North Dakota's Opening Brief                                                       U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_086760‐HFRR_086803.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2810      HFRR_086804     HFRR_086809            03/04/16         LEG         Motion for Leave to Exceed Page Limit                                              U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_086804‐HFRR_086809.pdf
                                                                                  Proposed Order Granting Motion for Leave Earthjustice Public Comment ‐ Docket
     2811      HFRR_086810     HFRR_086810            03/04/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  to Exceed Page Limits                        2, No. 15‐CV‐43‐S                                                                                      HFRR_086810‐HFRR_086810.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2812      HFRR_086811     HFRR_086865            03/04/16         LEG        Opening Memorandum on the Merits                                                    U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_086811‐HFRR_086865.pdf
                                                                                  Ute Indian Tribe of the Uintah and Ouray     Earthjustice Public Comment ‐ Docket
     2813      HFRR_086866     HFRR_086902            03/04/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Reservation Merits Brief                     2, No. 15‐CV‐43‐S                                                                                      HFRR_086866‐HFRR_086902.pdf
                                                                                  Not of Electronic Filing: Court Modified Doc Earthjustice Public Comment ‐ Docket
     2814      HFRR_086903     HFRR_086906            03/07/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Security                                     2, No. 15‐CV‐43‐S                                                                                      HFRR_086903‐HFRR_086906.pdf
                                                                                   Order Granting Motion for Leave to          Earthjustice Public Comment ‐ Docket
     2815      HFRR_086907     HFRR_086907            03/07/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Exceed Page Limits                           2, No. 15‐CV‐43‐S                                                                                      HFRR_086907‐HFRR_086907.pdf
                                                                                   Motion for Leave to Participate as Amicus Earthjustice Public Comment ‐ Docket
     2816      HFRR_086908     HFRR_086912            03/07/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Curiae in Support of Petitioners             2, No. 15‐CV‐43‐S                                                                                      HFRR_086908‐HFRR_086912.pdf
                                                                                  Proposed Order Granting Petroleum
                                                                                  Association of Wyoming's Motion for Leave Earthjustice Public Comment ‐ Docket
     2817      HFRR_086913     HFRR_086914            03/11/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  to Participate as Amicus Curiae in Support 2, No. 15‐CV‐43‐S
                                                                                  of Petitioners                                                                                                                                      HFRR_086913‐HFRR_086914.pdf
                                                                                  Brief of Amicus Curiae Petroleum
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2818      HFRR_086915     HFRR_086953            03/11/16         LEG        Association of Wyoming in Support of                                                U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Petitioners                                                                                                                                         HFRR_086915‐HFRR_086953.pdf
                                                                                  Federal Respondents' Motion to File a
                                                                                  Consolidated Brief in Response to Briefs     Earthjustice Public Comment ‐ Docket
     2819      HFRR_086954     HFRR_086958            03/15/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  from Petitioners IPAA‐WEA, North Dakota, 2, No. 15‐CV‐43‐S
                                                                                  and Wyoming‐Colorado‐Utah                                                                                                                           HFRR_086954‐HFRR_086958.pdf
                                                                                   Proposed Order Granting Federal
                                                                                  Respondents' Motion to File a Consolidated
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2820      HFRR_086959     HFRR_086959            03/15/16         LEG        Brief in Response to Briefs from Petitioners                                        U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  IPAA‐WEA, North Dakota, and Wyoming‐
                                                                                  Colorado‐Utah                                                                                                                                       HFRR_086959‐HFRR_086959.pdf
                                                                                  Order Denying Petroleum Association of
                                                                                  Wyoming's Motion for Leave to Participate Earthjustice Public Comment ‐ Docket
     2821      HFRR_086960     HFRR_086961            03/15/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  as Amicus Curiae in Support of Petitioners 2, No. 15‐CV‐43‐S
                                                                                  (Doc. 195)                                                                                                                                          HFRR_086960‐HFRR_086961.pdf
                                                                                    Order Granting Federal Respondents'
                                                                                  Unopposed Motion to File a Consolidated
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2822      HFRR_086962     HFRR_086962            03/15/16         LEG        Merits Brief in Response to Briefs from                                             U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Petitioners IPAA‐WEA, North Dakota, and
                                                                                  Wyoming‐Colorado‐Utah                                                                                                                               HFRR_086962‐HFRR_086962.pdf
                                                                                  State of Wyoming's Response to Federal
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2823      HFRR_086963     HFRR_086966            03/15/16         LEG        Respondents' Motion to File Over‐Length                                             U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Brief                                                                                                                                               HFRR_086963‐HFRR_086966.pdf
                                                                                   Respondent‐Intervenors' Motion for Leave Earthjustice Public Comment ‐ Docket
     2824      HFRR_086967     HFRR_086971            03/15/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  to File Consolidated Response Brief          2, No. 15‐CV‐43‐S                                                                                      HFRR_086967‐HFRR_086971.pdf
                                                                                  Proposed Order Granting Motion for Leave Earthjustice Public Comment ‐ Docket
     2825      HFRR_086972     HFRR_086972            03/22/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  to File a Consolidated Response Brief        2, No. 15‐CV‐43‐S                                                                                      HFRR_086972‐HFRR_086972.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2826      HFRR_086973     HFRR_086977            03/22/16         LEG        Opposition to Motion to Exceed Page Limit                                           U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_086973‐HFRR_086977.pdf
                                                                                   Reply in Support of Respondent‐
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2827      HFRR_086978     HFRR_086982            03/22/16         LEG        Intervenors' Motion for Leave to File a                                             U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Consolidated Response Brief                                                                                                                         HFRR_086978‐HFRR_086982.pdf
                                                                                  Order Granting Motion to File a              Earthjustice Public Comment ‐ Docket
     2828      HFRR_086983     HFRR_086983            03/24/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Consolidated Response Brief                  2, No. 15‐CV‐43‐S                                                                                      HFRR_086983‐HFRR_086983.pdf
                                                                                  Respondents' Merit Brief in Response to
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2829      HFRR_086984     HFRR_087028            04/04/16         LEG        the Ute Tribe of the Uintah and Ouray                                               U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Reservation's Merits Brief                                                                                                                          HFRR_086984‐HFRR_087028.pdf
                                                                                  Respondent‐Intervenors' Sierra Club et al.'s Earthjustice Public Comment ‐ Docket
     2830      HFRR_087029     HFRR_087163            04/04/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Merits Brief                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087029‐HFRR_087163.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 133 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                   Author/
                                End Bates Number                    Record Type                   Document Title                           Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                    From

                                                                                  Federal Respondents' Merit Brief in
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2831      HFRR_087164     HFRR_087288            04/04/16         LEG        Response to Merits Briefs of Industry and                                           U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  State Petitioners                                                                                                                                     HFRR_087164‐HFRR_087288.pdf
                                                                                  Motion to Associate Counsel for Admission      Earthjustice Public Comment ‐ Docket
     2832      HFRR_087289     HFRR_087292            04/13/16         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Pro Hac Vice for Joel Minor                    2, No. 15‐CV‐43‐S                                                                                      HFRR_087289‐HFRR_087292.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2833      HFRR_087293     HFRR_087294            04/13/16         LEG        Affidavit of Joel Minor                                                             U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087293‐HFRR_087294.pdf
                                                                                  Proposed Order Granting Motion to
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2834      HFRR_087295     HFRR_087295            04/13/16         LEG        Associate Counsel for Admission Pro Hac                                             U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Vice for Joel Minor                                                                                                                                   HFRR_087295‐HFRR_087295.pdf
                                                                                  Order Granting Motion to Associate
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2835      HFRR_087296     HFRR_087297            04/13/16         LEG        Counsel for Admission Pro Hac Vice for Joel                                         U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Minor                                                                                                                                                 HFRR_087296‐HFRR_087297.pdf
                                                                                  Notice of Electronic Filing: Joel Minor Pro    Earthjustice Public Comment ‐ Docket
     2836      HFRR_087298     HFRR_087300            04/15/16         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Hac Vice                                       2, No. 15‐CV‐43‐S                                                                                      HFRR_087298‐HFRR_087300.pdf
                                                                                  Reply in Support of Wyoming, Colorado and
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2837      HFRR_087301     HFRR_087325            04/18/16         LEG        Utah's Petition for Review of Final Agency                                          U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Action                                                                                                                                                HFRR_087301‐HFRR_087325.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2838      HFRR_087326     HFRR_087340            04/18/16         LEG        North Dakota's Reply Brief                                                          U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087326‐HFRR_087340.pdf
                                                                                  Ute Tribe of the Uintah and Ouray
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2839      HFRR_087341     HFRR_087370            04/18/16         LEG        Reservation's Reply in Support of its Merits                                        U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Brief                                                                                                                                                 HFRR_087341‐HFRR_087370.pdf
                                                                                  Reply in Support of Petitioners' Arguments     Earthjustice Public Comment ‐ Docket
     2840      HFRR_087371     HFRR_087401            04/18/16         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  on the Merits                                  2, No. 15‐CV‐43‐S                                                                                      HFRR_087371‐HFRR_087401.pdf
                                                                                  Unopposed Motion for Leave to Exceed           Earthjustice Public Comment ‐ Docket
     2841      HFRR_087402     HFRR_087405            04/18/16         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Word Limits                                    2, No. 15‐CV‐43‐S                                                                                      HFRR_087402‐HFRR_087405.pdf
                                                                                  Proposed Order Granting Unopposed              Earthjustice Public Comment ‐ Docket
     2842      HFRR_087406     HFRR_087406            04/18/16         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Motion for Leave to Exceed Word Limits         2, No. 15‐CV‐43‐S                                                                                      HFRR_087406‐HFRR_087406.pdf
                                                                                  Order Granting Unopposed Motion for            Earthjustice Public Comment ‐ Docket
     2843      HFRR_087407     HFRR_087407            04/18/16         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Leave to Exceed Word Limits                    2, No. 15‐CV‐43‐S                                                                                      HFRR_087407‐HFRR_087407.pdf
                                                                                  Respondent‐Intervenor Sierra Club's Notice     Earthjustice Public Comment ‐ Docket
     2844      HFRR_087408     HFRR_087410            04/25/16         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  of Change of Address                           2, No. 15‐CV‐43‐S                                                                                      HFRR_087408‐HFRR_087410.pdf
                                                                                  Respondent‐Intervenors' Notice of
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2845      HFRR_087411     HFRR_087417            04/27/16         LEG        Supplemental Authority Regarding Peer‐                                              U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Reviewed Pavillion, Wyoming Study                                                                                                                     HFRR_087411‐HFRR_087417.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket Environmental Science and
     2846      HFRR_087418     HFRR_087448            04/27/16         EXT        Exhibits A‐C: External Articles                                                                                        N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                    Technology                                                        HFRR_087418‐HFRR_087448.pdf
                                                                                  Petitioner States of Wyoming, Colorado,
                                                                                  and Utah's Response to Respondent‐             Earthjustice Public Comment ‐ Docket
     2847      HFRR_087449     HFRR_087453            04/27/16         LEG                                                                                            U.S. District Court of Wyoming     N/A
                                                                                  Intervenors' Notice of Supplemental            2, No. 15‐CV‐43‐S
                                                                                  Authority                                                                                                                                             HFRR_087449‐HFRR_087453.pdf
                                                                                  Respondent‐Intervenors' Reply re: Notice of
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2848      HFRR_087454     HFRR_087458            05/03/16         LEG        Supplemental Authority Regarding Peer                                               U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S
                                                                                  Reviewed Pavillion, Wyoming Study                                                                                                                     HFRR_087454‐HFRR_087458.pdf
                                                                                  Order on Petitions for Review of Final         Earthjustice Public Comment ‐ Docket
     2849      HFRR_087459     HFRR_087485            06/21/16         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                                  2, No. 15‐CV‐43‐S                                                                                      HFRR_087459‐HFRR_087485.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2850      HFRR_087486     HFRR_087487            06/22/16         LEG        Judgment                                                                              U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087486‐HFRR_087487.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2851      HFRR_087488     HFRR_087489            06/22/16         LEG        Bill of Costs                                                                         U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087488‐HFRR_087489.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2852      HFRR_087490     HFRR_087493            06/24/16         LEG        Notice of Appeal                                                                      U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087490‐HFRR_087493.pdf
                                                                                  Court Notice of Preliminary Record of          Earthjustice Public Comment ‐ Docket
     2853      HFRR_087494     HFRR_087494            06/24/16         LTR                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Appeal                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_087494‐HFRR_087494.pdf
                                                                                  Order on Petitions for Review of Final         Earthjustice Public Comment ‐ Docket
     2854      HFRR_087495     HFRR_087529            06/24/16         LEG                                                                                              U.S. District Court of Wyoming   N/A
                                                                                  Agency Action                                  2, No. 15‐CV‐43‐S                                                                                      HFRR_087495‐HFRR_087529.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2855      HFRR_087530     HFRR_087590            06/24/16         LEG        Public Docket Sheet                                                                   U.S. District Court of Wyoming   N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087530‐HFRR_087590.pdf
                                                                                  Prelim Record on Appeal Including Order on Earthjustice Public Comment ‐ Docket
     2856      HFRR_087591     HFRR_087625            06/24/16         LEG                                                                                        U.S. District Court of Wyoming         N/A
                                                                                  Petitions for Review of Final Agency Action 2, No. 15‐CV‐43‐S
                                                                                                                                                                                                                                        HFRR_087591‐HFRR_087625.pdf
                                                                                                                                 Earthjustice Public Comment ‐ Docket
     2857      HFRR_087626     HFRR_087628            06/24/16         LEG        Respondent‐Intervenors' Notice of Appeal                                            U.S. District Court of Wyoming     N/A
                                                                                                                                 2, No. 15‐CV‐43‐S                                                                                      HFRR_087626‐HFRR_087628.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 134 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                                                               Earthjustice Public Comment ‐ Docket
     2858      HFRR_087629     HFRR_087632            06/27/16         LEG        Notice of Electronic Filing: Appeal Fees Paid                                       U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087629‐HFRR_087632.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2859      HFRR_087633     HFRR_087635            06/27/16         LEG         Notice Appeal Case No# Assigned                                                                                     N/A
                                                                                                                               2, No. 15‐CV‐43‐S                      Tenth Circuit                                                   HFRR_087633‐HFRR_087635.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2860      HFRR_087636     HFRR_087636            06/27/16         LTR        Preliminary Record on Appeal                                                        U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087636‐HFRR_087636.pdf
                                                                                  Prelim Record on Appeal and Notice of        Earthjustice Public Comment ‐ Docket
     2861      HFRR_087637     HFRR_087670            06/21/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Appeal                                       2, No. 15‐CV‐43‐S                                                                                      HFRR_087637‐HFRR_087670.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2862      HFRR_087671     HFRR_087704            06/28/16         LEG        Public Docket Sheet                                                                 U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087671‐HFRR_087704.pdf
                                                                                  Federal Respondents' Transcript Order        Earthjustice Public Comment ‐ Docket
     2863      HFRR_087705     HFRR_087706            06/28/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Form                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_087705‐HFRR_087706.pdf
                                                                                   Transmittal Letter Re: Respondent‐          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2864      HFRR_087707     HFRR_087709            06/29/16         LEG                                                                                                                             N/A
                                                                                  Intervenors' Appeal 16‐8069                  2, No. 15‐CV‐43‐S                      Tenth Circuit                                                   HFRR_087707‐HFRR_087709.pdf
                                                                                  Notice of Electronic Filing Re: Federal      Earthjustice Public Comment ‐ Docket
     2865      HFRR_087710     HFRR_087713            06/30/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Respondent's Appeal                          2, No. 15‐CV‐43‐S                                                                                      HFRR_087710‐HFRR_087713.pdf
                                                                                  Respondent‐Intervenors' Transcript Order Earthjustice Public Comment ‐ Docket
     2866      HFRR_087714     HFRR_087715            06/30/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Form                                         2, No. 15‐CV‐43‐S                                                                                      HFRR_087714‐HFRR_087715.pdf
                                                                                  Notice of Electronic Filing Re: Respondent‐ Earthjustice Public Comment ‐ Docket
     2867      HFRR_087716     HFRR_087719            07/01/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Intervenors' Appeal                          2, No. 15‐CV‐43‐S                                                                                      HFRR_087716‐HFRR_087719.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2868      HFRR_087720     HFRR_087732            07/06/16         LEG        Bill of Costs                                                                       U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087720‐HFRR_087732.pdf
                                                                                  North Dakota's Motion for Extension of       Earthjustice Public Comment ‐ Docket
     2869      HFRR_087733     HFRR_087736            07/06/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Time to File Bill of Costs                   2, No. 15‐CV‐43‐S                                                                                      HFRR_087733‐HFRR_087736.pdf
                                                                                  Proposed Order Regarding North Dakota's
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2870      HFRR_087737     HFRR_087737            07/06/16         LEG        Motion for Extension of Time to File Bill of                                        U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S
                                                                                  Costs                                                                                                                                               HFRR_087737‐HFRR_087737.pdf
                                                                                  Order Granting North Dakota's Motion for Earthjustice Public Comment ‐ Docket
     2871      HFRR_087738     HFRR_087738            07/06/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Extension of Time to File Bill of Costs      2, No. 15‐CV‐43‐S                                                                                      HFRR_087738‐HFRR_087738.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2872      HFRR_087739     HFRR_087743            07/13/16         LEG        North Dakota Bill of Costs                                                          U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087739‐HFRR_087743.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2873      HFRR_087744     HFRR_087747            07/13/16         LEG         Order Re: Mandate Re: 15‐8126 Appeal                                                                                N/A
                                                                                                                               2, No. 15‐CV‐43‐S                      Tenth Circuit                                                   HFRR_087744‐HFRR_087747.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2874      HFRR_087748     HFRR_087752            07/13/16         LEG        Mandate Re: 15‐8126 Appeal                                                                                           N/A
                                                                                                                               2, No. 15‐CV‐43‐S                      Tenth Circuit                                                   HFRR_087748‐HFRR_087752.pdf
                                                                                    Order on Mandate Vacating Order            Earthjustice Public Comment ‐ Docket
     2875      HFRR_087753     HFRR_087753            07/13/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Granting Preliminary Injunction              2, No. 15‐CV‐43‐S                                                                                      HFRR_087753‐HFRR_087753.pdf
                                                                                  Court Letter Re: Appeal (16‐8068 & 16‐       Earthjustice Public Comment ‐ Docket
     2876      HFRR_087754     HFRR_087754            07/20/16         LTR                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  8069)                                        2, No. 15‐CV‐43‐S                                                                                      HFRR_087754‐HFRR_087754.pdf
                                                                                  Notice of Electronic Filing ‐ Record         Earthjustice Public Comment ‐ Docket
     2877      HFRR_087755     HFRR_087758            07/20/16         EML                                                                                            Eleanor Greer                    N/A
                                                                                  Complete Re: Appeal (16 8068 & 16 8069] 2, No. 15‐CV‐43‐S                                                                                           HFRR_087755‐HFRR_087758.pdf
                                                                                  Federal Respondents' Objection to Industry Earthjustice Public Comment ‐ Docket
     2878      HFRR_087759     HFRR_087770            07/21/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Petitioner's Bill of Costs                   2, No. 15‐CV‐43‐S                                                                                      HFRR_087759‐HFRR_087770.pdf
                                                                                  Federal Respondents' Objection to North      Earthjustice Public Comment ‐ Docket
     2879      HFRR_087771     HFRR_087782            07/27/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Dakota Bill of Costs                         2, No. 15‐CV‐43‐S                                                                                      HFRR_087771‐HFRR_087782.pdf
                                                                                   Industry Petitioner's Response to Federal Earthjustice Public Comment ‐ Docket
     2880      HFRR_087783     HFRR_087791            07/27/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Respondents' Objections to Bill of Costs     2, No. 15‐CV‐43‐S                                                                                      HFRR_087783‐HFRR_087791.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2881      HFRR_087792     HFRR_087795            07/27/16         LEG        Declaration of Michael Burgess                                                      U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087792‐HFRR_087795.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2882      HFRR_087796     HFRR_087804            07/27/16         LEG        Exhibit to Declaration of Michael Burgess                                           U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087796‐HFRR_087804.pdf
                                                                                  North Dakota's Response in Support of its Earthjustice Public Comment ‐ Docket
     2883      HFRR_087805     HFRR_087813            08/01/16         LEG                                                                                            U.S. District Court of Wyoming   N/A
                                                                                  Bill of Costs                                2, No. 15‐CV‐43‐S                                                                                      HFRR_087805‐HFRR_087813.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2884      HFRR_087814     HFRR_087816            08/12/16         LEG        Clerk's Bill of Costs                                                               U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087814‐HFRR_087816.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2885      HFRR_087817     HFRR_087819            08/12/16         LEG        North Dakota Clerk's Bill of Costs                                                  U.S. District Court of Wyoming   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                                                                                      HFRR_087817‐HFRR_087819.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2886      HFRR_087820     HFRR_087821            07/27/16         LEG         Order Re: Case Argued in 10th Cir                                                                                   N/A
                                                                                                                               2, No. 15‐CV‐43‐S                      Tenth Circuit                                                   HFRR_087820‐HFRR_087821.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2887      HFRR_087822     HFRR_087911            11/27/15         LEG        Notice of Appeal filed: 11/27/2015                                                  U.S. District Court of Wyoming   N/A                            HFRR_087822‐HFRR_087911.pdf
                                                                                                                               3, Appellate Case No. 15‐8126
                                                                                  15‐8126, State of Wyoming, et al v. DOI, et Earthjustice Public Comment ‐ Docket    U.S. Court of Appeals for the
     2888      HFRR_087912     HFRR_087914            11/27/15         LTR                                                                                                                             N/A                            HFRR_087912‐HFRR_087914.pdf
                                                                                  al                                           3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2889      HFRR_087915     HFRR_087922            12/07/15         LEG        Docketing Statement                                                                                                  N/A                            HFRR_087915‐HFRR_087922.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 135 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                       Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                                                                Earthjustice Public Comment ‐ Docket
     2890      HFRR_087923     HFRR_087976            12/07/15         LEG        Order on Motions for Preliminary Injunction                                          U.S. District Court of Wyoming   N/A                            HFRR_087923‐HFRR_087976.pdf
                                                                                                                                3, Appellate Case No. 15‐8126
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2891      HFRR_087977     HFRR_087980            12/07/15         OTH        Transcript Order Form (Michael Freeman)                                              Michael Freeman                  N/A                            HFRR_087977‐HFRR_087980.pdf
                                                                                                                                3, Appellate Case No. 15‐8126
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket
     2892      HFRR_087981     HFRR_087983            12/07/15         LEG                                                                                             Michael Freeman                  N/A                            HFRR_087981‐HFRR_087983.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2893      HFRR_087984     HFRR_087985            12/08/15         EML        Notice of Docket Activity                                                                                             N/A                            HFRR_087984‐HFRR_087985.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2894      HFRR_087986     HFRR_087987            12/08/15         LEG                                                                                                                              N/A                            HFRR_087986‐HFRR_087987.pdf
                                                                                  Interested Parties (WY)                       3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2895      HFRR_087988     HFRR_087989            12/08/15         LEG                                                                                                                              N/A                            HFRR_087988‐HFRR_087989.pdf
                                                                                  Interested Parties (CO)                       3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2896      HFRR_087990     HFRR_087992            12/10/15         LEG                                                                                                                              N/A                            HFRR_087990‐HFRR_087992.pdf
                                                                                  Interested Parties (UT)                       3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2897      HFRR_087993     HFRR_087995            12/10/15         LEG                                                                                                                              N/A                            HFRR_087993‐HFRR_087995.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2898      HFRR_087996     HFRR_087998            12/10/15         LEG                                                                                                                              N/A                            HFRR_087996‐HFRR_087998.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2899      HFRR_087999     HFRR_088001            12/10/15         LEG                                                                                                                              N/A                            HFRR_087999‐HFRR_088001.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2900      HFRR_088002     HFRR_088003            12/10/15         LEG                                                                                                                              N/A                            HFRR_088002‐HFRR_088003.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2901      HFRR_088004     HFRR_088006            12/10/15         LEG                                                                                                                              N/A                            HFRR_088004‐HFRR_088006.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2902      HFRR_088007     HFRR_088007            12/22/15         LEG                                                                                                                              N/A                            HFRR_088007‐HFRR_088007.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2903      HFRR_088008     HFRR_088008            12/22/15         LEG                                                                                                                              N/A                            HFRR_088008‐HFRR_088008.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2904      HFRR_088009     HFRR_088010            12/22/15         LEG                                                                                                                              N/A                            HFRR_088009‐HFRR_088010.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2905      HFRR_088011     HFRR_088011            01/04/16         LTR        Transcript Orders                                                                    Stephan Harris                   N/A                            HFRR_088011‐HFRR_088011.pdf
                                                                                                                                3, Appellate Case No. 15‐8126
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2906      HFRR_088012     HFRR_088013            01/04/16         EML        Notice record is complete                                                                                             N/A                            HFRR_088012‐HFRR_088013.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2907      HFRR_088014     HFRR_088014            01/11/16         LEG                                                                                                                              N/A                            HFRR_088014‐HFRR_088014.pdf
                                                                                  Interested Parties                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2908      HFRR_088015     HFRR_088018            01/19/16         LEG        Unopposed Motion to Consolidate Appeals                                                                               N/A                            HFRR_088015‐HFRR_088018.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2909      HFRR_088019     HFRR_088021            01/20/16         LEG        Order Re: Consolidation of Appeals                                                                                    N/A                            HFRR_088019‐HFRR_088021.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Appellant's Joint Motion to Expedite
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2910      HFRR_088022     HFRR_088030            02/08/16         LEG        Argument and Consideration of Preliminary‐                                                                            N/A                            HFRR_088022‐HFRR_088030.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Injunction Appeal
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2911      HFRR_088031     HFRR_088084            02/08/16         LEG        Order on Motions for Preliminary Injunction                                          U.S. District Court of Wyoming   N/A                            HFRR_088031‐HFRR_088084.pdf
                                                                                                                                3, Appellate Case No. 15‐8126
                                                                                  Order Re: Response to Appellants Joint        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2912      HFRR_088085     HFRR_088086            02/09/16         LEG                                                                                                                              N/A                            HFRR_088085‐HFRR_088086.pdf
                                                                                  Motion to Expedite Argument                   3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Joint Motion to File Joint Appendix on Reply‐ Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2913      HFRR_088087     HFRR_088092            02/10/16         LEG                                                                                                                              N/A                            HFRR_088087‐HFRR_088092.pdf
                                                                                  brief Due Date                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Industries Appellee's Motion to Dismiss
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2914      HFRR_088093     HFRR_088111            02/10/16         LEG        Appeals for Mootness or, in the Alternative                                                                           N/A                            HFRR_088093‐HFRR_088111.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Motion for a Stay
                                                                                  Order Re: Motion to Dismiss Appeal for        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2915      HFRR_088112     HFRR_088113            02/11/16         LEG                                                                                                                              N/A                            HFRR_088112‐HFRR_088113.pdf
                                                                                  Mootness                                      3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2916      HFRR_088114     HFRR_088115            02/11/16         EML        Minute Order Filed                                                                                                    N/A                            HFRR_088114‐HFRR_088115.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  State Appellee's Response in Opposition to
                                                                                  Appellant's Joint Motion to Expedite          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2917      HFRR_088116     HFRR_088124            02/19/16         LEG                                                                                                                              N/A                            HFRR_088116‐HFRR_088124.pdf
                                                                                  Argument and Consideration of Preliminary‐ 3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                  Injunction Appeal
                                                                                  State Appellee's Notice of Joinder of
                                                                                  Industry Appellee's Motion to Dismiss         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2918      HFRR_088125     HFRR_088129            02/19/16         LEG                                                                                                                              N/A                            HFRR_088125‐HFRR_088129.pdf
                                                                                  Appeals for Mootness or, in the Alternative, 3, Appellate Case No. 15‐8126           Tenth Circuit
                                                                                  Motion for Stay
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 136 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                                    Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                  Ute Indian Tribe's Response in Support of
                                                                                  Industry's Appellee's Motion for a Stay and   Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     2919      HFRR_088130     HFRR_088133            02/19/16         LEG                                                                                                                             N/A                            HFRR_088130‐HFRR_088133.pdf
                                                                                  Abstaining from a Position on the Motion to   3, Appellate Case No. 15‐8126        Tenth Circuit
                                                                                  Dismiss
                                                                                  Industry Appellee's Response to Appellants'
                                                                                  Joint Motion to Expedite Argument and         Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     2920      HFRR_088134     HFRR_088148            02/19/16         LEG                                                                                                                             N/A                            HFRR_088134‐HFRR_088148.pdf
                                                                                  Consideration of Preliminary Injunction       3, Appellate Case No. 15‐8126        Tenth Circuit
                                                                                  Appeal
                                                                                  Exhibit A ‐ Transcript of Preliminary         Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     2921      HFRR_088149     HFRR_088416            02/19/16         LEG                                                                                                                             N/A                            HFRR_088149‐HFRR_088416.pdf
                                                                                  Injunction Proceedings                        3, Appellate Case No. 15‐8126        Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants'
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     2922      HFRR_088417     HFRR_088436            02/19/16         LEG        Response in Opposition to Motion to                                                                                  N/A                            HFRR_088417‐HFRR_088436.pdf
                                                                                                                                3, Appellate Case No. 15‐8126        Tenth Circuit
                                                                                  Dismiss or for a Stay
                                                                                  Federal Respondent‐Appellants' Opposition
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     2923      HFRR_088437     HFRR_088451            02/19/16         LEG        to Industry Petitioner's Motion to Dismiss                                                                           N/A                            HFRR_088437‐HFRR_088451.pdf
                                                                                                                                3, Appellate Case No. 15‐8126        Tenth Circuit
                                                                                  or Stay Appeal
                                                                                  Ute Indian's Memorandum in Support of
                                                                                  State Appellees' Response in Opposition to
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     2924      HFRR_088452     HFRR_088456            02/19/16         LEG        Appellants'' Joint Motion to Expedite                                                                                N/A                            HFRR_088452‐HFRR_088456.pdf
                                                                                                                                3, Appellate Case No. 15‐8126        Tenth Circuit
                                                                                  Argument and Consideration of Preliminary
                                                                                  Injunction Appeal
                                                                                  Notice of Errata to Ute Indian Tribe's     Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2925      HFRR_088457     HFRR_088461            02/22/16         LEG                                                                                                                             N/A                            HFRR_088457‐HFRR_088461.pdf
                                                                                  Memorandum                                 3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2926      HFRR_088462     HFRR_088467            02/22/16         LEG        Ute Indian Tribe's Memorandum                                                                                        N/A                            HFRR_088462‐HFRR_088467.pdf
                                                                                                                             3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2927      HFRR_088468     HFRR_088476            02/23/16         LEG        Industry Appellee's Reply in Support                                                                                 N/A                            HFRR_088468‐HFRR_088476.pdf
                                                                                                                             3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                  Federal Respondents‐Appellants' Reply on Earthjustice Public Comment ‐ Docket        U.S. Court of Appeals for the
     2928      HFRR_088477     HFRR_088481            02/24/16         LEG                                                                                                                             N/A                            HFRR_088477‐HFRR_088481.pdf
                                                                                  Motion                                     3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants' Reply in Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2929      HFRR_088482     HFRR_088487            02/24/16         LEG                                                                                                                             N/A                            HFRR_088482‐HFRR_088487.pdf
                                                                                  Support                                    3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2930      HFRR_088488     HFRR_088490            02/24/16         LEG        Order Re: Consolidated Appeals                                                                                       N/A                            HFRR_088488‐HFRR_088490.pdf
                                                                                                                             3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2931      HFRR_088491     HFRR_088492            02/24/16         EML        Notice of Docket Activity                                                                                            N/A                            HFRR_088491‐HFRR_088492.pdf
                                                                                                                             3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2932      HFRR_088493     HFRR_088496            02/26/16         LEG        Motion to Withdraw as Counsel                                                                                        N/A                            HFRR_088493‐HFRR_088496.pdf
                                                                                                                             3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2933      HFRR_088497     HFRR_088500            02/29/16         LEG        Motion to Withdraw as Counsel                                                                                        N/A                            HFRR_088497‐HFRR_088500.pdf
                                                                                                                             3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants'          Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2934      HFRR_088501     HFRR_088508            03/07/16         LEG                                                                                                                             N/A                            HFRR_088501‐HFRR_088508.pdf
                                                                                  Response Regarding Abatement of Appeals 3, Appellate Case No. 15‐8126                Tenth Circuit
                                                                                  Federal Respondents‐Appellants' Response Earthjustice Public Comment ‐ Docket        U.S. Court of Appeals for the
     2935      HFRR_088509     HFRR_088512            03/07/16         LEG                                                                                                                             N/A                            HFRR_088509‐HFRR_088512.pdf
                                                                                  to Suggestion of Abatement                 3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     2936      HFRR_088513     HFRR_088515            03/10/16         LEG        Order Re: Consolidated Appeals                                                                                       N/A                            HFRR_088513‐HFRR_088515.pdf
                                                                                                                             3, Appellate Case No. 15‐8126             Tenth Circuit
                                                                                                                                                                       U.S. Department of Justice
                                                                                                                                Earthjustice Public Comment ‐ Docket
     2937      HFRR_088516     HFRR_088518            03/17/16         LTR        Deferring Joint Appendix                                                             Environmental & Natural         N/A                            HFRR_088516‐HFRR_088518.pdf
                                                                                                                                3, Appellate Case No. 15‐8126
                                                                                                                                                                       Resources Division
                                                                                  Intervenor‐Respondent‐Appellant's             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2938      HFRR_088519     HFRR_088692            03/21/16         LEG                                                                                                                             N/A                            HFRR_088519‐HFRR_088692.pdf
                                                                                  Opening Brief                                 3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2939      HFRR_088693     HFRR_088694            03/21/16         EML        Notice of Docket Activity                                                                                            N/A                            HFRR_088693‐HFRR_088694.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2940      HFRR_088695     HFRR_088827            03/21/16         LEG        Opening Brief for the Federal Appellants                                                                             N/A                            HFRR_088695‐HFRR_088827.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Federal Appellants' Addendum of Legal         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2941      HFRR_088828     HFRR_089133            03/21/16         LEG                                                                                                                             N/A                            HFRR_088828‐HFRR_089133.pdf
                                                                                  Authorities                                   3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2942      HFRR_089134     HFRR_089135            03/22/16         EML        Notice of Docket Activity                                                                                            N/A                            HFRR_089134‐HFRR_089135.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  State Appellees' Unopposed Motion for         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2943      HFRR_089136     HFRR_089142            04/07/16         LEG                                                                                                                             N/A                            HFRR_089136‐HFRR_089142.pdf
                                                                                  Extensions of Time to File Response Brief     3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2944      HFRR_089143     HFRR_089144            04/08/16         EML        Notice of Docket Activity                                                                                            N/A                            HFRR_089143‐HFRR_089144.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2945      HFRR_089145     HFRR_089146            04/08/16         LEG        Order Re: Motion for 30‐Day Extension                                                                                N/A                            HFRR_089145‐HFRR_089146.pdf
                                                                                                                                3, Appellate Case No. 15‐8126          Tenth Circuit
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 137 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                Document Title                          Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2946      HFRR_089147     HFRR_089154            04/08/16         LEG        Joint Motion to Reset Deadlines                                                                                    N/A                            HFRR_089147‐HFRR_089154.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Order Re: Joint Motion to Reset Deadlines Earthjustice Public Comment ‐ Docket     U.S. Court of Appeals for the
     2947      HFRR_089155     HFRR_089156            04/11/16         LEG                                                                                                                           N/A                            HFRR_089155‐HFRR_089156.pdf
                                                                                  for Response and Reply Briefs               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2948      HFRR_089157     HFRR_089159            04/25/16         LEG        Notice of Change of Address                                                                                        N/A                            HFRR_089157‐HFRR_089159.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2949      HFRR_089160     HFRR_089443            05/25/16         LEG        Response Brief                                                                                                     N/A                            HFRR_089160‐HFRR_089443.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2950      HFRR_089444     HFRR_089500            05/25/16         LEG        Brief of Intervenor‐Appellee North Dakota                                                                          N/A                            HFRR_089444‐HFRR_089500.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Industry Petitioners‐Appellees' Response    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2951      HFRR_089501     HFRR_089574            05/25/16         LEG                                                                                                                           N/A                            HFRR_089501‐HFRR_089574.pdf
                                                                                  Brief                                       3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2952      HFRR_089575     HFRR_089635            05/25/16         LEG        Response Brief                                                                                                     N/A                            HFRR_089575‐HFRR_089635.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2953      HFRR_089636     HFRR_089637            05/26/16         LTR        Letter about deficient briefs                                                                                      N/A                            HFRR_089636‐HFRR_089637.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2954      HFRR_089638     HFRR_089639            05/26/16         EML        Notice of Docket Activity                                                                                          N/A                            HFRR_089638‐HFRR_089639.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2955      HFRR_089640     HFRR_089675            06/01/16         LEG        Brief for Amicus Curiae                                                                                            N/A                            HFRR_089640‐HFRR_089675.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of      Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2956      HFRR_089676     HFRR_089677            06/01/16         LEG                                                                                                                           N/A                            HFRR_089676‐HFRR_089677.pdf
                                                                                  Interested Parties                          3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2957      HFRR_089678     HFRR_089679            06/01/16         LEG        Entry of Appearance                                                                                                N/A                            HFRR_089678‐HFRR_089679.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Amicus Curiae Brief in Support of Appellees Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2958      HFRR_089680     HFRR_089729            06/01/16         LEG                                                                                                                           N/A                            HFRR_089680‐HFRR_089729.pdf
                                                                                  Urging Affirmance                           3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Motion to Leave to Participate as Amicus    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2959      HFRR_089730     HFRR_089736            06/01/16         LEG                                                                                                                           N/A                            HFRR_089730‐HFRR_089736.pdf
                                                                                  Curiae in Support of Appellees              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2960      HFRR_089737     HFRR_089738            06/01/16         EML        Notice of Docket Activity                                                                                          N/A                            HFRR_089737‐HFRR_089738.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2961      HFRR_089739     HFRR_089774            06/02/16         LEG        Brief for Amicus Curiae                                                                                            N/A                            HFRR_089739‐HFRR_089774.pdf
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Motion to Leave to Participate as Amicus    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2962      HFRR_089775     HFRR_089781            06/01/16         LEG                                                                                                                           N/A                            HFRR_089775‐HFRR_089781.pdf
                                                                                  Curiae in Support of Appellees              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Order Re: Motion for Leave to Participate Earthjustice Public Comment ‐ Docket     U.S. Court of Appeals for the
     2963      HFRR_089782     HFRR_089783            06/06/16         LEG                                                                                                                           N/A                            HFRR_089782‐HFRR_089783.pdf
                                                                                  as Amicus Curiae                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Amicus Curiae Brief in Support of Appellees Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2964      HFRR_089784     HFRR_089833            06/06/16         LEG                                                                                                                           N/A                            HFRR_089784‐HFRR_089833.pdf
                                                                                  Urging Affirmance                           3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of      Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2965      HFRR_089834     HFRR_089835            06/06/16         LEG                                                                                                                           N/A                            HFRR_089834‐HFRR_089835.pdf
                                                                                  Interested Parties                          3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Joint Appendix Volume 1 ‐ Civil Docket for Earthjustice Public Comment ‐ Docket    U.S. Court of Appeals for the
     2966      HFRR_089836     HFRR_090133            06/15/16         LEG                                                                                                                           N/A
                                                                                  Case No. 2:15‐CV‐00041‐SWS                  3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_089836‐HFRR_090133.pdf
                                                                                  Joint Appendix Volume 2 ‐ Memorandum in
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2967      HFRR_090134     HFRR_090408            06/15/16         LEG        Support of Wyoming and Colorado's Motion                                                                           N/A
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  for Preliminary Injunction                                                                                                                        HFRR_090134‐HFRR_090408.pdf
                                                                                  Joint Appendix Volume 3 ‐ Respondents'
                                                                                  Brief in Opposition to Wyoming's and        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2968      HFRR_090409     HFRR_090681            06/15/16         LEG                                                                                                                           N/A
                                                                                  Colorado's Motion for Preliminary           3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Injunction                                                                                                                                        HFRR_090409‐HFRR_090681.pdf
                                                                                  Joint Appendix Volume 4 ‐ Western Energy
                                                                                                                              Earthjustice Public Comment ‐ Docket
     2969      HFRR_090682     HFRR_090978            06/15/16         LEG        Alliance: The Voice of the Industry in the                                         Western Energy Alliance         N/A
                                                                                                                              3, Appellate Case No. 15‐8126
                                                                                  West                                                                                                                                              HFRR_090682‐HFRR_090978.pdf
                                                                                  Joint Appendix Volume 5 ‐ Transcript of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2970      HFRR_090979     HFRR_091274            06/15/16         LEG                                                                                                                           N/A
                                                                                  Preliminary Injunction Hearing              3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_090979‐HFRR_091274.pdf
                                                                                  Joint Appendix Volume 6 ‐ Notice of
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2971      HFRR_091275     HFRR_091522            06/15/16         LEG        Conventional Filing of Selections from                                                                             N/A
                                                                                                                              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Administrative Record                                                                                                                             HFRR_091275‐HFRR_091522.pdf
                                                                                  Joint Appendix Volume 7 ‐ State Oil and     Earthjustice Public Comment ‐ Docket
     2972      HFRR_091523     HFRR_091808            06/15/16         OTH                                                                                           U.S. Department of Energy       N/A
                                                                                  Natural Gas Regulations                     3, Appellate Case No. 15‐8126                                                                         HFRR_091523‐HFRR_091808.pdf
                                                                                  Joint Appendix Volume 8 ‐ Proceedings of
                                                                                                                              Earthjustice Public Comment ‐ Docket   Environmental Protection
     2973      HFRR_091809     HFRR_092061            06/15/16         OTH        the Technical Workshops for the Hydraulic                                                                          N/A
                                                                                                                              3, Appellate Case No. 15‐8126          Agency (EPA)
                                                                                  Fracturing Study                                                                                                                                  HFRR_091809‐HFRR_092061.pdf
                                                                                  Joint Appendix Volume 9 ‐ Hydraulic         Earthjustice Public Comment ‐ Docket
     2974      HFRR_092062     HFRR_092357            06/15/16         OTH                                                                                           George King                     N/A
                                                                                  Fracturing 101                              3, Appellate Case No. 15‐8126                                                                         HFRR_092062‐HFRR_092357.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 138 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                 Document Title                           Document Source                                                    Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                  Joint Appendix Volume 10 ‐ Industry
                                                                                                                               Earthjustice Public Comment ‐ Docket Bureau of Land Management
     2975      HFRR_092358     HFRR_092636            06/15/16         BPD        Stakeholder Meeting to Discuss the BLM's                                                                            N/A
                                                                                                                               3, Appellate Case No. 15‐8126        (BLM)
                                                                                  Proposed Hydraulic Fracturing Rule                                                                                                                 HFRR_092358‐HFRR_092636.pdf
                                                                                  Joint Appendix Volume 11 ‐ The State of      Earthjustice Public Comment ‐ Docket
     2976      HFRR_092637     HFRR_092857            06/15/16         OTH                                                                                          Resources for the Future          N/A
                                                                                  State Shale Gas Regulation                   3, Appellate Case No. 15‐8126                                                                         HFRR_092637‐HFRR_092857.pdf
                                                                                  Joint Appendix Volume 12 ‐ Comments on                                            Independent Petroleum
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2977      HFRR_092858     HFRR_093148            06/17/16         LTR        BLM's Hydraulic Fracturing Rulemaking                                             Association of America and        N/A
                                                                                                                               3, Appellate Case No. 15‐8126
                                                                                  Proposal                                                                          Western Energy Alliance                                          HFRR_092858‐HFRR_093148.pdf
                                                                                  Joint Appendix Volume 13 ‐ Comments
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2978      HFRR_093149     HFRR_093407            06/15/16         LTR        regarding the Revised Proposed Hydraulic                                          High Country Citizens' Alliance   N/A
                                                                                                                               3, Appellate Case No. 15‐8126
                                                                                  Fracturing Rule                                                                                                                                    HFRR_093149‐HFRR_093407.pdf
                                                                                  Joint Appendix Volume 14 ‐ Economic          Earthjustice Public Comment ‐ Docket   Bureau of Land Management
     2979      HFRR_093408     HFRR_093699            06/15/16         BPD                                                                                                                            N/A
                                                                                  Analysis for Hydraulic Fracturing Rule       3, Appellate Case No. 15‐8126          (BLM)                                                          HFRR_093408‐HFRR_093699.pdf
                                                                                  Joint Appendix Volume 15 ‐ Environmental     Earthjustice Public Comment ‐ Docket   Bureau of Land Management
     2980      HFRR_093700     HFRR_093991            06/15/16         BPD                                                                                                                            N/A
                                                                                  Assessment                                   3, Appellate Case No. 15‐8126          (BLM)                                                          HFRR_093700‐HFRR_093991.pdf
                                                                                  Joint Appendix Volume 16 ‐ Memorandum        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2981      HFRR_093992     HFRR_094208            06/15/16         LEG                                                                                                                            N/A
                                                                                  for the Special Assistant to the Counselor   3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_093992‐HFRR_094208.pdf
                                                                                  Joint Appendix Volume 17 ‐ Comments to
                                                                                                                               Earthjustice Public Comment ‐ Docket
     2982      HFRR_094209     HFRR_094487            06/15/16         LTR        BLM's Proposed Rule to Regulate Hydraulic                                         Devon Energy Corporation          N/A
                                                                                                                               3, Appellate Case No. 15‐8126
                                                                                  Fracturing                                                                                                                                         HFRR_094209‐HFRR_094487.pdf
                                                                                  Joint Appendix Volume 18 ‐ Comments to       Earthjustice Public Comment ‐ Docket The American Petroleum
     2983      HFRR_094488     HFRR_094754            06/15/16         LTR                                                                                                                            N/A
                                                                                  BLM's Hydraulic Fracturing Revised Rule      3, Appellate Case No. 15‐8126        Institute (API)                                                  HFRR_094488‐HFRR_094754.pdf
                                                                                  Joint Appendix Volume 19 ‐ The
                                                                                  Environmental and Occupational Health        Earthjustice Public Comment ‐ Docket American Public Health
     2984      HFRR_094755     HFRR_094840            06/15/16         OTH                                                                                                                            N/A
                                                                                  Impacts of High‐Volume Hydraulic             3, Appellate Case No. 15‐8126        Association
                                                                                  Fracturing of Unconventional Gas Reserves                                                                                                          HFRR_094755‐HFRR_094840.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2985      HFRR_094841     HFRR_095099            06/15/16         LEG        Joint Appendix Volume 13 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_094841‐HFRR_095099.pdf
                                                                                  Entry of Appearance and Certificate of       Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2986      HFRR_095100     HFRR_095102            06/15/16         LEG                                                                                                                            N/A
                                                                                  Interested Parties (R Sher)                  3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_095100‐HFRR_095102.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2987      HFRR_095103     HFRR_095107            06/17/16         LTR        Appendix Received does not Comply                                                                                   N/A                            HFRR_095103‐HFRR_095107.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2988      HFRR_095108     HFRR_095405            06/17/16         LEG        Joint Appendix Volume 1 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_095108‐HFRR_095405.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2989      HFRR_095406     HFRR_095680            06/17/16         LEG        Joint Appendix Volume 2 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_095406‐HFRR_095680.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2990      HFRR_095681     HFRR_095953            06/17/16         LEG        Joint Appendix Volume 3 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_095681‐HFRR_095953.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2991      HFRR_095954     HFRR_096250            06/17/16         LEG        Joint Appendix Volume 4 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_095954‐HFRR_096250.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2992      HFRR_096251     HFRR_096546            06/17/16         LEG        Joint Appendix Volume 5 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_096251‐HFRR_096546.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2993      HFRR_096547     HFRR_096794            06/17/16         LEG        Joint Appendix Volume 6 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_096547‐HFRR_096794.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2994      HFRR_096795     HFRR_097080            06/17/16         LEG        Joint Appendix Volume 7 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_096795‐HFRR_097080.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2995      HFRR_097081     HFRR_097333            06/17/16         LEG        Joint Appendix Volume 8 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_097081‐HFRR_097333.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2996      HFRR_097334     HFRR_097629            06/17/16         LEG        Joint Appendix Volume 9 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_097334‐HFRR_097629.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2997      HFRR_097630     HFRR_097908            06/17/16         LEG        Joint Appendix Volume 10 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_097630‐HFRR_097908.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2998      HFRR_097909     HFRR_098129            06/17/16         LEG        Joint Appendix Volume 11 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_097909‐HFRR_098129.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     2999      HFRR_098130     HFRR_098420            06/17/16         LEG        Joint Appendix Volume 12 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_098130‐HFRR_098420.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3000      HFRR_098421     HFRR_098679            06/17/16         LEG        Joint Appendix Volume 13 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_098421‐HFRR_098679.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3001      HFRR_098680     HFRR_098971            06/17/16         LEG        Joint Appendix Volume 14 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_098680‐HFRR_098971.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3002      HFRR_098972     HFRR_099263            06/17/16         LEG        Joint Appendix Volume 15 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_098972‐HFRR_099263.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3003      HFRR_099264     HFRR_099480            06/17/16         LEG        Joint Appendix Volume 16 (Corrected)                                                                                N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                  HFRR_099264‐HFRR_099480.pdf
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 139 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                Document Title                           Document Source                                                      Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3004      HFRR_099481     HFRR_099759            06/17/16         LEG        Joint Appendix Volume 17 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                   HFRR_099481‐HFRR_099759.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3005      HFRR_099760     HFRR_100026            06/17/16         LEG        Joint Appendix Volume 18 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                   HFRR_099760‐HFRR_100026.pdf
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3006      HFRR_100027     HFRR_100112            06/17/16         LEG        Joint Appendix Volume 19 (Corrected)                                                                                 N/A
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                   HFRR_100027‐HFRR_100112.pdf
                                                                                  Notice of Docket Activity Re: Correct        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3007      HFRR_100113     HFRR_100114            06/17/16         EML                                                                                                                             N/A
                                                                                  Appendix Filed                               3, Appellate Case No. 15‐8126          Tenth Circuit                                                   HFRR_100113‐HFRR_100114.pdf
                                                                                  Intervenor‐Respondent‐Appellants' Reply Earthjustice Public Comment ‐ Docket        U.S. Court of Appeals for the
     3008      HFRR_100115     HFRR_100171            06/20/16         LEG                                                                                                                             N/A                            HFRR_100115‐HFRR_100171.pdf
                                                                                  Brief                                        3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3009      HFRR_100172     HFRR_100214            06/20/16         LEG        Reply Brief for the Federal Appellants                                                                               N/A                            HFRR_100172‐HFRR_100214.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3010      HFRR_100215     HFRR_100224            06/24/16         LEG        Motion to Dismiss Appeal as Moot                                                                                     N/A                            HFRR_100215‐HFRR_100224.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Exhibit A ‐ Order on Petitions for Review of Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3011      HFRR_100225     HFRR_100252            06/24/16         LEG                                                                                                                             N/A                            HFRR_100225‐HFRR_100252.pdf
                                                                                  Final Agency Action                          3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Order Re: Motion to Dismiss Appeal as        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3012      HFRR_100253     HFRR_100254            06/24/16         LEG                                                                                                                             N/A                            HFRR_100253‐HFRR_100254.pdf
                                                                                  Moot                                         3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Federal Respondents‐Appellants'' Notice of Earthjustice Public Comment ‐ Docket     U.S. Court of Appeals for the
     3013      HFRR_100255     HFRR_100258            06/28/16         LEG                                                                                                                             N/A                            HFRR_100255‐HFRR_100258.pdf
                                                                                  Non‐Opposition to Motion to Dismiss          3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants'            Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3014      HFRR_100259     HFRR_100431            06/28/16         LEG                                                                                                                             N/A                            HFRR_100259‐HFRR_100431.pdf
                                                                                  Corrected Opening Brief                      3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Order Re: Notice of Non‐Opposition to        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3015      HFRR_100432     HFRR_100433            06/28/16         LEG                                                                                                                             N/A                            HFRR_100432‐HFRR_100433.pdf
                                                                                  Motion to Dismiss                            3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellant's Notice Earthjustice Public Comment ‐ Docket       U.S. Court of Appeals for the
     3016      HFRR_100434     HFRR_100437            06/30/16         LEG                                                                                                                             N/A                            HFRR_100434‐HFRR_100437.pdf
                                                                                  of Errata Re Corrected Opening Brief         3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3017      HFRR_100438     HFRR_100439            06/30/16         LEG        Exhibit A ‐ Statement of Related Cases                                                                               N/A                            HFRR_100438‐HFRR_100439.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants’
                                                                                  Response to Motion to Dismiss Appeal as Earthjustice Public Comment ‐ Docket        U.S. Court of Appeals for the
     3018      HFRR_100440     HFRR_100453            06/30/16         LEG                                                                                                                             N/A                            HFRR_100440‐HFRR_100453.pdf
                                                                                  Moot and Cross‐Motion to Vacate              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Preliminary Injunction
                                                                                  Exhibit A ‐ Order on Motions for Preliminary Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3019      HFRR_100454     HFRR_100508            06/30/16         LEG                                                                                                                             N/A                            HFRR_100454‐HFRR_100508.pdf
                                                                                  Injunction                                   3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Order Re: Intervenor‐Respondent‐             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3020      HFRR_100509     HFRR_100511            06/30/16         LEG                                                                                                                             N/A                            HFRR_100509‐HFRR_100511.pdf
                                                                                  Appellant's Response due 7.7.16              3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Industry Petitioners‐Appellees' Corrected Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     3021      HFRR_100512     HFRR_100585            06/30/16         LEG                                                                                                                             N/A                            HFRR_100512‐HFRR_100585.pdf
                                                                                  Response Brief                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Industry Petitioners‐Appellees' Corrected Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     3022      HFRR_100586     HFRR_100659            06/30/16         LEG                                                                                                                             N/A                            HFRR_100586‐HFRR_100659.pdf
                                                                                  Response Brief                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3023      HFRR_100660     HFRR_100943            07/01/16         LEG        Response Brief of Appellees                                                                                          N/A                            HFRR_100660‐HFRR_100943.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3024      HFRR_100944     HFRR_101005            07/01/16         LEG        Final Corrected Response Brief                                                                                       N/A                            HFRR_100944‐HFRR_101005.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3025      HFRR_101006     HFRR_101063            07/01/16         LEG        Brief of Intervenor‐Appellee North Dakota                                                                            N/A                            HFRR_101006‐HFRR_101063.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  State Appellees' Reply in Support of Motion
                                                                                  to Dismiss Appeal as Moot and Response to Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     3026      HFRR_101064     HFRR_101073            07/07/16         LEG                                                                                                                             N/A                            HFRR_101064‐HFRR_101073.pdf
                                                                                  Cross‐Motion to Vacate Preliminary           3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Injunction
                                                                                  Industry Appellees' Response to Request to Earthjustice Public Comment ‐ Docket     U.S. Court of Appeals for the
     3027      HFRR_101074     HFRR_101087            07/07/16         LEG                                                                                                                             N/A                            HFRR_101074‐HFRR_101087.pdf
                                                                                  Vacate Preliminary Injunction Order          3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants’ Reply in
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3028      HFRR_101088     HFRR_101098            07/11/16         LEG        Support of Cross‐Motion to Vacate                                                                                    N/A                            HFRR_101088‐HFRR_101098.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                  Preliminary Injunction
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3029      HFRR_101099     HFRR_101102            07/13/16         LEG        Order Re: Preliminary Injunction                                                                                     N/A                            HFRR_101099‐HFRR_101102.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3030      HFRR_101103     HFRR_101107            07/13/16         LTR        Mandate                                                                                                              N/A                            HFRR_101103‐HFRR_101107.pdf
                                                                                                                               3, Appellate Case No. 15‐8126          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket
     3031      HFRR_101108     HFRR_101201            12/15/15         LTR        Notice of Appeal                                                                    U.S. District Court of Wyoming   N/A                            HFRR_101108‐HFRR_101201.pdf
                                                                                                                               4, Appellate Case No. 15‐8134
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3032      HFRR_101202     HFRR_101204            12/15/15         LTR        General Docket Letter                                                                                                N/A                            HFRR_101202‐HFRR_101204.pdf
                                                                                                                               4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3033      HFRR_101205     HFRR_101207            12/15/15         EML        Notice of Electronic Filing Re: Deadlines                                                                            N/A                            HFRR_101205‐HFRR_101207.pdf
                                                                                                                               4, Appellate Case No. 15‐8134          Tenth Circuit
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 140 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                               Author/
                                End Bates Number                    Record Type                Document Title                         Document Source                                                        Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                From

                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3034      HFRR_101208     HFRR_101210            12/16/15         LEG                                                                                                                             N/A                            HFRR_101208‐HFRR_101210.pdf
                                                                                  Interested Parties (Michael Freeman)       4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3035      HFRR_101211     HFRR_101212            12/21/15         LEG                                                                                                                             N/A                            HFRR_101211‐HFRR_101212.pdf
                                                                                  Interested Parties (N. DiMascio)           4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3036      HFRR_101213     HFRR_101214            12/22/15         LEG                                                                                                                             N/A                            HFRR_101213‐HFRR_101214.pdf
                                                                                  Interested Parties (P. Seby)               4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3037      HFRR_101215     HFRR_101215            12/22/15         LEG                                                                                                                             N/A                            HFRR_101215‐HFRR_101215.pdf
                                                                                  Interested Parties (J. Gross & M. McGrady) 4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3038      HFRR_101216     HFRR_101216            12/22/15         LEG                                                                                                                             N/A                            HFRR_101216‐HFRR_101216.pdf
                                                                                  Interested Parties (J. Robinson Jr)        4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3039      HFRR_101217     HFRR_101218            12/23/15         LEG                                                                                                                             N/A                            HFRR_101217‐HFRR_101218.pdf
                                                                                  Interested Parties (L. Leggette)           4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3040      HFRR_101219     HFRR_101220            12/23/15         LEG                                                                                                                             N/A                            HFRR_101219‐HFRR_101220.pdf
                                                                                  Interested Parties (A. Obrecht)            4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3041      HFRR_101221     HFRR_101222            12/23/15         LEG                                                                                                                             N/A                            HFRR_101221‐HFRR_101222.pdf
                                                                                  Interested Parties (M. Barron)             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3042      HFRR_101223     HFRR_101224            12/23/15         LEG                                                                                                                             N/A                            HFRR_101223‐HFRR_101224.pdf
                                                                                  Interested Parties (F. Yarger)             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3043      HFRR_101225     HFRR_101225            12/23/15         LEG                                                                                                                             N/A                            HFRR_101225‐HFRR_101225.pdf
                                                                                  Interested Parties (M. Sagsveen)           4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Transcript Order Form by Federal           Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3044      HFRR_101226     HFRR_101228            12/13/15         OTH                                                                                                                             N/A                            HFRR_101226‐HFRR_101228.pdf
                                                                                  Respondents                                4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Notice of Deficient Docketing Statement by Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3045      HFRR_101229     HFRR_101231            12/23/15         LTR                                                                                                                             N/A                            HFRR_101229‐HFRR_101231.pdf
                                                                                  Federal Respondents                        4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Minute Order Filed Re: Notice Record       Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3046      HFRR_101232     HFRR_101233            01/02/16         EML                                                                                                                             N/A                            HFRR_101232‐HFRR_101233.pdf
                                                                                  Complete                                   4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3047      HFRR_101234     HFRR_101292            01/12/16         LEG        Federal Respondents Docketing Statement                                                                              N/A                            HFRR_101234‐HFRR_101292.pdf
                                                                                                                             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3048      HFRR_101293     HFRR_101295            12/29/15         LEG                                                                                                                             N/A                            HFRR_101293‐HFRR_101295.pdf
                                                                                  Interested Parties (J. Patterson)          4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3049      HFRR_101296     HFRR_101296            01/04/16         LTR        Notice Record Complete                                                                                               N/A                            HFRR_101296‐HFRR_101296.pdf
                                                                                                                             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Notice of Electronic Filing Re: Open Brief Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3050      HFRR_101297     HFRR_101298            01/04/16         EML                                                                                                                             N/A                            HFRR_101297‐HFRR_101298.pdf
                                                                                  and Appendix Due 2.16.16                   4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Response Brief of Intervenor‐Appellee Ute
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3051      HFRR_101299     HFRR_101359            05/25/16         LEG        Indian Tribe of the Uintah and Ouray                                                                                 N/A                            HFRR_101299‐HFRR_101359.pdf
                                                                                                                             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Reservation
                                                                                  Entry of Appearance and Certificate of
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3052      HFRR_101360     HFRR_101361            06/01/16         LEG        Interested Parties (J. Cavanaugh & S.                                                                                N/A                            HFRR_101360‐HFRR_101361.pdf
                                                                                                                             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Lechner)
                                                                                  Petroleum Association of Wyoming's
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3053      HFRR_101362     HFRR_101368            06/01/16         LEG        Motion for Leave to Participate as Amicus                                                                            N/A                            HFRR_101362‐HFRR_101368.pdf
                                                                                                                             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Curiae in Support of Appellees
                                                                                  Amicus Curiae Brief of Petroleum
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3054      HFRR_101369     HFRR_101418            06/01/16         LEG        Association of Wyoming in Support of                                                                                 N/A                            HFRR_101369‐HFRR_101418.pdf
                                                                                                                             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Appellees Urging Affirmance
                                                                                  Petroleum Association of Wyoming's
                                                                                                                             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3055      HFRR_101419     HFRR_101425            06/01/16         LEG        Motion for Leave to Participate as Amicus                                                                            N/A                            HFRR_101419‐HFRR_101425.pdf
                                                                                                                             4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                  Curiae in Support of Appellees
                                                                                  Entry removed from Docket Re: Amicus       Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3056      HFRR_101426     HFRR_101427            06/01/16         EML                                                                                                                             N/A                            HFRR_101426‐HFRR_101427.pdf
                                                                                  Brief                                      4, Appellate Case No. 15‐8134          Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket
     3057      HFRR_101428     HFRR_101524            06/27/16         LTR        Attached Documents                                                                Stephan Harris                     N/A                            HFRR_101428‐HFRR_101524.pdf
                                                                                                                             5, Appellate Case No. 16‐8068
                                                                                                                             Earthjustice Public Comment ‐ Docket   Elisabeth A. Shumaker, Clerk of
     3058      HFRR_101525     HFRR_101527            06/27/16         LTR        Docketed Appeal                                                                                                      N/A                            HFRR_101525‐HFRR_101527.pdf
                                                                                                                             5, Appellate Case No. 16‐8068          the Court
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3059      HFRR_101528     HFRR_101529            06/28/16         LEG                                                                                                                             N/A                            HFRR_101528‐HFRR_101529.pdf
                                                                                  Interested Parties                         5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3060      HFRR_101530     HFRR_101531            06/28/16         LEG                                                                                                                             N/A                            HFRR_101530‐HFRR_101531.pdf
                                                                                  Interested Parties                         5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of     Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3061      HFRR_101532     HFRR_101533            06/28/16         LEG                                                                                                                             N/A                            HFRR_101532‐HFRR_101533.pdf
                                                                                  Interested Parties                         5, Appellate Case No. 16‐8068          Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3062      HFRR_101534     HFRR_101567            06/29/16         LEG        Docketing Statement                                                                                                  N/A                            HFRR_101534‐HFRR_101567.pdf
                                                                                                                             5, Appellate Case No. 16‐8068          Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket
     3063      HFRR_101568     HFRR_101571            06/29/16         OTH        Transcript Order                                                                  Rebecca Jaffe                      N/A                            HFRR_101568‐HFRR_101571.pdf
                                                                                                                             5, Appellate Case No. 16‐8068
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 141 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                          Document Source                                                         Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3064      HFRR_101572     HFRR_101573            06/29/16         EML        Notice of Docket Activity                                                                                               N/A                            HFRR_101572‐HFRR_101573.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3065      HFRR_101574     HFRR_101575            06/29/16         LEG                                                                                                                                N/A                            HFRR_101574‐HFRR_101575.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3066      HFRR_101576     HFRR_101577            06/30/16         LEG                                                                                                                                N/A                            HFRR_101576‐HFRR_101577.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3067      HFRR_101578     HFRR_101579            06/30/16         LEG                                                                                                                                N/A                            HFRR_101578‐HFRR_101579.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3068      HFRR_101580     HFRR_101581            06/30/16         LEG                                                                                                                                N/A                            HFRR_101580‐HFRR_101581.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3069      HFRR_101582     HFRR_101584            07/01/16         LEG                                                                                                                                N/A                            HFRR_101582‐HFRR_101584.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3070      HFRR_101585     HFRR_101587            07/06/17         LEG                                                                                                                                N/A                            HFRR_101585‐HFRR_101587.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3071      HFRR_101588     HFRR_101589            07/06/16         LEG        Order Re: Docketing Statements                                                                                          N/A                            HFRR_101588‐HFRR_101589.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3072      HFRR_101590     HFRR_101592            07/07/16         LEG                                                                                                                                N/A                            HFRR_101590‐HFRR_101592.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3073      HFRR_101593     HFRR_101594            07/11/16         LEG                                                                                                                                N/A                            HFRR_101593‐HFRR_101594.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3074      HFRR_101595     HFRR_101598            07/13/16         LEG        Joint Proposed Briefing Schedule                                                                                        N/A                            HFRR_101595‐HFRR_101598.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3075      HFRR_101599     HFRR_101601            07/13/16         LEG        Order Re: Joint Proposed Briefing Schedule                                                                              N/A                            HFRR_101599‐HFRR_101601.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   Elisabeth A. Shumaker, Clerk of
     3076      HFRR_101602     HFRR_101603            07/14/16         LTR        Failed to Comply                                                                                                        N/A                            HFRR_101602‐HFRR_101603.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          the Court
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3077      HFRR_101604     HFRR_101763            08/12/16         LEG        Opening Brief                                                                                                           N/A                            HFRR_101604‐HFRR_101763.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3078      HFRR_101764     HFRR_101765            07/14/16         LEG                                                                                                                                N/A                            HFRR_101764‐HFRR_101765.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket
     3079      HFRR_101766     HFRR_101766            07/20/16         LTR        No Transcripts Ordered for Appeal                                                    Stephan Harris                     N/A                            HFRR_101766‐HFRR_101766.pdf
                                                                                                                                5, Appellate Case No. 16‐8068
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3080      HFRR_101767     HFRR_101768            07/28/16         LEG                                                                                                                                N/A                            HFRR_101767‐HFRR_101768.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3081      HFRR_101769     HFRR_101869            08/12/16         LEG        Opening Brief for the Federal Appellants                                                                                N/A                            HFRR_101769‐HFRR_101869.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3082      HFRR_101870     HFRR_102175            08/12/16         LEG        Addendum of Legal Authorities                                                                                           N/A                            HFRR_101870‐HFRR_102175.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3083      HFRR_102176     HFRR_102475            08/12/16         LEG        Appellants' Appendix Volume 1                                                                                           N/A                            HFRR_102176‐HFRR_102475.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3084      HFRR_102476     HFRR_102751            08/12/16         LEG        Appellants' Appendix Volume 2                                                                                           N/A                            HFRR_102476‐HFRR_102751.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3085      HFRR_102752     HFRR_102980            08/12/16         LEG        Appellants' Appendix Volume 3                                                                                           N/A                            HFRR_102752‐HFRR_102980.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3086      HFRR_102981     HFRR_103278            08/12/16         LEG        Appellants' Appendix Volume 4                                                                                           N/A                            HFRR_102981‐HFRR_103278.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3087      HFRR_103279     HFRR_103448            08/12/16         LEG        Appellants' Appendix Volume 5                                                                                           N/A                            HFRR_103279‐HFRR_103448.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3088      HFRR_103449     HFRR_103450            08/16/16         LEG                                                                                                                                N/A                            HFRR_103449‐HFRR_103450.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3089      HFRR_103451     HFRR_103452            08/17/16         EML        Notice of Docket Activity                                                                                               N/A                            HFRR_103451‐HFRR_103452.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Brief of Interested Public Lands, Natural
                                                                                  Resources, Energy, and Administrative Law Earthjustice Public Comment ‐ Docket       US Court of Appeals for the 10th
     3090      HFRR_103453     HFRR_103491            08/17/16         LEG                                                                                                                              N/A                              HFRR_103453‐HFRR_103491.pdf
                                                                                  Professors as Amici Curiae in Support of      5, Appellate Case No. 16‐8068          Circuit
                                                                                  Respondent‐Appellants
                                                                                  Brief of Amici Curiae Former Officials of the
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3091      HFRR_103492     HFRR_103533            08/19/16         LEG        Department of the Interior Supporting                                                                                 N/A                              HFRR_103492‐HFRR_103533.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Respondents‐Appellants
                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3092      HFRR_103534     HFRR_103535            08/19/16         EML        Notice of Docket Activity                                                                                             N/A                              HFRR_103534‐HFRR_103535.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Brief of Interested Public Lands, Natural
                                                                                  Resources, Energy, and Administrative Law Earthjustice Public Comment ‐ Docket       US Court of Appeals for the 10th
     3093      HFRR_103536     HFRR_103574            08/23/16         LEG                                                                                                                              N/A                              HFRR_103536‐HFRR_103574.pdf
                                                                                  Professors as Amici Curiae in Support of      5, Appellate Case No. 16‐8068          Circuit
                                                                                  Respondent‐Appellants
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 142 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                                       Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                                                                Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3094      HFRR_103575     HFRR_103576            08/23/16         LEG        Notice of Docket Activity                                                                                               N/A                            HFRR_103575‐HFRR_103576.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3095      HFRR_103577     HFRR_103578            08/23/16         LEG                                                                                                                                N/A                            HFRR_103577‐HFRR_103578.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Circuit
                                                                                  Response Brief of Appellee States of          Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3096      HFRR_103579     HFRR_103858            09/16/16         LEG                                                                                                                                N/A                            HFRR_103579‐HFRR_103858.pdf
                                                                                  Wyoming, Colorado, and Utah                   5, Appellate Case No. 16‐8068          Circuit
                                                                                  Industry Petitioners‐Appellees' Response      Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3097      HFRR_103859     HFRR_103907            09/16/16         LEG                                                                                                                                N/A                            HFRR_103859‐HFRR_103907.pdf
                                                                                  Brief                                         5, Appellate Case No. 16‐8068          Circuit
                                                                                  Response Brief of Intervenor‐Appellee Ute
                                                                                                                                Earthjustice Public Comment ‐ Docket US Court of Appeals for the 10th
     3098      HFRR_103908     HFRR_103971            09/16/16         LEG        Indian Tribe of the Uintah and Ouray                                                                                N/A                                HFRR_103908‐HFRR_103971.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Circuit
                                                                                  Reservation
                                                                                  Supplemental Appendix of the Intervenor‐
                                                                                                                                Earthjustice Public Comment ‐ Docket US Court of Appeals for the 10th
     3099      HFRR_103972     HFRR_104205            09/16/16         LEG        Appellee Ute Indian Tribe of the Uintah and                                                                         N/A                                HFRR_103972‐HFRR_104205.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Circuit
                                                                                  Ouray Reservation Volume 1
                                                                                  Supplemental Appendix of the Intervenor‐
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3100      HFRR_104206     HFRR_104408            09/16/16         LEG        Appellee Ute Indian Tribe of the Uintah and                                                                             N/A                            HFRR_104206‐HFRR_104408.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Ouray Reservation Volume 2
                                                                                  Supplemental Appendix of the Intervenor‐
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3101      HFRR_104409     HFRR_104637            09/16/16         LEG        Appellee Ute Indian Tribe of the Uintah and                                                                             N/A                            HFRR_104409‐HFRR_104637.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Ouray Reservation Volume 3
                                                                                  Supplemental Appendix of the Intervenor‐
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3102      HFRR_104638     HFRR_104913            09/16/16         LEG        Appellee Ute Indian Tribe of the Uintah and                                                                             N/A                            HFRR_104638‐HFRR_104913.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Ouray Reservation Volume 4
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3103      HFRR_104914     HFRR_104922            09/16/16         LEG        North Dakota Appendix Index                                                                                             N/A                            HFRR_104914‐HFRR_104922.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  North Dakota Appendix Volume 1 ‐
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3104      HFRR_104923     HFRR_105208            09/16/16         LEG        Memorandum in Support of Motion for                                                                                     N/A                            HFRR_104923‐HFRR_105208.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Preliminary Injunction
                                                                                  North Dakota Appendix Volume 2 ‐
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3105      HFRR_105209     HFRR_105274            09/16/16         LEG        Memorandum in Support of North Dakota's                                                                                 N/A                            HFRR_105209‐HFRR_105274.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Motion for Preliminary Injunction
                                                                                  North Dakota Appendix Volume 3 ‐
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3106      HFRR_105275     HFRR_105549            09/16/16         LEG        Transcript of the Preliminary Injunction                                                                                N/A                            HFRR_105275‐HFRR_105549.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Proceedings
                                                                                  North Dakota Appendix Volume 4 ‐
                                                                                  Citations to the Record in Support of         Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3107      HFRR_105550     HFRR_105833            09/16/16         LEG                                                                                                                                N/A                            HFRR_105550‐HFRR_105833.pdf
                                                                                  Wyoming and Colorado's Motion for             5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Preliminary Injunction
                                                                                  North Dakota Appendix Volume 5 ‐ Opening      Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3108      HFRR_105834     HFRR_106130            09/16/16         LEG                                                                                                                                N/A                            HFRR_105834‐HFRR_106130.pdf
                                                                                  Memorandum of the Merits                      5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  North Dakota Appendix Volume 6 ‐ Fort
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3109      HFRR_106131     HFRR_106408            09/16/16         LEG        Belknap Tribal Consultation Regarding                                                                                   N/A                            HFRR_106131‐HFRR_106408.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Proposed Hydraulic Fracturing
                                                                                  North Dakota Appendix Volume 10 ‐
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3110      HFRR_106409     HFRR_106437            09/16/16         LEG        Comments Regarding BLM Supplemental                                                                                     N/A                            HFRR_106409‐HFRR_106437.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Notice of Proposed Rulemaking
                                                                                  North Dakota Appendix Volume 7 ‐                                                   Independent Petroleum
                                                                                                                                Earthjustice Public Comment ‐ Docket
     3111      HFRR_106438     HFRR_106707            09/16/16         LEG        Comments on BLM's Hydraulic Fracturing                                             Association of America and           N/A                            HFRR_106438‐HFRR_106707.pdf
                                                                                                                                5, Appellate Case No. 16‐8068
                                                                                  Rulemaking Proposal                                                                Western Energy Alliance
                                                                                  North Dakota Appendix Volume 8 ‐ Federal
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3112      HFRR_106708     HFRR_106890            09/16/16         LEG        Register Hydraulic Fracturing on Federal                                                                                N/A                            HFRR_106708‐HFRR_106890.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  and Indian Lands
                                                                                  North Dakota Appendix Volume 9 ‐
                                                                                  Comments by Devon Energy Corporation in
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3113      HFRR_106891     HFRR_107020            09/16/16         LEG        Response to the BLM's Proposed Rule to                                                                                  N/A                            HFRR_106891‐HFRR_107020.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Regulate Hydraulic Fracturing on Federal
                                                                                  and Indian Lands
                                                                                  Brief of Intervenor‐Appellee State of North   Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3114      HFRR_107021     HFRR_107072            09/16/16         LEG                                                                                                                                N/A                            HFRR_107021‐HFRR_107072.pdf
                                                                                  Dakota (Oral Argument Requested)              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3115      HFRR_107073     HFRR_107075            09/20/16         LEG        Court Notice of Deficient Appendix                                                                                      N/A                            HFRR_107073‐HFRR_107075.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Court Notice of Deficient Appendix (Re‐       Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3116      HFRR_107076     HFRR_107077            09/20/16         LEG                                                                                                                                N/A                            HFRR_107076‐HFRR_107077.pdf
                                                                                  Send)                                         5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3117      HFRR_107078     HFRR_107080            09/20/16         LTR        Notice of Deficient Appendix                                                                                            N/A                            HFRR_107078‐HFRR_107080.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 143 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                                    Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                  Notice of Errata to Supplemental Appendix
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3118      HFRR_107081     HFRR_107087            09/20/16         LEG        of Intervenor‐Appellee Ute Indian Tribe of                                                                           N/A                            HFRR_107081‐HFRR_107087.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  the Uintah and Ouray Reservation
                                                                                  Brief of the Interested State of Montana,
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3119      HFRR_107088     HFRR_107116            09/23/16         LEG        Alaska, Kansas and Texas as Amici Curiae in                                                                          N/A                            HFRR_107088‐HFRR_107116.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Support of Appellees
                                                                                  Brief for Amicus Curiae the Chamber of
                                                                                                                           Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3120      HFRR_107117     HFRR_107158            09/23/16         LEG        Commerce of the United States of America                                                                             N/A                            HFRR_107117‐HFRR_107158.pdf
                                                                                                                           5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  in Support of Appellees and Affirmance
                                                                                  Brief of Pacific Legal Foundation and
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3121      HFRR_107159     HFRR_107194            09/23/16         LEG        Wyoming Liberty Group as Amici Curiae in                                                                             N/A                            HFRR_107159‐HFRR_107194.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Support of Appellees and Affirmance
                                                                                  Entry Removed by Court Re: Pacific Legal      Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3122      HFRR_107195     HFRR_107196            09/23/16         LEG                                                                                                                             N/A                            HFRR_107195‐HFRR_107196.pdf
                                                                                  and Wyoming Amicus Brief                      5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Amicus Curiae Brief of Petroleum
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3123      HFRR_107197     HFRR_107246            09/23/16         LEG        Association of Wyoming in Support of                                                                                 N/A                            HFRR_107197‐HFRR_107246.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Appellees Urging Affirmance
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3124      HFRR_107247     HFRR_107248            09/23/16         LEG        Entry of Appearance                                                                                                  N/A                            HFRR_107247‐HFRR_107248.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3125      HFRR_107249     HFRR_107250            09/23/16         LEG                                                                                                                             N/A                            HFRR_107249‐HFRR_107250.pdf
                                                                                  Interested Parties                            5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3126      HFRR_107251     HFRR_107259            09/26/16         LEG        Appellee's Appendix Designations                                                                                     N/A                            HFRR_107251‐HFRR_107259.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3127      HFRR_107260     HFRR_107546            09/26/16         LEG        Appellee's Appendix Designations Volume 1                                                                            N/A                            HFRR_107260‐HFRR_107546.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3128      HFRR_107547     HFRR_107613            09/26/16         LEG        Appellee's Appendix Designations Volume 2                                                                            N/A                            HFRR_107547‐HFRR_107613.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3129      HFRR_107614     HFRR_107889            09/26/16         LEG        Appellee's Appendix Designations Volume 3                                                                            N/A                            HFRR_107614‐HFRR_107889.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3130      HFRR_107890     HFRR_108174            09/26/16         LEG        Appellee's Appendix Designations Volume 4                                                                            N/A                            HFRR_107890‐HFRR_108174.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3131      HFRR_108175     HFRR_108472            09/26/16         LEG        Appellee's Appendix Designations Volume 5                                                                            N/A                            HFRR_108175‐HFRR_108472.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3132      HFRR_108473     HFRR_108751            09/26/16         LEG        Appellee's Appendix Designations Volume 6                                                                            N/A                            HFRR_108473‐HFRR_108751.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3133      HFRR_108752     HFRR_109022            09/26/16         LEG        Appellee's Appendix Designations Volume 7                                                                            N/A                            HFRR_108752‐HFRR_109022.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3134      HFRR_109023     HFRR_109206            09/26/16         LEG        Appellee's Appendix Designations Volume 8                                                                            N/A                            HFRR_109023‐HFRR_109206.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3135      HFRR_109207     HFRR_109337            09/26/16         LEG        Appellee's Appendix Designations Volume 9                                                                            N/A                            HFRR_109207‐HFRR_109337.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Appellee's Appendix Designations Volume       Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3136      HFRR_109338     HFRR_109367            09/26/16         LEG                                                                                                                             N/A                            HFRR_109338‐HFRR_109367.pdf
                                                                                  10                                            5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Amicus Curiae Brief of Petroleum
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3137      HFRR_109368     HFRR_109417            09/26/16         LEG        Association of Wyoming in Support of                                                                                 N/A                            HFRR_109368‐HFRR_109417.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Appellees Urging Affirmance
                                                                                  Brief of Pacific Legal Foundation and
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3138      HFRR_109418     HFRR_109453            09/26/16         LEG        Wyoming Liberty Group as Amici Curiae in                                                                             N/A                            HFRR_109418‐HFRR_109453.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Support of Appellees and Affirmance
                                                                                  Brief of the Interested State of Montana,
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3139      HFRR_109454     HFRR_109482            09/26/16         LEG        Alaska, Kansas and Texas as Amici Curiae in                                                                          N/A                            HFRR_109454‐HFRR_109482.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Support of Appellees
                                                                                  Notice of Electronic Filing Re: Entry of      Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3140      HFRR_109483     HFRR_109485            09/26/16         EML                                                                                                                             N/A                            HFRR_109483‐HFRR_109485.pdf
                                                                                  Appearance Due by States                      5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Brief for Amicus Curiae the Chamber of
                                                                                                                           Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3141      HFRR_109486     HFRR_109527            09/26/16         LEG        Commerce of the United States of America                                                                             N/A                            HFRR_109486‐HFRR_109527.pdf
                                                                                                                           5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  in Support of Appellees and Affirmance
                                                                                  Notice of Electronic Filing Re: EOA by US     Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3142      HFRR_109528     HFRR_109529            09/27/16         EML                                                                                                                             N/A                            HFRR_109528‐HFRR_109529.pdf
                                                                                  Chamber of Commerce                           5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3143      HFRR_109530     HFRR_109531            09/28/16         LEG                                                                                                                             N/A                            HFRR_109530‐HFRR_109531.pdf
                                                                                  Interested Parties (J. Franklin)              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3144      HFRR_109532     HFRR_109533            09/29/16         LEG                                                                                                                             N/A                            HFRR_109532‐HFRR_109533.pdf
                                                                                  Interested Parties (J. Chanay)                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 144 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                    Author/
                                End Bates Number                    Record Type                 Document Title                              Document Source                                                    Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                     From

                                                                                  Duplication ‐ Entry of Appearance and           Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3145      HFRR_109534     HFRR_109535            09/29/16         LEG                                                                                                                               N/A                            HFRR_109534‐HFRR_109535.pdf
                                                                                  Certificate of Interested Parties (J. Chanay)   5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Notice of Docket Activity Re: Optional Reply    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3146      HFRR_109536     HFRR_109537            09/30/16         EML                                                                                                                               N/A                            HFRR_109536‐HFRR_109537.pdf
                                                                                  Brief Due 10.14.16                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                  Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3147      HFRR_109538     HFRR_109577            10/07/16         LEG        Reply Brief for the Federal Appellants                                                                                 N/A                            HFRR_109538‐HFRR_109577.pdf
                                                                                                                                  5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants' Reply         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3148      HFRR_109578     HFRR_109619            10/07/16         LEG                                                                                                                               N/A                            HFRR_109578‐HFRR_109619.pdf
                                                                                  Brief                                           5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Appellants' Unopposed Joint Motion for          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3149      HFRR_109620     HFRR_109627            10/07/16         LEG                                                                                                                               N/A                            HFRR_109620‐HFRR_109627.pdf
                                                                                  Leave to File Supplemental Appendix             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Appellants' Join Supplemental Appendix          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3150      HFRR_109628     HFRR_109769            10/07/16         LEG                                                                                                                               N/A                            HFRR_109628‐HFRR_109769.pdf
                                                                                  Volume 1                                        5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Appellants' Join Supplemental Appendix          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3151      HFRR_109770     HFRR_109802            10/07/16         LEG                                                                                                                               N/A                            HFRR_109770‐HFRR_109802.pdf
                                                                                  Volume 2                                        5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Court Granting of Supplemental Appendix         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3152      HFRR_109803     HFRR_109944            10/07/16         LEG                                                                                                                               N/A                            HFRR_109803‐HFRR_109944.pdf
                                                                                  Volume 1                                        5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Court Granting of Supplemental Appendix         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3153      HFRR_109945     HFRR_109977            10/07/16         LEG                                                                                                                               N/A                            HFRR_109945‐HFRR_109977.pdf
                                                                                  Volume 2                                        5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Notice of Docket Activity Re: Court's           Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3154      HFRR_109978     HFRR_109980            10/07/16         EML                                                                                                                               N/A                            HFRR_109978‐HFRR_109980.pdf
                                                                                  Granting of Supplemental Appendix               5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Order Re: Motion for Leave to File              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3155      HFRR_109981     HFRR_109983            10/07/16         LEG                                                                                                                               N/A                            HFRR_109981‐HFRR_109983.pdf
                                                                                  Supplemental Appendix                           5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                  Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3156      HFRR_109984     HFRR_109986            10/13/16         LTR        Court Deficiency Notice                                                                                                N/A                            HFRR_109984‐HFRR_109986.pdf
                                                                                                                                  5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3157      HFRR_109987     HFRR_109988            10/13/16         LEG                                                                                                                               N/A                            HFRR_109987‐HFRR_109988.pdf
                                                                                  Interested Parties, State of Montana            5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3158      HFRR_109989     HFRR_109990            10/19/16         LEG                                                                                                                               N/A                            HFRR_109989‐HFRR_109990.pdf
                                                                                  Interested Parties, State of Alaska             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3159      HFRR_109991     HFRR_109991            10/21/16         LEG                                                                                                                               N/A                            HFRR_109991‐HFRR_109991.pdf
                                                                                  Interested Parties (J. Barker)                  5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Notice of Docket Activity Re: Calendar          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3160      HFRR_109992     HFRR_109994            11/08/16         EML                                                                                                                               N/A                            HFRR_109992‐HFRR_109994.pdf
                                                                                  Notice Sent to Counsel                          5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Oral Argument Calendar                          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3161      HFRR_109995     HFRR_109995            11/08/16         LEG                                                                                                                               N/A                            HFRR_109995‐HFRR_109995.pdf
                                                                                  Notice/Acknowledgment Form                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellant's Oral
                                                                                                                                  Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3162      HFRR_109996     HFRR_109998            11/08/16         LEG        Argument Calendar                                                                                                      N/A                            HFRR_109996‐HFRR_109998.pdf
                                                                                                                                  5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Notice/Acknowledgment Form
                                                                                  State of North Dakota's Oral Argument           Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3163      HFRR_109999     HFRR_109999            11/08/16         LEG                                                                                                                               N/A                            HFRR_109999‐HFRR_109999.pdf
                                                                                  Calendar Notice/Acknowledgment Form             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Ute Tribe's Oral Argument Calendar              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3164      HFRR_110000     HFRR_110000            11/10/16         LEG                                                                                                                               N/A                            HFRR_110000‐HFRR_110000.pdf
                                                                                  Notice/Acknowledgment Form                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Federal Respondent's Oral Argument              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3165      HFRR_110001     HFRR_110001            11/14/16         LEG                                                                                                                               N/A                            HFRR_110001‐HFRR_110001.pdf
                                                                                  Calendar Notice/Acknowledgment Form             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  WEA & IPAA Oral Argument Calendar               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3166      HFRR_110002     HFRR_110002            11/18/16         LEG                                                                                                                               N/A                            HFRR_110002‐HFRR_110002.pdf
                                                                                  Notice/Acknowledgment Form                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  State of Wyoming's Oral Argument                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3167      HFRR_110003     HFRR_110003            11/29/16         LEG                                                                                                                               N/A                            HFRR_110003‐HFRR_110003.pdf
                                                                                  Calendar Notice/Acknowledgment Form             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Appellee's Motion to Allow Longer               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3168      HFRR_110004     HFRR_110012            12/09/16         LEG                                                                                                                               N/A                            HFRR_110004‐HFRR_110012.pdf
                                                                                  Argument                                        5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Proposed Order Granting Appellee's Motion       Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3169      HFRR_110013     HFRR_110014            12/09/16         LEG                                                                                                                               N/A                            HFRR_110013‐HFRR_110014.pdf
                                                                                  to Allow Longer Argument                        5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                  Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3170      HFRR_110015     HFRR_110017            01/04/17         LEG        Order Resetting Oral Argument                                                                                          N/A                            HFRR_110015‐HFRR_110017.pdf
                                                                                                                                  5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Notice of Docket Activity Re: Order             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3171      HFRR_110018     HFRR_110020            01/11/17         LTR                                                                                                                               N/A                            HFRR_110018‐HFRR_110020.pdf
                                                                                  Resetting Oral Argument                         5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Oral Argument Calendar                          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3172      HFRR_110021     HFRR_110021            01/11/17         LEG                                                                                                                               N/A                            HFRR_110021‐HFRR_110021.pdf
                                                                                  Notice/Acknowledgment Form                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellant's Oral
                                                                                                                                  Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3173      HFRR_110022     HFRR_110024            01/11/17         LEG        Argument Calendar                                                                                                      N/A                            HFRR_110022‐HFRR_110024.pdf
                                                                                                                                  5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Notice/Acknowledgment Form
                                                                                  State of Wyoming's Oral Argument                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3174      HFRR_110025     HFRR_110025            01/11/17         LEG                                                                                                                               N/A                            HFRR_110025‐HFRR_110025.pdf
                                                                                  Calendar Notice/Acknowledgment Form             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  WEA & IPAA Oral Argument Calendar               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3175      HFRR_110026     HFRR_110026            01/11/17         LEG                                                                                                                               N/A                            HFRR_110026‐HFRR_110026.pdf
                                                                                  Notice/Acknowledgment Form                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 145 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                  Author/
                                End Bates Number                    Record Type                 Document Title                            Document Source                                                    Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                   From

                                                                                  State of North Dakota's Oral Argument         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3176      HFRR_110027     HFRR_110027            01/11/17         LEG                                                                                                                             N/A                            HFRR_110027‐HFRR_110027.pdf
                                                                                  Calendar Notice/Acknowledgment Form           5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Ute Tribe's Oral Argument Calendar            Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3177      HFRR_110028     HFRR_110028            01/13/17         LEG                                                                                                                             N/A                            HFRR_110028‐HFRR_110028.pdf
                                                                                  Notice/Acknowledgment Form                    5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Federal Respondent's Oral Argument            Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3178      HFRR_110029     HFRR_110029            01/18/17         LEG                                                                                                                             N/A                            HFRR_110029‐HFRR_110029.pdf
                                                                                  Calendar Notice/Acknowledgment Form           5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Order Re: Federal Respondents' Filing         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3179      HFRR_110030     HFRR_110032            03/09/17         LEG                                                                                                                             N/A                            HFRR_110030‐HFRR_110032.pdf
                                                                                  Statement of Position Due 3.15.17             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Federal Appellant's Motion to Continue
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3180      HFRR_110033     HFRR_110040            03/15/17         LEG        Argument and Hold Case in Abeyance                                                                                   N/A                            HFRR_110033‐HFRR_110040.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Pending Administrative Action
                                                                                  Intervenor‐Respondent‐Appellants'
                                                                                  Preliminary Response in Opposition to         Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3181      HFRR_110041     HFRR_110057            03/15/17         LEG                                                                                                                             N/A                            HFRR_110041‐HFRR_110057.pdf
                                                                                  Federal Appellants' Motion to Continue        5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Argument and Hold Case in Abeyance
                                                                                  Exhibit A ‐ Intervenor‐Respondent‐
                                                                                  Appellants' Reply in Support of Appellants'
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3182      HFRR_110058     HFRR_110085            03/15/17         LEG        Joint Motion to Expedite Argument and                                                                                N/A                            HFRR_110058‐HFRR_110085.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Consideration of Preliminary‐Injunction
                                                                                  Appeal
                                                                                  Order Vacating Oral Argument and Holding      Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3183      HFRR_110086     HFRR_110088            03/16/17         LEG                                                                                                                             N/A                            HFRR_110086‐HFRR_110088.pdf
                                                                                  Case in Abeyance                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3184      HFRR_110089     HFRR_110091            03/16/17         LTR        Letter Re: Order                                                                                                     N/A                            HFRR_110089‐HFRR_110091.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3185      HFRR_110092     HFRR_110095            03/17/17         LEG        Order Re: Supplemental Briefing Schedule                                                                             N/A                            HFRR_110092‐HFRR_110095.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Entry of Appearance and Certificate of        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3186      HFRR_110096     HFRR_110096            03/29/17         LEG                                                                                                                             N/A                            HFRR_110096‐HFRR_110096.pdf
                                                                                  Interested Parties (J. Gunter)                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Motion to Withdraw as Counsel (M.             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3187      HFRR_110097     HFRR_110099            04/10/17         LEG                                                                                                                             N/A                            HFRR_110097‐HFRR_110099.pdf
                                                                                  McGrady)                                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Notice of Withdrawal of Counsel (N.           Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3188      HFRR_110100     HFRR_110103            04/10/17         LTR                                                                                                                             N/A                            HFRR_110100‐HFRR_110103.pdf
                                                                                  DiMascio)                                     5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Order Granting Motion to Withdraw as          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3189      HFRR_110104     HFRR_110105            04/11/17         LEG                                                                                                                             N/A                            HFRR_110104‐HFRR_110105.pdf
                                                                                  Counsel (M. McGrady)                          5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Order Granting Motion to Withdraw as          Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3190      HFRR_110106     HFRR_110107            04/11/17         LEG                                                                                                                             N/A                            HFRR_110106‐HFRR_110107.pdf
                                                                                  Counsel (N. DiMascio)                         5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Supplemental Brief for the Federal            Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3191      HFRR_110108     HFRR_110156            05/05/17         LEG                                                                                                                             N/A                            HFRR_110108‐HFRR_110156.pdf
                                                                                  Appellants                                    5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Unopposed Motion to File Supplemental         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3192      HFRR_110157     HFRR_110159            05/05/17         LEG                                                                                                                             N/A                            HFRR_110157‐HFRR_110159.pdf
                                                                                  Appendix                                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Supplemental Appendix for the Federal         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3193      HFRR_110160     HFRR_110198            05/05/17         LEG                                                                                                                             N/A                            HFRR_110160‐HFRR_110198.pdf
                                                                                  Appellants                                    5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Notice of Docket Activity Re: Deadline for    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3194      HFRR_110199     HFRR_110201            05/05/17         LEG                                                                                                                             N/A                            HFRR_110199‐HFRR_110201.pdf
                                                                                  Supplemental Briefs by Appellees              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Notice of Docket Activity Re: Deadline for    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3195      HFRR_110202     HFRR_110204            05/05/17         EML                                                                                                                             N/A                            HFRR_110202‐HFRR_110204.pdf
                                                                                  Supplemental Briefs by Appellants             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Order Granting Federal Appellants'
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3196      HFRR_110205     HFRR_110207            05/05/17         LEG        Unopposed Motion to File Supplemental                                                                                N/A                            HFRR_110205‐HFRR_110207.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Appendix
                                                                                  Supplemental Appendix for the Federal         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3197      HFRR_110208     HFRR_110246            05/05/17         LEG                                                                                                                             N/A                            HFRR_110208‐HFRR_110246.pdf
                                                                                  Appellants                                    5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Supplemental Brief for the Appellee States    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3198      HFRR_110247     HFRR_110253            06/05/17         LEG                                                                                                                             N/A                            HFRR_110247‐HFRR_110253.pdf
                                                                                  of Colorado, Utah, and Wyoming                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Supplemental Brief of Intervenor‐Appellee
                                                                                                                                Earthjustice Public Comment ‐ Docket U.S. Court of Appeals for the
     3199      HFRR_110254     HFRR_110276            06/05/17         LEG        the Ute Indian Tribe of the Uintah and                                                                               N/A                            HFRR_110254‐HFRR_110276.pdf
                                                                                                                                5, Appellate Case No. 16‐8068        Tenth Circuit
                                                                                  Ouray Reservation
                                                                                  Supplemental Brief for the Intervenor‐        Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3200      HFRR_110277     HFRR_110284            06/05/17         LEG                                                                                                                             N/A                            HFRR_110277‐HFRR_110284.pdf
                                                                                  Appellee State of North Dakota                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants'             Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3201      HFRR_110285     HFRR_110370            06/05/17         LEG                                                                                                                             N/A                            HFRR_110285‐HFRR_110370.pdf
                                                                                  Supplemental Brief                            5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Motion for Leave to File Supplemental         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3202      HFRR_110371     HFRR_110380            06/05/17         LEG                                                                                                                             N/A                            HFRR_110371‐HFRR_110380.pdf
                                                                                  Appendix                                      5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                                Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3203      HFRR_110381     HFRR_110401            06/05/17         LEG        Supplemental Appendix                                                                                                N/A                            HFRR_110381‐HFRR_110401.pdf
                                                                                                                                5, Appellate Case No. 16‐8068          Tenth Circuit
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 146 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                Author/
                                End Bates Number                    Record Type                 Document Title                         Document Source                                                     Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                 From

                                                                                  Industry Petitioners‐Appellees'            Earthjustice Public Comment ‐ Docket    U.S. Court of Appeals for the
     3204      HFRR_110402     HFRR_110430            06/05/17         LEG                                                                                                                           N/A                            HFRR_110402‐HFRR_110430.pdf
                                                                                  Supplemental Brief                         5, Appellate Case No. 16‐8068           Tenth Circuit
                                                                                                                             Earthjustice Public Comment ‐ Docket    U.S. Court of Appeals for the
     3205      HFRR_110431     HFRR_110432            06/06/17         EML        Notice of Docket Activity                                                                                          N/A                            HFRR_110431‐HFRR_110432.pdf
                                                                                                                             5, Appellate Case No. 16‐8068           Tenth Circuit
                                                                                  Order Re: Motion for Leave to File         Earthjustice Public Comment ‐ Docket    U.S. Court of Appeals for the
     3206      HFRR_110433     HFRR_110435            06/07/17         LEG                                                                                                                           N/A                            HFRR_110433‐HFRR_110435.pdf
                                                                                  Supplemental Appendix                      5, Appellate Case No. 16‐8068           Tenth Circuit
                                                                                  Supplemental Brief of Interested Public
                                                                                  Lands, Natural Resources, Energy, and
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3207      HFRR_110436     HFRR_110465            06/12/17         LEG        Administrative Law Professors as Amici                                                                             N/A                            HFRR_110436‐HFRR_110465.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Curiae in Support of Intervenor‐Respondent
                                                                                  Appellants
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3208      HFRR_110466     HFRR_110488            06/12/17         LEG        Supplemental Brief of Amici Curiae                                                                                 N/A                            HFRR_110466‐HFRR_110488.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3209      HFRR_110489     HFRR_110491            06/12/17         EML        Notice of Docket Activity                                                                                          N/A                            HFRR_110489‐HFRR_110491.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3210      HFRR_110492     HFRR_110526            06/20/17         LEG        Supplemental Reply Brief                                                                                           N/A                            HFRR_110492‐HFRR_110526.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3211      HFRR_110527     HFRR_110532            06/20/17         LEG        Motion for Leave to File Response                                                                                  N/A                            HFRR_110527‐HFRR_110532.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Supplemental Response to Supplemental       Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3212      HFRR_110533     HFRR_110542            06/20/17         LEG                                                                                                                           N/A                            HFRR_110533‐HFRR_110542.pdf
                                                                                  Brief                                       5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Amended Motion for Leave to File            Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3213      HFRR_110543     HFRR_110548            06/21/17         LEG                                                                                                                           N/A                            HFRR_110543‐HFRR_110548.pdf
                                                                                  Response to Supplemental Brief              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  North Dakota's Supplemental Response to
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3214      HFRR_110549     HFRR_110558            06/21/17         LEG        Intervenor‐Respondent‐Appellants'                                                                                  N/A                            HFRR_110549‐HFRR_110558.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Supplemental Brief
                                                                                  Intervenor‐Respondent‐Appellants'
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3215      HFRR_110559     HFRR_110564            06/22/17         LEG        Response in Opposition to North Dakota's                                                                           N/A                            HFRR_110559‐HFRR_110564.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Motion for Leave to File Response
                                                                                  Oral Argument Calendar                      Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3216      HFRR_110565     HFRR_110565            06/27/17         LEG                                                                                                                           N/A                            HFRR_110565‐HFRR_110565.pdf
                                                                                  Notice/Acknowledgment Form                  5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3217      HFRR_110566     HFRR_110567            06/27/17         EML        Notice of Docket Activity Re: Oral Argument                                                                        N/A                            HFRR_110566‐HFRR_110567.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                   Ute Indian Tribe Oral Argument Calendar Earthjustice Public Comment ‐ Docket      U.S. Court of Appeals for the
     3218      HFRR_110568     HFRR_110568            06/27/17         LEG                                                                                                                           N/A                            HFRR_110568‐HFRR_110568.pdf
                                                                                  Notice/Acknowledgment Form (R Sher)         5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                   Ute Indian Tribe Oral Argument Calendar
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3219      HFRR_110569     HFRR_110569            06/27/17         LEG        Notice/Acknowledgment Form (J                                                                                      N/A                            HFRR_110569‐HFRR_110569.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Rasmussen)
                                                                                   Ute Indian Tribe (R Sher) Oral Argument    Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3220      HFRR_110570     HFRR_110570            06/27/17         LEG                                                                                                                           N/A                            HFRR_110570‐HFRR_110570.pdf
                                                                                  Calendar Notice/Acknowledgment Form         5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  North Dakota Oral Argument Calendar         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3221      HFRR_110571     HFRR_110571            06/27/17         LEG                                                                                                                           N/A                            HFRR_110571‐HFRR_110571.pdf
                                                                                  Notice/Acknowledgment Form (P Seby)         5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  WEA & IPAA Oral Argument Calendar           Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3222      HFRR_110572     HFRR_110573            06/29/17         LEG                                                                                                                           N/A                            HFRR_110572‐HFRR_110573.pdf
                                                                                  Notice/Acknowledgment Form (M Barron) 5, Appellate Case No. 16‐8068                Tenth Circuit
                                                                                  Intervenor‐Respondent‐Appellants' Oral
                                                                                  Argument Calendar                           Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3223      HFRR_110574     HFRR_110576            06/30/17         LEG                                                                                                                           N/A                            HFRR_110574‐HFRR_110576.pdf
                                                                                  Notice/Acknowledgment Form (Michael         5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Freeman)
                                                                                  Entry of Appearance and Certificate of      Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3224      HFRR_110577     HFRR_110577            07/06/17         LEG                                                                                                                           N/A                            HFRR_110577‐HFRR_110577.pdf
                                                                                  Interested Parties (James Kaste)            5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Oral Argument Calendar
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3225      HFRR_110578     HFRR_110578            07/06/17         LEG        Notice/Acknowledgment Form (James                                                                                  N/A                            HFRR_110578‐HFRR_110578.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Kaste)
                                                                                  Entry of Appearance and Certificate of      Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3226      HFRR_110579     HFRR_110579            07/07/17         LEG                                                                                                                           N/A                            HFRR_110579‐HFRR_110579.pdf
                                                                                  Interested Parties (Andrew Mergen)          5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Oral Argument Calendar
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3227      HFRR_110580     HFRR_110580            07/07/17         LEG        Notice/Acknowledgment Form (Andrew                                                                                 N/A                            HFRR_110580‐HFRR_110580.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Mergen)
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3228      HFRR_110581     HFRR_110583            07/11/17         LEG        Order Re: Oral Argument Protocol                                                                                   N/A                            HFRR_110581‐HFRR_110583.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3229      HFRR_110584     HFRR_110587            07/25/17         LEG        Notice of Proposed Rule                                                                                            N/A                            HFRR_110584‐HFRR_110587.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Order Denying North Dakota's Motion for
                                                                                                                              Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3230      HFRR_110588     HFRR_110590            07/25/17         LEG        Leave to File Response to Intervenor‐                                                                              N/A                            HFRR_110588‐HFRR_110590.pdf
                                                                                                                              5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Appellant's Supplemental Brief
                                                      Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 147 of 152
ATTORNEY WORK PRODUCT / ATTORNEY‐CLIENT COMMUNICATIONS
Bureau of Land Management | Hydraulic Fracturing Rescission Rule Administrative Record
   Document     Beginning Bates                    Document Date/                                                                                                                 Author/
                                End Bates Number                    Record Type                 Document Title                           Document Source                                                       Bibliographic Citation             File Name
    Number         Number                           Date Received                                                                                                                  From

                                                                                  Request for Audio Recording of Oral          Earthjustice Public Comment ‐ Docket
     3231      HFRR_110591     HFRR_110591            07/26/17         EML                                                                                            Energy Intelligence                N/A                            HFRR_110591‐HFRR_110591.pdf
                                                                                  Arguments                                    5, Appellate Case No. 16‐8068
                                                                                  Order Filed Denying Motion to Release Oral   Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3232      HFRR_110592     HFRR_110593            07/27/17         LEG                                                                                                                               N/A                            HFRR_110592‐HFRR_110593.pdf
                                                                                  Argument                                     5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3233      HFRR_110594     HFRR_110595            07/27/17         LEG        Order Case Argued by Parties                                                                                           N/A                            HFRR_110594‐HFRR_110595.pdf
                                                                                                                               5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3234      HFRR_110596     HFRR_110600            08/30/17         LEG        Motion to Withdraw as Counsel (R Sher)                                                                                 N/A                            HFRR_110596‐HFRR_110600.pdf
                                                                                                                               5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Order Granting Motion to Withdraw as         Earthjustice Public Comment ‐ Docket   U.S. Court of Appeals for the
     3235      HFRR_110601     HFRR_110602            08/30/17         LEG                                                                                                                               N/A                            HFRR_110601‐HFRR_110602.pdf
                                                                                  Counsel (R Sher)                             5, Appellate Case No. 16‐8068          Tenth Circuit
                                                                                  Appeals from the United States District      Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3236      HFRR_110603     HFRR_110630            09/21/17         LEG                                                                                                                               N/A                            HFRR_110603‐HFRR_110630.pdf
                                                                                  Court for the District of Wyoming            5, Appellate Case No. 16‐8068          Circuit
                                                                                                                               Earthjustice Public Comment ‐ Docket   Elisabeth A. Shumaker, Clerk of
     3237      HFRR_110631     HFRR_110634            09/21/17         LTR        Opinion Cover Letter                                                                                                   N/A                            HFRR_110631‐HFRR_110634.pdf
                                                                                                                               5, Appellate Case No. 16‐8068          the Court
                                                                                                                               Earthjustice Public Comment ‐ Docket   US Court of Appeals for the 10th
     3238      HFRR_110635     HFRR_110638            09/21/17         LEG        Judgement                                                                                                              N/A                            HFRR_110635‐HFRR_110638.pdf
                                                                                                                               5, Appellate Case No. 16‐8068          Circuit
                                                                                  Notice of Appeal filed: 6/27/16_ $500.00     Earthjustice Public Comment ‐ Docket
     3239      HFRR_110639     HFRR_110639            06/28/16         LEG                                                                                            Stephan Harris, Clerk of Court     N/A                            HFRR_110639‐HFRR_110639.pdf
                                                                                  fee was paid                                 6, Appellate Case No. 16‐8069
                                                                                                                               Earthjustice Public Comment ‐ Docket US Court of Appeals for the 10th
     3240      HFRR_110640     HFRR_110684            06/29/15         LEG        Civil Docket for Case 2:15‐cv‐00043‐SWS                                                                            N/A                                HFRR_110640‐HFRR_110684.pdf
                                                                                                                               6, Appellate Case No. 16‐8069        Circuit
                                                                                                                                                                    Michael Freeman, Joel Minor,
                                                                                  Order on Petitions for Review of Final       Earthjustice Public Comment ‐ Docket
     3241      HFRR_110685     HFRR_110718            06/29/16         LEG                                                                                          Megan L. Hayes, Nathan           N/A                                HFRR_110685‐HFRR_110718.pdf
                                                                                  Agency Action                                6, Appellate Case No. 16‐8069
                                                                                                                                                                    Matthews
                                                                                                                               Earthjustice Public Comment ‐ Docket Elisabeth A. Shumaker, Clerk of
     3242      HFRR_110719     HFRR_110721            06/29/16         LTR        General Docket Letter                                                                                              N/A                                HFRR_110719‐HFRR_110721.pdf
                                                                                                                               6, Appellate Case No. 16‐8069        the Court
                                                                                  Notice of Docket Activity: Civil Case        Earthjustice Public Comment ‐ Docket
     3243      HFRR_110722     HFRR_110724            06/29/16         LTR                                                                                          ca10.uscourts.gov                N/A                                HFRR_110722‐HFRR_110724.pdf
                                                                                  Docketed                                     6, Appellate Case No. 16‐8069
                                                                                  Entry of Appearance and Certificate of       Earthjustice Public Comment ‐ Docket
     3244      HFRR_110725     HFRR_110726            06/30/16         LEG                                                                                          L. Poe Leggette                  N/A                                HFRR_110725‐HFRR_110726.pdf
                                                                                  Interested Parties (L Leggette)              6, Appellate Case No. 16‐8069
                                                                                  Entry of Appearance nad Certificate of       Earthjustice Public Comment ‐ Docket
     3245      HFRR_110727     HFRR_110728            06/30/16         LEG                                                                                          Mark S. Barron                   N/A                                HFRR_110727‐HFRR_110728.pdf
                                                                                  Interested Parties (M Barron)                6, Appellate Case No. 16‐8069
                                                                                  Entry of Appearance nad Certificate of       Earthjustice Public Comment ‐ Docket
     3246      HFRR_110729     HFRR_110730            06/30/16         LEG                                                                                          Alexander K. Obrecht             N/A                                HFRR_110729‐HFRR_110730.pdf
                                                                                  Interested Parties (A Obrecht)               6, Appellate Case No. 16‐8069
                                                                                  Entry of Appearance and Certificate of       Earthjustice Public Comment ‐ Docket Melissa Reynolds, Steven Alder,
     3247      HFRR_110731     HFRR_110732            06/30/16         LEG                                                                                                                           N/A                                HFRR_110731‐HFRR_110732.pdf
                                                                                  Interested Parties                           6, Appellate Case No. 16‐8069        Standford Purser, Tyler R. Green
                                                                                                                               Earthjustice Public Comment ‐ Docket
     3248      HFRR_110733     HFRR_110741            06/30/16         LEG        Docketing Statement                                                               Michael Freeman                  N/A                                HFRR_110733‐HFRR_110741.pdf
                                                                                                                               6, Appellate Case No. 16‐8069
                                                                                  Order on Petitions for Review of Final       Earthjustice Public Comment ‐ Docket Stephan Harris, Clerk of Court,
     3249      HFRR_110742     HFRR_110770            06/21/16         LEG                                                                                                                           N/A                                HFRR_110742‐HFRR_110770.pdf
                                                                                  Agency Action and Judgment                   6, Appellate Case No. 16‐8069        Darci Smith, Deputy Clerk
                                                                                                                               Earthjustice Public Comment ‐ Docket
     3250      HFRR_110771     HFRR_110773            06/30/16         LEG        Transcript Order Form (Michael Freeman)                                           Michael Freeman                  N/A                                HFRR_110771‐HFRR_110773.pdf
                                                                                                                               6, Appellate Case No. 16‐8069
                                                                                  Entry of Appearance nad Certificate of       Earthjustice Public Comment ‐ Docket
     3251      HFRR_110774     HFRR_110776            06/30/16         LEG                                                                                          Michael Freeman, Joel Minor          N/A                            HFRR_110774‐HFRR_110776.pdf
                                                                                  Interested Parties (Michael Freeman(         6, Appellate Case No. 16‐8069
                                                                                                                               Earthjustice Public Comment ‐ Docket
     3252      HFRR_110777     HFRR_110778            07/01/16         LTR        Minute Order Filed                                                                ca10.uscourts.gov                    N/A                            HFRR_110777‐HFRR_110778.pdf
                                                                                                                               6, Appellate Case No. 16‐8069
                                                                                  Entry of Appearance nad Certificate of       Earthjustice Public Comment ‐ Docket
     3253      HFRR_110779     HFRR_110780            07/01/16         LEG                                                                                          Paul M. Seby                         N/A                            HFRR_110779‐HFRR_110780.pdf
                                                                                  Interested Parties (P Seby)                  6, Appellate Case No. 16‐8069
                                                                                  Entry of Appearance nad Certificate of
                                                                                                                               Earthjustice Public Comment ‐ Docket Jeffrey S. Rasmussen, Rebecca
     3254      HFRR_110781     HFRR_110782            07/07/16         LEG        Interested Parties (J Rassmussen and R                                                                                 N/A                            HFRR_110781‐HFRR_110782.pdf
                                                                                                                               6, Appellate Case No. 16‐8069        Sher
                                                                                  Sher)
                                                                                  Information Memorandum for the
               HFRR_SUPP1_110 HFRR_SUPP1_110                                                                                                                                                                                            HFRR_SUPP1_110783‐
     3255                                             04/25/17         LEG        Secretary: Briefing Daily Summary April      Bureau of Land Management (BLM)        Western Energy Alliance            N/A
               783            784                                                                                                                                                                                                       HFRR_SUPP1_110784.pdf
                                                                                  25,2017
                                                                                  Environmental Assessment Rescinding the
               HFRR_SUPP2_110 HFRR_SUPP2_110                                      2015 Hydraulic Fracturing on Federal and                                            Bureau of Land Management                                         HFRR_SUPP2_110785‐
     3256                                             12/01/17         BPD                                                     Bureau of Land Management (BLM)                                           N/A
               785            838                                                 Indian Lands Rule                                                                   (BLM)                                                             HFRR_SUPP2_110838.pdf
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 148 of 152




                 EXHIBIT C
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 149 of 152
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 150 of 152
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 151 of 152
Case 4:18-cv-00521-HSG Document 110 Filed 05/13/19 Page 152 of 152
